Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

CREDIT AGREEMENT

 

dated as of May 22, 2018

 

among

 

ORCC FINANCING II LLC,
as Borrower,

 

the Lenders Referred to Herein,

 

Natixis, New York Branch,
as Administrative Agent,

 

and

 

State Street Bank and Trust Company,
 as Collateral Agent, Collateral Administrator, Custodian

 

and

 

Cortland Capital Market Services LLC
Document Custodian

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

2

 

 

 

 

Section 1.1

Definitions

2

 

Section 1.2

Accounting Terms and Determinations and UCC Terms

61

 

Section 1.3

Assumptions and Calculations with respect to Collateral Loans

61

 

Section 1.4

Cross-References; References to Agreements

63

 

Section 1.5

Reference to Secured Parties

63

 

 

 

 

ARTICLE II

THE LOANS

64

 

 

 

 

Section 2.1

The Commitments

64

 

Section 2.2

Making of the Loans

65

 

Section 2.3

Evidence of Indebtedness; Notes

65

 

Section 2.4

Maturity of Loans

66

 

Section 2.5

Interest Rates

66

 

Section 2.6

Commitment Fees

68

 

Section 2.7

Reduction of Commitments; Conversion; Prepayments

68

 

Section 2.8

General Provisions as to Payments

71

 

Section 2.9

Funding Losses

72

 

Section 2.10

Computation of Interest and Fees

73

 

Section 2.11

No Cancellation of Indebtedness

73

 

 

 

 

ARTICLE III

CONDITIONS TO BORROWINGS

73

 

 

 

 

Section 3.1

Effectiveness of Commitments

73

 

Section 3.2

Borrowings and Issuance

75

 

Section 3.3

Borrowings and Issuance

77

 

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

78

 

 

 

 

Section 4.1

Existence and Power

78

 

Section 4.2

Power and Authority

78

 

Section 4.3

No Violation

78

 

Section 4.4

Litigation

79

 

Section 4.5

Compliance with ERISA

79

 

Section 4.6

Environmental Matters

79

 

Section 4.7

Taxes

79

 

Section 4.8

Full Disclosure

79

 

Section 4.9

Solvency

80

 

Section 4.10

Use of Proceeds; Margin Regulations

80

 

Section 4.11

Governmental Approvals

80

 

Section 4.12

Investment Company Act

80

 

Section 4.13

Representations and Warranties in Loan Documents

80

 

Section 4.14

Ownership of Assets

80

 

Section 4.15

No Default

81

 

Section 4.16

Labor Matters

81

 

Section 4.17

Subsidiaries/Equity Interests

81

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

Section 4.18

Ranking

81

 

Section 4.19

Representations Concerning Collateral

81

 

Section 4.20

Ordinary Course

81

 

Section 4.21

Anti-Money Laundering and Anti-Terrorism Finance Laws

82

 

Section 4.22

Anti-Corruption Laws

82

 

Section 4.23

Sanctions Laws

82

 

 

 

 

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS OF THE BORROWER

82

 

 

 

 

Section 5.1

Information

82

 

Section 5.2

Payment of Obligations

85

 

Section 5.3

Employees

86

 

Section 5.4

Good Standing

86

 

Section 5.5

Compliance with Laws

86

 

Section 5.6

Inspection of Property, Books and Records; Audits; Etc.

86

 

Section 5.7

Existence

87

 

Section 5.8

Subsidiaries; Equity Interest

87

 

Section 5.9

Investments

87

 

Section 5.10

Restriction on Fundamental Changes

87

 

Section 5.11

ERISA

88

 

Section 5.12

Liens

88

 

Section 5.13

Business Activities

88

 

Section 5.14

Fiscal Year; Fiscal Quarter

88

 

Section 5.15

Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt Practices
Act; Sanctions Laws

88

 

Section 5.16

Indebtedness

89

 

Section 5.17

Use of Proceeds

89

 

Section 5.18

Bankruptcy Remoteness; Separateness

89

 

Section 5.19

Amendments, Modifications and Waivers to Collateral Loans

90

 

Section 5.20

Hedging

91

 

Section 5.21

Title Covenants

92

 

Section 5.22

Further Assurances

92

 

Section 5.23

Costs of Transfer Taxes and Expenses

93

 

Section 5.24

Collateral Agent May Perform

93

 

Section 5.25

Notice of Name Change

94

 

Section 5.26

Delivery of Related Contracts

94

 

Section 5.27

Delivery of Proceeds

94

 

Section 5.28

Performance of Obligations

94

 

Section 5.29

Limitation on Dividends

94

 

Section 5.30

Renewal of Credit Estimates

94

 

Section 5.31

Annual Rating Review

94

 

Section 5.32

Amendment to Loan Documents

94

 

Section 5.33

Transactions With Affiliates

95

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

Section 5.34

Reports by Independent Accountants

95

 

Section 5.35

Tax Matters as to the Borrower

96

 

Section 5.36

Retention Letter

97

 

Section 5.37

Pool Concentrations

97

 

 

 

 

ARTICLE VI

EVENTS OF DEFAULT

97

 

 

 

 

Section 6.1

Events of Default

97

 

Section 6.2

Remedies

100

 

Section 6.3

Additional Collateral Provisions

101

 

Section 6.4

Application of Proceeds

105

 

Section 6.5

Capital Contributions

106

 

 

 

 

ARTICLE VII

THE AGENTS

107

 

 

 

 

Section 7.1

Appointment and Authorization

107

 

Section 7.2

Agents and Affiliates

107

 

Section 7.3

Actions by Agent

107

 

Section 7.4

Delegation of Duties; Consultation with Experts

108

 

Section 7.5

Limitation of Liability of Agents

108

 

Section 7.6

Indemnification

112

 

Section 7.7

Credit Decision

112

 

Section 7.8

Successor Agent

112

 

 

 

 

ARTICLE VIII

ACCOUNTS AND COLLATERAL

113

 

 

 

 

Section 8.1

Collection of Money

113

 

Section 8.2

Collection Account

115

 

Section 8.3

Payment Account; Future Funding Reserve Account; Interest Reserve Account;
Lender Collateral Account; Closing Expense Account

118

 

Section 8.4

Custodial Account

122

 

Section 8.5

Acquisition of Collateral Loans and Eligible Investments

124

 

Section 8.6

Release of Security Interest in Sold Collateral Loans and Eligible Investments;
Release of Security Interests Upon Termination

124

 

Section 8.7

Method of Collateral Transfer

125

 

Section 8.8

Continuing Liability of the Borrower

126

 

Section 8.9

Reports

126

 

 

 

 

ARTICLE IX

APPLICATION OF MONIES

128

 

 

 

 

Section 9.1

Disbursements of Funds from Payment Account

128

 

 

 

 

ARTICLE X

SALE OF COLLATERAL LOANS; ELIGIBILITY CRITERIA; CONDITIONS TO SALES AND
PURCHASES

132

 

 

 

 

Section 10.1

Sale of Collateral Loans

132

 

Section 10.2

Eligibility Criteria

135

 

3

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

Section 10.3

Conditions Applicable to all Sale and Purchase Transactions

135

 

 

 

 

ARTICLE XI

CHANGE IN CIRCUMSTANCES

135

 

 

 

 

Section 11.1

Basis for Determining Interest Rate Inadequate or Unfair

135

 

Section 11.2

Illegality

137

 

Section 11.3

Increased Cost and Reduced Return

137

 

Section 11.4

Taxes

139

 

Section 11.5

Replacement of Lenders

143

 

 

 

 

ARTICLE XII

MISCELLANEOUS

145

 

 

 

 

Section 12.1

Notices

145

 

Section 12.2

No Waivers

146

 

Section 12.3

Expenses; Indemnification

146

 

Section 12.4

Sharing of Set-Offs

147

 

Section 12.5

Amendments and Waivers

148

 

Section 12.6

Successors and Assigns

149

 

Section 12.7

Collateral; QP Status

152

 

Section 12.8

Governing Law; Submission to Jurisdiction

152

 

Section 12.9

Marshalling; Recapture

152

 

Section 12.10

Counterparts; Integration; Effectiveness

153

 

Section 12.11

Waiver of Jury Trial

153

 

Section 12.12

Survival

153

 

Section 12.13

Domicile of Loans

153

 

Section 12.14

Limitation of Liability

153

 

Section 12.15

Recourse; Non-Petition

153

 

Section 12.16

Confidentiality

154

 

Section 12.17

Special Provisions Applicable to CP Lenders

155

 

Section 12.18

Direction of Collateral Agent

156

 

Section 12.19

Borrowings/Loans Made in the Ordinary Course of Business

157

 

Section 12.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

157

 

Section 12.21

PATRIOT Act

157

 

 

 

 

ARTICLE XIII

ASSIGNMENT OF CORPORATE SERVICES AGREEMENT AND SALE AND CONTRIBUTION AGREEMENT

158

 

 

 

 

Section 13.1

Assignment of Corporate Services Agreement and Sale and Contribution Agreement

158

 

 

 

 

ARTICLE XIV

THE DOCUMENT CUSTODIAN

160

 

 

 

 

Section 14.1

The Document Custodian

160

 

Section 14.2

Document Custodian Compensation

162

 

Section 14.3

Limitation on Liability

163

 

Section 14.4

Document Custodian Resignation

164

 

Section 14.5

Release of Documents

164

 

4

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

 

Section 14.6

Return of Related Contracts

165

 

Section 14.7

Access to Certain Documentation and Information Regarding the Related Contracts

165

 

Section 14.8

Custodian Agent

165

 

Section 14.9

Removal and Resignation

166

 

5

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Schedule A -  Approved Appraisal Firms

Schedule B -  S&P Industry Classifications

Schedule C -  Diversity Score Calculation

Schedule D -  S&P Recovery Rate and Default Rate Tables

Schedule E -  S&P Recovery Rate Matrix

Schedule F -  S&P Weighted Average Life Matrix

 

Exhibit A

-

Form of Note for Loans

Exhibit B

—

Form of Notice of Borrowing

Exhibit C

-

Form of Assignment and Assumption Agreement

Exhibit D

-

Scope of Collateral Report

Exhibit E

-

Scope of Payment Date Report

Exhibit F

-

Scope of Asset-Level Reporting to Lenders

Exhibit G

-

Form of Retention Letter

Exhibit H

-

Form of Related Contract Document Request

Exhibit I

-

Form of Tax Compliance Certificate

Exhibit J

-

Form of Document Checklist

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT dated as of May 22, 2018, is entered into by and among
ORCC FINANCING II LLC a Delaware limited liability company, as Borrower, the
Lenders party hereto from time to time, NATIXIS, NEW YORK BRANCH, as
Administrative Agent, STATE STREET BANK AND TRUST COMPANY, as Collateral Agent,
Collateral Administrator and Custodian, and CORTLAND CAPITAL MARKET SERVICES
LLC, as Document Custodian.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires that the Revolving Lenders make Revolving Loans,
on a revolving basis and the Term Lenders make Term Loans, in each case to the
Borrower on the terms and subject to the conditions set forth in this Agreement,
and each Lender is willing to make Loans to the Borrower on the terms and
subject to the conditions set forth in this Agreement;

 

WHEREAS, the proceeds of the Loans made by the Lenders to the Borrower from the
Borrower shall be used by the Borrower to acquire and originate Collateral Loans
and as otherwise specified in Section 5.17, all in accordance with the terms
hereof.

 

NOW, THEREFORE, the Borrower, the Lenders, the Administrative Agent, the
Collateral Agent and the Document Custodian hereby agree as follows:

 

GRANTING CLAUSE

 

To secure the due and punctual payment and performance of all Obligations,
howsoever created, arising or evidenced, whether now or hereafter existing, in
accordance with the terms thereof, the Borrower hereby Grants to the Collateral
Agent for the benefit of the Secured Parties a security interest in all of the
Borrower’s right, title and interest in and to the following (in each case,
excluding any Margin Stock), whether now owned or hereafter acquired
(collectively, the “Pledged Collateral”):

 

(a)           all Collateral Loans, all other loans and securities of the
Borrower whether or not such loans and securities constitute Collateral Loans,
all Related Contracts and Collections with respect thereto, all collateral
security granted under any Related Contracts, and all interests in any of the
foregoing, whether now or hereafter existing;

 

(b)           (i) the Custodial Account and all Collateral which is delivered to
the Collateral Agent pursuant to the terms hereof and all payments thereon or
with respect thereto, (ii) each of the other Covered Accounts and (iii) Eligible
Investments or other investments (whether or not such investments constitute
Eligible Investments) acquired with funds on deposit in the Covered Accounts,
and all income or Distributions from the investment of funds in the Covered
Accounts;

 

(c)           cash, Money, securities, reserves and other property now or at any
time in the possession of the Borrower or which is delivered to or received by
the Collateral Agent or its bailee, agent or custodian by the Borrower or on
behalf of the Borrower

 

--------------------------------------------------------------------------------


 

(including, without limitation, all Eligible Investments and other investments
with respect to any Collateral or proceeds thereof);

 

(d)           all liens, security interests, property or assets securing or
otherwise relating to any Collateral Loan, Eligible Investment, other
investment, Collateral or any Related Contract (collectively, “Related
Property”);

 

(e)           the Interest Hedge Agreements;

 

(f)            the Sale and Contribution Agreement;

 

(g)           the Corporate Services Agreement;

 

(h)           the Account Control Agreement;

 

(i)            all other accounts, chattel paper, deposit accounts, financial
assets, general intangibles, instruments, investment property, letter-of-credit
rights and other supporting obligations relating to the foregoing (in each case
as defined in the UCC);

 

(j)            all other tangible and intangible personal property whatsoever of
the Borrower; and

 

(k)           all products, proceeds, rents and profits of any of the foregoing,
all substitutions therefor and all additions and accretions thereto (whether the
same now exist or arise or are acquired), including, without limitation,
proceeds of insurance policies insuring any or all of the foregoing, any
indemnity or warranty payable by reason of loss or damage to or otherwise in
respect of any of the foregoing or any guaranty.

 

Except as set forth in the Priority of Payments, the Loans are secured by the
foregoing Grant equally and ratably without prejudice, priority or distinction
between any Loan and any other Loan by reason of difference in time of borrowing
or otherwise.

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1            Definitions. The following terms, as used herein, have
the following meanings:

 

“Account Control Agreement” means the Account Control Agreement among the
Borrower, as debtor, the Collateral Agent, as secured party, and State Street
Bank and Trust Company, as depository bank and Securities Intermediary, dated on
or about the date hereof.

 

“Accountants’ Report” means an agreed upon procedures report prepared by a firm
of independent certified public accountants of recognized national reputation
appointed by the Borrower or the Services Provider.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” means Natixis, in its capacity as administrative agent
for the Lenders hereunder, and its successors in such capacity.

 

“Administrative Agent Fee” means the fee payable to the Administrative Agent in
arrears on each Quarterly Payment Date, equal to $5,000 per Quarterly Payment
Date.

 

“Administrative Expenses” means, without duplication, fees, expenses (including
indemnities and other amounts under Section12.3) and other amounts due or
accrued with respect to any Quarterly Payment Date and any other date fixed for
payment of such amounts (including, with respect to any Quarterly Payment Date,
any such amounts that were due and not paid on any prior Quarterly Payment Date)
and payable in the following order by the Borrower to:

 

(a)           first, the Collateral Agent in respect of the Collateral Agent Fee
and any fees owed to the Custodian, the Collateral Administrator, the Securities
Intermediary and the Document Custodian, and for the reimbursement of other
reasonable and documented Administrative Expenses and disbursements incurred and
payable hereunder to the Collateral Agent, the Collateral Administrator, the
Custodian, the Securities Intermediary and the Document Custodian under any Loan
Documents, in accordance with the provisions of this Agreement;

 

(b)           second, the Administrative Agent in respect of the Administrative
Agent Fee and for the reimbursement of reasonable and documented expenses and
disbursements incurred and payable hereunder by the Administrative Agent or the
Lenders in accordance with the provisions of this Agreement;

 

(c)           third, on a pro rata basis, the following amounts (excluding
indemnities) to the following parties:

 

(i)            first, to the Services Provider for the reimbursement of
reasonable and documented expenses and disbursements incurred by the Services
Provider in accordance with the provisions of this Agreement and the Corporate
Services Agreement, including any appraisal fees and any other out-of-pocket
expenses incurred in connection with the Collateral Loans and payable to third
parties and including any amounts payable by the Services Provider in connection
with any advances made to protect or preserve rights against an Obligor or to
indemnify an agent or representative for lenders pursuant to any Related
Contracts (but excluding any Services Fee), and second, to the Borrower for the
reimbursement of reasonable and documented expenses and disbursements incurred
by the Borrower in accordance with the provisions of this Agreement and the
Corporate Services Agreement, including any out-of-pocket expenses incurred in
connection with the Collateral Loans and payable to third parties and including
any amounts payable by the Borrower in connection with any advances made to
protect or preserve rights against an Obligor or to indemnify an agent or
representative for lenders pursuant to any Related Contracts;

 

3

--------------------------------------------------------------------------------


 

(ii)           Rating Agencies for fees and reasonable and documented expenses
in connection with any rating of the Loans or the Collateral Loans, including
fees related to the obtaining of credit estimates by S&P and ongoing Rating
Agency surveillance fees;

 

(iii)          any other Person in respect of any Indemnified Tax incurred on
behalf of the Borrower; and

 

(iv)          any other Person in respect of any other fees or expenses
expressly permitted under this Agreement and the documents delivered pursuant to
or in connection with this Agreement and the Loan Documents; and

 

(d)           fourth, on a pro rata basis, indemnities payable to any Person
permitted under this Agreement and the documents delivered pursuant to or in
connection with this Agreement and the Loan Documents not otherwise paid;

 

provided that Administrative Expenses shall not include (i) any salaries of any
employees of the Borrower (for the avoidance of doubt, the Borrower does not pay
any salaries) (but Administrative Expenses may include any fees, reimbursements,
indemnities, costs and expenses payable to the directors, managers and/or
independent directors or managers of the Borrower) or the Services Provider,
(ii) any Increased Costs or (iii) any Services Fees.

 

“Administrative Officer” means, (i) when used with respect to the Collateral
Agent (or State Street in each of its capacities under the Loan Documents), any
vice president, assistant vice president, treasurer, assistant treasurer,
secretary, assistant secretary, trust officer, associate or any other officer of
the Collateral Agent who shall have direct responsibility for the administration
of this Agreement or to whom any corporate trust matter is referred within the
Corporate Trust Office, because of his or her knowledge of and familiarity with
the particular subject and (ii) when used with respect to the Administrative
Agent, any officer within the office of the Administrative Agent at the address
listed on the signature pages hereto, including any vice president, assistant
vice president, officer of the Administrative Agent customarily performing
functions similar to those performed by the persons who at the time shall be
such officers, respectively, or to whom any matter is referred at such location
because of his or her knowledge of and familiarity with the particular subject.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.

 

“Affected Lender” means a Lender that is subject to regulation under the
Retention Requirement Laws from time to time or party to liquidity or credit
support arrangements provided by a financial institution that is subject to such
regulation.

 

“Affiliate” or “Affiliated” means, with respect to any Person, (a) any other
Person who, directly or indirectly, is in control of, or controlled by, or is
under common control with, such Person or (b) any other Person who is a
director, officer or employee of (i) such Person, (ii) any subsidiary or parent
company of such Person or (iii) any Person described in clause (a) above;

 

4

--------------------------------------------------------------------------------


 

provided that, solely for purposes of the definitions of “Collateral Loan” and
“Concentration Limitations”, the term “Affiliate” as used therein with respect
to any Obligor shall not include any Affiliate relationship which may exist
solely as a result of direct or indirect ownership of, or control by, a common
Financial Sponsor (except if any such Person or Obligor provides collateral
under, guarantees or otherwise supports the obligations of the other such Person
or Obligor).

 

“Agents” means the Administrative Agent, the Custodian, the Document Custodian,
the Collateral Agent, the Collateral Administrator and the Securities
Intermediary, and “Agent” means any of them.

 

“Aggregate Maximum Principal Balance” means, when used with respect to all or a
portion of the Collateral Loans, the sum of the Maximum Principal Balances of
all or of such portion of such Collateral Loans.

 

“Aggregate Participation Exposure” means, at any time, the Maximum Principal
Balance of all Collateral Loans that are in the form of Participation Interests
owned by the Borrower at such time.

 

“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Collateral Loans, the sum of the Principal Balances of all or of such
portion of such Collateral Loans.

 

“Agreement” means this Credit Agreement, including all amendments, modifications
and supplements and any exhibits or schedules to any of the foregoing, and shall
refer to the Agreement as the same may be in effect at the time such reference
becomes operative.

 

“AIFMD” means European Union Directive 2011/61/EU on Alternative Investment Fund
Managers.

 

“AIFMD Level 2 Regulation” means Commission Delegated Regulation 231/2013
supplementing the AIFMD.

 

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of:

 

(a)           the Prime Rate in effect on such day; and

 

(b)           the Federal Funds Rate in effect on such day plus ½ of 1% per
annum.

 

Any change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Rate shall be effective from and including the effective day of
such change in the Prime Rate or the Federal Funds Rate, respectively.

 

The Alternate Base Rate is a reference rate and does not necessarily represent
the lowest or best rate actually charged to any customer of any Agent or any
Lender. Interest calculated pursuant to clause (a) above will be determined
based on a year of 365 days or 366 days, as

 

5

--------------------------------------------------------------------------------


 

applicable, and actual days elapsed. Interest calculated pursuant to clause
(b) above will be determined based on a year of 360 days and actual days
elapsed.

 

“Anti-Corruption Laws” is defined in Section 4.22.

 

“Anti-Terrorism Laws” is defined in Section 4.21.

 

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

 

“Applicable Lending Office” means, with respect to any Lender, the office or
offices designated as its “Lending Office” opposite its name in the signature
pages hereto or such other office of such Lender as such Lender may from time to
time specify in writing to the Borrower and the Administrative Agent.

 

“Applicable Margin” means (i) during the period from the Closing Date to, but
not including the date that is 12 months after the Closing Date, 2.00% per
annum, (ii) from the date that is 12 months after the Closing Date to but not
including the date that is 24 months after the Closing Date 2.15% per annum and
(iii) from and after the date that is 24 months after the Closing Date, 2.50%
per annum.

 

“Applicable Rate” means (i) if a CP Conduit is a Lender with respect to such
Loan and is not a CP LIBOR Lender, the sum of (x) the Cost of Funds Rate for
such Loan plus (y) the Applicable Margin and (ii) if a CP LIBOR Lender or any
other Person is a Lender with respect to such Loan, the sum of (x) the London
Interbank Offered Rate applicable to the relevant Interest Period plus (y) the
Applicable Margin (provided in the case of this clause (ii) that, in the case of
any Interest Period on or after the first day on which the Majority Lenders
notify the Borrower that they have determined, in their commercially reasonable
judgment, that a material disruption to LIBOR or a change in the methodology of
calculating LIBOR has occurred or any Lender shall have notified the
Administrative Agent pursuant to Section 11.2 that it is not permitted to fund
Loans at the London Interbank Offered Rate (and such Lender shall not have
subsequently notified the Administrative Agent that the circumstances giving
rise to such situation no longer exist), the Applicable Rate shall be a rate per
annum equal to the sum of (1) the Alternate Base Rate in effect on each day of
such Interest Period plus (2) the Applicable Margin for such Loans).

 

“Appraisal” means, with respect to any Collateral Loan, an appraisal of either
(A) such Collateral Loan or (B) the assets securing such Collateral Loan, in
each case, that is conducted by an Approved Appraisal Firm on the basis of the
fair market value of such Collateral Loan or such assets (that is, the price
that would be paid by a willing buyer to a willing seller of such Collateral
Loan or such assets in a commercially reasonable sale on an arm’s-length
basis).  Any Appraisal required hereunder (i) may be in the form of an update or
reaffirmation by an Approved Appraisal Firm of an Appraisal previously performed
by an Approved Appraisal Firm and (ii) shall be provided within five Business
Days following completion of such appraisal to the Collateral Agent for purposes
of the Collateral Report.

 

6

--------------------------------------------------------------------------------


 

“Appraised Value” means, with respect to any Collateral Loan, the Appraisal
value (determined in Dollars, and which, if Appraisals for both of the following
are available, clause (a) below shall govern) of either (a) such Collateral Loan
or (b) the assets securing such Collateral Loan, net of estimated costs of their
liquidation as determined by the applicable Approved Appraisal Firm, in each
case as set forth in the related Appraisal or, if a range of values is set forth
therein, the midpoint of such values; provided that (i) the Appraised Value of
any Collateral Loan shall in no case be greater than its Maximum Principal
Balance and (ii) in the case of clause (b), if the Borrower owns less than 100%
of the total lenders’ interests secured by the assets securing any Collateral
Loan or has sold participation interests in such Collateral Loan, then the
Appraised Value with respect to such Collateral Loan will be reduced to reflect
the proportionate interests of all other lenders or participants secured by such
assets (taking into account the relative seniority of all such lenders and
participants) that rank pari passu with or senior to (including with respect to
liquidation) the Borrower’s interest under the Collateral Loan.

 

“Approved Appraisal Firm” means those entities whose names are set forth on
Schedule A, and any additional entity designated from time to time by the
Services Provider (i) that is an independent appraisal firm recognized as being
experienced in conducting valuations of loans of the type constituting
Collateral Loans, and (ii) that the Borrower or the Services Provider
determines, in accordance with the Servicing Standard, is qualified with respect
to each Collateral Loan.  In connection with such designation, the Borrower or
the Services Provider shall deliver an updated Schedule A to the Administrative
Agent, which updated Schedule A shall replace any previous Schedule A. 
Notwithstanding the foregoing, at no time may the Borrower, the Services
Provider or any Affiliate thereof be an Approved Appraisal Firm.

 

“Approved Foreign Jurisdiction” means each of Canada, any Group I Country, any
Group II Country or any Group III Country; provided that each such country has
(i) a ceiling for foreign currency bonds that is at least “Aa2” by Moody’s and
(ii) a foreign currency issuer credit rating that is at least “AA” by Standard &
Poor’s.

 

“Approved Indices” has the meaning assigned to such term in the definition of
“Eligible Loan Index”.

 

“Approved Lender” means with respect to any Revolving Lender (i) any Lender that
is not a CP Conduit and is a financial institution (including a securities
broker-dealer or Affiliate thereof) or other institutional lender with a
short-term rating by S&P of at least A-1(or an entity whose obligations
hereunder are absolutely and unconditionally guaranteed by an entity that has a
short-term rating by S&P of at least A-1 and meets then-current S&P guarantee
criteria at such time) and (ii) any Lender that is a CP Conduit (x) whose
Commercial Paper Notes are rated at least A-1 or the equivalent rating by a
Conduit Rating Agency and (y) that is provided liquidity support by an entity a
short-term rating by S&P of at least A-1; provided, in each case, that any
Revolving Lender (including a CP Lender) that has fully funded the Lender
Collateral Account in accordance with the provisions set forth in Sections
8.3(d) and 11.5(b)(i) shall be an Approved Lender notwithstanding that its (or
any such parent guarantor’s or its Commercial Paper Notes’) ratings are below
such levels; provided further that all Lenders shall be Approved Lenders.

 

7

--------------------------------------------------------------------------------


 

“Approved Replacement” has the meaning assigned to such term in the definition
of “Key Person Event”.

 

“Article 17” means Article 17 of the AIFMD.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement in
substantially the form of Exhibit C hereto, entered into by a Lender, an
assignee, the Borrower (if applicable) and the Administrative Agent (if
applicable).

 

“Assumed Investment Rate” means, at any time, LIBOR (or, if an Alternate Base
Rate is in effect, such Alternate Base Rate) minus 0.50% per annum; provided
that the Assumed Investment Rate shall not be less than 0.00%.

 

“Authorized Officer” means:

 

(a)           with respect to each of the Borrower, the Services Provider, the
Retention Provider and the Seller, those of its respective officers, authorized
representatives and agents whose signatures and incumbency shall have been
certified to the Agents on the Closing Date pursuant to the documents delivered
pursuant to Section 3.1 or thereafter from time to time in substantially similar
form; and

 

(b)           with respect to either Agent or any other bank or trust company
acting as trustee of an express trust or as custodian, an Administrative Officer
thereof.

 

Each party may receive and accept a certification of the authority of any other
party as conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means (a) at any time, the then applicable Commission
Delegated Regulation (if any) supplementing the Bank Recovery and Resolution
Directive in relation to Article 55 thereof and (b) with respect to any EEA
Member Country implementing Article 55 of the Bank Recovery and Resolution
Directive, the implementing law for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule.

 

“Bank Recovery and Resolution Directive” means Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.

 

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

 

“Bankruptcy Law” means the Bankruptcy Code or any similar federal law or state
law for the relief of debtors and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
arrangement, receivership, interim-receivership, insolvency, reorganization,
winding-up or similar debtor relief applicable laws including any

 

8

--------------------------------------------------------------------------------


 

laws relating to the compromise or settlement of debt with creditors or any
class of them (including under corporate statutes) of the United States, states
thereof or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Base Rate Loans” means Loans accruing interest at an Applicable Rate based upon
the Alternate Base Rate.

 

“Bond” means an obligation that (a) constitutes borrowed money and (b) is in the
form of, or represented by, a bond, note, certificated debt security or other
debt security (other than any of the foregoing that evidences a Senior Secured
Loan, a First Lien/Last Out Loan, a Second Lien Loan, or a Participation
Interest in a Senior Secured Loan, a First Lien/Last Out Loan, a Second Lien
Loan).

 

“Borrower” means ORCC Financing II LLC, a Delaware limited liability company.

 

“Borrower Order” means a written order or request (which may be a standing order
or request) dated and signed in the name of the Borrower by an Authorized
Officer of the Borrower or by an Authorized Officer of the Services Provider on
behalf of the Borrower, which order or request may also be provided by email or
other electronic communication unless an Agent requests otherwise.

 

“Borrowing” has the meaning assigned to such term in Section 2.1.

 

“Borrowing Date” means the date of a Borrowing.

 

“Break-Even Default Rate” means, with respect to the Loans, the maximum
percentage of defaults, at any time, that the Current Portfolio or the Proposed
Portfolio, as applicable, can sustain, as determined by S&P, through application
of the S&P CDO Monitor chosen by the Services Provider in accordance with this
Agreement that is applicable to the portfolio of Collateral Loans, which, after
giving effect to S&P’s assumptions on recoveries, defaults and timing and to the
Priority of Payments, will result in sufficient funds remaining for the payment
of the Loans in full.

 

“Bridge Loan” means any loan or other obligation that (a) is unsecured and is
incurred in connection with a merger, acquisition, consolidation or sale of all
or substantially all of the assets of a person or similar transaction and (b) by
its terms, is required to be repaid within one year of the incurrence thereof
with proceeds from additional borrowings or other refinancings (it being
understood that any such loan or other obligation that has a nominal maturity
date of one year or less from the incurrence thereof but has a term-out or other
provision whereby (automatically or at the sole option of the Obligor thereof)
the maturity of the indebtedness thereunder may be extended to a later date is
not a Bridge Loan).

 

“Business Day” means any day except a Saturday, Sunday or a day on which
commercial banks in London, England (for purposes of calculating interest
rates), New York, New York or in the city in which the Corporate Trust Office of
the Collateral Agent is located (initially being Boston, Massachusetts) or the
offices of the Document Custodian (initially being Chicago, Illinois) are
authorized or required by law to close; provided that if the location of the
Corporate Trust Office of the Collateral Agent or the offices of the Document
Custodian changes at any

 

9

--------------------------------------------------------------------------------


 

time, the Collateral Agent or the Document Custodian, as applicable, shall
provide prompt written notice of such change to the Borrower, the Administrative
Agent and the Lenders.

 

“Calculation Date” means the date that is 10 Business Days prior to each
Quarterly Payment Date.

 

“Cash” means such coin or currency of the United States of America as at the
time shall be legal tender for payment of all public and private debts.

 

“CCC Collateral Loan” means a Collateral Loan (other than a Defaulted Loan) 
with an S&P Rating of “CCC+” or lower.

 

“CCC Excess” means the amount equal to the excess of the Principal Balance of
all CCC Collateral Loans over an amount equal to 20% of the Total Capitalization
as of such date of determination; provided that, in determining which of the CCC
Collateral Loans shall be included in the CCC Excess, the CCC Collateral Loans
with the lowest Market Value (expressed as a percentage of the Principal Balance
of each such Collateral Loan as of such date of determination) shall be deemed
to constitute such CCC Excess.

 

“CCC Excess Adjustment Amount” means, as of any date of determination, an amount
equal to the excess, if any, of (i) the Aggregate Principal Balance of all CCC
Collateral Loans included in the CCC Excess, over (ii) the lowest of (x) the sum
of the Market Values of all CCC Collateral Loans included in the CCC Excess,
(y) the sum of the S&P Recovery Amount of all CCC Collateral Loans included in
the CCC Excess and (z) the sum of the carrying value on the books and records of
the Borrower (or its Affiliates) of all CCC Collateral Loans included in the CCC
Excess.

 

“CFTC” means the Commodity Futures Trading Commission.

 

“Change in Control” means the failure of the Parent to own 100% of the Equity
Interests in the Borrower (other than nominal interests).

 

“Closing Date” means May 22, 2018.

 

“Closing Date Participation” means any Collateral Loan held in the form of a
Participation Interest acquired by the Borrower under the Sale and Contribution
Agreement on the Closing Date.

 

“Closing Date Portfolio Condition” means the condition that is satisfied if, as
of the Closing Date, the aggregate Principal Collateralization Amount is at
least $405,000,000 with a Diversity Score of 20.

 

“Closing Expense Account” means the trust account established pursuant to
Section 8.3(d).

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

10

--------------------------------------------------------------------------------


 

“Collateral” means the Pledged Collateral and all other property and/or rights
on or in which a Lien is or is intended to be granted to the Collateral Agent
for the benefit of the Secured Parties pursuant to this Agreement, any of the
Loan Documents or any other instruments provided for herein or therein or
delivered or to be delivered hereunder or thereunder or in connection herewith
or therewith.

 

“Collateral Administrator” means State Street Bank and Trust Company, in its
capacity as collateral administrator, and any successor thereto.

 

“Collateral Administrator Fee” means the fee payable to the Collateral
Administrator in arrears on each Quarterly Payment Date in an amount specified
in the Collateral Agent Fee Letter.

 

“Collateral Agent” means State Street Bank and Trust Company, in its capacity as
collateral agent under this Agreement, and its successors in such capacity.

 

“Collateral Agent Fee” means the fee payable to the Collateral Agent in arrears
on each Quarterly Payment Date in an amount specified in the Collateral Agent
Fee Letter.

 

“Collateral Agent Fee Letter” means the Fee Schedule dated as of the date
hereof, between the Borrower, the Collateral Agent, and the Collateral
Administrator, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Collateral Loan” means a Senior Secured Loan, a First Lien/Last Out Loan or a
Second Lien Loan (in each case whether originated by or assigned or contributed
to the Borrower) or a Participation Interest in any Senior Secured Loan, First
Lien/Last Out Loan or Second Lien Loan that as of the date of acquisition or
origination by, or contribution to, the Borrower meets each of the following
criteria:

 

(a)                                 (i) provides the Borrower (or an agent on
behalf of the applicable lenders with respect to such Collateral Loan) with a
valid, perfected security interest in the collateral granted under the
applicable Related Contracts at the level of priority indicated therein;
constitutes the legal and enforceable obligation of the applicable Obligor
(except as enforceability may be limited by applicable insolvency, bankruptcy or
other laws affecting creditors’ rights generally, or general principles of
equity, whether such enforceability is considered in a proceeding in equity or
at law); (ii) is owned by the Borrower free and clear of adverse claims (other
than Permitted Liens); (ii) may, under the applicable Related Contracts and
Applicable Law, be pledged and assigned by the Borrower to the Collateral Agent;
(iv) with respect to which all steps required by Section 8.7 have been taken (or
will be taken as soon as practicable) and in which the Collateral Agent holds
(or will hold, once the necessary steps are taken) a first-priority perfected
security interest for the benefit of the Secured Parties; and (v) at the time
such Collateral Loan was acquired or originated, was not subject to set-off or
defense (other than a discharge in the event of a subsequent bankruptcy) by the
related Obligor and, together with the documentation relating thereto, does not
contravene in any material respect any law, rule or regulation applicable to the
Borrower or the Services Provider;

 

11

--------------------------------------------------------------------------------


 

(b)                                 is governed by the law of a state of the
United States or the law of an Approved Foreign Jurisdiction;

 

(c)                                  is an obligation of an Obligor Domiciled in
the United States (or any state thereof) or an Approved Foreign Jurisdiction;

 

(d)                                 is not an obligation (other than a Revolving
Collateral Loan or a Delayed Funding Loan) pursuant to which any future advances
or payments to the Obligor may be required to be made by the Borrower;

 

(e)                                  unless otherwise approved in writing by the
Administrative Agent, the acquisition price (exclusive of the portion thereof
attributable to accrued interest) of such Collateral Loan paid by the Borrower
therefor is not less than 75% of the Principal Balance thereof;

 

(f)                                   is not a Bond (or any other type of debt
security that is not a loan or a Participation Interest), a Defaulted Loan, a
Credit Risk Loan, a Synthetic Security, a Bridge Loan, a Structured Finance
Obligation, an Equity Security, a Real Estate Loan, a letter of credit or a PIK
Loan;

 

(g)                                  is not a Zero Coupon Loan, a finance lease
or chattel paper;

 

(h)                                 is not subject to forfeiture of principal
based on a material non-credit related risk (such as the occurrence of a
catastrophe), as reasonably determined by the Borrower, or the Services Provider
in accordance with the Servicing Standard;

 

(i)                                     is not the subject of an Offer or called
for redemption (except for any repayment under a Revolving Collateral Loan of
amounts that may be reborrowed thereunder pursuant to the applicable Related
Contract);

 

(j)                                    is denominated and payable in Dollars
(and is not convertible into, or payable in, any other currency);

 

(k)                                 does not constitute Margin Stock;

 

(l)                                     provides for the full principal balance
to be payable at or prior to the stated maturity thereof;

 

(m)                             does not subject the Borrower to withholding tax
(except for withholding taxes on fees received with respect to Revolving
Collateral Loans or Delayed Funding Loans and withholding taxes imposed under
FATCA) unless the relevant Obligor is required to make “gross-up” payments or
pay “additional amounts” in respect of, or otherwise compensate the Borrower
for, the full amount of such withholding tax;

 

(n)                                 if such Collateral Loan is a Participation
Interest, then such Participation Interest is acquired from (i) a Selling
Institution Domiciled under the laws of the United States (or any state thereof)
or any U.S. branch of a Selling Institution Domiciled outside the United States
or (ii) with respect to Collateral Loans the Obligors of which are

 

12

--------------------------------------------------------------------------------


 

Domiciled in an Approved Foreign Jurisdiction, a Selling Institution Domiciled
in an Approved Foreign Jurisdiction to the extent such Selling Institution
satisfies the S&P Counterparty Criteria;

 

(o)                                 provides for payment of interest at least
semi-annually;

 

(p)                                 will not cause the Borrower or the pool of
assets to be required to be registered as an investment company under the
Investment Company Act;

 

(q)                                 does not have an “L”, “p”, “pi”, “prelim”,
“sf” or “t” subscript assigned by S&P;

 

(r)                                    does not have an “sf” subscript assigned
by Moody’s;

 

(s)                                   is Registered;

 

(t)                                    is not a Cov-Lite Loan unless it is an
Eligible Cov-Lite Loan;

 

(u)                                 is not an obligation of an Obligor
Affiliated with the Parent or the Services Provider;

 

(v)                                 either (i) has public ratings from a Rating
Agency, or (ii) the Borrower will obtain credit estimates from a Rating Agency
on such loan that is not publicly rated and will apply for such credit estimate
within two weeks of acquiring or originating such the loan; and

 

(w)                               does not have an attached warrant to purchase
an Equity Security and does not provide for mandatory conversion or exchange for
Equity Securities; provided that this clause (w) shall not exclude obligations
originated with an attached warrant if the Borrower does not acquire such
warrant or the right to exercise such warrant.

 

“Collateral Quality Test” means a test that is satisfied if, as of any date of
determination, in the aggregate, the Collateral Loans owned (or in relation to a
proposed acquisition of a Collateral Loan, both owned and proposed to be owned)
by the Borrower satisfy each of the tests set forth below, calculated in each
case in accordance with Section 1.3:

 

(a)                                 the Minimum Weighted Average Spread Test;

 

(b)                                 the Maximum Weighted Average Life Test;

 

(c)                                  the Minimum Diversity Score Test;

 

(d)                                 the Minimum Weighted Average S&P Recovery
Rate Test;

 

(e)                                  the S&P CDO Monitor Test; and

 

(f)                                   the Minimum Weighted Average Coupon Test.

 

“Collateral Report” has the meaning set forth in Section 5.1(h).

 

13

--------------------------------------------------------------------------------


 

“Collateral Report Determination Date” means the date that is 10 Business Days
prior to the fifth calendar day of each calendar month.

 

“Collection Account” means the trust account established pursuant to
Section 8.2(a).

 

“Collections” means, with respect to any Collateral, all principal payments,
interest payments, fees and other payments received by the Borrower with respect
thereto and all other amounts paid with respect to such Collateral that are
payable to the Borrower, including dividends of any type, distributions with
respect thereto and any proceeds of collateral for, or any guaranty of, such
Collateral or the relevant Obligor’s obligation to make payments with respect
thereto.

 

“Commercial Paper Funding” means, with respect to any Loan funded by a CP
Lender, at any time, the funding by a CP Lender of all or a portion of the
outstanding principal amount of such Loan with funds provided by the issuance of
Commercial Paper Notes.

 

“Commercial Paper Funding Period” means, with respect to any Loan funded by a CP
Conduit, a period of time during which all or a portion of the outstanding
principal amount of such Loan is funded by a Commercial Paper Funding.

 

“Commercial Paper Notes” means commercial paper notes or secured liquidity notes
issued by a CP Conduit or a conduit providing funding to a CP Conduit from time
to time.

 

“Commercial Paper Rate” means, with respect to any Commercial Paper Funding, a
rate per annum equal to the sum of (i) the rate or, if more than one rate, the
weighted average of the rates, determined by converting to an interest-bearing
equivalent rate per annum (based on a year of 360 days and actual days elapsed)
the discount rate (or rates) at which Commercial Paper Notes are sold by any
placement agent or commercial paper dealer of such Commercial Paper Notes and/or
a commercial paper conduit providing funding to a CP Conduit, plus (ii) if not
included in the calculations in clause (i), the commissions, fees and charges
charged by such placement agent or commercial paper dealer with respect to such
Commercial Paper Notes, incremental carrying costs incurred with respect to such
Commercial Paper Notes maturing on dates other than those on which corresponding
funds are received by such CP Conduit, other borrowings by such CP Conduit and
any other costs (such as interest rate or currency swaps, the cost of funding
odd lots or small dollar amounts) associated with the issuance of Commercial
Paper Notes that are allocated, in whole or in part, by such CP Conduit or its
Program Manager or funding agent to fund or maintain such portion of the
applicable Loan (and which may be also allocated in part to the funding of other
assets of such CP Conduit) and discount on Commercial Paper Notes issued to fund
the discount on maturing Commercial Paper Notes, in all cases expressed as a
percentage of the face amount thereof and converted to an interest-bearing
equivalent rate per annum (based on a year of 360 days and actual days elapsed).

 

“Commitment” means the Revolving Commitments and the Term Commitments.

 

“Commitment Fee” has the meaning set forth in Section 2.6(a).

 

“Commitment Period” means the period commencing on the Closing Date and ending
on the earliest of:

 

14

--------------------------------------------------------------------------------


 

(a)                                 the time at which the Revolving Commitments
are terminated or reduced to zero as provided in this Agreement (whether
pursuant to Article II, Article VI or otherwise); and

 

(b)                                 the last day of the Reinvestment Period;

 

provided that Commitment Period shall not end unless and until, if necessary,
the Future Funding Reserve Loan has been made.

 

“Commitment Shortfall” means the amount by which:

 

(a)                                 the aggregate Unfunded Amount exceeds

 

(b)                                 the sum of (i) the aggregate Total Revolving
Commitment minus the aggregate principal amount of the Revolving Loans
outstanding at such time (which amount under clause (i) shall not be less than
zero), plus (ii) amounts on deposit in the Collection Account, including
Eligible Investments credited thereto, representing Principal Proceeds, plus
(iii) amounts on deposit in the Future Funding Reserve Account, including
Eligible Investments credited thereto.

 

“Commodity Exchange Act” means the Commodity Exchange Act of 1936, as amended.

 

“Concentration Limitations” means limitations that are satisfied if, as of any
date of determination, in the aggregate, the Maximum Principal Balance of the
Collateral Loans owned (or, in relation to a proposed acquisition, origination
or contribution of a Collateral Loan, proposed to be owned) by the Borrower
comply with all of the requirements set forth below, calculated as a percentage
of Total Capitalization (unless otherwise specified) and in each case in
accordance with the procedures set forth in Section 1.3:

 

(a)                                 not more than 12.5% consist of Collateral
Loans with Obligors in any one S&P Industry Classification, except that, without
duplication, (i) up to 15.0% may consist of Collateral Loans with the Obligor in
each of the largest and second largest S&P Industry Classification (other than
“Oil, Gas & Consumable Fuels”);

 

(b)                                 not more than 5.0% consist of obligations of
any one Obligor (and Affiliates thereof); provided that up to four Obligors (and
their respective Affiliates) may each constitute up to 8.0%;

 

(c)                                  not more than 25.0% consist of First Lien
Last Out and Second Lien Loans; provided that not more than 10.0% may consist of
Second Lien Loans;

 

(d)                                 not more than 10.0% consist of Fixed Rate
Obligations;

 

(e)                                  not more than 25.0% consist of Eligible
Cov-Lite Loans;

 

(f)                                   not more than 15.0% consist of DIP Loans;

 

(g)                                  not more than 10.0% consist of Current Pay
Obligations;

 

15

--------------------------------------------------------------------------------


 

(h)                                 not more than 10.0% consist of Collateral
Loans that permit the payment of interest to be made less frequently than
quarterly;

 

(i)                                     not more than 15.0% consist of Revolving
Collateral Loans and the unfunded portion of Delayed Funding Loans;

 

(j)                                    not more than 10.0% consist of Discount
Loans;

 

(k)                                 the Aggregate Participation Exposure is not
more than 20.0%;

 

(l)                                     (i) not less than 85.0% of the Principal
Balance of Collateral Loans may consist of Cash or obligations of Obligors
Domiciled in the United States or Canada, and (ii) not more than the percentage
listed below may consist of Collateral Loans whose Obligors are Domiciled in the
country or countries set forth opposite each such percentage:

 

% Limit

 

Country or Countries

15.0%

 

all countries (in the aggregate) other than the United States;

10.0%

 

Canada

5.0%

 

all countries (in the aggregate) other than the United States, Canada and the
United Kingdom;

2.5%

 

any individual Group I Country;

2.0%

 

all Group II Countries in the aggregate;

2.0%

 

all Group III Countries in the aggregate;

 

(m)                             not more than 20.0% consist of Collateral Loans
with an S&P Rating of “CCC+” or below;

 

(n)                                 not more than 10.0% shall consist of
Collateral Loans whose Obligors have a trailing twelve month EBITDA of less than
$12,500,000, as measured at the time of such acquisition, origination or
contribution based on the most recent financial information provided by the
Obligor and relied upon for the Services Provider’s investment decision; and

 

(o)                                 not more than 5.0% shall consist of Long
Dated Loans.

 

“Conduit Assignee” means any multi-seller commercial paper conduit or special
purpose entity funded by a multi-seller commercial paper conduit which is, in
either case, administered by a common manager or an Affiliate of a CP Conduit,
or the collateral trustee of such entity.

 

“Conduit Rating Agency” means each nationally recognized investment rating
agency that is then rating the Commercial Paper Notes of any CP Conduit.

 

“Conduit Support Provider” means, without duplication, (i) a provider of a
Credit Facility or Liquidity Facility to or for the benefit of any CP Conduit,
and any guarantor of such provider or (ii) an entity that issues commercial
paper or other debt obligations, the proceeds of which are used (directly or
indirectly) to fund the obligations of any CP Conduit.

 

16

--------------------------------------------------------------------------------


 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means, in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
memorandum and articles of association, operating agreement, partnership
agreement, joint venture agreement or other applicable agreement of formation or
organization (or equivalent or comparable constituent documents) and other
organizational documents and by-laws and any certificate of incorporation,
certificate of formation, certificate of limited partnership and other
agreement, or similar instrument filed or made in connection with its formation
or organization, in each case, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Contingent Obligation” means, as to any Person, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation of such Person
required to be disclosed in the footnotes to such Person’s financial statements
in accordance with GAAP, guaranteeing partially or in whole any non-recourse
Indebtedness, lease, dividend or other obligation, exclusive of contractual
indemnities (including, without limitation, any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets) and
guarantees of non-monetary obligations (other than guarantees of completion)
which have not yet been called on or quantified, of such Person or of any other
Person. The amount of any Contingent Obligation described in clause (ii) shall
be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the applicable interest rate, through (i) in the case of an interest or
interest and principal guaranty, the stated date of maturity of the obligation
(and commencing on the date interest could first be payable thereunder), or
(ii) in the case of an operating income guaranty, the date through which such
guaranty will remain in effect, and (b) with respect to all guarantees not
covered by the preceding clause (a), an amount equal to the stated or
determinable amount of the primary obligation in respect of which such guaranty
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as recorded on the balance sheet and on the footnotes to the most
recent financial statements of the Borrower required to be delivered pursuant to
Section 5.1 hereof. Notwithstanding anything contained herein to the contrary,
guarantees of completion shall not be deemed to be Contingent Obligations unless
and until a claim for payment or performance has been made thereunder by the
person entitled to performance or payment thereunder, at which time any such
guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim. Subject to the preceding sentence, (i) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is directly or indirectly recourse to such
Person), the amount of the guaranty, to the extent it is directly or indirectly
recourse to such Person, shall be deemed to be 100% thereof unless and only to
the extent that such other Person has delivered Cash or cash equivalents to
secure all or any part of such Person’s guaranteed obligations and (ii) in the
case of any other guaranty, (whether or not joint and several) of an obligation
otherwise constituting Indebtedness of such Person, the amount of such guaranty
shall

 

17

--------------------------------------------------------------------------------


 

be deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person.

 

“Conversion Date” means any date selected by a the Administrative Agent for
conversion of the applicable Revolving Loans into Term Loans.

 

“Corporate Services Agreement” means the Corporate Services Agreement dated as
of the date hereof between the Borrower and the Services Provider, as amended
from time to time in accordance with the terms hereof and thereof.

 

“Corporate Trust Office” means the corporate trust office of the Collateral
Agent currently located at 1 Iron Street, Boston, MA 02210, Attention:
Structured Trust & Analytics or such other address as the Collateral Agent may
designate from time to time by notice to the Borrower, the Administrative Agent
and the Lenders or the principal corporate trust office of any successor
Collateral Agent.

 

“Cost of Funds Rate” means, with respect to any Loan funded by a CP Lender that
is not a CP LIBOR Lender, the weighted average of the Commercial Paper Rate, the
Liquidity Funding Rate and the Credit Funding Rate at any time and from time to
time based upon the portion of the outstanding principal amount of such Loan
that is funded by Commercial Paper Funding, Liquidity Funding or Credit Funding
for one or more Commercial Paper Funding Periods, Liquidity Funding Periods or
Credit Funding Periods, respectively; provided that in no event shall the Cost
of Funds Rate for any period exceed the Cost of Funds Rate Cap for such period.
For purposes of this definition and its use in this Agreement, the Commercial
Paper Rate established by a CP Lender shall be associated with the Commercial
Paper Funding undertaken by such CP Lender.

 

“Cost of Funds Rate Cap” means, for any Interest Period, the sum of (i) the
London Interbank Offered Rate applicable to such Interest Period plus (ii) 0.25%
per annum; provided that if, pursuant to Section 11.1(a), the Administrative
Agent is unable to obtain a quotation for the London Interbank Offered Rate, the
Cost of Funds Rate Cap shall equal, for each day in any Interest Period, (i) the
Alternate Base Rate applicable to such day plus (ii) 0.25% per annum.

 

“Cov-Lite Loan” means a Collateral Loan the Related Contracts for which do not
require the Obligor thereunder to comply with any Maintenance Covenant
(regardless of whether compliance with one or more Incurrence Covenants is
otherwise required by such Related Contracts); provided that, notwithstanding
the foregoing, a Collateral Loan shall be deemed for all purposes (other than
the S&P Recovery Rate for such Collateral Loan) not to be a Cov-Lite Loan if the
Related Contracts for such Collateral Loan contain a cross-default or cross
acceleration provision to, or such Collateral Loan is pari passu with, another
loan, debt obligation or credit facility forming part of the same loan facility
of the underlying Obligor that contains one or more Maintenance Covenants.

 

“Coverage Tests” means each of the Overcollateralization Ratio Test and the
Interest Coverage Ratio Test.

 

“Covered Accounts” means, collectively, the Collection Account, the Custodial
Account, the Future Funding Reserve Account, the Interest Reserve Account, the
Payment Account, the

 

18

--------------------------------------------------------------------------------


 

Lender Collateral Account and the Closing Expense Account and any subaccounts of
each of the foregoing.

 

“CP Conduit” means any limited-purpose entity established to use the direct or
indirect proceeds of the issuance of Commercial Paper Notes to finance financial
assets.

 

“CP Lender” means Versailles Assets LLC, a Delaware limited liability company,
Bleachers Finance 1 and any other CP Conduit that is a Lender, and that is
identified to the Borrower as a CP Conduit on its signature page to this
Agreement, an Assignment and Assumption or otherwise.

 

“CP LIBOR Lender” means a CP Conduit that has elected in a written notice to the
Borrower and the Administrative Agent to have its Loans accrue interest by
reference to the London Interbank Offered Rate.

 

“Credit Estimate” means, with respect to any Collateral Loan, a credit estimate
obtained from S&P in accordance with the S&P’s “Credit Estimate Information
Requirements” dated April 2011 and any other available information S&P
reasonably requests in order to produce a credit estimate for a particular
asset.

 

“Credit Facility” means, with respect to any Loan by any CP Lender, a credit
asset purchase agreement or other similar facility that provides credit support
for defaults in respect of the failure to make such Loan, and any guaranty of
any such agreement or facility.

 

“Credit Funding” means, with respect to any Loan by any CP Lender, at any time,
funding by a CP Lender of all or a portion of the outstanding principal amount
of such Loan with funds provided under a Credit Facility.

 

“Credit Funding Period” means, with respect to any Loan by any CP Lender, a
period of time during which all or a portion of the outstanding principal amount
of such Loan is funded by a Credit Funding.

 

“Credit Funding Rate” means, with respect to any Credit Funding for any period,
the per annum rate of interest equal to the rate of interest provided for in the
relevant Credit Facility at such time.

 

“Credit Improved Loan” means any Collateral Loan that, in the Services
Provider’s reasonable business judgment applying the Servicing Standard has
significantly improved in credit quality from the condition of its credit at the
time of origination, acquisition or contribution, which judgment may (but need
not) be based on one or more of the following facts and will not be called into
question as a result of subsequent events:

 

(a)                                 the Obligor in respect of such Collateral
Loan has shown improved financial results since the published financial reports
first produced after it was originated or acquired by the Borrower;

 

19

--------------------------------------------------------------------------------


 

(b)                                 the Obligor in respect of such Collateral
Loan since the date on which such Collateral Loan was originated or acquired by
the Borrower has raised significant equity capital or has raised other capital
that has improved the liquidity or credit standing of such Obligor; or

 

(c)                                  with respect to which one or more of the
following criteria applies in respect of such Collateral Loan:  (i) such
Collateral Loan has been upgraded or put on a watch list for possible upgrade by
S&P since the date on which such Collateral Loan was originated or acquired by
the Borrower; (ii) the proceeds from a sale of such Collateral Loan would be at
least 101% of its purchase price; (iii) the price of such Collateral Loan has
changed during the period from the date on which it was originated or acquired
by the Borrower to the proposed sale date by a percentage either more positive,
or less negative, as the case may be, than the percentage change in the average
price of the applicable Eligible Loan Index plus 0.25% over the same period; or
(iv) the price of such Collateral Loan changed during the period from the date
on which it was originated or acquired by the Borrower to the date of
determination by a percentage either more positive, or less negative, as the
case may be, than the percentage change in a nationally recognized loan index
selected by the Borrower or the Services Provider over the same period plus
0.50%.

 

“Credit Risk Loan” means a Collateral Loan that is not a Defaulted Loan but
which has, in the Services Provider’s reasonable business judgment applying the
Servicing Standard (which judgment will not be called into question as a result
of subsequent events), a significant risk of declining in credit quality and,
with lapse of time, becoming a Defaulted Loan, and is designated as a “Credit
Risk Loan” by the Borrower or the Services Provider.

 

“CRR” means EU Regulation 575/2013 (on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) 648/2012).

 

“Current Pay Obligation” means a Collateral Loan that would otherwise be a
Defaulted Loan as to which (i) all scheduled interest and principal payments due
(other than those due as a result of any bankruptcy, insolvency, receivership or
other analogous proceeding) were paid in Cash and the Borrower or the Services
Provider reasonably expects, and delivers to S&P (if S&P is then rating any
Loans) a certificate of an Authorized Officer certifying that it reasonably
expects, that the remaining scheduled interest and principal payments due will
be paid in cash, (ii) the S&P Rating of such Collateral Loan is at least “CCC”
and is not on a watch list for possible downgrade; (iii) the Market Value (which
is not determined pursuant to clause (d) or subclause (iii) in the proviso of
clause (c) of the definition thereof) of such Collateral Loan is at least 80% of
par; and (iv) if the Obligor of such Collateral Loan is the subject of a
bankruptcy, insolvency, receivership or other analogous proceeding, the
bankruptcy court or other authorized official has authorized the payment of
interest and/or principal and other amounts due and payable on such Collateral
Loan and no such payments that are due and payable are unpaid; provided that to
the extent that more than 10.0% of Total Capitalization would otherwise
constitute Current Pay Obligations, one or more Collateral Loans (or portions
thereof, as applicable) designated by the Borrower having a Maximum Principal
Balance at least equal to such excess shall be deemed not to constitute Current
Pay Obligations and shall instead constitute Defaulted Loans.

 

20

--------------------------------------------------------------------------------


 

“Current Portfolio” means, at any time, the portfolio of Collateral Loans and
Eligible Investments representing Principal Proceeds, then held by the Borrower.

 

“Custodial Account” means a custodial account at the Custodian, established in
the name of the Collateral Agent pursuant to Section 8.4(a).

 

“Custodian” has the meaning set forth in Section 8.4(a).

 

“Daily Report” has the meaning set forth in Section 8.9(a).

 

“DBRS” means DBRS, Inc., together with its successors.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless waived in
accordance with Section 12.5 or cured, become an Event of Default.

 

“Default Differential” means, with respect to the Loans at any time, the rate
calculated by subtracting the Scenario Default Rate for the Loans at such time
from the Break-Even Default Rate for the Loans at such time.

 

“Defaulted Loan” means any Collateral Loan as to which:

 

(a)                                 a default as to the payment of principal
and/or interest has occurred and is continuing with respect to such Collateral
Loan (without regard to any grace period applicable thereto, or waiver thereof,
after the passage of five Business Days in the case of interest or three
Business Days in the case of principal if the Borrower or the Services Provider
determines that such default is unrelated to credit-related causes (which
determination shall be reported in the next Collateral Report required to be
delivered pursuant to Section 5.1(h)), but in no case beyond the passage of any
grace period applicable thereto);

 

(b)                                 the Borrower or the Services Provider has
received written notice or a Senior Authorized Officer of the Borrower or the
Services Provider has actual knowledge that a default as to the payment of
principal and/or interest has occurred and is continuing on another debt
obligation of the same Obligor that is senior or pari passu in right of payment
to such Collateral Loan (in each case, after the passage of three Business Days
if the Borrower or the Services Provider determines that such default is
unrelated to credit-related causes (which determination shall be reported in the
next Collateral Report required to be delivered pursuant to Section 5.1(h) but
only to the extent the Borrower or the Services Provider has been notified or
otherwise has knowledge of such default), but in no case beyond the passage of
any grace period applicable thereto; provided that both the Collateral Loan and
such other debt obligation are full recourse obligations of the applicable
Obligor);

 

(c)                                  except in the case of a DIP Loan or Current
Pay Obligation, the Obligor in respect of such Collateral Loan has, or others
have, instituted proceedings to have such Obligor adjudicated as bankrupt or
insolvent or placed into receivership and such

 

21

--------------------------------------------------------------------------------


 

proceedings have not been stayed or dismissed, or such Obligor has filed for
protection under Chapter 11 of the Bankruptcy Code;

 

(d)                                 except in the case of a DIP Loan, the
Obligor with respect to such Collateral Loan has an S&P Rating of lower than
“CCC-” or “D” or “SD” or had any such rating immediately before such rating was
withdrawn by S&P;

 

(e)                                  the Borrower or the Services Provider has
received notice or a Senior Authorized Officer of the Borrower or the Services
Provider has actual knowledge that another debt obligation of the same Obligor
that is senior or pari passu in right of payment to such Collateral Loan has an
S&P Rating of lower than “CCC-” or “D” or “SD” or had any such rating
immediately before such rating was withdrawn by S&P, and such other debt
obligation remains outstanding; provided that both the Collateral Loan and such
other debt obligation are full recourse obligations of the applicable Obligor;

 

(f)                                   a default with respect to which the
Borrower or the Services Provider has received written notice, or a Senior
Authorized Officer of the Borrower or the Services Provider has actual
knowledge, that a default has occurred under the Related Contracts and any
applicable grace period has expired and the holders of such Collateral Loan have
accelerated the repayment of the Collateral Loan (but only until such
acceleration has been rescinded) in the manner provided in the Related
Contracts;

 

(g)                                  such Collateral Loan is a Participation
Interest (until it is elevated or converted to an assigned loan) with respect to
which the related Selling Institution has defaulted in any material respect in
the performance of any of its payment obligations under the Participation
Interest;

 

(h)                                 such Collateral Loan is a Participation
Interest (until it is elevated or converted to an assigned loan) in a loan that
would, if such loan were a Collateral Loan, constitute a “Defaulted Loan” (other
than under this clause (h)) or with respect to which the Selling Institution has
an S&P Rating of lower than “CCC-” or “D” or “SD”  or had such rating
immediately before such rating was withdrawn by S&P;

 

(i)                                     the Borrower or the Services Provider
(in accordance with the Servicing Standard) has otherwise declared such
Collateral Loan to be a “Defaulted Loan”; or

 

(j)                                    such Collateral Loan has been placed on
non-accrual status by the Services Provider;

 

provided that Current Pay Obligations (or portions thereof, as applicable) in
excess of 10.0% of Total Capitalization shall be deemed to be Defaulted Loans as
set forth in the proviso in the definition of “Current Pay Obligation”.

 

“Defaulting Lender” means a Lender that has at any time (i) failed to fund all
or any portion of its Loans when and as required hereunder (other than failures
to fund (a) solely as a result of a bona fide dispute as to whether the
conditions to borrowing were satisfied on the relevant Borrowing Date, but only
for such time as such Lender is continuing to engage in good faith discussions
regarding the determination or resolution of such dispute, and such Lender has

 

22

--------------------------------------------------------------------------------


 

notified the Administrative Agent in writing of its intention not to fund and
has specifically identified such condition precedent to funding that was not
satisfied, or (b) solely as a result of a failure to disburse due to an
administrative error or omission by such Lender, and such failure is cured
within five Business Days after such Lender receives written notice or has
actual knowledge of such administrative error or omission) or (ii) has notified
the Borrower and the Administrative Agent in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s dispute as to
the satisfaction of any condition precedent pursuant to the foregoing clause
(a)) or generally under other agreements under which it shall have committed to
extend credit.

 

“Delayed Funding Loan” means a Collateral Loan pursuant to which one or more
future advances will be required to be made to the Obligor thereunder but which
does not permit any such advance that has been made to be reborrowed once repaid
by the Obligor; provided that such loan shall only be considered to be a Delayed
Funding Loan to the extent of the unfunded commitment and only for so long as
any future funding obligations remain in effect.

 

“DIP Loan” means any interest in a loan or financing facility with an S&P Rating
or for which a Credit Estimate has been requested (i) which is an obligation of
either a debtor-in-possession as described in Section 1107 of the Bankruptcy
Code or a trustee (if appointment of such trustee has been ordered pursuant to
Section 1104 of the Bankruptcy Code) (in either case, a “Debtor”) organized
under the laws of the United States or any State therein; (ii) which is paying
interest on a current basis; and (iii) the terms of which have been approved by
an order of the United States Bankruptcy Court, the United States District
Court, or any other court of competent jurisdiction, the enforceability of which
order is not subject to any pending contested matter or proceeding (as such
terms are defined in the Federal Rules of Bankruptcy Procedure) and which order
provides that (a) such DIP Loan is secured by liens on the Debtor’s otherwise
unencumbered assets pursuant to Section 364(c)(2) of the Bankruptcy Code;
(b) such DIP Loan is secured by liens of equal or senior priority on property of
the Debtor’s estate that is otherwise subject to a lien pursuant to
Section 364(d) of the Bankruptcy Code; (c) such DIP Loan is secured by junior
liens on the Debtor’s encumbered assets and such DIP Loan is fully secured based
upon a current valuation or appraisal report; or (d) if the DIP Loan or any
portion thereof is unsecured, the repayment of such DIP Loan retains priority
over all other administrative expenses pursuant to Section 364(c)(1) of the
Bankruptcy Code.

 

“Discount Loan” means any Collateral Loan that is acquired by the Borrower for a
purchase price paid by the Borrower to the seller of such Collateral Loan of
less than 95% of the principal balance of such Collateral Loan.

 

“Distribution” means any payment of principal or interest or any dividend or
premium payment made on, or any other distribution in respect of, a Collateral
Loan or other security.

 

“Diversity Score” means a single number that indicates collateral concentration
in terms of both issuer and industry concentration, calculated as set forth on
Schedule C hereto.

 

“Document Checklist” means, for any Collateral Loan, an electronic or hard copy
list, substantially in the form attached hereto as Exhibit J delivered by the
Borrower (or the Services

 

23

--------------------------------------------------------------------------------


 

Provider on behalf of the Borrower) to the Document Custodian (with a copy to
the Collateral Agent) that identifies the Collateral Loan, the applicable
Obligor and each of the Related Contracts that shall be delivered to the
Document Custodian by the Borrower, and whether each such document is an
original or a copy.

 

“Document Custodian” means Cortland Capital Market Services LLC, in its capacity
as document custodian under this Agreement, and its successors in such capacity.

 

“Document Custodian Fee” means the fee payable to the Document Custodian in
arrears on each Quarterly Payment Date in an amount specified in the Document
Custodian Fee Letter.

 

“Document Custodian Fee Letter” means the fee letter dates as of the date
hereof, between the Borrower and the Document Custodian, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Document Custodian Office” has the meaning assigned to such term in
Section 14.1(b).

 

“Dollars” and “$” mean lawful money of the United States of America.

 

“Domicile” or “Domiciled” means, with respect to any Obligor with respect to a
Collateral Loan, its country of organization or incorporation.

 

“Downgraded Lender” means a Revolving Lender that fails to be an Approved Lender
in accordance with the terms of such definition.

 

“Due Date” means each date on which a Distribution is due on a Collateral Loan.

 

“Due Period” means, with respect to any Quarterly Payment Date, the period
commencing on the day following the last day of the immediately preceding Due
Period (or, in the case of the initial Due Period, the period commencing on the
Closing Date) and ending on (and including) the Calculation Date immediately
preceding such Quarterly Payment Date (or, in the case of the Due Period that is
applicable to the Quarterly Payment Date occurring on the Stated Maturity,
ending on the day preceding such Quarterly Payment Date).

 

“EBA” means the European Banking Authority (including any successor or
replacement organization thereto).

 

“EBITDA” means earnings before interest, taxes, depreciation and amortization
(determined, for any Collateral Loan, in the manner provided in the Related
Contracts) and in any case that “EBITDA,” “Adjusted EBITDA” or such comparable
definition is not defined in such Related Contracts, an amount, for the
principal Obligor on such Collateral Loan and any of its parents or Subsidiaries
that are obligated pursuant to the Related Contracts for such Collateral Loan
Asset (determined on a consolidated basis without duplication in accordance with
GAAP) equal to net income from continuing operations for such period plus
(a) cash interest expense, (b) income taxes, (c) depreciation and amortization
for such period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of intangibles (including, but not
limited to, goodwill, financing fees and other capitalized costs), to the extent
not otherwise included in clause (c) above, other noncash charges and
organization costs, (e)

 

24

--------------------------------------------------------------------------------


 

extraordinary losses in accordance with GAAP, and (f) any other item the
Borrower and the Administrative Agent mutually deem to be appropriate.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EIOPA” means the European Insurance and Occupational Pensions Authority
(including any successor or replacement organization thereto).

 

“Eligible Account Bank” means, with respect to any specified account, a
financial institution:

 

(a)                                 that if such account is a fully segregated
trust account with the trust department or corporate trust department of such
financial institution, has a long-term debt rating of at least “A” and a
short-term debt rating of at least “A-1” by S&P (or at least “A+” by S&P if such
institution has no short-term rating); or

 

(b)                                 as to which the Rating Condition is
satisfied and the Borrower and the Majority Lenders have consented to such
financial institution constituting an “Eligible Account Bank” hereunder.

 

“Eligible Cov-Lite Loan” means a Cov-Lite Loan that is a Senior Secured Loan.

 

“Eligible Investment Required Ratings” means, in the case of each Eligible
Investment, a short-term credit rating of at least “A-1” (or, in the absence of
a short-term credit rating, “AA-” or better) from S&P.

 

“Eligible Investments” means any investment denominated in Dollars that, at the
time it is delivered to the Collateral Agent (directly or through a financial
intermediary or bailee), is one or more of the following obligations or
securities:

 

(i)                                     direct Registered obligations of, and
Registered obligations the timely payment of principal and interest on which is
fully and expressly guaranteed by, the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
expressly backed by the full faith and credit of the United States of America;

 

25

--------------------------------------------------------------------------------


 

(ii)                                  demand and time deposits in, certificates
of deposit of, trust accounts with, bankers’ acceptances issued by, or federal
funds sold by any depositary institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities so long
as the commercial paper and/or the debt obligations of such depositary
institution or trust company (or, in the case of the principal depositary
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have the Eligible
Investment Required Ratings;

 

(iii)                               non-extendable commercial paper or other
short-term obligations with the Eligible Investment Required Ratings and that
either bear interest or are sold at a discount from the face amount thereof and
have a maturity of not more than 183 days from their date of issuance;

 

(iv)                              money market funds domiciled outside of the
United States which funds have, at all times, the highest Moody’s credit rating
assignable at such time and credit ratings of “AAA-mf” by Standard & Poor’s;

 

(v)                                 any other investment similar to those
described in clauses (i) through (iv) above which (a) has the Eligible
Investment Required Ratings at the time of such investment and (b) has been
approved by the Majority Lenders; provided that the Rating Condition has been
satisfied with respect to any such investment;

 

and, in the case of (i) through (iii) and (v) above, with a stated maturity
(after giving effect to any applicable grace period) no later than the Business
Day immediately preceding the Quarterly Payment Date next following the Interest
Period in which the date of investment occurs (unless such Eligible Investments
are issued by the Collateral Agent in its capacity as a banking institution, in
which event such Eligible Investments may mature on such Quarterly Payment
Date); provided that none of the foregoing obligations or securities shall
constitute Eligible Investments if (a) such obligation or security has an “f”,
“r”, “p”, “pi”, “q” or “t” subscript assigned by Standard & Poor’s, (b) all, or
substantially all, of the remaining amounts payable thereunder consist of
interest and not principal payments, (c) such obligation or security is subject
to any withholding tax (other than withholding taxes imposed under FATCA) unless
the issuer of the security is required to make “gross-up” payments or pay
“additional amounts” in respect of, or otherwise compensate the holder of such
security for, the full amount of such withholding tax for any reason, (d) such
obligation or security is secured by real property, (e) such obligation or
security is purchased at a price greater than 100% of the principal or face
amount thereof, (f) such obligation or security is subject of a tender offer,
voluntary redemption, exchange offer, conversion or other similar action or
(g) in the Borrower’s or the Services Provider’s judgment, such obligation or
security is subject to material non-credit related risks. Eligible Investments
may include, without limitation, those investments for which an Agent or an
affiliate of an Agent provides services. Any investment, which otherwise
qualifies as an Eligible Investment, may (1) be made by the Collateral Agent or
any of its Affiliates and (2) be

 

26

--------------------------------------------------------------------------------


 

made in securities of any entity for which the Collateral Agent or any of its
Affiliates receives compensation or serves as offeror, distributor, investment
adviser or other service provider.

 

“Eligible Loan Index” means, with respect to each Collateral Loan, one of the
following indices as selected by the Borrower or the Services Provider upon the
origination, acquisition or contribution of such Collateral Loan: the Credit
Suisse Leveraged Loan Indices, the Deutsche Bank Leveraged Loan Index, the
Goldman Sachs/Loan Pricing Corporation Liquid Leveraged Loan Index, the Banc of
America Securities Leveraged Loan Index, the S&P/LSTA Leveraged Loan Indices or
any other nationally recognized loan index subject to the consent of the
Majority Lenders with written notice thereof to be provided to S&P
(collectively, the “Approved Indices”); provided that the Borrower or the
Services Provider may change the index applicable to a Collateral Loan to
another of the Approved Indices at any time following the origination,
acquisition or contribution thereof after giving notice to the Administrative
Agent and the Collateral Agent.

 

“Eligibility Criteria” means, as of (i) the date of  each origination,
acquisition or contribution of a debt obligation and (ii) each applicable
Borrowing Date, each of the following:

 

(a)                                 each Concentration Limitation is satisfied
immediately after giving effect to such origination, acquisition, contribution
or applicable Borrowing (or, if not satisfied immediately prior to such
origination, acquisition, contribution or applicable Borrowing, compliance with
such Concentration Limitation is maintained or improved after giving effect to
such origination, acquisition, contribution or applicable Borrowing);

 

(b)                                 each component of the Collateral Quality
Test is satisfied immediately after giving effect to such origination,
acquisition, contribution (or, if not satisfied immediately prior to such
origination, acquisition, contribution or applicable Borrowing, compliance with
the Collateral Quality Test is maintained or improved after giving effect to
such origination, acquisition, contribution or applicable Borrowing);

 

(c)                                  each Coverage Test is satisfied immediately
after giving effect to such origination, acquisition, contribution or applicable
Borrowing;

 

(d)                                 the Senior Advance Rate Test is satisfied
immediately after giving effect to such origination, acquisition, contribution
or applicable Borrowing;

 

(e)                                  each of the criteria in the definition of
“Collateral Loan” is satisfied with respect to such origination, acquisition or
contribution of a debt obligation; provided that, for the avoidance of doubt,
for purposes of determining whether the Eligibility Criteria have been
satisfied, such criteria shall only be tested as of the date of such
origination, acquisition or contribution of such debt obligation;

 

(f)                                   the Retention Provider, either itself or
through related entities (including the Borrower), directly or indirectly, was
involved or will be involved in negotiating the original agreements which
created or will create over 50% (measured by total nominal amount) of all the
Collateral Loans acquired (or committed to be acquired) by the Borrower, such
proportion measured on the basis of the nominal value at each respective
origination of all the Collateral

 

27

--------------------------------------------------------------------------------


 

Loans acquired (or committed to be acquired) by the Borrower in aggregate during
the term of this Agreement; and

 

(g)                                  only in relation to any Collateral Loans to
be acquired by the Borrower that will not be acquired from the Retention
Provider, the Retention Provider, either itself or through related entities
(including the Borrower), directly or indirectly, was involved or will be
involved in negotiating the original agreements which created or will create
over 50% (measured by total nominal amount) of all the Collateral Loans acquired
(or committed to be acquired) by the Borrower, such proportion measured on the
basis of the nominal value at each respective origination of all the Collateral
Loans that are expected to be held by the Borrower following the settlement of
any such acquisition.

 

“Engagement Letter” means the Letter Agreement, dated as of November 17, 2017,
between the Borrower and Natixis Securities Americas LLC, as amended from time
to time in accordance with the terms thereof.

 

“Environmental Claim” means, with respect to any Person, any written notice,
claim, demand or similar communication by any other Person having jurisdiction
alleging potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Hazardous Substances
at any location, whether or not owned by such Person or (ii) circumstances
forming the basis of any violation, of any applicable Environmental Law, in each
case as to which there is a reasonable likelihood of an adverse determination
with respect thereto and which, if adversely determined, would have a Material
Adverse Effect.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“Equity Security” means any equity security or any other security or loan that
is not eligible for acquisition by the Borrower as a Collateral Loan and any
security acquired by the Borrower as part of a “unit” with a Collateral Loan and
which itself is not eligible for acquisition by the Borrower as a Collateral
Loan.

 

28

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Section 414(b) or (c) or, for the purposes of
Section 412 of the Code and Section 302 of ERISA, (m) or (o) of the Code, with
the Borrower.

 

“ESMA” means the European Securities and Markets Authority (including any
successor or replacement organization thereto).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate Loans” means Loans accruing interest at an Applicable Rate
based upon the London Interbank Offered Rate.

 

“European Supervisory Authorities” means, together, the EBA, the ESMA and the
EIOPA.

 

“Event of Default” has the meaning set forth in Section 6.1.

 

“Excess Reserve Amount” means, on any date, the excess (if any) of:

 

(a)                                 the amount standing to the credit of the
Future Funding Reserve Account on such date; over

 

(b)                                 (i) the aggregate Unfunded Amount on such
date minus (ii) if such date is prior to the end of the Commitment Period, the
excess (if any) of (x) the Total Revolving Commitment on such date over (y) the
aggregate principal amount of the Revolving Loans outstanding on such date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, all as from time to time in
effect, or any successor law, rules or regulations, and any reference to any
statutory or regulatory provision shall be deemed to be a reference to any
successor statutory or regulatory provision.

 

“Excluded Liability” means any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
each Lender and the Administrative Agent or required to be withheld or deducted
from a payment to such Person, (i) Taxes imposed on or measured by its net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case (A) imposed as a result of any Lender or the Administrative Agent (as the
case may be) being organized under the laws of, or having its principal office
or, in the case of each Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(B) that are Other

 

29

--------------------------------------------------------------------------------


 

Connection Taxes, (ii) in the case of each Lender, withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan pursuant to a law in effect on the date on which
(y) such Lender acquires such interest in the Loan or (z) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 11.4, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Lender or the Administrative Agent’s failure to comply with
Section 11.4(d) and (iv) any amounts withheld pursuant to FATCA.

 

“Executive Order” is defined in Section 4.23.

 

“Exposure Amount” as of any date means, with respect to any Revolving Collateral
Loan or Delayed Funding Loan, the excess of (a) the Borrower’s maximum funding
commitment thereunder over (b) the Principal Balance of such Revolving
Collateral Loan or Delayed Funding Loan. For the avoidance of doubt, Exposure
Amounts in respect of a Defaulted Loan shall be included in the calculation of
the Exposure Amount if the Borrower is at such time subject to contractual
funding obligations with respect to such Defaulted Loan and such obligation has
not ceased to be enforceable under the U.S. Bankruptcy Code.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any legislation, law, regulation,
guidance notes or practice enacted or promulgated pursuant to an
intergovernmental agreement entered into in connection with such Sections of the
Code.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the FRBNY on the Business Day next succeeding such day; provided that (i) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day as so
published on the next succeeding Business Day and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average (rounded upward, if necessary, to the next 1/100th of
1%) of the quotations for such day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. Notwithstanding the foregoing or any other provision of this
Agreement, the rate calculated pursuant to this definition shall not be less
than 0%.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

“Fee Proceeds” means all amounts in the Collection Account representing upfront,
commitment, amendment and waiver, late payment (including compensation for
delayed settlement or trades), anniversary, annual, facility, prepayment,
redemption, call premium or any other fees of any type received by the Borrower
in respect of any Collateral Loan and any excess,

 

30

--------------------------------------------------------------------------------


 

with respect to participation interests in Collateral Loans which have been sold
by the Borrower, of the interest paid by the applicable Obligor in respect of
the portion of such Collateral Loan that is the subject of such participation
interest over the amount of interest required to be paid by the Borrower to the
purchaser of such participation interest pursuant to the underlying
participation agreement; provided that Fee Proceeds shall not include any
reimbursement of expenses payable by the Borrower to third parties, including
legal fees, that may be received by the Borrower from any Obligor or any fees
received in connection with the reduction of principal of the related Collateral
Loan. Fee Proceeds shall in all cases constitute Interest Proceeds.

 

“Final RTS” means Delegated Regulation (EU) No. 625/2014 of 13 March 2014
supplementing the CRR.

 

“Financial Sponsor” means any Person whose principal business activity is
acquiring, holding, and selling investments (including controlling interests) in
otherwise unrelated companies that each are distinct legal entities with
separate management, books and records and bank accounts, whose operations are
not integrated with one another and whose financial condition and
creditworthiness are independent of the other companies so owned by such Person.

 

“First Lien/Last Out Loan” means a loan that, prior to an event of default under
the applicable Related Contract, is entitled to receive payments pari passu with
other senior secured loans of the same Obligor, but following an event of
default under the applicable Related Contract, such Collateral Loan becomes
fully subordinated to other senior secured loans of the same Obligor and is not
entitled to any payments until such other senior secured loans are paid in full.
For purposes of this Agreement, unless otherwise explicitly stated herein, a
First Lien/Last Out Loan shall constitute a Senior Secured Loan.

 

“Fixed Rate Obligation” means any Collateral Loan that bears a fixed rate of
interest.

 

“Floating Rate Obligation” means any Collateral Loan that bears a floating rate
of interest.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Official” is defined in Section 4.22.

 

“FRBNY” means the Federal Reserve Bank of New York.

 

“Future Funding Reserve Account” means the trust account established pursuant to
Section 8.3(b).

 

“Future Funding Reserve Loan” has the meaning set forth in Section 2.1.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.

 

31

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Grant” means to grant, bargain, sell, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of set-off against,
deposit, set over and confirm. A Grant of the Collateral, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including without limitation the
immediate continuing right to claim for, collect, receive and receipt for
principal and interest payments in respect of the Collateral, and all other
Moneys payable thereunder, to give and receive notices and other communications,
to give consents, waivers or make other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

 

“Group I Country” means Australia, The Netherlands, New Zealand and the United
Kingdom.

 

“Group II Country” means Germany, Sweden and Switzerland.

 

“Group III Country” means Austria, Belgium, Denmark, Finland, France, Luxembourg
and Norway.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, identified as such as a matter of Environmental Law,
including petroleum, its derivatives, by-products and other hydrocarbons, or any
substance having any constituent elements displaying any of the foregoing
characteristics.

 

“Increased Costs” means any amounts due pursuant to Section 2.9 and/or
Article XI.

 

“Incurrence Covenant” means a covenant by any borrower to comply with one or
more financial covenants (including without limitation any covenant relating to
a borrowing base, asset valuation or similar asset-based requirement) only upon
the occurrence of certain actions of the borrower, including a debt issuance,
dividend payment, share purchase, merger, acquisition or divestiture.

 

“Indebtedness” of any Person means, without duplication, (a) as shown on such
Person’s balance sheet (if any) (i) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property and (ii) all indebtedness
of such Person evidenced by a note, bond, debenture or similar instrument
(whether or not disbursed in full), (b) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (c) all Contingent Obligations of such Person, and
(d) all payment obligations of such Person under any interest rate protection
agreement (including, without limitation, any interest rate swaps, caps, floors,
collars and similar agreements) and currency

 

32

--------------------------------------------------------------------------------


 

swaps and similar agreements which were not entered into specifically in
connection with Indebtedness set forth in clauses (a), (b) or (c) hereof.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 12.3(b).

 

“Initial Borrowing Date” means the Business Day on which the initial Borrowing
occurs.

 

“Initial Rating” means the rating given to the Loans by S&P as of the Closing
Date.

 

“Interest Coverage Amount” means, at any time, without duplication, the sum of
(a) the scheduled interest payments and scheduled fees due (in each case
regardless of whether the applicable payment date has yet occurred) on the
Collateral Loans (excluding Defaulted Loans to the extent set forth in the
definition of “Interest Proceeds”) for the then-current Due Period; (b) amounts
on deposit in the Collection Account, including Eligible Investments,
representing Interest Proceeds; (c) scheduled interest on Eligible Investments
held in the Collection Account, the Future Funding Reserve Account and the
Closing Expense Account, in each case for the then-current Due Period; and
(d) all regularly scheduled amounts due and payable to the Borrower under
Interest Hedge Agreements during the then-current Due Period.

 

“Interest Coverage Ratio” means, as of any Measurement Date, the ratio
(expressed as a percentage) obtained by dividing:

 

(a)                                 (i) the Interest Coverage Amount less
(ii) all amounts payable on the related Quarterly Payment Date pursuant to
clauses (A) through (C) of Section 9.1(a)(i) by

 

(b)                                 the sum of all interest due on the Loans on
the related Quarterly Payment Date.

 

“Interest Coverage Ratio Test” means a test satisfied on any Measurement Date
following the first Quarterly Payment Date if the Interest Coverage Ratio is
greater than or equal to 130.0% on such date.

 

“Interest Hedge Agreement” means an interest rate protection agreement that may
be entered into between the Borrower and an Interest Hedge Counterparty on or
after the Closing Date, for the sole purpose of hedging interest rate risk
between the portfolio of Collateral Loans and the Loans, as amended from time to
time in accordance with the terms thereof, with respect to which the Rating
Condition is satisfied.

 

“Interest Hedge Counterparty” means a counterparty meeting, at the time of entry
by the Borrower into an Interest Hedge Agreement, the then-current S&P criteria
for hedge counterparties (or, with respect to any counterparty not meeting such
criteria at such time, any counterparty whose obligations in respect of such
Interest Hedge Agreement are absolutely and unconditionally guaranteed by an
Affiliate of such counterparty meeting the then-current S&P

 

33

--------------------------------------------------------------------------------


 

guarantee criteria at such time), together with any permitted assignee or
successor (which meets the then-current S&P criteria for hedge counterparties)
under such Interest Hedge Agreement with respect to which the Rating Condition
is satisfied.

 

“Interest Period” means, with respect to each Borrowing (a) the period from (and
including) the date of such Borrowing to (and including) the following
Calculation Date and (b) each successive period from (but excluding) the prior
Calculation Date to (and including) the following Calculation Date until the
principal of the Borrowing is repaid; provided that, (x) in the case of any
Interest Period applicable to a prepayment of the Loans pursuant to
Section 2.7(c) or the Priority of Payments, such Interest Period shall end on
(and include) the date of such prepayment and (y) in the case of the Interest
Period applicable to the Quarterly Payment Date occurring on the Stated
Maturity, such Interest Period shall end on (and include) such Quarterly Payment
Date.

 

“Interest Proceeds” means, with respect to any Pledged Collateral (including
Cash), (a) any payments with respect thereto that are attributable to interest
or yield in accordance with the Related Contracts of such Pledged Collateral,
(b) all Fee Proceeds, (c) all cash capital contributions made to the Borrower
that, to the extent provided in Section 8.2(g), are to be treated as Interest
Proceeds and (d) any amounts deposited in the Collection Account from the
Closing Expense Account in accordance with Section 8.3(d)) and (e) all funds on
deposit in the Interest Reserve Account.  Interest Proceeds shall also include
any amounts paid to the Borrower pursuant to an Interest Hedge Agreement (other
than termination payments).  No amounts that are required by the terms of any
participation agreement to be paid by the Borrower to any Person to whom the
Borrower has sold a participation interest shall constitute “Interest Proceeds”
hereunder. Any amounts received in respect of any Defaulted Loan will constitute
Principal Proceeds (and not Interest Proceeds) until the aggregate of all
Collections in respect of such Defaulted Loan since it became a Defaulted Loan
equals the Principal Balance of such Collateral Loan at the time it became a
Defaulted Loan; thereafter, any such amounts will constitute Interest Proceeds.
Any amounts received in respect of any Equity Security will constitute Principal
Proceeds (and not Interest Proceeds).

 

“Interest Reserve Account” means the account established pursuant to
Section 8.3(c).

 

“Interpolated Rate” means (a) for any Interest Period equal to three months,
three month LIBOR as calculated in accordance with the definition of “LIBOR” and
(b) for any Interest Period of less than or greater than three months, the rate
determined through the use of straight-line interpolation by reference to two
rates calculated in accordance with the definition of “LIBOR”, one of which
shall be determined as if the maturity of the Dollar deposits referred to
therein were the period of time for which rates are available next shorter than
the Interest Period and the other of which shall be determined as if such
maturity were the period of time for which rates are available next longer than
the Interest Period; provided that if an Interest Period is less than or equal
to seven days, then LIBOR shall be determined by reference to a rate calculated
in accordance with the definition of “LIBOR” as if the maturity of the Dollar
deposits referred to therein were a period of time equal to seven days.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended.

 

34

--------------------------------------------------------------------------------


 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Investment Criteria Adjusted Balance” means, with respect to any Collateral
Loan, the Principal Balance of such Collateral Loan; provided that for all
purposes the Investment Criteria Adjusted Balance of any Discount Loan shall be
the purchase price of such Discount Loan (after adding the amount of any
subsequent borrowings and subtracting the amount of any subsequent repayments
thereof).

 

“IRS” means the U.S. Internal Revenue Service.

 

“Key Person” has the meaning assigned to such term in the definition of “Key
Person Event”.

 

“Key Person Event” shall be deemed to have occurred on any date on which either
(a) Doug Ostrover or (b) two out of (i) Marc Lipschultz (ii) Craig Packer
(iii) Alexis Maged are no longer employee(s), principal(s) or partner(s) of, the
Services Provider or any Affiliate thereof (the occurrence such event, a “Key
Person Trigger”) and such persons have not been replaced by a person approved in
writing by the Administrative Agent (an “Approved Replacement”) in accordance
with the process described below by the Proposal End Date (as defined below). 
The Borrower shall provide prompt notice to S&P and the Agents of the occurrence
of a Key Person Trigger and the Services Provider may propose a replacement for
a Key Person on any date up to and including the date that is 75 days after the
occurrence of a Key Person Trigger (such date, the “Proposal End Date”).  If the
Services Provider proposes a replacement, the Administrative Agent shall have 20
days from the date of its receipt of the written proposal to reject, based upon
reasonable grounds, the Services Provider’s proposal in writing (each such
period, an “Objection Period”).  If the Administrative Agent does not reject
such proposed replacement in writing within such Objection Period pursuant to
the immediately preceding sentence, such replacement shall be deemed to be
approved.  In the event any proposed replacement is rejected in writing by the
Administrative Agent, the Services Provider may propose additional replacements
pursuant to the foregoing process; provided that, if such additional proposed
replacement has been objected to by the Administrative Agent during the
applicable Objection Period in accordance with the foregoing, then (until a
replacement has been approved) the Services Provider may continue to propose
replacements until the Proposal End Date.  For purposes of this definition, the
Administrative Agent shall act at the direction of the Majority Lenders.

 

“Key Person Trigger” has the meaning assigned to such term in the definition of
“Key Person Event”.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

35

--------------------------------------------------------------------------------


 

“Lender” means each Person that is listed as a “Lender” on the signature
pages hereto, any Person that shall have become a party hereto pursuant to an
Assignment and Assumption in respect of the Loans and, in each case, their
respective successors, in each case other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption in respect of the Loans.

 

“Lender Collateral Account” means the trust account established pursuant to
Section 8.3(d).

 

“Lender Collateral Subaccount” has the meaning set forth in Section 8.3(d)(ii).

 

“LIBOR Business Day” means any day except a Saturday, a Sunday or a day on which
commercial banks in London or New York City are authorized or required by law to
close.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of arrangement
that has the practical effect of creating a security interest, in respect of
such asset. For the purposes of this Agreement, any Person shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

 

“Liquidity Facility” means, with respect to any Loan by any CP Lender, a
liquidity asset purchase agreement, swap transaction or other facility that
provides liquidity for Commercial Paper Notes, and any guaranty of any such
agreement or facility.

 

“Liquidity Funding” means, with respect to any Loan by any CP Lender, at any
time, funding by a CP Lender of all or a portion of the outstanding principal
amount of such Loan with funds provided under a Liquidity Facility.

 

“Liquidity Funding Period” means, with respect to any Loan by any CP Lender, a
period of time during which all or a portion of the outstanding principal amount
of such Loan is funded through a Liquidity Funding.

 

“Liquidity Funding Rate” means with respect to any Liquidity Funding under a
Liquidity Facility for any period, the per annum rate of interest equal to the
rate of interest provided for in the relevant Liquidity Facility at such time.

 

“Loan Assignment Agreement” has the meaning assigned to such term in
Section 8.1(e).

 

“Loan Documents” means this Agreement, the Account Control Agreement, the
Corporate Services Agreement, the Notes, the Interest Hedge Agreements (if any),
the Sale and Contribution Agreement, the Collateral Agent Fee Letter, the
Document Custodian Fee Letter and the Retention Letter.

 

“Loans” means a Revolving Loan or a Term Loan.

 

“London Interbank Offered Rate” or “LIBOR” means, with respect to any Interest
Period, the greater of (a) zero and (b) the Interpolated Rate (expressed as a
percentage per annum

 

36

--------------------------------------------------------------------------------


 

rounded upwards to the nearest one hundredth (1/100) of one percent (1%)) for
deposits in Dollars for the appropriate periods that appear on Reuters
Page LIBOR01 (or on any successor or substitute page or service providing
quotations of interest rates applicable to dollar deposits in the London
interbank market comparable to those currently provided on such page, as
determined by the Administrative Agent from time to time) as reported by
Bloomberg Financial Markets Commodities News as of 11:00 a.m., London time, two
LIBOR Business Days before the first day of such Interest Period. If such rates
do not appear on Reuters Page LIBOR01 (or on any such successor or substitute
page or service referred to above) as of 11:00 a.m., London time, two LIBOR
Business Days before the first day of such Interest Period, the Administrative
Agent will request the principal London office of any four (4) major reference
banks in the London interbank market selected by the Administrative Agent to
provide such bank’s offered quotation (expressed as a percentage per annum
rounded upwards to the nearest one hundredth (1/100) of one percent (1%)) to
prime banks in the London interbank market for deposits in Dollars for the
appropriate periods as of 11:00 a.m., London time, on such date for amounts
comparable to the then outstanding principal amount of the applicable Loan (if
available). If at least two such offered quotations are so provided, LIBOR will
be the arithmetic mean of such quotations. If fewer than two such quotations are
so provided, the Administrative Agent will request any three (3) major banks in
New York City selected by the Administrative Agent to provide such bank’s rate
(expressed as a percentage per annum rounded upwards to the nearest one
hundredth (1/100) of one percent (1%)) for loans in Dollars to leading European
banks for the appropriate periods as of approximately 11:00 a.m., New York City
time, on the date which is two LIBOR Business Days before the first day of such
Interest Period for amounts comparable to the then outstanding principal amount
of the applicable Loan (if available). If at least two such rates are so
provided, the London Interbank Offered Rate will be the arithmetic mean of such
rates. If fewer than two rates are so provided, then the London Interbank
Offered Rate will be the rate provided. If no such rate is provided, the London
Interbank Offered Rate for such Interest Period will be the London Interbank
Offered Rate in effect for the prior Interest Period.

 

“Long Dated Loan” means as of any date of determination, any Loan with a stated
maturity after the Stated Maturity.

 

“Maintenance Covenant” means a covenant by any borrower to comply with one or
more financial covenants (including, without limitation, any covenant relating
to a borrowing base, asset valuation or similar asset-based requirement) during
each reporting period, whether or not such borrower has taken any specified
action.

 

“Majority Lenders” means the Lender or Lenders holding, collectively, more than
50% of the aggregate Undrawn Commitments and aggregate principal amount of all
of the Loans outstanding at such time; provided that for purposes of making any
determination of Majority Lenders, the Undrawn Commitment of, and the portion of
the Loans held or deemed held by, any Defaulting Lender shall be excluded.

 

“Majority Revolving Lenders” means the Revolving Lender or Revolving Lenders
holding, collectively, more than 50% of the aggregate Undrawn Commitments and
aggregate principal amount of all of the Revolving Loans outstanding at such
time; provided for purposes of making any determination of Majority Revolving
Lenders, the Undrawn Commitment of, and

 

37

--------------------------------------------------------------------------------


 

the portion of the Revolving Loans held or deemed held by, any Defaulting Lender
shall be excluded.

 

“Margin Stock” shall have the meaning provided such term in Regulation U.

 

“Market Value” means, as of any date of determination, with respect to any loans
or other assets, the amount (determined by the Borrower, or the Services
Provider in accordance with the Servicing Standard) equal to the product of the
outstanding principal amount thereof and the price determined in the following
manner:

 

(a)                                 the bid-side quote determined by any of
(i) Loan Pricing Corporation, LoanX Inc., MarkIt Partners, Mergent, Inc. or IDC
or (ii) subject to satisfaction of the Rating Condition, any other nationally
recognized loan pricing service selected by the Borrower or the Services
Provider with notice to the Lenders; provided that the Majority Lenders may
object to the selection of any loan pricing service selected pursuant to the
immediately preceding clause (ii) within five Business Days after receipt of
such notice;

 

(b)                                 if such quote described in clause (a) is not
available,

 

(i)                                     the average of the bid-side quotes
determined by three independent SEC-registered broker-dealers active in the
trading of such asset;

 

(ii)                                  if only two such bids can be obtained, the
lower of the bid-side quotes of such two bids; or

 

(iii)                               if only one such bid can be obtained, such
bid;

 

provided that a bid provided pursuant to this clause (b) shall not be from any
of the Borrower, the Services Provider or any Affiliate of any thereof; or

 

(c)                                  if the Market Value of an asset cannot be
determined in accordance with clause (a) or (b) above, then the Market Value
shall be the Appraised Value; provided that (i) the Appraised Value of such
Collateral Loan has been obtained or updated within the immediately preceding
four months, (ii) if the Appraised Value of a Collateral Loan is determined
pursuant to clause (B) of the definition of “Appraised Value”, the Market Value
of such Collateral Loan shall not exceed the aggregate principal amount thereof
(or the portion thereof held by the Borrower) and (iii) if the Appraised Value
has been requested but has not yet been received, for assets representing an
aggregate of up to 5.0% of the Total Capitalization, the Market Value determined
by the Services Provider (according to its own internal marking procedure)
exercising reasonable commercial judgment in accordance with the Servicing
Standard, consistent with the manner in which it would determine the market
value of an asset for purposes of other funds or accounts managed by it;
provided that the Market Value of any such asset may not be determined in
accordance with this subclause (iii) for more than 45 days; provided further
that, for the avoidance of doubt, the Services Provider may, but shall not be
required to, obtain an Appraised Value for any Collateral Loan;

 

38

--------------------------------------------------------------------------------


 

(d)                                 if such quote or bid described in clause
(a), (b) or (c) is not available, then the Market Value of such Collateral Loan
shall be the lower of (i) the Principal Balance of such Collateral Loan
multiplied by the applicable S&P Recovery Rate for such Collateral Loan and
(ii) if any, the Market Value determined by the Borrower or the Services
Provider (according to its own internal marking procedure) exercising reasonable
commercial judgment in accordance with the Servicing Standard, consistent with
the manner in which it would determine the market value of an asset for purposes
of other funds or accounts managed by it; provided that if the Services Provider
is not a registered investment adviser under the Investment Advisers Act, the
Market Value of any such asset may not be determined in accordance with this
clause (d) for more than 45 days; or

 

(e)                                  if the Market Value of an asset cannot be
determined in accordance with clause (a), (b), (c) or (d) above, then the Market
Value shall be deemed to be zero until such determination is made in accordance
with clause (a), (b), (c) or (d) above.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Borrower or the
Services Provider (taken as a whole), (b) the ability of the Borrower, the
Services Provider or the Retention Provider to perform its obligations under the
Loan Documents or (c) the rights, interests, remedies or benefits (taken as a
whole) available to the Lenders or the Agents under the Loan Documents (in each
case, solely for purposes of Article VI, as determined in good faith and on a
commercially reasonably basis by the Lenders).

 

“Maximum Principal Balance” means, as of any date of determination and with
respect to all or any specified portion of the Collateral Loans, the sum of
(a) the Principal Balance of such Collateral Loans as of such date and (b) in
the case of any such Collateral Loans that are Revolving Collateral Loans or
Delayed Funding Loans, the Exposure Amounts thereof.

 

“Maximum Weighted Average Life Test” is a test satisfied on any Measurement Date
if the Weighted Average Life of all Collateral Loans as of such date is less
than or equal to 6.5 years minus (b) the number of years (rounded to the nearest
quarter) that have elapsed since the Closing Date.

 

“Measurement Date” means each Calculation Date, each day Collateral Loans are
acquired, originated or sold, each Collateral Report Determination Date and each
day pursuant to the request of the Majority Lenders or S&P; provided that if any
such date is not a Business Day, such Measurement Date shall be the next
succeeding Business Day.

 

“Minimum Diversity Score Test” means a test that will be satisfied on any
Measurement Date if the Diversity Score (calculated as a single number in
accordance with standard diversity scoring methodology using S&P Industry
Classifications) equals or exceeds 14.

 

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any Measurement Date if the Weighted Average Coupon equals or exceeds 7.0%.

 

“Minimum Weighted Average S&P Recovery Rate Test” means the test that will be
satisfied on any date of determination if the Weighted Average S&P Recovery Rate
for each

 

39

--------------------------------------------------------------------------------


 

Note outstanding equals or exceeds the Weighted Average S&P Recovery Rate for
such Note selected by the Services Provider in connection with the S&P CDO
Monitor Test.

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any Measurement Date if the Weighted Average Spread equals or exceeds the
Weighted Average Spread selected by the Services Provider in connection with the
S&P CDO Monitor Test.

 

“Money” shall have the meaning specified in Section 1-201(24) of the UCC.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Moody’s Default Probability Rating” means, with respect to any Collateral Loan,
the rating determined pursuant to Schedule C hereto.

 

“Multiemployer Plan” means at any time a “multiemployer plan” within the meaning
of Section 4001(a) (3) of ERISA to which the Borrower or a member of its ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.

 

“Natixis” means Natixis, New York Branch.

 

“Net Purchased Collateral Loan Balance” means, as of any date of determination,
an amount equal to the Aggregate Principal Balance of all Collateral Loans sold
and/or contributed to the Borrower prior to such date.

 

“Note” means each promissory note, if any, issued by the Borrower to a Lender in
accordance with the provisions of this Agreement, substantially in the form set
forth on Exhibit A hereto, as the same may from time to time be amended,
supplemented, waived or modified.

 

“Obligations” means all obligations, liabilities and Indebtedness of every
nature of the Borrower, from time to time owing to the Agents, the Interest
Hedge Counterparties, the Lenders and the other Secured Parties under or in
connection with this Agreement and the other Loan Documents, including, without
limitation, (a) the unpaid principal amount of, and interest on (including
interest which, but for the commencement of an insolvency, reorganization or
bankruptcy case or proceeding or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to the Borrower or with respect
to any of its assets, would have accrued on any Obligation, whether or not a
claim is allowed against the Borrower for such interest in any such case or
proceeding), all Loans then outstanding, and (b) all fees, expenses, indemnity
payments and other amounts owed to any Secured Party pursuant to this Agreement
and the other Loan Documents, in each case, whether or not then due and payable.

 

“Obligor” means, with respect to a Collateral Loan, any Person who is obligated
to repay such Collateral Loan (including, if applicable, a guarantor thereof),
or any Person whose assets are relied upon by the Borrower at the time such
Collateral Loan was originated or acquired by the Borrower as the source of
repayment of such Collateral Loan.

 

40

--------------------------------------------------------------------------------


 

“OFAC” has the meaning set forth in Section 4.23.

 

“Offer” means with respect to any loan or security, any offer by the obligor or
issuer of such loan or security or by any other Person made to all of the
holders of such loan or security to purchase or otherwise acquire such loan or
security (other than pursuant to any redemption in accordance with the terms of
the applicable Related Contracts) or to convert or exchange such loan or
security into or for Cash, securities or any other type of consideration.

 

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from such Lender or the Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.5).

 

“Overcollateralization Ratio” means, as of any Measurement Date, the ratio
(expressed as a percentage) obtained by dividing:

 

(a)                                 the sum of (i) the Principal
Collateralization Amount as of such date plus (ii) the Portfolio Exposure Amount
(excluding any Unsettled Amounts to the extent already included in the amount in
clause (i)) for all Collateral Loans as of such date; by

 

(b)                                 the sum of (i) the aggregate outstanding
principal amount of the Loans as of such date plus (ii) the Portfolio Exposure
Amount for all Collateral Loans as of such date.

 

“Overcollateralization Ratio Test” means a test satisfied on any Measurement
Date if the Overcollateralization Ratio equals or exceeds 159.09%.

 

“Parent” means Owl Rock Capital Corporation, a Maryland corporation.

 

“Participant” has the meaning set forth in Section 12.6(b)(i).

 

“Participant Register” has the meaning set forth in Section 12.6(b)(ii).

 

“Participation Interest” means a participation interest in a loan that, at the
time of acquisition, or the Borrower’s commitment to acquire the same, satisfies
each of the following criteria: (i) such participation interest would constitute
a Collateral Loan were it acquired directly, (ii) the Selling Institution is a
lender in respect of such loan, (iii) the aggregate participation interest in
such loan granted by such Selling Institution to any one or more

 

41

--------------------------------------------------------------------------------


 

participants does not exceed the principal amount or commitment with respect to
which the Selling Institution is a lender under such loan, (iv) such
participation interest does not grant, in the aggregate, to the participant in
such participation interest a greater interest than the Selling Institution
holds in the loan or commitment that is the subject of the participation
interest, (v) except to the extent that such participation is a contribution to
equity by the Seller to the Borrower, the entire purchase price for such
participation interest is paid in full at the time of the Borrower’s acquisition
thereof (or, in the case of a participation interest in a Revolving Collateral
Loan or a Delayed Funding Loan, at the time of the funding of such Revolving
Collateral Loan or Delayed Funding Loan, as applicable), (vi) the participation
interest provides the participant all of the economic benefit and risk of the
whole or part of the loan or commitment that is the subject of the participation
interest and (vii) such participation interest is documented under a Loan
Syndications and Trading Association, Loan Market Association or similar
agreement standard for loan participation transactions among institutional
market participants or the Sale and Contribution Agreement. For the avoidance of
doubt, a Participation Interest shall not include a sub-participation interest
in any loan.

 

“PATRIOT Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

 

“Payment Account” means the payment account established pursuant to
Section 8.3(a).

 

“Payment Date Report” has the meaning set forth in Section 9.1(c).

 

“Percentage Share” means, when used:

 

(a)                                 with respect to a Revolving Lender’s
obligation to make Revolving Loans and right to receive payments of interest,
fees, principal and other amounts with respect thereto, the percentage obtained
by dividing (i) such Revolving Lender’s Revolving Commitment by (ii) the Total
Revolving Commitment; provided that, if the Total Revolving Commitment has been
reduced to zero, the numerator shall be the aggregate unpaid principal amount of
such Revolving Lender’s Revolving Loans and the denominator shall be the
aggregate unpaid principal amount of all Revolving Loans;

 

(b)                                 with respect to a Term Lender’s obligation
to make Term Loans and right to receive payments of interest, fees, principal
and other amounts with respect thereto, the percentage obtained by dividing
(i) such Term Lender’s Term Commitment by (ii) the Total Term Commitment;
provided that, if the Total Term Commitment has been reduced to zero, the
numerator shall be the aggregate unpaid principal amount of such Term Lender’s
Term Loans and the denominator shall be the aggregate unpaid principal amount of
all Term Loans; and

 

(c)                                  with respect to any other matters, for any
Lender, the percentage obtained by dividing (i) the sum of such Lender’s Undrawn
Commitments plus the aggregate outstanding principal amount of Loans held by
such Lender at such time by (ii) the sum of all Lenders’ Undrawn Commitments
plus the aggregate outstanding principal amount of all Loans at such time.

 

42

--------------------------------------------------------------------------------


 

“Permitted Liens” means (a) Liens for Taxes, assessments or charges if such
Taxes, assessments or charges shall not at the time be due and payable or if the
Borrower shall currently be contesting the validity thereof in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Borrower, and no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
with respect to such Liens, (b) Liens granted pursuant to or by the Loan
Documents, (c) Liens in favor of the Borrower created pursuant to Sale and
Contribution Agreement and assigned to the Collateral Agent for the benefit of
the Secured Parties pursuant to this Agreement, (d) the restrictions on
transferability imposed by the Related Contracts (but only to the extent
relating to customary procedural requirements and agent and Obligor consents
(except where the Services Provider or any of its Affiliates is the agent)
expected to be obtained in due course and provided that any Obligor consents
will be obtained prior to the delivery of the related Collateral hereunder
pursuant to Section 8.7), (e) the restrictions on transferability imposed by any
shareholder agreements in respect of Equity Securities acquired in connection
with the restructuring of a Collateral Loan or the exercise of remedies with
respect thereto, (f) with respect to agented Collateral Loans, Liens in favor of
the lead agent, the collateral agent or the paying agent for the benefit of all
holders of indebtedness of such Obligor under the related Collateral Loan,
(g) materialman’s, warehouseman’s, mechanics’ and other Liens arising by
operation of law in the ordinary course of business if such sums shall not at
the time be due and payable or if the appropriate person shall currently be
contesting the validity thereof in good faith and no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced with respect
to such Liens, (h) Liens in favor of the Custodian or Securities Intermediary to
secure amounts owing to it pursuant to the Account Control Agreement and
(i) with respect to any Collateral Loans, Liens on the underlying collateral for
such Collateral Loans.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company, member or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“PIK Loan” means any loan that by its terms permits the deferral or
capitalization of payment of accrued and unpaid interest, excluding any loan
that provides for periodic payments of interest thereon in cash no less
frequently than semi-annually and the portion of interest required to be paid in
cash under the terms of the applicable Related Contract results in such loan
having an effective rate of current interest paid in cash on such day of not
less than (a) in the case of a Fixed Rate Obligation, 4.0% per annum or
(b) otherwise, 3.0% per annum over the applicable index rate. For the avoidance
of doubt, if the Obligor under a loan described in the exclusion above fails to
make a required cash interest payment thereunder and such failure continues
longer than the grace period set forth for such payment in clause (a) of the
definition of “Defaulted Loan”, such loan shall be considered a Defaulted Loan.

 

“Plan” means at any time an “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and either (i) is maintained, or contributed to, by the Borrower or
a member of its ERISA Group or (ii) has at any time within the preceding five
plan years been maintained, or contributed to, by the Borrower or a member of
its ERISA Group.

 

43

--------------------------------------------------------------------------------


 

“Pledged Collateral” has the meaning specified in the Granting Clause hereof.

 

“Portfolio Exposure Amount” means the excess (if any) of the sum of (i) the
aggregate Exposure Amount at such time plus (ii) Unsettled Amounts over
(iii) the sum of (x) amounts on deposit in the Future Funding Reserve Account on
such date and (y) amounts on deposit in the Collection Account on such date,
including Eligible Investments, representing Principal Proceeds.

 

“Post-Default Rate” has the meaning assigned to such term in Section 2.5(c).

 

“Prime Rate” means, for any day, the rate of interest in effect for such day
that is identified and normally published by The Wall Street Journal as the
“Prime Rate” (or, if more than one rate is published as the Prime Rate, then the
highest of such rates), with any change in Prime Rate to become effective as of
the date the rate of interest which is so identified as the “Prime Rate” is
different from that published on the preceding Business Day. If The Wall Street
Journal no longer reports the Prime Rate, or if the Prime Rate no longer exists,
or the Administrative Agent determines in good faith that the rate so reported
no longer accurately reflects an accurate determination of the prevailing Prime
Rate, then the Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Prime Rate. Notwithstanding the foregoing or
any other provision of this Agreement, the rate calculated pursuant to this
definition shall not be less than 0%.

 

“Principal Allocation Formula” means:

 

(a)                                 prior to the end of the Reinvestment Period,
with respect to a prepayment of the Loans as specifically set forth herein:

 

first, to the Revolving Loans in an amount equal to the excess, if any, of
(x) the Portfolio Exposure Amount on such Quarterly Payment Date (or other
applicable date of payment) over (y) the aggregate Undrawn Commitments in
respect of the Revolving Loans on such Quarterly Payment Date (or other
applicable date of payment), and

 

second, to each of the Revolving Loans and Term Loans in accordance with their
respective Principal Sharing Percentages (determined immediately prior to the
application provided for in this clause second); and

 

(b)                                 on the last day of the Reinvestment Period
and after the end of the Reinvestment Period, with respect to a prepayment of
the Loans as specifically set forth herein, to each of the Revolving Loans and
Term Loans in accordance with their respective Principal Sharing Percentages
(determined immediately prior to the application provided for in this clause
(b));

 

provided, in each case, that if the Principal Allocation Formula would result in
the allocation of a payment of principal to the Revolving Loans in excess of the
aggregate outstanding principal amount thereof, then the amount of such excess
shall be deposited into the Future Funding Reserve Account.

 

“Principal Balance” means, as of any date of determination with respect to any
Collateral Loan, the aggregate outstanding principal amount of such Collateral
Loan as of such date,

 

44

--------------------------------------------------------------------------------


 

excluding (a) deferred or capitalized interest on any Collateral Loan (other
than any such interest that was added to principal on or before the date when
such Collateral Loan was acquired by the Borrower) and (b) any portion of such
principal amount that has been assigned or participated by the Borrower pursuant
to Section 10.1.

 

“Principal Collateralization Amount” means, at any time, the sum of:

 

(a)                                 the Aggregate Principal Balance of all
Collateral Loans (excluding Defaulted Loans, Discount Loans, Long Dated Loans
and Current Pay Obligations (each as to which the applicable rule below shall
apply)); plus

 

(b)                                 (i) the aggregate amount of funds on deposit
in the Collection Account, including Eligible Investments, constituting
Principal Proceeds plus (ii) the aggregate amount of funds on deposit in the
Future Funding Reserve Account, constituting Principal Proceeds, including
Eligible Investments; plus

 

(c)                                  for all Discount Loans, the aggregate of
the purchase prices, excluding accrued interest, expressed as a Dollar amount,
for such Discount Loans (after adding the amount of any subsequent borrowings
and/or subtracting the amount of any subsequent repayments thereof); plus

 

(d)                                 for each Defaulted Loan that has been a
Defaulted Loan for less than one year, the Recovery Value and, for each other
Defaulted Loan, zero; plus

 

(e)                                  for each Long Dated Loan, the product of
(x) the aggregate outstanding balance of such Collateral Loan and (y) the S&P
Recovery Rate of such Collateral Loan; plus

 

(f)                                   (i) for Current Pay Obligations up to 5.0%
of Total Capitalization, the Aggregate Principal Balance of all such Current Pay
Obligations, plus (ii) for each Current Pay Obligation in excess of 5.0% of
Total Capitalization, 90% of such Current Pay Obligation’s Market Value (which
is not determined pursuant to clause (d) or subclause (iii) in the proviso of
clause (c) of the definition thereof) (but no greater than the par value of such
Current Pay Obligation); minus

 

(g)                                  the CCC Excess Adjustment Amount;

 

provided that (i) with respect to any Collateral Loan that satisfies more than
one of the definitions of Defaulted Loan, Discount Loan or Current Pay
Obligation such Collateral Loan shall, for the purposes of this definition, be
treated as belonging to the category of Collateral Loans which results in the
lowest Principal Collateralization Amount on any date of determination, (ii) the
Principal Collateralization Amount for any Defaulted Loan which has been a
Defaulted Loan for one year or more will be zero and (iii) the Principal
Collateralization Amount of any Collateral Loan held in the form of a Closing
Date Participation after the date that is the 60 days after Closing Date will be
the Recovery Value.

 

“Principal Proceeds” means (a) with respect to any Pledged Collateral (including
Cash) any payments with respect thereto that are attributable to principal in
accordance with the Related Contracts of such Pledged Collateral or that do not
otherwise constitute Interest Proceeds

 

45

--------------------------------------------------------------------------------


 

(including unapplied proceeds of the Collateral Loans), (b) any upfront or net
termination payments paid to the Borrower under any Interest Hedge Agreement,
(c) fees received in connection with the reduction of principal of a Collateral
Loan (but not any principal repaid in connection therewith) and (d) any cash
capital contributions made to the Borrower and applied pursuant to
Section 8.2(g) (except to the extent that such capital contributions are to be
treated as Interest Proceeds in accordance with Section 8.2(g)) and Section 6.5.
All sales or assignments of Collateral Loans or any portion thereof pursuant to
Section 10.1 shall be for cash on a non-recourse basis the proceeds of which
shall be deemed to be Principal Proceeds for all purposes hereunder (other than
proceeds representing accrued interest), and all amounts deposited pursuant to
Section 6.5 and designated as Principal Proceeds in accordance therewith shall
be deemed to be Principal Proceeds for all purposes hereunder. No amounts that
are required by the terms of any participation agreement to be paid by the
Borrower to any Person to whom the Borrower has sold a participation interest
shall constitute “Principal Proceeds” hereunder.

 

“Principal Sharing Percentage” means, with respect to any payment of principal
of the Loans that is to be allocated according to the Principal Allocation
Formula, a fraction, expressed as a percentage:

 

(a)                                 the numerator of which is:

 

(i)                                     in the case of the Term Loans, the
aggregate principal amount of the Term Loans outstanding on such date; or

 

(ii)                                  in the case of the Revolving Loans, the
lesser of (x) the sum of (A) the aggregate principal amount of the Revolving
Loans outstanding on such date and (B) the Portfolio Exposure Amount on such
date and (y) the amount of the Total Revolving Commitment on such date; provided
that if the Total Revolving Commitment has been reduced to zero, then the amount
determined pursuant to this clause (ii) shall equal the aggregate principal
amount of the Revolving Loans outstanding on such date, and

 

(b)                                 the denominator of which is the sum of:

 

(i)                                     the aggregate principal amount of the
Term Loans outstanding on such date; and

 

(ii)                                  the lesser of (x) the sum of (A) the
aggregate principal amount of the Revolving Loans outstanding on such date and
(B) the Portfolio Exposure Amount on such date and (y) the amount of the Total
Revolving Commitment on such date; provided that if the Total Revolving
Commitment has been reduced to zero, the amount determined pursuant to this
clause (ii) shall equal the aggregate principal amount of the Revolving Loans
outstanding on such date.

 

“Priority of Payments” has the meaning set forth in Section 9.1(a); provided
that, at all times after the Majority Lenders have exercised their right to
direct the liquidation of the Collateral under Article VI, “Priority of
Payments” shall mean the priorities set forth in Section 6.4 hereof.

 

46

--------------------------------------------------------------------------------


 

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Program Manager” means the investment manager or administrator of a CP Lender,
as applicable.

 

“Prohibited Transaction” means a transaction prohibited under Section 406(a) of
ERISA, that is not exempted by a statutory or administrative or individual
exemption pursuant to Section 408 of ERISA.

 

“Proposed Portfolio” means the portfolio of Collateral Loans and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Loan or a proposed reinvestment in an additional
Collateral Loan, as the case may be.

 

“Protected Purchaser” has the meaning specified in Section 8-303 of the UCC.

 

“Quarterly Cap” means, with respect to any Quarterly Payment Date, an amount
equal to (x) $250,000 per annum (prorated for the related Interest Period on the
basis of the actual number of days in the current calendar year and the actual
number of days elapsed) plus (y) 0.02% per annum (prorated for the related
Interest Period on the basis of the actual number of days in the current
calendar year and the actual number of days elapsed) multiplied by the sum of,
without duplication, (i) the Aggregate Principal Balance of all Collateral
Loans, (ii) the aggregate amount of funds on deposit in the Collection Account,
including Eligible Investments, constituting Principal Proceeds and (iii) the
aggregate amount of funds on deposit in the Future Funding Reserve Account,
including Eligible Investments and the Portfolio Exposure Amount, in each case,
measured as of the Calculation Date immediately preceding such Quarterly Payment
Date.

 

“Quarterly Payment Date” means the 22nd day of May, August, November and
February in each year, commencing in August, 2018, and the Stated Maturity;
provided that if any such date is not a Business Day, such Quarterly Payment
Date shall be the next succeeding Business Day.

 

“Rating Agency” means (i) with respect to the Loans, S&P (and/or, if, at any
time any other nationally recognized investment rating agency provides a rating
of any Loans solicited by the Borrower, such rating agency) or (ii) with respect
to the Collateral generally, DBRS, Moody’s or Standard & Poor’s (or, if, at any
time DBRS, Moody’s or Standard & Poor’s ceases to provide rating services with
respect to debt obligations, any other nationally recognized investment rating
agency selected by the Borrower or the Services Provider).

 

In the event that at any time any of the rating agencies referred to above
ceases to be a “Rating Agency” and a replacement rating agency is selected in
accordance with the preceding sentence, then references to rating categories of
such replaced rating agency in this Agreement shall be deemed instead to be
references to the equivalent categories of such replacement rating agency as of
the most recent date on which such replacement rating agency and such replaced
rating agency’s published ratings for the type of obligation in respect of which
such replacement rating agency is used.

 

47

--------------------------------------------------------------------------------


 

“Rating Condition” means, with respect to any action taken or to be taken by or
on behalf of the Borrower that is expressed to be subject to such condition in
any Loan Document, a condition that is satisfied if S&P has confirmed in writing
(which may take the form of a press release, electronic messages, facsimile,
posting to its internet website, other written communication or other means then
considered industry standard) that such action will not cause the then-current
rating of the Loans by S&P to be reduced or withdrawn; provided that the Rating
Condition will be deemed to be satisfied with respect to any such action if
(i) at the time of determination, no Loans are then rated by S&P; (ii) the
Agents and all of the Lenders provide their written approval as to such action
and written notice thereof is given to S&P; (iii) S&P has made a public
statement to the effect that it will no longer review events or circumstances of
the type requiring satisfaction of the Rating Condition in this Agreement for
purposes of evaluating whether to confirm the then-current ratings (or Initial
Rating) of the Loans rated by S&P; or (iv) S&P has communicated to the Borrower,
the Services Provider or either Agent (or their respective counsel) that it will
not review such event or circumstances for purposes of evaluating whether to
confirm the then-current ratings (or Initial Rating).

 

“Real Estate Loan” means any debt obligation that is (a) directly or indirectly
secured by a mortgage, deed of trust or similar Lien on commercial real estate,
residential real estate, office, retail or industrial property or undeveloped
land, is underwritten as a mortgage loan and is not otherwise associated with an
operating business or (b) a loan to a company engaged primarily in acquiring and
developing undeveloped land (whether or not such loan is secured by real
estate).

 

“Recovery Value” means, for each Defaulted Loan that has been a Defaulted Loan
for less than one year, the lowest of:

 

(i)                                     the Principal Balance of such Defaulted
Loan multiplied by the applicable S&P Recovery Rate for such Defaulted Loan;

 

(ii)                                  the Market Value of such Defaulted Loan;
and

 

(iii)                               the carrying value of such Defaulted Loan on
the books and records of the Borrower (or its Affiliates).

 

“Register” has the meaning set forth in Section 12.6(f).

 

“Registered” means in registered form within the meaning of Sections
881(c)(2)(B)(i) and 163(f) of the Code and Section 5f.103-1(c) of the United
States Department of the Treasury regulations and issued after July 18, 1984.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

 

“Reinvestment Period” means the period from and including the Closing Date to
and including the earliest of (a) the date that is 24 months after the Closing
Date, (b) the date of the acceleration of the maturity of the Loans or the
termination of the Revolving Commitments pursuant to Section 6.2, (c) any date
on which the Borrower or the Services Provider reasonably determines that it can
no longer acquire or originate additional Collateral Loans appropriate for
inclusion in the Collateral in accordance with the terms of this Agreement and
Corporate

 

48

--------------------------------------------------------------------------------


 

Services Agreement (provided that, in the case of this clause (c), an Authorized
Officer of the Services Provider shall provide a written certification as to
such determination to the Agents, the Lenders and S&P at least five Business
Days prior to such date), (d) any date on which the Majority Lenders provide
written notice to the Borrower that an event constituting “cause” as defined in
the Corporate Services Agreement has occurred, if as of the date of such notice,
such “cause” event has not been waived by all the Lenders or cured, (e) the
occurrence of the resignation or assignment (unless the Administrative Agent has
consented to such assignment) by the Services Provider of its rights and
obligations under this Agreement and the Corporate Services Agreement and
(f) the occurrence of a Key Person Event.

 

“Related Contracts” means all credit agreements, indentures, note purchase
agreements, notes, security agreements, leases, financing statements,
guaranties, and other contracts, agreements, instruments and other papers
evidencing, securing, guaranteeing or otherwise relating to any Collateral Loan
or Eligible Investment or other investment with respect to any Collateral or
proceeds thereof (including the applicable underlying instruments and any Loan
Assignment Agreement), together with all of the Borrower’s right, title and
interest in and to all property or assets securing or otherwise relating to any
Collateral Loan or other loan or security of the Borrower or Eligible Investment
or other investment with respect to any Collateral or proceeds thereof or any
Related Contract.

 

“Related CP Issuer” means a multi-seller commercial paper conduit that issues
commercial paper, the proceeds of which are loaned to or are otherwise the CP
Lender’s source of funding for the CP Lender’s acquisition or maintenance of its
funding obligations hereunder.

 

“Related Property” has the meaning assigned to such term in the Granting Clause.

 

“Repurchase and Substitution Limits” has the meaning assigned to such term in
Section 10.1(a)(vii).

 

“Required S&P Credit Estimate Information” means S&P’s “Credit Estimate
Information Requirements” dated April 2011 and any other available information
S&P reasonably requests in order to produce a credit estimate for a particular
asset.

 

“Restricted Person” is defined in Section 4.23.

 

“Retained Expense Amount” with respect to any Quarterly Payment Date means the
amount, if any, by which (x) the sum of the amount determined pursuant to the
definition of “Quarterly Cap” for such Quarterly Payment Date and each of the
three prior Quarterly Payment Dates exceeds (y) the sum of (i) the aggregate
payments made under Section 9.1(a)(i)(A)(2) on such Quarterly Payment Date and
each of the three prior Quarterly Payment Dates and (ii) Administrative Expenses
paid pursuant to Section 8.2(d) during each of the Due Periods prior to each of
the three prior Quarterly Payment Dates.

 

“Retention Letter” means a letter relating to the retention of net economic
interest in substantially the form of Exhibit G hereto (relating to the
Retention Requirement Laws), from the Retention Provider and addressed to the
Borrower, the Administrative Agent and any Affected Lender on the Closing Date
and for the benefit of any future Affected Lender, which

 

49

--------------------------------------------------------------------------------


 

shall include such letter entered into as of the Closing Date and each letter
amending, restating, replacing, supplementing, updating or otherwise modifying
such letter.

 

“Retention Provider” means Owl Rock Capital Corporation, and any successor
thereto.

 

“Retention Requirement” has the meaning assigned to such term in the Retention
Letter.

 

“Retention Requirement Laws” means each of: (a) Articles 404-410 (inclusive) of
the CRR, as supplemented by the Final RTS, together with any applicable guidance
published in relation thereto by the EBA, and any other regulatory and/or
implementing technical standards, (b) Article 51, (c) Article 17 of the AIFMD,
as implemented by Section 5 of the AIFMD Level 2 Regulation supplementing the
AIFMD, and (d) Article 135(2) of Solvency II, as implemented by Articles 254 to
257 (inclusive) of the Solvency II Level 2 Regulation, including any guidance
published in relation thereto and any implementing laws or regulations in force
in any Member State of the European Union, including any further technical
standards, any similar or successor laws (including any retention requirements
applicable to UCITS funds, any guidelines or other materials published by the
European Supervisory Authorities (jointly or individually), the European Central
Bank (or any successor or replacement agency or authority) in relation thereto
and any delegated regulations of the European Commission, in each case including
any amendments, replacements or successors thereto.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans to the Borrower
during the Commitment Period in the amount set forth opposite such Revolving
Lender’s name on the signature pages hereto (or pursuant to an Assignment and
Assumption), as such amount may be terminated or reduced (including pursuant to
Section 2.6) in accordance with the terms of this Agreement.

 

“Revolving Lender” means each Person that is listed as a “Revolving Lender” on
the signature pages hereto, any Person that shall have become a party hereto
pursuant to an Assignment and Assumption in respect of the Revolving Loans and,
in each case, their respective successors, in each case other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
in respect of the Revolving Loans.

 

“Revolving Loans” has the meaning assigned to such term in Section 2.1.

 

“Revolving Collateral Loan” means a Collateral Loan that provides the Obligor
thereunder with a revolving credit facility from which one or more borrowings
may be made up to the stated principal amount of such revolving credit facility
and which provides that borrowed amounts may be repaid and reborrowed from time
to time.

 

“Sale and Contribution Agreement” means the Sale and Contribution Agreement
dated as of the date hereof, between the Seller, as seller, and the Borrower, as
borrower, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Sale Proceeds” means all proceeds (excluding accrued interest, if any) received
with respect to Collateral as a result of sales of such Collateral less any
reasonable expenses incurred

 

50

--------------------------------------------------------------------------------


 

by the Borrower, the Services Provider or the Collateral Agent (other than
amounts payable as Administrative Expenses) in connection with such sales.

 

“Sanctions” means sanctions administered or enforced by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or any other relevant sanctions authority.

 

“Scenario Default Rate” means, with respect to the Loans at any time, an
estimate of the cumulative default rate for the Current Portfolio or the
Proposed Portfolio, as applicable, consistent with S&P’s initial rating of the
Loans, determined by application by the Services Provider and the Collateral
Administrator of the S&P CDO Monitor at such time.

 

“Scheduled Distribution” means, with respect to any Collateral Loan, for each
Due Date, the scheduled payment of principal and/or interest and/or fees due on
such Due Date with respect to such Collateral Loan, determined in accordance
with the assumptions specified in Section 1.3.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Lien Loan” means any loan that: (a) is not (and cannot by its terms
become) subordinate in right of payment to any other obligation of the Obligor
of the loan other than (i) trade claims, capitalized leases or similar
obligations and (ii) Senior Secured Loans of the Obligor; (b) is secured by a
valid second-priority perfected security interest or lien in, to or on specified
collateral securing the Obligor’s obligations under the Second Lien Loan the
value of which is adequate (in the commercially reasonable judgment of the
Borrower) to repay the loan in accordance with its terms and to repay all other
loans of equal or higher seniority secured by a lien or security interest in the
same collateral and (c) is not secured solely or primarily by common stock or
other equity interests; provided that the limitation set forth in this clause
(c) shall not apply with respect to a loan made to a parent entity that is
secured solely or primarily by the stock of one or more of the subsidiaries of
such parent entity to the extent that (i) the granting by any such subsidiary of
a lien on its own property would violate law or regulations applicable to such
subsidiary (whether the obligation secured is such loan or any other similar
type of indebtedness owing to third parties) and (ii) such subsidiary does not
have any Indebtedness (other than current accounts payable in the ordinary
course of business, capitalized leases or other similar indebtedness incurred in
the ordinary course of business).

 

“Secured Parties” means, collectively, the Agents, any Interest Hedge
Counterparty, the Collateral Administrator, the Custodian, the Document
Custodian, the Securities Intermediary and the Lenders.

 

“Securities Intermediary” means State Street Bank and Trust Company, in its
capacity as securities intermediary under the Account Control Agreement.

 

“Seller” means Owl Rock Capital Corporation.

 

“Selling Institution” means an entity (including, but not limited to, the
Seller) obligated to make payments to the Borrower under the terms of a
Participation Interest.

 

51

--------------------------------------------------------------------------------


 

“Senior Advance Rate” means, as of any Measurement Date (or other applicable
date), the ratio (expressed as a percentage) obtained by dividing:

 

(a)                                 the sum of (i) the aggregate outstanding
principal amount of all Loans as of such date plus (ii) the Portfolio Exposure
Amount for all Collateral Loans as of such date; by

 

(b)                                 the sum of (i) the Principal
Collateralization Amount as of such date plus (ii) the Portfolio Exposure Amount
(excluding any Unsettled Amounts to the extent already included in the amount in
clause (i)) for all Collateral Loans as of such date.

 

“Senior Advance Rate Test” means a test satisfied on any Borrowing Date or other
date of determination if the Senior Advance Rate at such time is less than or
equal 56.0%.

 

“Senior Authorized Officer” means, with respect to any Person, any officer of
such Person that is a chief executive officer, chief operating officer, chief
credit officer, credit committee member, executive vice president or president
(or, in each case, any other officer with a position analogous to those
identified above and in the case of any limited liability company, any manager)
or any other officer responsible for the management or administration of the
Collateral or the performance of such Person’s obligations under the Loan
Documents.

 

“Senior Secured Loan” means any loan (including, except as otherwise explicitly
stated herein, any First Lien/Last Out Loan) that: (a) is not (and cannot by its
terms become) subordinate in right of payment to any other obligation of the
Obligor of such loan (other than with respect to trade claims, capitalized
leases or similar obligations and traditional bank revolving asset-based loan
facilities that are reasonable and customary for similar loans); (b) is secured
by a valid first priority perfected security interest or lien in, to or on
specified collateral securing the Obligor’s obligations under such loan; (c) the
value of the collateral securing such loan at the time of origination or
acquisition together with other attributes of the Obligor (including, without
limitation, its general financial condition, ability to generate cash flow
available for debt service and other demands for that cash flow) is adequate (in
the commercially reasonable judgment of the Borrower) to repay such loan in
accordance with its terms and to repay all other such loans of equal seniority
secured by a first lien or security interest in the same collateral; and (d) is
not secured solely or primarily by common stock or other equity interests;
provided that the limitation set forth in this clause (d) shall not apply with
respect to a loan made to a parent entity that is secured solely or primarily by
the stock of one or more of the subsidiaries of such parent entity to the extent
that (i) the granting by any such subsidiary of a lien on its own property would
violate law or regulations applicable to such subsidiary (whether the obligation
secured is such loan or any other similar type of indebtedness owing to third
parties) and (ii) such subsidiary does not have any Indebtedness (other than
current accounts payable in the ordinary course of business, capitalized leases
or other similar indebtedness incurred in the ordinary course of business).

 

“Senior Services Fee” has the meaning assigned to such term in the Corporate
Services Agreement.

 

“Services Fee” means, collectively, the Senior Services Fees and the
Subordinated Services Fees.

 

52

--------------------------------------------------------------------------------


 

“Services Provider” means Owl Rock Capital Corporation, or any successor in such
capacity in accordance with the Corporate Services Agreement.

 

“Servicing Standard” means, with respect to the Borrower and the Services
Provider, in rendering its services hereunder and under the other Loan
Documents, diligently using a degree of skill and attention no less than that
which (i) would be exercised by a prudent institutional portfolio manager in
connection with the servicing and administration of assets similar to the
Collateral Loans under similar circumstances and (ii) the Services Provider
exercises with respect to comparable assets that it manages for itself and for
others having similar investment objectives and restrictions in accordance with
its existing practices and procedures relating to assets of the nature and
character of the Collateral Loans.

 

“Solvency II” means European Union Directive (2009/138/EC).

 

“Solvency II Level 2 Regulation” means Delegated Regulation (EU) No 2015/35 of
10 October 2014 supplementing Solvency II.

 

“S&P CDO Monitor” means the dynamic, analytical computer model developed by S&P
used to calculate the default frequency in terms of the amount of debt assumed
to default as a percentage of the original principal amount of the Collateral
Loans consistent with a specified benchmark rating level based upon certain
assumptions (including the S&P Weighted Average Recovery Rate for the Loans) and
S&P’s proprietary corporate default studies, as may be amended by S&P from time
to time upon notice to the Borrower, the Administrative Agent and the Collateral
Administrator.  Inputs for the S&P CDO Monitor will be chosen by the Services
Provider (with notice to the Collateral Administrator) and associated with
either (x) a recovery rate for the Loans from the S&P Recovery Rate Matrix, a
“Weighted Average Life Value” from the S&P Weighted Average Life Matrix and a
“Weighted Average Floating Spread” from the S&P Weighted Average Floating Spread
Matrix or (y) a weighted average recovery rate for the Loans, a weighted average
life and a weighted average floating spread selected by the Services Provider
(with notice to the Collateral Administrator) and confirmed by S&P; provided
that the Services Provider shall not be permitted to select a spread higher than
the current Weighted Average Spread, a recovery rate higher than the current
Weighted Average S&P Recovery Rate or a weighted average life shorter than the
S&P Weighted Average Life.  The weighted average recovery rate applicable as of
any date of determination pursuant to clause (x) or (y) above is referred to as
the “S&P CDO Monitor Recovery Rate”.  The weighted average floating spread
applicable as of any date of determination pursuant to clause (x) or (y) above
is referred to as the “S&P Minimum Floating Spread”.  The “S&P CDO Monitor
Weighted Average Life” means, as of any date of determination, the weighted
average life applicable as of any date of determination pursuant to clause
(x) or (y) of the definition of “S&P CDO Monitor” above.

 

“S&P CDO Monitor Test” means a test that shall be satisfied if on any
Measurement Date and during the Reinvestment Period following receipt by the
Borrower and the Collateral Administrator of the S&P CDO Monitor input files,
if, after giving effect to the purchase of a Collateral Loan, the Default
Differential of the Proposed Portfolio with respect to the Loans is positive. 
The S&P CDO Monitor Test shall be considered to be improved if the Default
Differential of the Proposed Portfolio that is not positive is greater than the
Default Differential of the Current Portfolio.

 

53

--------------------------------------------------------------------------------


 

“S&P Counterparty Criteria” means with respect to any Participation, a criterion
that will be met if immediately after giving effect to such acquisition, the
percentage of the Aggregate Principal Balance of the Collateral Loans that
consists in the aggregate of Participations with Selling Institutions with the
relevant agent bank that have the same or a lower credit rating, does not exceed
the “Aggregate Percentage Limit” (in the case of all Selling Institutions) or
“Individual Percentage Limit” (in the case of a Selling Institution) set forth
below for such credit rating

 

S&P credit rating of
Selling Institution
(at or below)

 

Aggregate
Percentage Limit

 

Individual Percentage
Limit

 

AAA

 

20

%

20

%

AA+

 

10

%

10

%

AA

 

10

%

10

%

AA-

 

5

%

5

%

A+

 

5

%

5

%

A**

 

5

%

5

%

A*** and A- and below

 

0

%

0

%

 

--------------------------------------------------------------------------------

** Only for so long as the Selling Institution or agent, as applicable, has an
S&P long-term unsecured debt rating of at least A and a short-term unsecured
debt rating of at least A-1.  If such Selling Institution or agent, as
applicable, does not have an S&P short-term unsecured debt rating or has an S&P
short-term unsecured debt rating of less than A-1, then the minimum S&P rating
for purposes of the Counterparty Criteria will be A+.

 

*** If the Selling Institution or agent, as applicable, does not have a
short-term unsecured debt rating by S&P of at least A-1.

 

“S&P Industry Classification” means each industry identified on Schedule D.

 

“S&P Rating” means with respect to any Collateral Loan, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

(a)                                 with respect to a Collateral Loan that is
not a DIP Loan, (i) if there is an issuer credit rating of the issuer of such
Collateral Loan by S&P as published by S&P, or the guarantor which
unconditionally and irrevocably guarantees such Collateral Loan pursuant to a
form of pursuant to a form of guaranty meeting applicable then-current S&P
guarantee criteria, then the S&P Rating will be such rating (regardless of
whether there is a published rating by S&P on the Collateral Loans of such
issuer held by the Issuer) or (ii) if there is no issuer credit rating of the
issuer by S&P but (A) if there is a senior unsecured rating on any obligation or
security of the issuer, the S&P Rating of such Collateral Loan will equal such
rating; (B) if there is a senior secured rating on any obligation or security of
the issuer, then the S&P Rating of such Collateral Loan will be one subcategory
below such rating; and (C) if there is a subordinated rating on any obligation
or security of the issuer, then the S&P Rating of such Collateral Loan will be
one subcategory above such rating;

 

54

--------------------------------------------------------------------------------


 

(b)                                 with respect to any Collateral Loan that is
a DIP Loan, the S&P Rating thereof will be the credit rating assigned to such
issue by S&P, or if such DIP Loan was assigned a point-in-time rating by S&P
that was withdrawn, such withdrawn rating may be used for 12 months after the
assignment of such rating (provided that if any such Collateral Loan that is a
DIP Loan is newly issued and the Services Provider expects an S&P credit rating
within 90 days, the S&P Rating of such Collateral Loan shall be CCC- until such
credit rating is obtained from S&P); or

 

(c)                                  if the S&P Rating is not determined
pursuant to clauses (a) or (b), then the S&P Rating shall be the S&P equivalent
of the public rating by Moody’s of such obligation or issuer except that the S&P
Rating of such obligation will be (A) one subcategory below the S&P equivalent
of the Moody’s Default Probability Rating if such Moody’s Default Probability
Rating is “Baa3” or higher and (B) two subcategories below the S&P equivalent of
the Moody’s Default Probability Rating if such Moody’s Default Probability
Rating is “Ba1” or lower; or

 

(d)                                 if the S&P Rating is not determined pursuant
to clauses (a), (b) or (c), the S&P Rating may be based on a credit estimate
provided by S&P, and in connection therewith, the Issuer, the Services Provider
on behalf of the Issuer or the issuer of such Collateral Loan shall, prior to or
within 30 days after the acquisition of such Collateral Loan, apply (and
concurrently submit all available Required S&P Credit Estimate Information in
respect of such application) to S&P for a credit estimate which will be its S&P
Rating; provided that, until the receipt from S&P of such estimate, such
Collateral Loan will have an S&P Rating as determined by the Services Provider
in its sole discretion if the Services Provider certifies to the Trustee that it
believes that such S&P Rating determined by the Services Provider is
commercially reasonable and will be at least equal to such rating; provided,
further, that if such Required S&P Credit Estimate Information is not submitted
within such 30-day period, then, pending receipt from S&P of such estimate, the
Collateral Loan will have (1) the S&P Rating as determined by the Services
Provider for a period of up to 90 days after acquisition of such Collateral Loan
and (2) an S&P Rating of “CCC+” following such 90 day period; unless, during
such 90 day period, the Services Provider has requested the extension of such
period and S&P, in its sole discretion, has granted such request; provided,
further, that such confirmed or updated credit estimate will expire on the
12-month anniversary of such confirmation or update, unless confirmed or updated
prior thereto;

 

(e)                                  if the S&P Rating is not determined
pursuant to clauses (a), (b), (c) or (d) with respect to a DIP Loan, the S&P
Rating of such Collateral Loan will be “CCC-” and

 

(f)                                   if the S&P Rating is not determined
pursuant to clauses (a), (b), (c), (d) or (e) with respect to a Collateral Loan
that is not a Defaulted Obligation, the S&P Rating of such Collateral Loan will
at the election of the Issuer (at the direction of the Services Provider) be
“CCC-” provided that (i) the Services Provider expects the Obligor in respect of
such Collateral Loan to continue to meet its payment obligations under such
Collateral Loan, (ii) such Obligor is not currently in reorganization or
bankruptcy, (iii) such Obligor has not defaulted on any of its debts during the
immediately preceding two year period and (iv) at any time that more than 10% of
the Collateral Principal Amount consists of Collateral Loans with S&P Ratings
determined pursuant to this clause (f), the Issuer will submit all available
Required S&P Credit Estimate Information in respect of such Collateral Loans to
S&P;

 

55

--------------------------------------------------------------------------------


 

provided that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one subcategory
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one subcategory below such assigned rating.

 

“S&P Recovery Amount” means with respect to any Collateral Loan, an amount equal
to the product of:

 

(a)                                 the S&P Recovery Rate; and

 

(b)                                 the Principal Balance of such Collateral
Loan.

 

“S&P Recovery Rate Matrix” means the S&P Recovery Rate Matrix set forth on
Schedule E.

 

“S&P Recovery Rate” means with respect to a Collateral Loan, the recovery rate
determined in the manner set forth in Schedule D hereto.

 

“S&P Weighted Average Life” means the value calculated by determining the number
of years between the current date and the maturity date of each S&P CLO
Specified Asset, then multiplying each S&P CLO Specified Asset’s Principal
Balance by its number of years, summing the results of all S&P CLO Specified
Assets, and dividing this amount by the Aggregate Principal Balance of all S&P
CLO Specified Assets.

 

“S&P Weighted Average Life Matrix” means the S&P Weighted Average Life Matrix
set forth on Schedule F.

 

“S&P Weighted Average Recovery Rate” means as of any date of determination, the
number, expressed as a percentage and determined for the Loans, obtained by
summing the products obtained by multiplying the Principal Balance of each
Collateral Loan (excluding any Defaulted Loan) by its corresponding recovery
rate as determined in accordance with Schedule D hereto, dividing such sum by
the Aggregate Principal Balance of all Collateral Loans (excluding any Defaulted
Loan), and rounding to the nearest tenth of a percent.

 

“Specified Change” means any amendment, consent, modification or waiver of, or
supplement to, a Related Contract that (a) extends the final maturity of a
Collateral Loan beyond the Stated Maturity, (b) reduces or forgives the
principal amount of a Collateral Loan (other than a Defaulted Loan that has been
a Defaulted Loan for one year or more), (c) reduces the rate of interest payable
on a Collateral Loan by more than 25% (other than a Defaulted Loan that has been
a Defaulted Loan for one year or more), (d) postpones the Due Date of any
Scheduled Distribution in respect of a Collateral Loan, (e) subordinates (in
right of payment, with respect to liquidation preferences or otherwise) a
Collateral Loan, (f) releases any material guarantor or co-obligor of a
Collateral Loan from its obligations, (g) releases a material portion of the
collateral securing such Collateral Loan (excluding Defaulted Loans and any such
releases associated with a prepayment) or (h) changes any of the provisions of a
Related Contract specifying the number or percentage of lenders required to
effect any of the foregoing.

 

56

--------------------------------------------------------------------------------


 

“Standard & Poor’s” or “S&P” means S&P Global Ratings, a division of S&P Global
Inc., and any successor thereto.

 

“Stated Maturity” means May 22, 2026.

 

“Step-Down Loan” means an obligation or security which by the terms of the
applicable Related Contracts provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest or in the spread over the applicable
index or benchmark rate at all times after the date of acquisition by the
Borrower shall not constitute a Step-Down Loan.

 

“Step-Up Loan” means an obligation or security which by the terms of the
applicable Related Contracts provides for an increase in the per annum interest
rate on such obligation or security, or in the spread over the applicable index
or benchmark rate, solely as a function of the passage of time; provided that an
obligation or security providing for payment of a constant rate of interest or
in the spread over the applicable index or benchmark rate at all times after the
date of acquisition by the Borrower shall not constitute a Step-Up Loan.

 

“Structured Finance Obligation” means any obligation issued by a special purpose
entity secured directly by, referenced to, or representing ownership of, a pool
of receivables or other financial assets of any Obligor (excluding any loan made
to an operating business that buys, sells and/or liquidates such assets in the
ordinary course of business), including (but not limited to) collateralized debt
obligations, collateralized loan obligations, asset backed securities and
mortgage backed securities or any re-securitization thereof.

 

“Subordinated Loan” means a loan obligation of any corporation, partnership,
trust or other business entity that is (i) (whether by its terms or otherwise)
subordinate in right of payment or security to any other debt for borrowed money
incurred by the Obligor under such loan and (ii) not a Second Lien Loan or a
First Lien/Last Out Loan.

 

“Subordinated Services Fee” has the meaning assigned to such term in the
Corporate Services Agreement.

 

“Subsidiary” means any corporation, limited partnership, limited liability
company or other entity of which securities or other ownership interests having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Borrower.

 

“Synthetic Security” means a security or swap transaction, other than a
Participation Interest, that has payments associated with either payments of
interest on and/or principal of a reference obligation or the credit performance
of a reference obligation.

 

“Tax Account Reporting Rules” means FATCA, and any other laws, intergovernmental
agreements, administrative guidance or official interpretations, adopted or
entered into on, before or after the date of this Agreement, by one or more
governments providing for the collection of

 

57

--------------------------------------------------------------------------------


 

financial account information and the automatic exchange of such information
between or among governments for purposes of improving tax compliance, and any
laws, intergovernmental agreements or other guidance adopted pursuant to the
global standard for automatic exchange of financial account information issued
by the Organisation for Economic Co-operation and Development.

 

“Tax Account Reporting Rules Compliance” means compliance with Tax Account
Reporting Rules as necessary to avoid (a) fines, penalties or other sanctions
imposed on the Borrower or any of its directors or (b) the withholding or
imposition of tax from or in respect of payments to or for the benefit of the
Borrower.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender to make Term Loans to the Borrower on the Initial Borrowing
Date in the amount set forth opposite such Term Lender’s name on the signature
pages hereto (or pursuant to an Assignment and Assumption), as such amount may
be terminated or reduced (including pursuant to Section 2.7) from time to time
in accordance with the terms of this Agreement.

 

“Term Lender” means each Person that is listed as a “Term Lender” on the
signature pages hereto, any Person that shall have become a party hereto
pursuant to an Assignment and Assumption in respect of a Term Loan, any Person
that shall have converted all or a portion of its Revolving Loans into Term
Loans pursuant to Section 2.7(b) of this Agreement and, in each case, their
respective successors, in each case other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption in respect of its Term
Loans; provided that all Revolving Lenders shall be Approved Lenders.

 

“Term Loan” has the meaning assigned to such term in Section 2.7(b).

 

“Total Capitalization” means, at any time, the sum of (a) the Aggregate
Principal Balance of the Collateral Loans (excluding any Defaulted Loans), plus
(b) the Recovery Value of the Defaulted Loans, plus (c) the aggregate amount of
the Undrawn Commitments, plus (d) the amount of all cash and Eligible
Investments in the Collection Account and in the Future Funding Reserve Account,
in each case constituting Principal Proceeds.

 

“Total Revolving Commitment” means, as of any date of determination, the
aggregate amount of the Revolving Commitments on such date, which as of the
Closing Date is $200,000,000.

 

“Total Term Commitment” means, as of any date of determination, the aggregate
amount of the Term Commitments on such date, which as of the Closing Date is
$50,000,000.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

58

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, except as otherwise specified in this Agreement.

 

“Undrawn Commitment” means, with respect to any Revolving Lender at any time, an
amount (which may not be less than zero) equal to (i) such Lender’s Revolving
Commitment at such time minus (ii) the aggregate outstanding principal amount of
Revolving Loans held by such Revolving Lender at such time.

 

“Unfunded Amount” means, at any time, the sum of (i) the aggregate Exposure
Amount at such time plus (ii) the aggregate Unsettled Amount at such time.

 

“United States” means the United States of America, including the states and the
District of Columbia, but excluding its territories and possessions.

 

“Unsettled Amount” means, as of any date, all amounts due in respect of any
Collateral Loans that the Borrower has entered into a binding commitment to
originate or acquire but has not yet settled.

 

“Weighted Average Coupon” means, with respect to Fixed Rate Obligations
(excluding Defaulted Loans), as of any date, the number obtained by:

 

(x)                                 summing (i) the sum of the products obtained
by multiplying the required cash-pay portion of the interest coupon of each such
Fixed Rate Obligation (plus any other fees (such as anniversary fees, commitment
fees, etc.) that are contractually required to be paid) as of such date by the
Principal Balance of each such Collateral Loan as of such date and (ii) the sum
of the products obtained by multiplying, with respect to each such Collateral
Loan that is a Revolving Collateral Loan or a Delayed Funding Loan, the related
commitment or undrawn fee as of such date by the Exposure Amount of each such
Collateral Loan as of such date, and

 

(y)                                 dividing such sum by the Aggregate Principal
Balance plus the Exposure Amount of all such Collateral Loans, and rounding the
result up to the nearest 0.001%; provided that if the foregoing amount is less
than 7.0%, then all or a portion of the Weighted Average Coupon Adjustment, if
any, as of such date, to the extent not exceeding such shortfall, shall be added
to such result.

 

“Weighted Average Coupon Adjustment” means, as of any date, a fraction
(expressed as a percentage), the numerator of which is equal to the product of
(i) the excess, if any, of the Weighted Average Spread for such date over the
Weighted Average Spread selected by the Service Provider at such time in
connection with the S&P CDO Monitor Test and (ii) the Aggregate Principal
Balance plus the Exposure Amount of all Floating Rate Obligations (excluding
Defaulted Loans), and the denominator of which is the Aggregate Principal
Balance plus Exposure Amount of all Fixed Rate Obligations (excluding Defaulted
Loans). In computing the Weighted Average Coupon Adjustment on any date, the
Weighted Average Spread for such Measurement Date shall be computed as if the
Weighted Average Spread Adjustment was equal to zero.

 

“Weighted Average Life” means, as of any Measurement Date, the number obtained
by (a) for each Collateral Loan (other than a Defaulted Loan), multiplying the
amount of each

 

59

--------------------------------------------------------------------------------


 

Scheduled Distribution of principal (treating each Revolving Collateral Loan and
Delayed Funding Loan as if the same were fully funded) to be paid after such
Measurement Date by the number of years (rounded to the nearest hundredth) from
such Measurement Date until such Scheduled Distribution of principal is due;
(b) summing all of the products calculated pursuant to clause (a); and
(c) dividing the sum calculated pursuant to clause (b) by the sum of all
Scheduled Distributions (treating each Revolving Collateral Loan and Delayed
Funding Loan as if the same were fully funded) of principal due on all the
Collateral Loans (other than Defaulted Loans) as of such Measurement Date

 

“Weighted Average S&P Recovery Rate” means, as of any date of determination, the
number, expressed as a percentage and determined separately for each Notes,
obtained by summing the products obtained by multiplying the outstanding Maximum
Principal Balance of each Collateral Loan by its corresponding recovery rate as
determined in accordance with Section 1 of Schedule C hereto, dividing such sum
by the Aggregate Maximum Principal Balance of all such Collateral Loans, and
rounding to the nearest tenth of a percent.

 

“Weighted Average Spread” means, with respect to Floating Rate Obligations (in
each case excluding Defaulted Loans), as of any date, the number obtained by:

 

(x)                                 summing (i) the sum of the products obtained
by multiplying the excess of the cash-pay portion of the interest rate payable
on such Collateral Loan (plus for any Collateral Loan, any other fees (such as
anniversary fees, commitment fees, etc.) that are contractually required to be
paid) (such rate stated as a per annum rate) over LIBOR as then in effect (which
spread or excess may be expressed as a negative percentage) by the Principal
Balance of each Collateral Loan as of such date and (ii) the sum of the products
obtained by multiplying, with respect to each such Collateral Loan that is a
Revolving Collateral Loan or a Delayed Funding Loan, the related commitment or
undrawn fee as of such date by the Exposure Amount of each such Collateral Loan
as of such date; and

 

(y)                                 dividing such sum by the Aggregate Principal
Balance plus the Exposure Amount of all such Collateral Loans, and rounding the
result up to the nearest 0.001%; provided that, if the foregoing amount is less
than the Weighted Average Spread selected by the Service Provider at such time
in connection with the S&P CDO Monitor Test, then all or a portion of the
Weighted Average Spread Adjustment, if any, as of such date, to the extent not
exceeding such shortfall, shall be added to such result.

 

“Weighted Average Spread Adjustment” means, as of any date, a fraction
(expressed as a percentage), the numerator of which is equal to the product of
(i) the excess, if any, of the Weighted Average Coupon for such date over 7.0%
and (ii) the Aggregate Principal Balance plus the Exposure Amount of all Fixed
Rate Obligations (in each case excluding Defaulted Loans), and the denominator
of which is the Aggregate Principal Balance plus the Exposure Amount of all
Floating Rate Obligations as of such date (in each case excluding Defaulted
Loans).  In computing the Weighted Average Spread Adjustment on any Measurement
Date, the Weighted Average Coupon for such date shall be computed as if the
Weighted Average Coupon Adjustment was equal to zero.

 

60

--------------------------------------------------------------------------------


 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Zero Coupon Loan” means a Collateral Loan that at the time of acquisition does
not by its terms provide for periodic payments of interest in Cash.

 

Section 1.2                                    Accounting Terms and
Determinations and UCC Terms.

 

(a)                                 Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP as in effect from
time to time.

 

(b)                                 Unless otherwise specified herein and unless
the context requires a different meaning, all terms used herein that are defined
in Articles 8 and 9 of the UCC are used herein as so defined.

 

Section 1.3                                    Assumptions and Calculations with
respect to Collateral Loans. In connection with all calculations required to be
made pursuant to this Agreement with respect to Scheduled Distributions on any
Collateral Loans, or any payments on any other assets included in the
Collateral, with respect to the sale of and reinvestment in Collateral Loans,
and with respect to the income that can be earned on Scheduled Distributions on
such Collateral Loans and on any other amounts that may be received for deposit
in the Collection Account, the provisions set forth in this Section 1.3 shall be
applied. The provisions of this Section 1.3 shall be applicable to any
determination or calculation that is covered by this Section 1.3, whether or not
reference is specifically made to Section 1.3, unless some other method of
calculation or determination is expressly specified in the particular provision.

 

(a)                                 Scheduled interest due on Collateral Loans
on which payments are subject to foreign withholding taxes, will be the minimum
net amount to be received after giving effect to the maximum permitted
withholding and to any “gross-up” payments required to be made by the related
Obligor pursuant to such loan’s Related Contracts.

 

(b)                                 Notwithstanding any other provision of this
Agreement to the contrary, all monetary calculations under this Agreement shall
be in Dollars.

 

(c)                                  The determination of the percentage of
Total Capitalization that would be represented by a specified type of Collateral
Loans will be calculated by dividing the Aggregate Maximum Principal Balance of
such specified type of Collateral Loans by Total Capitalization. For purposes of
this Section 1.3(c), a “type” of Collateral Loan shall correspond to each clause
of the definition of “Concentration Limitations”.

 

(d)                                 Any portion of a Collateral Loan or other
loan or security owned of record by the Borrower that has been assigned by the
Borrower to a third party and released from the Lien of this Agreement in
accordance with the terms hereof shall no longer constitute Collateral or a
Collateral Loan hereunder.

 

61

--------------------------------------------------------------------------------


 

(e)                                  For purposes of calculating the Coverage
Tests, except as otherwise specified in the Coverage Tests, such calculations
will not include scheduled interest and principal payments on Defaulted Loans
unless or until such payments are actually made.

 

(f)                                   For each Due Period and as of any date of
determination, the Scheduled Distribution on any Collateral Loans (other than
Defaulted Loans, which, except as otherwise provided herein, shall be assumed to
have a Scheduled Distribution of zero) shall be the sum of (i) the total amount
of payments and collections to be received during such Due Period in respect of
such Collateral Loans (including the proceeds of the sale of such Collateral
Loans received and, in the case of sales which have not yet settled, to be
received during such Due Period) and not reinvested in additional Collateral
Loans or retained in the Collection Account for subsequent reinvestment pursuant
to Section 8.2 that, if received as scheduled, will be available in the
Collection Account at the end of such Due Period and (ii) any such amounts
received in prior Due Periods that were not disbursed on a previous Quarterly
Payment Date or retained in the Collection Account for subsequent reinvestment
pursuant to Section 8.2.

 

(g)                                  Each Scheduled Distribution receivable with
respect to a Collateral Loan shall be assumed to be received on the applicable
Due Date, and each such Scheduled Distribution shall be assumed to be
immediately deposited in the Collection Account to earn interest at the Assumed
Investment Rate. All such funds shall be assumed to continue to earn interest
until the date on which they are required to be available in the Collection
Account for application, in accordance with the terms hereof, to payments of
principal of or interest on the Loans or other amounts payable pursuant to this
Agreement.

 

(h)                                 References in the Priority of Payments to
calculations made on a “pro forma basis” shall mean such calculations after
giving effect to all payments, in accordance with the Priority of Payments, that
precede (in priority of payment) or include the clause in which such calculation
is made.

 

(i)                                     For purposes of calculating all
Concentration Limitations, in the numerator of any component of the
Concentration Limitations, Defaulted Loans will be treated as having a Maximum
Principal Balance equal to zero.

 

(j)                                    Except as otherwise provided herein,
Defaulted Loans will not be included in the calculation of the Collateral
Quality Test.

 

(k)                                 For purposes of calculating the Coverage
Tests, the Collateral Quality Test and the Concentration Limitations,
capitalized or deferred interest (and any other interest that is not paid in
cash) on Collateral Loans will be excluded other than any capitalized or
deferred interest that is acquired using Principal Proceeds or the proceeds of
any Borrowing.

 

(l)                                     References in this Agreement to the
Borrower’s “purchase” or “acquisition” of a Collateral Loan include references
to the Borrower’s making or origination of such Collateral Loan. Portions of the
same Collateral Loan acquired or originated by the Borrower on different dates
(whether through purchase, receipt by contribution or the making or origination
thereof, but excluding subsequent draws under Revolving Collateral Loans or
Delayed Funding Loans) will, for purposes of determining the purchase price of
such Collateral

 

62

--------------------------------------------------------------------------------


 

Loan, be treated as separate purchases on separate dates (and not a weighted
average purchase price for any particular Collateral Loan). Each Collateral Loan
that is originated by the Borrower shall be deemed to have a “purchase price” of
par.

 

(m)                             For purposes of calculating the Weighted Average
Spread or Weighted Average Coupon, (i) a Collateral Loan that is a Step-Down
Loan will be treated as having the lowest per annum interest rate or spread over
the applicable index or benchmark rate over the remaining maturity of such
Collateral Loan and (ii) a Collateral Loan that is a Step-Up Loan will be
treated as having the then current per annum interest rate or spread over the
applicable index or benchmark rate.

 

(n)                                 For purposes of calculating compliance with
any tests under this Agreement (including without limitation the Coverage Tests,
the Collateral Quality Test, Senior Advance Rate Test and the Concentration
Limitations), the trade date (and not the settlement date) with respect to any
acquisition or disposition of a Collateral Loan or Eligible Investment shall be
used to determine whether and when such acquisition or disposition has occurred.

 

(o)                                 For purposes of calculating the Principal
Collateralization Amount and the Investment Criteria Adjusted Balance, Discount
Loans shall be allocated so as to result in the lowest possible calculation of
the Principal Collateralization Amount and the Investment Criteria Adjusted
Balance.

 

(p)                                 For the avoidance of doubt, neither a
failure to satisfy the Eligibility Criteria upon the origination, acquisition of
or receipt of a contribution of a debt obligation nor a breach of Section 5.12
shall occur solely as a result of any property of an Obligor being subject to a
Lien imposed by law, such as materialmen’s, warehousemen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens, arising by
operation of law in the ordinary course of business for sums that are not
overdue or are being contested in good faith.

 

Section 1.4                                    Cross-References; References to
Agreements. “Herein”, “hereof” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision. Unless otherwise specified, references in this Agreement to any
Article, Section, Schedule or Exhibit are references to such Article or
Section of, or Schedule or Exhibit to, this Agreement, and references in any
Article, Section, Schedule or definition to any subsection or clause are
references to such subsection or clause of such Article, Section, Schedule or
definition. Unless otherwise specified, all references herein to any agreement
or instrument shall be interpreted as references to such agreement or instrument
as it may be amended, supplemented or restated from time to time in accordance
with its terms and the terms of this Agreement and the other Loan Documents. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”. The word “will” shall be construed to have the
same meaning and effect as the word “shall”.

 

Section 1.5                                    Reference to Secured Parties.

 

(a)                                 In each case herein where any payment or
distribution is to be made or notice is to be given to the “Secured Parties”,
(i) such payments and distributions in respect of

 

63

--------------------------------------------------------------------------------


 

the Lenders shall be made to the Collateral Agent and (ii) such notices in
respect of the Lenders shall be made to the Administrative Agent.

 

(b)                                 Any reference herein to notice or other
delivery to be provided to S&P shall no longer be applicable if S&P is no longer
rating any Loans (whether or not so specified herein).

 

ARTICLE II

 

THE LOANS

 

Section 2.1                                    The Commitments.  On the terms
and subject to the applicable conditions hereinafter set forth, including,
without limitation, Article III:

 

(a)                                 each Revolving Lender severally agrees to
make loans to the Borrower (each, a “Revolving Loan”) from time to time on any
Business Day during the period from the Closing Date through the end of the
Commitment Period, in each case in an aggregate principal amount at any one time
outstanding up to but not exceeding (i) such Lender’s Revolving Commitment and
(ii) as to all Lenders, the Total Revolving Commitment at such time; and

 

(b)                                 each Term Lender severally agrees to make
loans to the Borrower (each, a “Term Loan”) on the Initial Borrowing Date, in
each case in an aggregate principal amount at any one time outstanding up to but
not exceeding (i) such Term Lender’s Term Commitment and (ii) as to all Term
Lenders, the Total Term Commitment at such time.

 

Within such limits and subject to the other terms and conditions of this
Agreement, the Borrower may borrow (and re-borrow) Revolving Loans under this
Section 2.1 and prepay Revolving Loans under Section 2.7.  Term Loans, once
repaid, may not be reborrowed.

 

Each Revolving Lender severally agrees, on the last day of the Reinvestment
Period (except if the Reinvestment Period terminates as a result of clause
(b) or (d) of the definition thereof) to make a Revolving Loan (and the Borrower
hereby directs that such Revolving Loan be made) in an amount equal to its
Percentage Share of the Unfunded Amount (less the amount on deposit in the
Future Funding Reserve Account) as of the date such Revolving Loan is made (such
Revolving Loan, the “Future Funding Reserve Loan”), but only to the extent that
its Percentage Share does not exceed its Undrawn Commitment.  The Borrower shall
deposit the proceeds of such Loans in the Future Funding Reserve Account such
that the amounts on deposit in the Future Funding Reserve Account equal the
Unfunded Amount.

 

Notwithstanding the foregoing provisions of this Section 2.1 or any other
provision herein or in any other Loan Document to the contrary, from and after
the date occurring 75 days after any Key Person Trigger, no Borrowings shall be
made under this Agreement unless Approved Replacements have been approved by the
Administrative Agent in accordance with the definition of “Key Person Event”.

 

64

--------------------------------------------------------------------------------


 

Section 2.2                                    Making of the Loans.

 

(a)                                 If the Borrower desires to request a
Borrowing it shall give the Agents a written notice in substantially the form
set forth on Exhibit B hereto (each, a “Notice of Borrowing”), which Notice of
Borrowing shall promptly be sent by the Administrative Agent to each Revolving
Lender not later than 2:00 p.m. (New York City time) at least one Business Day
prior to the day of the requested Borrowing.

 

(b)                                 Each Notice of Borrowing shall be dated the
date the request for the related Borrowing is being made, signed by an
Authorized Officer of the Borrower and otherwise be appropriately completed. 
The proposed Borrowing Date specified in each Notice of Borrowing shall be
(i) in the case of the Term Loans, the Initial Borrowing Date and (ii) in the
case of the Revolving Loans, a Business Day falling during the Commitment
Period.

 

(c)                                  The amount of the Borrowing requested in
each Notice of Borrowing (the “Requested Amount”) shall be equal to (i) in the
case of a Borrowing of Revolving Loans, at least $250,000 and integral multiples
of $1,000 in excess thereof (or, if less, the aggregate Undrawn Commitments) and
(ii) in the case of a Borrowing of Term Loans, the Total Term Commitment.

 

(d)                                 Each Notice of Borrowing shall be revocable
by the Borrower only if notice of such revocation is given to the Revolving
Lenders and the Administrative Agent (with a copy to the Collateral Agent) no
later than 2:00 p.m. (New York City time) on the date that is one Business Day
before the date of the related Borrowing.  Notices of Borrowing shall otherwise
be irrevocable.

 

(e)                                  Each Lender shall, not later than 1:00
p.m. (New York City time) on each Borrowing Date in respect of the Revolving
Loan to be funded by it hereunder, make its Percentage Share of the applicable
Requested Amount available to the Borrower by disbursing such funds in Dollars
to an account specified by the Borrower in the Notice of Borrowing; provided, in
the event that the only Lender is Versailles Assets LLC, the Lender shall make
the applicable funds available directly to the Borrower in accordance with such
timeframe unless otherwise directed by the Administrative Agent.

 

(f)                                   The failure of any Lender to fund any Loan
on a Borrowing Date hereunder shall not relieve any other Lender of any
obligation hereunder to fund any Loan on such date.  Notwithstanding the
foregoing and any other provision to the contrary contained herein, if any
Revolving Lender shall have failed to fund its Percentage Share of a previously
requested Revolving Loan on the applicable date of Borrowing and the Borrower
provides a new Notice of Borrowing as a result of such failure to fund, then, in
each such case, if necessary to make such Borrowing, the Borrower shall be
permitted a single additional Revolving Loan without regard to the minimum
funding limit set forth herein.

 

Section 2.3                                    Evidence of Indebtedness; Notes.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to it and resulting from the Loans made by such Lender to the
Borrower, from time to time, including the amounts of

 

65

--------------------------------------------------------------------------------


 

principal and interest thereon and paid to it, from time to time hereunder.
Notwithstanding any provision herein to the contrary, the parties hereto intend
that the Loans made hereunder shall constitute a “loan” and not a “security” for
purposes of Section 8-102(15) of the UCC.

 

(b)                                 The Administrative Agent shall maintain, in
accordance with its usual practices, accounts in which it will record (i) the
amount of each Loan made hereunder to the Borrower, (ii) the amount of any
principal due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any principal sum paid by the Borrower
hereunder and each Lender’s share thereof.

 

(c)                                  The entries maintained in the accounts
maintained pursuant to clauses (a) and (b) of this Section 2.3 shall, absent
manifest error, be prima facie evidence of the existence and amounts of the
Loans therein recorded; provided that the failure of the Administrative Agent or
any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Loans in accordance
with the terms of this Agreement. In the event of a conflict between the entries
maintained by a Lender and those maintained by the Administrative Agent, the
records of the Administrative Agent shall control.

 

(d)                                 Any Lender may request that its Loans to the
Borrower be evidenced by a Note. In such event, the Borrower shall promptly
prepare, execute and deliver to such Lender a Note (or Notes) payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns). Thereafter, to the extent reflected in the Register, the Loans of such
Lender evidenced by such Note and interest thereon shall at all times (including
after any assignment pursuant to Section 12.6) be represented by one or more
Notes payable to such Lender (or registered assigns pursuant to Section 12.6),
except to the extent that such Lender (or registered assignee) subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (a) and (b) of this Section 2.3. At the
time of any payment or prepayment in full of the Loans evidenced by any Note,
such Note shall be surrendered to the Administrative Agent promptly (but no more
than five Business Days) following such payment or prepayment in full. Any such
Note shall be cancelled and shall not be reissued, and no Note shall be issued
in lieu of any prepaid principal amount of any Note. If requested by any Lender
in writing, the Borrower shall obtain a CUSIP or other loan identification
number requested by such Lender that is customary for the nature of the Loans
made hereunder.

 

Section 2.4                                    Maturity of Loans. Each Loan
shall mature, and the principal amount thereof shall be due and payable, on the
Stated Maturity.

 

Section 2.5                                    Interest Rates.

 

(a)                                 The Loans shall be Eurodollar Rate Loans,
except as otherwise provided in this Agreement, including without limitation, in
clause (i) of the definition of “Applicable Rate” and Sections 11.1 and 11.2.

 

(b)                                 The Loans shall bear interest on the unpaid
principal amount thereof, for each day such Loan is outstanding during each
Interest Period applicable thereto, at a rate per annum equal to the Applicable
Rate with respect thereto. Such interest shall be payable for each

 

66

--------------------------------------------------------------------------------


 

Interest Period on the Quarterly Payment Date immediately following the end of
such Interest Period and on the Stated Maturity and as otherwise set forth
herein.

 

(c)                                  In the event that, and for so long as, an
Event of Default shall have occurred and be continuing, the outstanding
principal amount of the Loans, and, to the extent permitted by applicable law,
overdue interest in respect of all Loans, shall bear interest for each day at
the annual rate of the sum of (i) the Applicable Rate for such Loan for such day
plus (ii) two percent (the “Post-Default Rate” for such Loan).

 

(d)                                 The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder for any Interest Period or
portion thereof pursuant to this Section 2.5 and the related definitions;
provided that the relevant CP Lender, its Program Manager or its funding agent,
as applicable, shall determine and announce to the Administrative Agent the Cost
of Funds Rate for each Loan that is made by a CP Lender and to which the Cost of
Funds Rate applies, such determination to be conclusive absent manifest error.
The Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, the Collateral Agent
or any Lender, deliver to the Borrower, the Collateral Agent or such Lender, as
the case may be, a statement showing the quotations and demonstrating the
calculations used by the Administrative Agent or the relevant CP Lender, its
Program Manager or its funding agent, as applicable, in determining any interest
rate pursuant to this Section 2.5.

 

(e)                                  The Administrative Agent agrees to use its
best efforts to obtain quotations of LIBOR as contemplated by Section 2.5(d) and
the definition of “London Interbank Offered Rate”. If the Administrative Agent
does not obtain a timely quotation, the provisions of Section 11.1 shall apply.

 

(f)                                   The Administrative Agent shall provide
notice to the Borrower, the Collateral Agent, the Collateral Administrator and
the Lenders of any and all LIBOR rate sets on the date that any such rate set is
determined. Each CP Lender, its Program Manager or its funding agent, as
applicable, shall notify the Administrative Agent of the Cost of Funds Rate for
each Loan that is made by such CP Lender and to which the Cost of Funds Rate
applies on or prior to the related Calculation Date in connection with the
provision of its invoice or otherwise upon written request. The Cost of Funds
Rate for each CP Lender shall be calculated, for each day during the period
between the date of such notice and the last day of each Interest Period (the
“Estimate Period”), on the basis of such CP Lender’s good faith estimate of its
funding costs for such Estimate Period, and the amount of interest payable to
such CP Lender in respect of the following Interest Period shall be increased by
the amount, if any, by which interest at the actual Cost of Funds Rate for such
CP Lender for such Estimate Period exceeds the amount estimated or shall be
decreased by the amount, if any, by which the amount of interest at the
estimated Cost of Funds Rate for such Estimate Period exceeds the amount of
interest accrued at the actual Cost of Funds Rate. However, on the Stated
Maturity, any such increase or decrease that would be due pursuant to the
preceding sentence shall instead be settled and paid on the Stated Maturity.
Each CP Lender, its Program Manager or its funding agent, as applicable, shall
supply a reconciliation of such amounts as provided in this Section 2.5(f) for
each such period to the Administrative Agent and, absent manifest error, such
reconciliation shall be conclusive and binding on all

 

67

--------------------------------------------------------------------------------


 

parties hereto.  The interest rate payable to a CP Lender shall reflect
proportionately the different sources of funding used during each Interest
Period by such CP Lender to finance its outstanding Loans.

 

Section 2.6                                    Commitment Fees.

 

(a)                                 Commitment Fees Payable.  The Borrower
shall, subject to Section 11.5(b)(ii)(y), pay to the Revolving Lenders pursuant
to Section 6.4 or 9.1, as applicable, ratably in proportion to their respective
Percentage Shares, a commitment fee (a “Commitment Fee”) accruing for each day
during each Interest Period:

 

(i)                                     from and including the Closing Date to
but excluding the date that is six months after the Closing Date, at a per annum
rate equal to 0.50% of the undrawn amount of the Total Revolving Commitment as
of the end of such day;

 

(ii)                                  from and including the date that is six
months after the Closing Date to but excluding the date that is twelve months
after the Closing Date, at a per annum rate equal to 0.75% of the undrawn amount
of the Total Revolving Commitment as of the end of such day; and

 

(iii)                               thereafter for each remaining day in the
Commitment Period, at a per annum rate equal to 1.00% of the undrawn amount of
the Total Revolving Commitment as of the end of such day;

 

provided that if the Revolving Commitment of any Revolving Lender is reduced as
the result of a Bail-In Action, the Commitment Fee payable to such Revolving
Lender shall be calculated based on its Revolving Commitment as so reduced.

 

The Commitment Fees shall be payable quarterly in arrears on the Quarterly
Payment Date immediately following each Interest Period for which such fees
accrue as provided in the Priority of Payments and shall be calculated by the
Administrative Agent pursuant to Section 2.10.

 

(b)                                 Fees Non-Refundable.  All fees set forth in
this Section 2.6 shall be deemed to have been earned on the date such payment is
due in accordance with the provisions of this Agreement and shall be
non-refundable.  The obligation of the Borrower to pay such fees in accordance
with the provisions of this Agreement shall be binding upon the Borrower and
shall inure to the benefit of the Revolving Lenders regardless of whether any
Revolving Loans are actually made.

 

Section 2.7                                    Reduction of Commitments;
Conversion; Prepayments.

 

(a)                                 Reduction and Termination.

 

(i)                                     The Total Revolving Commitment (and the
Revolving Commitment of each Lender) shall be automatically reduced to zero at
5:00 p.m. (New York City time) on the last day of the Commitment Period.  Upon
the funding of the Term Loans on the Initial Borrowing Date as set forth in
Section 2.1, the amounts of the Total Term Commitment shall be reduced to zero.

 

68

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower shall have the right at any
time to reduce (including a reduction in full that results in a termination of
the Revolving Commitments) the Total Revolving Commitment by an amount specified
by the Borrower (such amount, the “Commitment Reduction Amount”) upon not less
than two Business Days’ prior notice to the Revolving Lenders, S&P and the
Administrative Agent, which notice shall specify the effective date of such
reduction, and on such effective date the Total Revolving Commitment shall be
reduced by the Commitment Reduction Amount; provided that the Borrower shall
only have the right to terminate the Revolving Commitments if all amounts in
respect of the Revolving Loans and all other Obligations with respect thereto
due under this Agreement and the other Loan Documents are satisfied in full,
including without limitation all principal, interest, Commitment Fees and
Administrative Expenses.  Such notice of reduction (1) shall be effective only
upon receipt by the Administrative Agent, (2) shall permanently reduce (and, in
the case of a reduction in full, shall terminate) the Revolving Commitments of
each Revolving Lender on the date specified in such notice and (3) shall specify
the Commitment Reduction Amount; provided that no such reduction shall reduce
the Total Revolving Commitment below the aggregate principal amount of the
Revolving Loans at such time.

 

(iii)                               The Total Revolving Commitment (and the
Revolving Commitment of each Lender), once terminated or reduced may not be
reinstated.

 

(iv)                              The Borrower will not reduce the Total
Revolving Commitment if, after giving effect to such reduction or termination,
such reduction would result in a Commitment Shortfall.

 

(b)                                 Conversion of Revolving Loans to Term Loans.

 

(i)                                     At any time during the Commitment
Period, the Administrative Agent may request (with notice to the Borrower and
the Services Provider) that any portion (such portion, the “Requested Conversion
Portion”) of the outstanding Revolving Loans be converted to a term loan equal
to such Requested Conversion Portion.

 

(ii)                                  If, on a proposed Conversion Date, the
Borrower has given its prior written consent to conversion of the Requested
Conversion Portion into a Term Loan as of a such Conversion Date, then, on such
Conversion Date, (A) the outstanding principal amount of the applicable
Revolving Lender’s Revolving Loans shall be reduced by the Requested Conversion
Portion and the amount of such reduction shall be converted into a Term Loan
equal to such Requested Conversion Portion and (B) the Revolving Commitments of
such Lender shall be permanently reduced by such Requested Conversion Portion.

 

(iii)                               For all purposes hereunder, the Revolving
Loans converted on each Conversion Date shall, as of such date, constitute and
be referred to and treated for all purposes as a Term Loan hereunder.  Any
converting Lender and

 

69

--------------------------------------------------------------------------------


 

the Borrower shall cooperate to evidence the repayment and cancellation of any
related Note evidencing such Lender’s Revolving Loans (or portion thereof) being
converted into a Term Loan, as well as the issuance of any related Note
evidencing the Term Loans pursuant to Section 2.3(d).

 

(iv)                              The Borrower will not convert any Revolving
Loans to Term Loans if, after giving effect to such conversion, a Commitment
Shortfall would exist.

 

(c)                                  Prepayments on Quarterly Payment Dates.  On
each Quarterly Payment Date, the Loans will be prepaid to the extent required
under the Priority of Payments. To the extent designated by the Borrower in
writing to the Administrative Agent, each such prepayment of Revolving Loans
shall result in a permanent reduction (or termination, as applicable) of the
Revolving Commitments.

 

(d)                                 Other Prepayments.  Subject to the
requirements that after giving effect to the proposed prepayment and/or
redemption (x) there will be sufficient funds in the Collection Account to make
all payments described in clauses (A) through (C) of Section 9.1(a)(i) on the
next Quarterly Payment Date and (y) there is no Commitment Shortfall, on any
Business Day that is not a Quarterly Payment Date:

 

(i)                                     the Borrower may (A) upon at least two
Business Days’ notice (which notice shall contain a certificate of an Authorized
Officer of the Borrower certifying as to the satisfaction of the requirements
set forth in this Section 2.7(d) with respect to such proposed prepayment) to
the Agents and S&P, prepay all or any portion of the Loans then outstanding,
without penalty or premium, by paying to the Collateral Agent for the account of
the Lenders the principal amount to be prepaid (from amounts on deposit in the
Collection Account constituting Principal Proceeds) together with accrued
interest (including any accrued and unpaid interest amounts) and Commitment
Fees, if applicable, thereon to the date of prepayment (from amounts on deposit
in the Collection Account constituting Interest Proceeds) and any amount due
pursuant to Section 2.9 (from amounts on deposit in the Collection Account
constituting Principal Proceeds); provided that any prepayments of Loans made
pursuant to this clause (A) shall (x) result in the reduction and, as
applicable, termination, of the Revolving Commitments on a dollar-for-dollar
basis and (y) be allocated between the Revolving Loans and the Term Loans based
on, with respect to principal, the Principal Allocation Formula, and with
respect to interest and any other payments on a pro rata basis; and (B) on any
Business Day that is not a Quarterly Payment Date during the Reinvestment
Period, if each Coverage Test is satisfied, or if not satisfied, maintained or
improved, after giving effect thereto, upon at least two Business Days’ notice
to the Agents, prepay all or any portion of the Revolving Loans then outstanding
by paying the principal amount to be prepaid (from amounts on deposit in the
Collection Account constituting Principal Proceeds) together with accrued
interest and Commitment Fees, if applicable, thereon to the date of prepayment
(from amounts on deposit in the Collection Account constituting Interest
Proceeds) and any amounts due pursuant to Section 2.9 (from amounts on

 

70

--------------------------------------------------------------------------------


 

deposit in the Collection Account constituting Principal Proceeds); provided
that any prepayments of the Revolving Loans made pursuant to this clause
(B) shall not result in any reduction in the Revolving Commitments at such time
and such prepaid amounts under the Revolving Loans may be re-borrowed in
accordance with the terms of this Agreement;

 

(ii)                                  Each notice of such prepayment and/or
redemption shall be effective upon receipt and shall be dated the date such
notice is being given, signed by an Authorized Officer of the Borrower.  Each
prepayment and/or redemption of any Loans by the Borrower pursuant to this
Section 2.7(d) shall in each case be in a principal amount of at least $250,000
or a whole multiple of $1,000 in excess thereof or, if less, the entire
outstanding principal amount of such Loans.  If a notice of such prepayment
and/or redemption is given by the Borrower, the Borrower shall make such
prepayment and/or redemption and the payment amount specified in such notice
shall be due and payable on the date specified therein.  Each prepayment and
redemption pursuant to this Section 2.7(d) shall be subject to Section 2.9.  All
prepayments and redemptions of Loans pursuant to this Section 2.7(d) shall be
applied in accordance with the procedures set forth in Section 2.7(g) and shall
not be subject to the Priority of Payments.

 

(e)                                  Upon receipt of a notice of reduction or
prepayment and/or redemption from the Borrower pursuant to Section 2.7(a)(ii) or
2.7(d), the Administrative Agent shall promptly notify each Lender, of the
contents thereof and of such Lender’s ratable share (if any) of such reduction,
prepayment or redemption, as applicable, and such notice shall thereafter be
revocable by the Borrower no later than 2:00 p.m. (New York City time) one
Business Day before the date set forth by the Borrower in the applicable notice
of reduction or prepayment as the reduction or prepayment and/or redemption
date.  Upon the expiration of such time period, the notice of reduction or
prepayment and/or redemption shall be irrevocable; provided that any such notice
may provide that repayment and/or redemption shall be subject to and contingent
on the consummation of alternative financing.

 

(f)                                   The Term Loans, once prepaid, cannot be
reborrowed.

 

(g)                                  Except as provided in clause (d) above, all
reductions of the Revolving Commitments shall be applied to the Revolving
Commitments of each Revolving Lender, ratably in accordance with their relevant
applicable Percentage Shares, and all prepayments of the Loans shall be applied
to the outstanding principal amount of the Revolving Loans and Term Loans of
each applicable Lender on a pro rata basis.

 

Section 2.8                                    General Provisions as to
Payments.

 

(a)                                 The failure of any Lender to make any Loan
to be made by it on the date specified therefor shall not relieve any other
Lender of its obligation to make its Loan on such date, neither Agent shall be
responsible for the failure of any Lender to make any Loan, and no Lender shall
be responsible for the failure of any other Lender to make a Loan to be made by
such other Lender.

 

71

--------------------------------------------------------------------------------


 

(b)                                 Except as otherwise provided in
Section 2.7(d), all payments by the Borrower pursuant to this Agreement or any
of the Loan Documents in respect of principal of, or interest on or other
amounts owing in respect of, the Loans shall be made in Dollars pursuant to the
Priority of Payments. All amounts payable to the Lenders, the Administrative
Agent or the Collateral Agent under this Agreement or otherwise (including, but
not limited to, fees) shall be paid to the Lenders, the Administrative Agent or
the Collateral Agent for the account of the Person entitled thereto. All
payments hereunder or under the other Loan Documents shall be made, without
setoff or counterclaim, in funds immediately available in New York City, to each
Lender, the Administrative Agent or the Collateral Agent at its address referred
to in Section 12.1. All payments hereunder or under the other Loan Documents to
the Lenders, the Administrative Agent or the Collateral Agent shall be made not
later than 1:00 p.m. (New York City time) on the date when due.

 

(c)                                  The Collateral Agent shall promptly
distribute to each Lender its ratable share, if any, of each payment received
hereunder by the Collateral Agent for the account of the Lenders without setoff
or counterclaim. Whenever any payment of principal of, or interest on, the Loans
or any other amount hereunder shall be due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case the
date for payment thereof shall be the immediately preceding Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.

 

Section 2.9                                    Funding Losses. If the Borrower
(1) makes any payment of principal with respect to any Loan on any day other
than on a Quarterly Payment Date, (2) fails to borrow any Loans after notice
thereof has been given to any Lender in accordance with Section 2.2 and not
revoked as permitted in this Agreement (other than as a result of a default by
any Lender) or (3) fails to prepay any Loans after notice thereof has been given
to any Lender in accordance with Section 2.7 and not revoked as permitted in
this Agreement, then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurodollar Rate Loan, such loss, cost or expense (I) shall include (a) in
the case of any payment of principal with respect to any Loan on any day other
than on a Quarterly Payment Date, the amount, if any, by which (i) the
reasonable and documented losses, costs and expenses (including those incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Loan being repaid or by reason of a CP Lender’s
inability to retire the source of the Borrowing being prepaid simultaneously
with the prepayment, but excluding in any event the loss of anticipated profits)
sustained by such Lender exceed (ii) the income, if any, received by such Lender
from such Lender’s investment of the proceeds of such prepayment or (b) in the
case of any failure to borrow, the amount, if any, by which (i) any losses
(excluding loss of anticipated profits), costs or expenses incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Loan to be made by such Lender as part of the Borrowing
requested in such Notice of Borrowing when such Loan, as a result of such
failure, is not made on such date exceed (ii) the income, if any, received by
such Lender from such Lender’s investment of funds acquired by such Lender to
fund the Loan to be made as part of such Borrowing and (II) shall constitute
Increased Costs payable by the Borrower on the next Quarterly Payment Date
pursuant to the Priority of Payments.

 

72

--------------------------------------------------------------------------------


 

Section 2.10                             Computation of Interest and Fees.
Except as otherwise expressly provided herein, interest and fees payable
pursuant to this Agreement shall be computed on the basis of a year of 360 days
and paid for the actual number of days elapsed (including the first day but
excluding the last day except in the case of interest or fees calculated on the
basis of an Interest Period). All amounts payable hereunder shall be paid in
Dollars.

 

Section 2.11                             No Cancellation of Indebtedness.
Notwithstanding anything to the contrary herein, no Loan may be cancelled,
surrendered, abandoned or forgiven except for payment as provided herein.

 

ARTICLE III

 

CONDITIONS TO BORROWINGS

 

Section 3.1                                    Effectiveness of Commitments. The
effectiveness of the Commitments shall occur when each of the following
conditions is satisfied (or waived by the Administrative Agent and each Lender),
each document to be dated the Closing Date (unless otherwise indicated) and
delivered to the relevant Persons indicated below, and each document and other
condition or evidence to be in form and substance reasonably satisfactory to the
Administrative Agent:

 

(a)                                 The Agents shall have received counterparts
of (i) this Agreement duly executed and delivered by all of the parties hereto
and (ii) each of the other Loan Documents to be executed and delivered on the
Closing Date, each duly executed and delivered by all of the parties thereto.

 

(b)                                 The Agents shall have received (i) proper
financing statements, duly filed on or before the Closing Date (and the Borrower
hereby consents to such filing by the Collateral Agent or the Administrative
Agent) under the UCC in all jurisdictions that the Administrative Agent
reasonably deems necessary or desirable in order to perfect the interests in the
Collateral contemplated by this Agreement and any other Loan Documents and
(ii) copies of proper financing statements, if any, necessary to release all
security interests and other rights of any Person in the Collateral previously
granted by the Borrower or any other transferor.

 

(c)                                  The Agents shall have received legal
opinions (addressed to each of the Secured Parties from (i) Cleary Gottlieb
Steen & Hamilton LLP, counsel to the Borrower, the Services Provider, the
Retention Provider and the Seller (including, without limitation, true sale
opinions), (ii) Nixon Peabody LLP, counsel to the Collateral Agent, the
Collateral Administrator and the Custodian (iii) Eversheds Sutherland (US) LLP,
counsel to the Services Provider and the Retention Provider, (iv) Holland &
Knight LLP, counsel to the Document Custodian, and (v) Morris, Nichols, Arsht &
Tunnell LLP, special Delaware counsel to the Borrower, each covering such
matters as the Administrative Agent and its counsel shall reasonably request.

 

(d)                                 The Administrative Agent shall have received
evidence reasonably satisfactory to it that (i) all of the Covered Accounts
shall have been established, (ii) the Account Control Agreement shall have been
executed and delivered by the respective parties thereto and

 

73

--------------------------------------------------------------------------------


 

shall be in full force and effect and (iii) all amounts required to be deposited
in any of the Covered Accounts as of the Closing Date pursuant to Section 8.3
shall have been so deposited.

 

(e)                                  The Agents shall have received a letter
from S&P addressed to the Borrower confirming that the Loans have been assigned
a rating of “AA”.

 

(f)                                   The Borrower shall have paid (i) the fees
to be received by Natixis Securities Americas LLC (or any designated Affiliate)
on the Closing Date pursuant to the Engagement Letter and (ii) all reasonable
and documented fees and out-of-pocket costs and expenses of the Agents, the
Lenders, S&P, respective legal counsel and each other Person payable under and
in accordance with the Engagement Letter and as otherwise agreed by the parties
hereto, in connection with the preparation, execution and delivery of this
Agreement and the other Loan Documents.

 

(g)                                  The Agents shall have received a
certificate of an Authorized Officer of the Borrower:

 

(i)                                     to the effect that, as of the Closing
Date (A) subject to any conditions that are required to be satisfactory or
acceptable to any Agent, all conditions set forth in this Section 3.1 have been
fulfilled; (B) all representations and warranties of the Borrower set forth in
this Agreement and each of the other Loan Documents are true and correct in all
material respects; and (C) no Default has occurred and is continuing;

 

(ii)                                  certifying as to and attaching (A) its
Constituent Documents; (B) the incumbency and specimen signature of each of its
Authorized Officers authorized to execute the Loan Documents to which it is a
party; and (C) a good standing certificate from its state or jurisdiction of
incorporation or organization and any other state or jurisdiction in which it is
qualified to do business in which the failure to be so qualified would
reasonably be expected to have a Material Adverse Effect; and

 

(iii)                               certifying that the Borrower does not have
outstanding debt prior to the Closing Date, and is not at such time party to,
any interest rate hedging agreements or currency hedging agreements.

 

(h)                                 The Agents shall have received a certificate
of an Authorized Officer of each of the Services Provider, the Retention
Provider and the Seller:

 

(i)                                     to the effect that, as of the Closing
Date, all representations and warranties of the Services Provider, the Retention
Provider and the Seller, respectively, set forth in each of the Loan Documents
are true and correct in all material respects; and

 

(ii)                                  certifying as to and attaching (A) its
Constituent Documents; (B) its resolutions or other action of its board of
directors, designated manager or managing member, as applicable, approving the
Loan Documents to which it is a party and the transactions contemplated thereby;
(C) the incumbency and

 

74

--------------------------------------------------------------------------------


 

specimen signature of each of its Authorized Officers authorized to execute the
Loan Documents to which it is a party; and (D) a good standing certificate from
its state or jurisdiction of incorporation or organization and any other state
or jurisdiction in which it is qualified to do business in which the failure to
be so qualified would reasonably be expected to have a Material Adverse Effect.

 

(i)                                     If requested by any Lender in writing,
the Administrative Agent shall have received evidence that the Borrower obtained
a CUSIP or other loan identification number requested by such Lender that is
customary for the nature of the Loans made hereunder.

 

(j)                                    The Administrative Agent shall have
received a secretary’s certificate from the Collateral Agent, which shall
include the incumbency and specimen signature of each of its Authorized Officers
authorized to execute the Loan Documents to which it is a party.

 

(k)                                 The Agents shall have received from the
Borrower either (A) a certificate thereof or other official document evidencing
the due authorization, approval or consent of any governmental body or bodies,
at the time having jurisdiction in the premises, together with an opinion of
counsel of the Borrower, as applicable, that no other authorization, approval or
consent of any governmental body is required for the Borrower to fulfill its
obligations under the Loan Documents or (B) an opinion of counsel of the
Borrower that no such authorization, approval or consent of any governmental
body is required for the Borrower to fulfill its obligations under the Loan
Documents except as have been given.

 

Section 3.2                                    Borrowings and Issuance.  The
obligation of any Revolving Lender to make its initial Revolving Loan on the
occasion of the initial Borrowing is subject to the satisfaction of the
following conditions (provided, however, that in the event the Revolving Lender
makes its initial Revolving Loan, such conditions will be deemed to be satisfied
or waived, as applicable):

 

(a)                                 The Agents shall have received evidence
satisfactory to the Administrative Agent and the Lenders that (w) the grant of
security pursuant to the Granting Clause herein of all of the Borrower’s right,
title and interest in and to the Collateral pledged to the Collateral Agent on
the Closing Date shall be effective in all relevant jurisdictions, (x) delivery
of such Collateral in accordance with Section 8.7 to the Custodian or the
Document Custodian, as applicable, shall have been effected, (y) the Borrower
(or the Services Provider on behalf of the Borrower) will deliver copies of all
Related Contracts for such Collateral in its possession to the Document
Custodian in accordance with Sections 5.26 and 14.1(b) and (z) all other
actions, recordings and filings that the Administrative Agent may deem necessary
or desirable in order to perfect the Liens created by the Granting Clause have
been taken.

 

(b)                                 The Agents shall have received a certificate
of an Authorized Officer of the Services Provider (which certificate shall
include a schedule listing the Collateral Loans owned by the Borrower on the
Initial Borrowing Date), to the effect that, (1) in the case of each item of
Collateral pledged to the Collateral Agent, on the Initial Borrowing Date and
immediately prior to the delivery thereof on or prior to the Initial Borrowing
Date, (A)(w) the Borrower is the owner of such Collateral free and clear of any
liens, claims or encumbrances of any nature whatsoever except for Permitted
Liens and those which have been released on or prior

 

75

--------------------------------------------------------------------------------


 

to the Initial Borrowing Date; (x) the Borrower has acquired its ownership in
such Collateral in good faith without notice of any adverse claim, except as
described in clause (w) above; (y) the Borrower has not assigned, pledged or
otherwise encumbered any interest in such Collateral (or, if any such interest
has been assigned, pledged or otherwise encumbered, it has been released) other
than pursuant to this Agreement; and (z) the Borrower has full right to grant a
security interest in and assign and pledge such Collateral to the Collateral
Agent; and (B) upon the Grant by the Borrower of a security interest in the
Collateral pursuant to the Granting Clause and upon the delivery of Collateral
that is required to be delivered to the Collateral Agent hereunder, the filing
of all UCC-1 financing statements as are necessary to perfect the interests of
the Secured Parties in the Collateral and the execution of the Account Control
Agreement, the Collateral Agent shall have a first priority perfected security
interest in the Collateral, except in respect of any Permitted Lien or as
otherwise permitted by this Agreement and (2) immediately before and after
giving effect to the Borrowings, the Overcollateralization Ratio Test shall be
satisfied (as demonstrated in a writing attached to the certificate of the
Services Provider).

 

(c)                                  The Agents shall have received a
certificate of an Authorized Officer of the Borrower certifying that:

 

(i)                                     the Closing Date Portfolio Condition is
satisfied;

 

(ii)                                  immediately after giving effect to the
Borrowings to be made on the Initial Borrowing Date (on a pro forma basis) the
aggregate outstanding principal amount of the Revolving Loans shall not exceed
the Total Revolving Commitment as in effect on the Initial Borrowing Date;

 

(iii)                               immediately before and after such Borrowing,
no Default shall have occurred and be continuing both before and after giving
effect to the making of such Revolving Loans;

 

(iv)                              the representations and warranties of the
Borrower contained in this Agreement and each of the other Loan Documents shall
be true and correct in all material respects on and as of the Initial Borrowing
Date (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) both before and after giving effect to the
making of such Loans;

 

(v)                                 no law or regulation shall have been
adopted, no order, judgment or decree of any governmental authority shall have
been issued, and no litigation shall be pending or, to the actual knowledge of a
Senior Authorized Officer of the Borrower, threatened, which does or, with
respect to any threatened litigation, seeks to enjoin, prohibit or restrain the
making or repayment of the Loans or the consummation of the transactions among
the Borrower, the Services Provider, the Lenders and the Agents contemplated by
this Agreement; and

 

(vi)                              each of the Loan Documents is in full force
and effect and is the binding and enforceable obligation of the Borrower and the
Services Provider, in each case, to the extent such Person is a party thereto
(except for those provisions

 

76

--------------------------------------------------------------------------------


 

of any Loan Document not material, individually or in the aggregate with other
affected provisions, to the interests of any of the Lenders).

 

(d)                                 The Agents shall have received such other
opinions, instruments, certificates and documents from the Borrower as the
Agents or any Lender shall have reasonably requested; provided that sufficient
notice of such request has been given to the Borrower (though nothing herein
shall impose an obligation on any Agent to make any such request).

 

Section 3.3                                    Borrowings and Issuance.  The
obligation of any Lender to make a Revolving Loan on the occasion of any
Borrowing is subject to the satisfaction of the following conditions:

 

(a)                                 the Administrative Agent shall have received
a Notice of Borrowing as required by Section 2.2;

 

(b)                                 immediately after giving effect to such
Borrowing (and, for the avoidance of doubt, if any of the following limits would
be exceeded on a pro forma basis, such Borrowing shall not be permitted),
(i) the aggregate outstanding principal amount of the Revolving Loans shall not
exceed the Total Revolving Commitment as in effect on such Borrowing Date and
(ii) the Senior Advance Rate Test shall be satisfied;

 

(c)                                  no Commitment Shortfall shall exist after
giving effect to such Borrowing;

 

(d)                                 except in the case of Revolving Loans
obtained to fund Unfunded Amounts:

 

(i)                                     immediately before and after such
Borrowing, no Default shall have occurred and be continuing both before and
after giving effect to the funding of such Loan;

 

(ii)                                  the representations and warranties of the
Borrower contained in this Agreement and each of the other Loan Documents shall
be true and correct in all material respects on and as of the date of such
Borrowing (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) both before and after giving effect to the
funding of such Loan;

 

(iii)                               no law or regulation shall have been
adopted, no order, judgment or decree of any governmental authority shall have
been issued, and no litigation shall be pending or, to the actual knowledge of a
Senior Authorized Officer of the Borrower, threatened, which does or, with
respect to any threatened litigation, seeks to enjoin, prohibit or restrain the
funding or repayment of the Loans or the consummation of the transactions among
the Borrower, the Services Provider, the Lenders and the Agents contemplated by
this Agreement;

 

(iv)                              each of the Loan Documents remains in full
force and effect and is the binding and enforceable obligation of the Borrower
and the Services Provider, in each case, to the extent such Person is a party
thereto (except for those

 

77

--------------------------------------------------------------------------------


 

provisions of any Loan Document not material, individually or in the aggregate
with other affected provisions, to the interests of any of the Lenders); and

 

(v)                                 immediately after giving effect to the
requested Borrowing, the Eligibility Criteria shall be satisfied (as
demonstrated in a writing attached to such Notice of Borrowing).

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

In order to induce the Administrative Agent and each of the Lenders which may
become a party to this Agreement to make the Loans, the Borrower makes the
following representations and warranties as of the Closing Date. Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents, the making of
the Loans.

 

Section 4.1                                    Existence and Power. The Borrower
is an limited liability company duly formed and validly existing and in good
standing under the laws of the state of Delaware. Each of the Borrower’s chief
place of business, its chief executive office and the office in which the
Borrower maintains its books and records are located in the address set forth on
the signature pages hereof. The Borrower has all powers and all material
governmental licenses, authorizations, consents and approvals required to own
its property and assets and carry on its business as now conducted or as it
presently proposes to conduct it, and has been duly qualified and is in good
standing (as applicable) in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.

 

Section 4.2                                    Power and Authority. The Borrower
has the power and authority to execute, deliver and carry out the terms and
provisions of each of the Loan Documents to which it is a party and has taken
all necessary action to authorize the execution, delivery and the performance of
such Loan Documents to which it is a party. The Borrower has duly executed and
delivered each such Loan Document, and each such Loan Document constitutes the
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally, or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law.

 

Section 4.3                                    No Violation. Neither the
execution, delivery or performance by the Borrower of the Loan Documents to
which it is a party nor compliance by the Borrower with the terms and provisions
thereof nor the consummation of the transactions among the Borrower, the
Services Provider, the Lenders and the Agents contemplated by the Loan Documents
(i) will contravene in any material respect any applicable provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (ii) will conflict, in any material respect, with
or result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Borrower pursuant to the terms of any indenture,
agreement, lease, instrument or undertaking to which the Borrower is a party or
by which it or any of its property or assets is bound or to which it is

 

78

--------------------------------------------------------------------------------


 

subject (except Permitted Liens) or (iii) will contravene the terms of any
organizational documents of the Borrower, or any amendment thereof.

 

Section 4.4                                    Litigation. There is no action,
suit or proceeding pending against or, to the actual knowledge of a Senior
Authorized Officer of the Borrower, threatened against or adversely affecting,
(i) the Borrower or the Services Provider or (ii) the Loan Documents or any of
the transactions contemplated by the Loan Documents, before any court,
arbitrator or any governmental body, agency or official, in each case, which has
had or would reasonably be expected to have a Material Adverse Effect.

 

Section 4.5                                    Compliance with ERISA.

 

(a)                                 Neither the Borrower nor any member of its
ERISA Group, if any, has any liability or obligation with respect to any Plan or
any Multiemployer Plan which has had or would reasonably be expected to have a
Material Adverse Effect.  The Borrower has not maintained or sponsored any Plan
or any Multiemployer Plan in the past 5 years.

 

(b)                                 The assets of the Borrower are not treated
as “plan assets” for purposes of 29 C.F.R. Section 2510.3-101 and Section 3(42)
of ERISA. The Borrower has not taken, or omitted to take, any action which,
assuming no assets of the Lenders being used in connection with the Loans or
this Agreement are treated as “plan assets” for purposes of 29 C.F.R.
Section 2510.3-101 and Section 3(42) of ERISA, would result in  the occurrence
of any Prohibited Transaction in connection with the transactions contemplated
hereunder.

 

Section 4.6                                    Environmental Matters.

 

(a)                                 The Borrower’s operations comply in all
material respects with all applicable Environmental Laws;

 

(b)                                 None of the Borrower’s operations is the
subject of a federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Substances into the environment; and

 

(c)                                  The Borrower does not have any material
contingent liability in connection with any release of any Hazardous Substances
into the environment.

 

Section 4.7                                    Taxes. The Borrower has filed or
caused to be filed all federal and other material Tax returns and reports
required to be filed by it and has paid all federal and other material Taxes
required to be paid by it, except such as are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
have been provided.

 

Section 4.8                                    Full Disclosure. No written
information (other than projections, other forward-looking information,
information of a general economic or general industry nature and pro forma
financial information) heretofore (as of each date when this representation and
warranty is made) furnished by or on behalf of the Borrower to the Agents or any
Lender for purposes of, or in connection with this Agreement or any transaction
contemplated hereby, contains any material misstatement of fact or omits to
state any material fact necessary to make

 

79

--------------------------------------------------------------------------------


 

the statements therein, in light of the circumstances under which such
information was furnished, not misleading (to the best knowledge of the
Borrower, in the case of information obtained by the Borrower from Obligors or
other unaffiliated third parties) as of the date such information was furnished.
The projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such projections and pro forma financial
information as it relates to future events are not to be viewed as fact and that
actual results during the period or periods covered by such projections and pro
forma financial information may differ from the projected and pro forma results
set forth therein by a material amount.

 

Section 4.9                                    Solvency. On the Closing Date,
and after giving effect to the transactions contemplated by the Loan Documents,
the Borrower will be solvent.

 

Section 4.10                             Use of Proceeds; Margin Regulations.
All proceeds of the Loans will be used by the Borrower only in accordance with
the provisions of this Agreement and the other Loan Documents. No part of the
proceeds of any Loan will be used by the Borrower in any manner, whether
directly or indirectly, that causes such Loan or the application of such
proceeds to violate Regulations U or X of the Federal Reserve Board.

 

Section 4.11                             Governmental Approvals. No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance of any Loan
Document to which the Borrower is a party or the consummation of any of the
transactions contemplated thereby other than those that have already been duly
made or obtained and remain in full force and effect or those recordings and
filings in connection with the Liens granted to the Collateral Agent under the
Loan Documents, except for any order, consent, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption, that,
if not obtained, would not, either individually or in the aggregate reasonably
be expected to have a Material Adverse Effect.

 

Section 4.12                             Investment Company Act. Neither the
Borrower nor the pool of Collateral is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act.

 

Section 4.13                             Representations and Warranties in Loan
Documents. All representations and warranties made by the Borrower in the Loan
Documents to which it is a party are true and correct in all material respects
as of the date of this Agreement and as of any date that Borrower is deemed to
reaffirm the same under this Agreement (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

Section 4.14                             Ownership of Assets. The Borrower owns
all of its properties and assets, of any nature whatsoever, free and clear of
all Liens, except Permitted Liens.

 

80

--------------------------------------------------------------------------------


 

Section 4.15                             No Default. No Default exists under or
with respect to any Loan Document. The Borrower is not in default under or with
respect to any material agreement, instrument or undertaking to which it is a
party or by which it or any of its properties is bound in any respect, the
existence of which default has had or would reasonably be expected to have a
Material Adverse Effect.

 

Section 4.16                             Labor Matters.  There is no labor
controversy pending with respect to or, to the knowledge of a Senior Authorized
Officer of the Borrower, threatened against the Borrower, which has had or, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.

 

Section 4.17                             Subsidiaries/Equity Interests.  The
Borrower (a) has no Subsidiaries and (b) owns no equity interest in any other
entity except equity received in connection with the exercise of remedies
against an Obligor or through a restructuring of the Obligor, subject to
Section 10.1(a)(iv).

 

Section 4.18                             Ranking. All Obligations, including the
Obligations to pay principal of, interest on and any other amounts in respect of
the Loans, constitute senior indebtedness of the Borrower (subject to the
Priority of Payments (including without limitation Sections 6.4 and 9.1)).

 

Section 4.19                             Representations Concerning Collateral.

 

(a)                                 Upon each transfer of Collateral in the
manner specified in Section 8.7 and after the other actions described in
Section 8.7 have been taken by the appropriate parties, the Collateral Agent in
accordance with Section 8.7, for the benefit of the Secured Parties, will have a
perfected pledge of and security interest in such Collateral and all proceeds
thereof (subject to § 9-315(c) of the UCC), which security interest shall be
prior to all other interests in such Collateral, other than certain Permitted
Liens that are prior to the security interest of the Secured Parties by
operation of law or, in the case of clause (h) of the definition of “Permitted
Liens”, by contract. No filings other than those described or referred to in
Section 8.7 or any other action other than those described in Section 8.7 will
be necessary to perfect such security interest.

 

(b)                                 Immediately before giving effect to each
transfer of Collateral Loans, Eligible Investments and other Collateral by the
Borrower to the Collateral Agent in accordance with Section 8.7, the Borrower
will be the beneficial owner of such Collateral Loans, Eligible Investments and
other Collateral, and the Borrower will have the right to receive all
Collections on such Collateral Loans, Eligible Investments and other Collateral,
in each case free and clear of all Liens, security interests and adverse claims
other than Permitted Liens.

 

(c)                                  All of the Obligors and administrative
agents, as applicable, in respect of the Collateral Loans, or Selling
Institutions in respect of Participation Interests, have been instructed to make
payments to the Collection Account.

 

Section 4.20                             Ordinary Course. Each repayment of
principal or interest under this Agreement shall be (x) in payment of a debt
incurred by the Borrower in the ordinary course of business or financial affairs
of the Borrower and (y) made in the ordinary course of business or financial
affairs of the Borrower.

 

81

--------------------------------------------------------------------------------


 

Section 4.21                             Anti-Money Laundering and
Anti-Terrorism Finance Laws.  The Borrower is in compliance, in all material
respects, with anti-money laundering laws and anti-terrorism finance laws
including the Bank Secrecy Act and the PATRIOT Act (the “Anti-Terrorism Laws”).

 

Section 4.22                             Anti-Corruption Laws.  No part of the
proceeds of the Loans shall be used, directly or indirectly: (a) to offer or
give anything of value to any official or employee of any foreign government
department or agency or instrumentality or government-owned entity, to any
foreign political party or party official or political candidate or to any
official or employee of a public international organization, or to anyone else
acting in an official capacity (collectively, “Foreign Official”), in order to
obtain, retain or direct business by (i) influencing any act or decision of such
Foreign Official in his official capacity, (ii) inducing such Foreign Official
to do or omit to do any act in violation of the lawful duty of such Foreign
Official, (iii) securing any improper advantage or (iv) inducing such Foreign
Official to use his influence with a foreign government or instrumentality to
affect or influence any act or decision of such government or instrumentality;
(b) to cause any Lender to violate the U.S. Foreign Corrupt Practices Act of
1977; or (c) to cause any Lender to violate any other anti-corruption law
applicable to such Lender (all laws referred to in clauses (b) and (c) being
“Anti-Corruption Laws”).

 

Section 4.23                             Sanctions Laws.  The Borrower is not,
and to the knowledge of the Borrower, no Affiliate or broker or other agent of
any Loan Party acting or benefiting in any capacity in connection with the Loans
is, any of the following (a “Restricted Person”): (a) a Person with whom
dealings are prohibited or restricted under any Sanctions; (b) a Person that is
named as a “specially designated national and blocked person” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control (“OFAC”) at its official website or any replacement website or other
replacement official publication of such list or similarly named by any similar
foreign governmental authority; (c) a Person that is owned 50% or more by any
Person described in Section 4.23(b); (d) any other Person with which any Lender
is prohibited from dealing under any Sanctions laws applicable to such Lender;
or (e) a Person that derives more than 10% of its annual revenue from
investments in or transactions with any Person described in Section 4.23 (a),
(b), (c) or (d).  Further, none of the proceeds from the Loans shall be used to
finance or facilitate, directly or indirectly, any transaction with, investment
in, or any dealing for the benefit of a Restricted Person or in any other
manner, in each case, that results in a violation by any Lender of Sanctions.

 

ARTICLE V

 

AFFIRMATIVE AND NEGATIVE COVENANTS OF THE BORROWER

 

The Borrower covenants and agrees that, so long as any Lender has any Commitment
hereunder or any Obligations remain unpaid, and unless the Majority Lenders
shall otherwise consent in writing:

 

Section 5.1                                    Information. The Borrower will
deliver (or will cause to be delivered) the following to the Agents and S&P (and
the Administrative Agent shall furnish copies thereof to each of the Lenders);
provided that (1) the information described in clause (g) below will be required
to be furnished solely to the Administrative Agent for distribution to each of
the

 

82

--------------------------------------------------------------------------------


 

Lenders and (2)(x) the Borrower will procure the delivery by the Retention
Provider of the information described in clause (h) and (y) the information
described in clause (i) below will be required to be furnished solely to the
Administrative Agent for distribution to each Affected Lender:

 

(a)                                 as soon as available and in any event within
60 days after the end of each fiscal quarter of each fiscal year, a balance
sheet of the Borrower as of the end of such quarter and the related statements
of operations for such quarter and for the portion of the Borrower’s fiscal year
ended at the end of such quarter;

 

(b)                                 simultaneously with the delivery of each set
of financial statements referred to in clauses (a) above, a certificate of the
Borrower certifying (x) that such financial statements fairly present in all
material respects the financial condition and the results of operations of the
Borrower on the dates and for the periods indicated, on the basis of GAAP,
subject, in the case of interim financial statements, to normally recurring
year-end adjustments and the absence of notes, and (y)  that an Authorized
Officer of the Services Provider has reviewed the terms of the Loan Documents
and has made, or caused to be made under his or her supervision, a review in
reasonable detail of the business and condition of the Borrower during the
period beginning on the date through which the last such review was made
pursuant to this Section 5.1(b) (or, in the case of the first certification
pursuant to this Section 5.1(b), the Closing Date) and ending on a date not more
than five Business Days prior to the date of such delivery and that on the basis
of such financial statements and such review of the Loan Documents, no Default
has occurred and is continuing or, if any such Default has occurred and is then
continuing, specifying the nature and extent thereof and, if continuing, the
action the Services Provider is taking or proposes to take in respect thereof;

 

(c)                                  as soon as reasonably available and in any
event within 120 days after the end of each fiscal year, a balance sheet of the
Parent as of the end of such fiscal year and the related statements of
operations and cash flows for such fiscal year audited by independent public
accountants of nationally recognized standing; provided that if such audited
balance sheet is not publicly available pursuant to the last sentence of this
Section 5.1, then such audited financial statements shall be due within 30 days
after request by the Administrative Agent (so long as the date of such request
such date is not less than 90 days after then end of the applicable fiscal
year);

 

(d)                                 as soon as available and in any event within
60 days after the end of each of the first three quarters of each fiscal year, a
balance sheet of the Parent as of the end of such quarter and the related
statements of operations for such quarter and for the portion of the Parent’s
fiscal year ended at the end of such quarter;

 

(e)                                  (i) within two Business Days after a Senior
Authorized Officer of the Borrower obtains actual knowledge of any Default, if
such Default is then continuing, a certificate of such Senior Authorized Officer
setting forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto; (ii) promptly and in any event within
five Business Days after a Senior Authorized Officer obtains knowledge thereof,
notice of any (x) litigation or governmental proceeding pending or actions
threatened against the Borrower or its rights in the Collateral Loans or other
Collateral which have had or would reasonably be

 

83

--------------------------------------------------------------------------------


 

expected to have, individually or in the aggregate, a Material Adverse Effect,
and (y) any other event, act or condition which has had or would reasonably be
expected to have a Material Adverse Effect; and (iii) promptly after a Senior
Authorized Officer of the Borrower obtains knowledge that any loan included in
the Collateral does not qualify as a “Collateral Loan,” notice setting forth the
details with respect to such disqualification;

 

(f)                                   promptly upon the sending thereof, copies
of all reports, notices or documents that the Borrower sends to any governmental
body, agency or regulatory authority (excluding routine filings) and not
otherwise required to be delivered hereunder;

 

(g)                                  promptly and in any event within 10
Business Days after a Senior Authorized Officer of the Borrower obtains actual
knowledge of any of the following events, a certificate of the Borrower,
executed by a Senior Authorized Officer of the Borrower, specifying the nature
of such condition and the Borrower’s proposed response thereto: (i) the receipt
by the Borrower of any written communication, whether from a governmental
authority, authorized citizens group, employee or otherwise, that alleges that
the Borrower is not in compliance with applicable Environmental Laws, and such
noncompliance had or would reasonably be expected to have a Material Adverse
Effect, (ii) the Borrower has actual knowledge that there exists any
Environmental Claim pending or threatened against the Borrower that has had or
would reasonably be expected to have a Material Adverse Effect or (iii) the
Borrower has actual knowledge of any release, emission, discharge or disposal of
any Hazardous Substances that has had or would reasonably be expected to have a
Material Adverse Effect;

 

(h)                                 not later than the tenth Business Day after
the Collateral Report Determination Date for each calendar month (or if such day
is not a Business Day, the next succeeding Business Day), a report concerning
the Collateral Loans and Eligible Investments (the “Collateral Report”); the
first Collateral Report shall be delivered in July, 2018 and shall be determined
with respect to the Collateral Report Determination Date occurring in July,
2018; the Collateral Report for a calendar month shall contain the information
with respect to the Collateral Loans and Eligible Investments described in
Exhibit D, and shall be determined as of the Collateral Report Determination
Date for such calendar month.  Any calculations in connection with such
Collateral Report shall be made on a trade date basis.

 

(i)                                     on each Quarterly Payment Date, a
Payment Date Report in accordance with Section 9.1(c);

 

(j)                                    from time to time such additional
information regarding the Collateral or the financial position or business of
the Borrower as the Agents, on either their own initiative or at the request of
the Majority Lenders or S&P, may reasonably request in writing;

 

(k)                                 the information described in Exhibit F, at
the times indicated therein, which shall be subject to adjustment with the prior
written consent of the Borrower and the Majority Lenders;

 

(l)                                     (i)                                    
promptly following a request by any Affected Lender which is (x) received in
connection with a material amendment of any Loan Document, a confirmation of the
Retention Letter from the Retention Provider or (y) for additional information
which is either in

 

84

--------------------------------------------------------------------------------


 

the possession of the Retention Provider or can be obtained at no material cost
to the Retention Provider, such additional information as such Affected Lender
may reasonably request in order for such Affected Lender to comply with the EU
Retention Requirement Laws;

 

(ii)                                  promptly on becoming aware of the
occurrence thereof, written notice of any failure to satisfy the Retention
Requirement at any time;

 

(iii)                               on a monthly basis in each Collateral
Report, a certificate from an Authorized Officer of the Retention Provider
confirming continued compliance with the requirements set forth in the Retention
Letter;

 

(iv)                              upon any written request therefor by or on
behalf of the Borrower or any Affected Lender delivered as a result of a
material change in (x) the performance of the Loans, (y) the risk
characteristics of the transaction or (z) the Collateral Loans and/or the
Eligible Investments from time to time, a certificate from an Authorized Officer
of the Retention Provider confirming continued compliance with the requirements
set forth in the Retention Letter; and

 

(v)                                 promptly upon the Borrower or the Retention
Provider becoming aware of any material breach of the retention obligations
included in any Loan Document, a certificate from an Authorized Officer of the
Retention Provider confirming continued compliance with the requirements set
forth in the Retention Letter.

 

(m)                             within five Business Days of the receipt
thereof, copies of any letters received from S&P in respect of credit estimates;

 

(n)                                 with respect to DIP Loans and Collateral
Loans with an S&P Rating of CCC-, promptly upon becoming aware thereof, any
information that may have a material adverse impact on the quality of such asset
(as determined by the Services Provider using its reasonable business judgment),
and

 

(o)                                 within five Business Days of the receipt
thereof, written notice of the occurrence of an event that would permit the
termination of the Corporate Services Agreement, or the replacement of the
Services Provider under the Corporate Services Agreement.

 

Documents required to be delivered pursuant to Sections 5.1(c) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (i) Parent posts such documents, or provides a
link thereto, on the Parent’s website on the Internet at the website address
listed on Schedule 10.01(a); or (ii) such documents are posted on Parent’s
behalf on an internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial or third-party website);
provided that the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests such paper copies;

 

Section 5.2                                    Payment of Obligations. The
Borrower will pay and discharge, at or before maturity, all its respective
material obligations and liabilities, including, without

 

85

--------------------------------------------------------------------------------


 

limitation, any obligation pursuant to any agreement by which it or any of its
properties or assets is bound and any material Tax liabilities, except where
such liabilities may be contested in good faith by appropriate proceedings, and
will maintain in accordance with GAAP appropriate reserves for the accrual of
any of the same.

 

Section 5.3                                    Employees. The Borrower shall not
have any employees (other than its directors and managers to the extent they are
employees).

 

Section 5.4                                    Good Standing. The Borrower will
remain qualified to do business and in good standing (as applicable) in its
jurisdiction of formation and every other jurisdiction in which the nature of
its businesses so requires, except where the failure to be so qualified and in
good standing would not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.5                                    Compliance with Laws. The
Borrower will comply in all respects with all Applicable Law except where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings.

 

Section 5.6                                    Inspection of Property, Books and
Records; Audits; Etc.

 

(a)                                 The Borrower will keep proper books of
record and accounts in which full, true and correct entries in all respects in
accordance with GAAP shall be made of all financial matters and transactions in
relation to its business and activities, and will permit representatives of the
Administrative Agent and the Collateral Agent (in each case at the Borrower’s
expense, in the case of not more than one inspection during any fiscal year
except during the continuance of an Event of Default) to visit and inspect any
of its properties, to examine and make abstracts from any of its books and
records, to examine and make copies of the Related Contracts (and to discuss its
affairs, finances and accounts with its officers, employees and independent
public accountants, all at reasonable times in a manner so as to not unduly
disrupt the business of the Borrower, upon reasonable prior notice to the
Borrower and as often as may reasonably be desired; provided that any expenses
incurred by the Borrower hereunder shall be reasonable and documented.

 

(b)                                 If requested by the Majority Lenders, the
Borrower agrees that representatives of the Majority Lenders (or an independent
third-party auditing firm selected by the Majority Lenders) may (at the
Borrower’s expense) conduct an audit and/or field examination of the Borrower
and the Services Provider, at reasonable times in a manner so as to not unduly
disrupt the business of the Borrower or the Services Provider, for the purpose
of examining the servicing and administration of the Collateral Loans, the
results of which audit and/or field examination shall be promptly provided to
the Lenders; provided that, so long as no Event of Default exists, no more than
one such audit or field examination shall be conducted during any fiscal year of
the Borrower and any expenses incurred in the course of such audit and/or field
examination shall be reasonable and documented.

 

(c)                                  If requested by the Administrative Agent or
the Majority Lenders, the Borrower and the Services Provider shall participate
in a meeting with the Administrative Agent and the Lenders once during each
fiscal year of the Borrower, to be held at a location in New York City and at a
time reasonably determined by the Borrower and the Services Provider.

 

86

--------------------------------------------------------------------------------


 

Section 5.7                                    Existence. The Borrower shall do
or cause to be done, all things necessary to preserve and keep in full force and
effect its existence, its material rights and its material privileges,
obligations, licenses and franchises.

 

Section 5.8                                    Subsidiaries; Equity Interest.
The Borrower shall not directly or indirectly own any Subsidiaries or any Equity
Interest in any entity other than as otherwise permitted pursuant to
Section 4.17.

 

Section 5.9                                    Investments.

 

(a)                                 The Borrower shall not make any investment
other than in Collateral Loans or Eligible Investments; provided that the
Borrower may own Defaulted Loans and other Collateral only as permitted by the
terms of this Agreement. The Borrower shall not acquire or originate any debt
obligation unless, at the time of the commitment to acquire or originate such
debt obligation, the Eligibility Criteria are satisfied with respect to the debt
obligations so acquired or originated. The Borrower shall not acquire, originate
or fund any debt obligations after the Reinvestment Period except for (i) the
funding of Exposure Amounts of Revolving Collateral Loans and Delayed Funding
Loans that were originated or acquired by, or contributed to, the Borrower prior
to the end of the Reinvestment Period and (ii) the origination or acquisition
by, or contribution to the Borrower, of a Collateral Loan where the commitment
to make such acquisition or origination was made prior to the end of the
Reinvestment Period, so long as such commitment provided for settlement in
accordance with customary procedures in the relevant markets, but in any event
for a settlement period no longer than three months following the date of such
commitment.

 

(b)                                 The Borrower shall not at any time obtain or
maintain title to any real property or obtain or maintain a controlling interest
in an entity that owns any real property.

 

(c)                                  Notwithstanding the foregoing provisions of
this Section 5.9 or any other provision herein or in any other Loan Document to
the contrary, from and after the date occurring 75 days after any Key Person
Trigger, no commitments to make investments other than Eligible Investments
shall be made by the Borrower under this Agreement unless Approved Replacements
have been approved by the Administrative Agent in accordance with the definition
of Key Person Event.

 

(d)                                 The Borrower shall not commit to acquire or
originate any Collateral Loan if such acquisition or origination would be in
contravention of the terms of this Agreement, the Sale and Contribution
Agreement or the Retention Letter.

 

Section 5.10                             Restriction on Fundamental Changes.

 

(a)                                 The Borrower shall not enter into any merger
or consolidation or reorganization, unless permitted by applicable law and
unless: (i) the Majority Lenders have provided their prior written consent to
such merger or consolidation or reorganization; (ii) the Borrower shall be the
surviving entity; (iii) S&P shall have been notified in writing of such merger
or consolidation or reorganization and the Rating Condition is satisfied with
respect to such merger or consolidation or reorganization; (iv) immediately
after giving effect to such transaction, no Default shall have occurred and be
continuing; (v) the Borrower shall have

 

87

--------------------------------------------------------------------------------


 

delivered to each Agent and each Lender a certificate of an Authorized Officer
of the Borrower stating that (1) such merger or consolidation or reorganization
complies with this Section 5.10(a), (2) all conditions precedent in this
Section 5.10(a) relating to such transaction have been complied with and
(3) such transaction shall not cause the Borrower or the pool of Collateral to
be required to register as an “investment company” under the Investment Company
Act; and (vi) the fees, costs and expenses of the Agents (including any
reasonable legal fees and expenses) associated with the matters addressed in
this Section 5.10 shall have been paid by the Borrower or otherwise provided for
to the satisfaction of the Agents.

 

(b)                                 The Borrower shall not liquidate, wind-up or
dissolve (or suffer any liquidation or dissolution), discontinue its business or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or any part of its business or property, whether now
or hereafter acquired, except for transfers of its property expressly permitted
by the Loan Documents.

 

(c)                                  The Borrower shall not amend its
Constituent Documents without prior written notice to S&P and the Administrative
Agent and, in the case of amendments that would reasonably be expected to affect
the Lenders or the Administrative Agent, the Administrative Agent’s prior
written consent.

 

Section 5.11                             ERISA. The Borrower shall not establish
any Plan or Multiemployer Plan.

 

Section 5.12                             Liens. The Borrower shall not at any
time directly or indirectly create, incur, assume or permit to exist, on any of
its property, any Lien for borrowed monies or any other Lien except for
Permitted Liens.

 

Section 5.13                             Business Activities. The Borrower shall
not engage in any business activity other than (i) the making, acquisition,
origination, selling and maintenance of Collateral Loans and the ownership of
equity interests permitted hereby and (ii) any other activities expressly
permitted by, contemplated by or reasonably ancillary to this Agreement and the
other Loan Documents (including the collateralized loan obligation transaction
referred to in the Engagement Letter).

 

Section 5.14                             Fiscal Year; Fiscal Quarter. The
Borrower shall not change its fiscal year or any of its fiscal quarters, without
the Administrative Agent’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

Section 5.15                             Anti-Money Laundering and
Anti-Terrorism Finance Laws; Foreign Corrupt Practices Act; Sanctions Laws.  The
Borrower shall not (a) engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or otherwise
violates any Anti-Terrorism Law, Anti-Corruption Law or Sanctions law, (b) cause
or permit any of the funds that are used to repay the Obligations to be derived
from any unlawful activity with the result that any Agent, any Lender or the
Borrower would be in violation of any applicable law or (c) use any part of the
proceeds of the Loans, directly or indirectly, for any conduct that would cause
the representations and warranties in Sections 4.22 and 4.23 to be untrue as if
made on the date any such conduct occurs.

 

88

--------------------------------------------------------------------------------


 

Section 5.16                             Indebtedness. The Borrower shall not
incur or suffer to exist any Indebtedness other than the Obligations and
involuntarily incurred Contingent Obligations, which would not reasonably be
expected to have a Material Adverse Effect and which the Borrower shall use
commercially reasonable efforts to promptly resolve.

 

Section 5.17                             Use of Proceeds. The Borrower shall use
the proceeds of the Loans solely (a) for the acquisition and origination of
Collateral Loans during the Reinvestment Period (and after the Reinvestment
Period only for the acquisition and origination of Collateral Loans committed to
during the Reinvestment Period, subject to Section 5.9), (b) to fund Exposure
Amounts and/or (c) to pay fees and expenses incurred with the closing and
execution of this Agreement and the other Loan Documents.

 

Section 5.18                             Bankruptcy Remoteness; Separateness.

 

(a)                                 Limited Purpose Entity.

 

(i)                                     The Borrower at all times since its
formation has been, and will continue to be, a limited liability company formed
under the laws of the state of Delaware. The Borrower at all times since its
formation has been, and will continue to be, duly qualified in its jurisdiction
of formation and each other jurisdiction in which such qualification was or may
be necessary for the conduct of its business, except where the failure to be so
qualified in any jurisdiction would not reasonably be expected to have a
Material Adverse Effect;

 

(ii)                                  the Borrower at all times since its
formation has complied, and will continue to comply, with its Constituent
Documents and the laws of the jurisdiction of its incorporation relating to
companies formed with limited liability under the laws of the state of Delaware;

 

(iii)                               all customary formalities regarding the
existence of the Borrower have been observed at all times since its formation
and will continue to be observed;

 

(iv)                              the Borrower has been adequately capitalized
at all times since its formation and will continue to be adequately capitalized
in light of the nature of its business; and

 

(v)                                 the Borrower has not any time since its
formation assumed or guaranteed, and will not assume or guarantee, the
liabilities of any other Persons (other than any (A) reimbursement obligation or
indemnity in favor of its officers or directors; provided that any such
reimbursement obligation or indemnity shall be subject to the Priority of
Payments (B) the assumption of the obligations in connection with the ordinary
course purchase, sale or receipt as a contribution of Collateral Loans).

 

(b)                                 No Bankruptcy Filing. The Borrower is not
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws of any jurisdiction or

 

89

--------------------------------------------------------------------------------


 

the liquidation of all or a major portion of its assets or property, and it has
no knowledge of any Person contemplating the filing of any such petition against
it.

 

(c)                                  Separate Existence.

 

(i)                                     At all times since its formation, the
Borrower has accurately maintained, and will continue to accurately maintain, in
all material respects, its financial statements, accounting records and other
corporate documents, as applicable, separate from those of the Services Provider
and any other Person; provided, however, that if the Borrower prepares
consolidated financial statements with any Affiliates, (y) any such consolidated
financial statements shall contain a note indicating the Borrower’s separateness
from any such Affiliates and indicate its assets are not available to pay the
debts of such Affiliate or any other Person and (z) if the Borrower prepares its
own separate balance sheet, such assets shall also be listed on the Borrower’s
own separate balance sheet. Subject to Section 5.27, the Borrower has not at any
time since its formation commingled, and will not commingle, its assets with
those of the Services Provider or any other Person. The Borrower has at all
times since its formation accurately maintained, in all material respects, and
will continue to accurately maintain in all material respects, its own bank
accounts and separate books of account.

 

(ii)                                  The Borrower has at all times since its
formation paid, and will continue to pay, its own liabilities from its own
separate assets.

 

(iii)                               The Borrower has at all times since its
formation identified itself, and will continue to identify itself, in all
dealings with the public, under its own name and as a separate and distinct
entity. The Borrower has not at any time since its formation identified itself,
and will not identify itself, as being a division or a part of any other entity
(other than for U.S. federal and state tax and consolidated accounting
purposes).

 

(d)                                 The Borrower will comply at all times with
the provisions of its Constituent Documents relating to separateness, bankruptcy
remoteness and any similar provisions.

 

Section 5.19                             Amendments, Modifications and Waivers
to Collateral Loans.

 

(a)                                 In the performance of its obligations
hereunder, the Borrower may enter into any amendment or waiver of or supplement
to any Related Contract; provided that (1) the prior written consent of the
Majority Lenders to any such amendment, waiver or supplement shall be required
if (i) an Event of Default has occurred and is continuing or would result from
such amendment, waiver or supplement, (ii) such amendment, waiver or supplement,
individually or together with all other such amendments, waivers and/or
supplements, would result in a Material Adverse Effect or (iii) such amendment,
waiver or supplement constitutes a Specified Change; provided that (A) in the
case of clauses (ii) and (iii) above, if the Borrower notifies the
Administrative Agent of the proposed Specified Change and the Administrative

 

90

--------------------------------------------------------------------------------


 

Agent (at the direction of the Majority Lenders) does not object within 15
Business Days after written notice thereof is provided to the Administrative
Agent, the proposed Specified Change will be deemed to have been consented to by
the Administrative Agent (at the direction of the Majority Lenders) and (B) in
the case of clause (iii) above, during the Reinvestment Period such prior
written consent shall not be required if (x) the relevant Collateral Loan after
giving effect to the Specified Change would be eligible to be originated or
acquired by the Borrower (without regard to the Concentration Limits) in
accordance with the terms of this Agreement and (y) no Default shall have
occurred and be continuing; and (2) the Borrower may not enter into any such
amendment, waiver or supplement that would result in the Minimum Weighted
Average Spread Test not being satisfied (or if not satisfied at such time, being
worsened) after giving effect to such amendment, waiver or supplement.

 

(b)                                 Any Collateral Loan that, as a result of any
amendment, waiver or supplement thereto, ceases to qualify as a Collateral Loan,
will thereafter be deemed to be a Defaulted Loan for so long as it remains
unqualified to be a Collateral Loan by the terms of this Agreement.

 

(c)                                  In the event that the Borrower enters into
any amendment or waiver of or supplement to a Collateral Loan that is not
consented to by the Majority Lenders and such amendment, waiver or supplement
results in the failure of the Maximum Weighted Average Life Test (but would
otherwise qualify as a Collateral Loan), such Collateral Loan will thereafter be
treated as a Defaulted Loan hereunder until such time as the Maximum Weighted
Average Life Test is satisfied (provided that if, at the time of such
satisfaction of the Maximum Weighted Average Life Test, such Collateral Loan
would otherwise be considered a Defaulted Loan in accordance with the terms of
this Agreement (including clause (b) above), such Collateral Loan will continue
to be treated as a Defaulted Loan hereunder until such Collateral Loan is no
longer considered a Defaulted Loan in accordance with the terms of this
Agreement (including clause (b) above)).

 

Section 5.20                             Hedging.

 

(a)                                 The Borrower may, at any time and from time
to time, enter into any Interest Hedge Agreements (subject in each case to the
prior written consent of the Majority Lenders  and satisfaction of the Rating
Condition unless the cost of such Interest Hedge Agreement is paid in full at
the time it is executed). The Borrower will not amend or replace any Interest
Hedge Agreement unless the Rating Condition shall have been satisfied in
connection with such amendment or replacement and the Majority Lenders have
provided their prior written consent thereto. The Borrower (or the Services
Provider on behalf of the Borrower) shall promptly provide written notice of
entry into, and the amendment or replacement of, any Interest Hedge Agreement to
the Agents and the Lenders. Notwithstanding anything to the contrary contained
herein, the Borrower (or the Services Provider on behalf of the Borrower) shall
not enter into any Interest Hedge Agreement (A) unless it obtains written advice
of counsel that (1) the written terms of the derivative directly relate to the
Collateral Loans and (2) such derivative reduces the interest rate and/or
foreign exchange risks related to the Collateral Loans and the Loans and
(B) that would cause the Borrower to be considered a “commodity pool” as defined
in Section 1a(10) of the Commodity Exchange Act unless (i) the Services
Provider, and no other party, including but not limited to the Collateral Agent,
the Custodian and the Administrative

 

91

--------------------------------------------------------------------------------


 

Agent, is registered as a “commodity pool operator” as defined in
Section 1(a)(11) of the Commodity Exchange Act and “commodity trading advisor”
as defined in Section 1(a)(12) of the Commodity Exchange Act with the CFTC or
(ii) with respect to the Borrower as the commodity pool, the Services Provider
would be eligible for an exemption from registration as a commodity pool
operator and commodity trading advisor and all conditions for obtaining the
exemption have been satisfied. The Services Provider agrees that for so long as
the Borrower is a commodity pool, the Services Provider will take all actions
necessary to ensure ongoing compliance with, as the case may be, either (x) the
applicable exemption from registration as a commodity pool operator and/or a
commodity trading advisor with respect to the Borrower or (y) the applicable
registration requirements as a commodity pool operator and/or a commodity
trading advisor with respect to the Borrower, and will in each case take any
other actions required as a commodity pool operator and/or a commodity trading
advisor with respect to the Borrower.

 

(b)                                 Each Interest Hedge Agreement shall contain
appropriate limited recourse and non-petition provisions equivalent (mutatis
mutandis) to those contained in Section 12.15. Each Interest Hedge Counterparty
shall be required to satisfy, at the time that any Interest Hedge Agreement to
which it is a party is entered into, the then-current S&P criteria for hedge
counterparties with respect to any Interest Hedge Agreements shall be subject to
the Priority of Payments specified in Section 9.1(a) and Section 6.4. Each
Interest Hedge Agreement shall contain an acknowledgement by the Interest Hedge
Counterparty that the obligations of the Borrower to the Interest Hedge
Counterparty under the relevant Interest Hedge Agreement shall be payable in
accordance with the Priority of Payments specified in Section 9.1(a) and
Section 6.4 and the Borrower shall use its commercially reasonable efforts to
provide that it may not be terminated due to the occurrence of an Event of
Default until liquidation of the Collateral has commenced.

 

Section 5.21                             Title Covenants. The Borrower covenants
that at no time shall it:

 

(a)                                 create, permit or suffer to be created any
Lien or security interest in the Collateral other than Permitted Liens; or

 

(b)                                 except as otherwise expressly permitted
herein sell, transfer, assign, deliver or otherwise dispose of any Collateral or
any interest therein.

 

The Borrower further covenants and agrees to defend the Collateral against the
claims and demands of all other parties to the extent necessary to preserve the
first-priority security interest of the Collateral Agent in the Collateral
(subject to Permitted Liens).

 

Section 5.22                             Further Assurances.

 

(a)                                 The Borrower shall at its sole expense file,
record, make, execute and deliver all such notices, instruments, statements and
other documents, and take such acts, as the Collateral Agent (acting at the
direction of the Administrative Agent) may reasonably request from time to time
to register in the name of the Collateral Agent or its nominee, and to perfect,
preserve or otherwise protect the security interest of the Collateral Agent, for
the benefit of the Secured Parties in, the Collateral or any part thereof, or to
give effect to the rights, powers and

 

92

--------------------------------------------------------------------------------


 

remedies of the Collateral Agent hereunder, including but not limited to
execution and delivery of financing statements. The Borrower shall be obligated
to perform its obligations under this Agreement notwithstanding the ability of
the Collateral Agent to take such actions pursuant to the provisions of
Section 5.24.

 

(b)                                 Not earlier than six months and not later
than the March 31 prior to the fifth anniversary of the date of filing of the
UCC-1 financing statement referred to in Section 8.7, unless the Obligations
have been paid in full, the Borrower shall furnish to the Collateral Agent an
opinion of counsel to the effect that, in the opinion of such counsel, as of the
date of such opinion, the lien and security interest created by this Agreement
with respect to the Collateral remains a valid and perfected first priority lien
in favor of the Collateral Agent for the benefit of the Secured Parties, which
opinion may contain usual and customary assumptions, limitations and exceptions.

 

Section 5.23                             Costs of Transfer Taxes and Expenses.

 

(a)                                 The Borrower shall pay or cause to be paid
all transfer Taxes and other costs incurred in connection with all transfers of
Collateral. For the avoidance of doubt, any amounts paid pursuant to this
Section 5.23(a) shall not be indemnifiable pursuant to Section 11.4.

 

(b)                                 Without duplication of any other provision
of this Agreement, the Borrower agrees to pay the Collateral Agent the
reasonable and documented out-of-pocket costs and expenses, including but not
limited to reasonable and documented attorneys’ fees and other charges, incurred
by the Collateral Agent in connection with making collections on any Collateral.

 

Section 5.24                             Collateral Agent May Perform.

 

(a)                                 If the Borrower fails to perform any
agreement contained herein to be performed by it, the Collateral Agent may, upon
the written instructions of the Administrative Agent or the Majority Lenders,
itself file, record, make, execute and deliver all such notices, instruments,
statements and other documents, and take such acts, as the Majority Lenders may
determine to be necessary or desirable from time to time to perfect, preserve or
otherwise protect the security interest of the Collateral Agent, for the benefit
of itself and the Secured Parties and otherwise perform, or cause performance
of, any other such actions as the Majority Lenders shall determine is necessary
or desirable, and the reasonable fees and out-of-pocket expenses of the
Collateral Agent and Lenders incurred in connection therewith shall be payable
by the Borrower and shall be part of the Obligations.

 

(b)                                 The powers conferred on the Collateral Agent
hereunder are solely to protect its interest (on behalf of the Secured Parties)
in the Collateral and shall not impose any duty on it to exercise any such
powers. Except for reasonable care of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral or responsibility for (i) ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Collateral, whether or not the
Collateral Agent has or is deemed to have knowledge of such

 

93

--------------------------------------------------------------------------------


 

matters, or (ii) taking any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral.

 

Section 5.25                             Notice of Name Change. The Borrower
shall give the Agents and S&P not less than 30 days’ notice of any change of its
name and not less than 30 days’ notice of any change of its principal place of
business and will take all steps necessary to preserve the first priority
perfected security interest of the Collateral Agent in the Collateral. The
Borrower shall not change its type of organization, jurisdiction of organization
or other legal structure without the prior written consent of the Administrative
Agent.

 

Section 5.26                             Delivery of Related Contracts. The
Borrower (or the Services Provider on behalf of the Borrower) shall deliver
copies of all Related Contracts in its possession to the Document Custodian
within five Business Days of the Borrower’s acquisition or origination of the
related Collateral Loan.

 

Section 5.27                             Delivery of Proceeds. In the event that
the Borrower receives any payments in respect of or other proceeds of Collateral
Loans or other Collateral or any capital contribution, the Borrower shall pay
such payments or other proceeds to the Collateral Agent promptly and, in no
event, later than two Business Days after the Borrower’s receipt thereof.

 

Section 5.28                             Performance of Obligations. The
Borrower shall timely and fully comply with and perform in all material respects
its obligations under the Collateral Loans and other Collateral in accordance
with the terms thereof.

 

Section 5.29                             Limitation on Dividends. The Borrower
will not declare or make any direct or indirect distribution, dividend or other
payment to any person on account of any Equity Interests in, or ownership of any
similar interests or securities of the Borrower, except for distributions made
pursuant to Sections 6.4 and 9.1.

 

Section 5.30                             Renewal of Credit Estimates. For each
Collateral Loan with a credit estimate provided by a Rating Agency, the Borrower
shall submit such Required Credit Estimate Information as is required by such
Rating Agency to renew such credit estimate within the 12 month period following
receipt of the most recent credit estimate provided by such Rating Agency for
such Collateral Loan.

 

Section 5.31                             Annual Rating Review. On or before the
anniversary date of the Closing Date in each calendar year, or the last Business
Day immediately preceding such date if such date is not a Business Day, the
Borrower shall pay for the ongoing monitoring of the rating of the Loans by S&P.
The Borrower shall promptly notify the Agents, the Services Provider and the
Lenders in writing if at any time the rating of the Loans has been, or to the
knowledge of a Senior Authorized Officer will be, changed or withdrawn, or the
rating outlook on the Loans has been, or to the knowledge of a Senior Authorized
Officer will be, changed.

 

Section 5.32                             Amendment to Loan Documents. The
Borrower shall not amend any of the Loan Documents except pursuant to the
applicable terms thereof and Section 12.5 of this Agreement.

 

94

--------------------------------------------------------------------------------


 

Section 5.33                             Transactions With Affiliates. Except as
may be otherwise required or permitted by the Sale and Contribution Agreement,
the Borrower shall not sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates unless
(i) the terms and conditions of any such transaction are no less favorable to
the Borrower than the terms it would obtain in a comparable, timely transaction
with a non-Affiliate, (ii) such transaction is effected in accordance with all
Applicable Law, (iii) such transaction is conducted in an arm’s length
transaction in the ordinary course of business and (iv) in the case of the sale
of any Collateral Loan, the sale price is not less than the Market Value with
respect to such Collateral Loan (provided that Market Value shall not be
determined pursuant to clause (d) or (e) of the definition thereof).  The
Borrower shall ensure that all purchases of Collateral Loans from any Affiliate
of the Borrower will be pursuant to and in accordance with the Sale and
Contribution Agreement.  This Section 5.33 shall not require the Seller or any
Affiliate of the Borrower to purchase from the Borrower or sell or otherwise
transfer to the Borrower any property or assets except as provided by the Sale
and Contribution Agreement.

 

Section 5.34                             Reports by Independent Accountants.

 

(a)                                 On or after the Closing Date, the Borrower
(or the Services Provider on behalf of the Borrower) shall select one or more
nationally recognized firms of independent certified public accountants for
purposes of performing agreed-upon procedures required by this Agreement, which
may be the firm of independent certified public accountants that performs
accounting services for the Borrower or the Services Provider. The Borrower may
remove any firm of independent certified public accountants at any time. Upon
any resignation by such firm or removal of such firm by the Borrower, the
Borrower (or the Services Provider on behalf of the Borrower) shall promptly
appoint a successor thereto that shall also be a nationally recognized firm of
independent certified public accountants, which may be a firm of independent
certified public accountants that performs accounting services for the Borrower
or the Services Provider. If the Borrower shall fail to appoint a successor to a
firm of independent certified public accountants which has resigned or has been
removed within 30 days after such resignation or removal (as applicable), the
Borrower shall promptly notify the Agents and the Services Provider of such
failure in writing. If the Borrower shall not have appointed a successor within
ten days thereafter, the Services Provider shall appoint a successor firm of
independent certified public accountants of nationally recognized reputation.
The fees of such firm of independent certified public accountants and its
successor shall be payable by the Borrower as Administrative Expenses in
accordance with the Priority of Payments and the terms of this Agreement. In the
event such firm requires the Collateral Agent to agree (whether in writing or
otherwise) to the procedures performed by such firm, the Borrower hereby directs
the Collateral Agent to so agree and directs the Collateral Agent to execute a
specified user agreement, access letter or agreement of similar import requested
by such accountants, which may include among other things, (i) acknowledgement
that the Borrower has agreed that the procedures to be performed by such
accountants are sufficient for the Borrower’s purposes, (ii) releases by the
Collateral Agent (on behalf of itself and the Lenders and Administrative Agent)
of claims against the firm and acknowledgement of other limitations of liability
in favor of the firm and (iii) restrictions or prohibitions on the disclosure of
information or documents provided to it by such firm (including to the Lenders
and Administrative Agent). It is understood and agreed that the Collateral Agent
will deliver such letters of agreement and similar documents in conclusive
reliance on the

 

95

--------------------------------------------------------------------------------


 

foregoing direction of the Borrower. The Collateral Agent shall not have any
responsibility to the Borrower or any Secured Party hereunder to make any
inquiry or investigation as to, and shall have no obligation, liability or
responsibility in respect of, the terms of any engagement of any such firm, or
the validity or correctness of such procedures or content of such letter
(including without limitation with respect to the sufficiency thereof for any
purpose), any report or instruction (or other information or documents) prepared
or delivered by any such accountants pursuant to any such engagement. In no
event shall the Collateral Agent be required to execute any agreement in respect
of the accountants that it reasonably determines adversely affects it. For the
avoidance of doubt, any costs, fees or expenses incurred by the Collateral Agent
in connection with this Section 5.34(a) shall be payable by the Borrower as
Administrative Expenses in accordance with the Priority of Payments and the
terms of this Agreement.

 

(b)                                 On or before the date that is 120 days
following the end of each fiscal year of the Borrower, or the last Business Day
immediately preceding such date if such date is not a Business Day, commencing
in 2018, the Borrower shall cause to be delivered to the Collateral Agent an
agreed-upon procedures report from a firm of independent certified public
accountants appointed pursuant to clause (a) above for each Payment Date Report
occurring in May and November of the prior calendar year (i) indicating that the
calculations within those Payment Date Reports have been recalculated and
compared to the information provided by the Borrower in accordance with the
applicable provisions of this Agreement and (ii) listing the Aggregate Principal
Balance of the Collateral Loans securing the Loans as of the immediately
preceding Measurement Dates; provided that in the event of a conflict between
such firm of independent certified public accountants and the Borrower with
respect to any matter in this Section 5.34, the determination by such firm of
independent public accountants shall be conclusive; provided further that, if
there is any inconsistency between the calculations of the Borrower and the
calculations of the firm of independent certified public accountants, the
Borrower shall promptly notify the Agents and the Lenders and describe such
inconsistency in reasonable detail. Notwithstanding anything to the contrary
herein, if the Custodian, Administrative Agent, the Collateral Administrator or
Collateral Agent fail within 75 days following the end of each fiscal year of
the Borrower to execute any documentation required by the independent certified
public accountants selected by the Borrower prior to the delivery of any report
contemplated by this Section 5.34(b), then the Borrower shall have no obligation
to furnish any report covering such fiscal year pursuant to this
Section 5.34(b).

 

Section 5.35                             Tax Matters as to the Borrower.

 

(a)                                 The Borrower shall (and each Lender hereby
agrees to) treat the Loans as debt for U.S. federal income tax purposes and will
take no contrary position unless otherwise required by an applicable taxing
authority.

 

(b)                                 The Borrower shall at all times ensure that
it is treated, for U.S. federal income tax purposes, either as (i) an entity
disregarded as separate from a sole owner, or (ii) a partnership (other than a
publicly traded partnership taxable as a corporation).

 

(c)                                  Each of the parties hereto shall provide to
the Borrower, upon reasonable request, all reasonably available information
relating only to such party itself that is in the possession of such party, in
its respective capacity hereunder, that is specifically requested by the

 

96

--------------------------------------------------------------------------------


 

Borrower and that is necessary or advisable in order for the Borrower to achieve
Tax Account Reporting Rules Compliance.

 

(d)                                 The Borrower will deliver or cause to be
delivered an IRS Form W-8IMY (with all required attachments) of the Borrower (if
the Borrower is treated as a partnership for U.S. federal income tax purposes)
or an IRS Form W-9 or the applicable Form W-8, in each case, from its sole owner
(if the Borrower is treated as an entity disregarded as separate from its sole
owner for U.S. federal income tax purposes), or successor applicable form to
each issuer, counterparty, paying agent, as necessary to permit the Borrower to
receive payments without U.S. withholding tax.

 

(e)                                  Subject to satisfaction of the Eligibility
Criteria, no more than 50% of the debt obligations or interests therein (in each
case as determined for U.S. federal income tax purposes) held by the Borrower
may at any time consist of real estate mortgages (or interests therein) as
determined for purposes of Section 7701(i) of the Code, unless the Borrower
receives an opinion of nationally recognized tax counsel experienced in such
matters to the effect that the ownership of such debt obligations will not cause
the Borrower to be treated as a taxable mortgage pool for U.S. federal income
tax purposes.

 

Section 5.36                             Retention Letter. The Borrower shall
(i) procure the Retention Provider not to amend, supplement, modify, repudiate
or waive any provision, of any Retention Letter without the prior written
consent of the Administrative Agent and each Affected Lender and (ii) procure
that the Retention Provider has not changed and will not change the manner in
which it retains the Retained Interest (as defined in the Retention Letter),
except to the extent permitted by the Retention Requirement Laws and with the
prior written consent of the Administrative Agent and each Affected Lender.

 

Section 5.37                             Pool Concentrations.  During the
Reinvestment Period the Borrower shall use commercially reasonable  efforts to
ensure that the pool of Collateral contains Collateral Loans of no less than 20
different Obligors.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.1                                    Events of Default. The term
“Event of Default” shall mean any of the events set forth in this Section 6.1:

 

(a)                                 a default in the payment, when due and
payable, of any interest, fees, costs, expenses, indemnities or other amounts
(other than principal) due on any Loan or any related obligations in respect
thereof and the continuation of such default for five Business Days after the
date such amounts become due and payable if such date is provided in this
Agreement or the applicable Loan Document (or, if no such date is provided or
such amount is not fixed, five Business Days after notice shall have been given
to the Borrower by the Majority Lenders, the intended recipient of such amounts
or the Administrative Agent, specifying such amount that has become due and
payable); provided that in the case of a failure to pay due to an administrative
error or omission by the Collateral Agent, such failure continues for five
Business

 

97

--------------------------------------------------------------------------------


 

Days after the Collateral Agent receives written notice or has actual knowledge
of such administrative error or omission and has provided notice of such failure
to the Borrower;

 

(b)                                 a default in the payment of any principal
due on any Loans when such principal becomes due and payable; provided that in
the case of a failure to pay due to an administrative error or omission by the
Collateral Agent, such failure continues for five Business Days after the
Collateral Agent receives written notice or has actual knowledge of such
administrative error or omission and has provided notice of such failure to the
Borrower;

 

(c)                                  the failure on any Quarterly Payment Date
to disburse amounts available in the Payment Account or Collection Account in
accordance with the Priority of Payments and continuation of such failure for a
period of five Business Days or, in the case of a failure to disburse due to an
administrative error or omission by any Agent, such failure continues for five
Business Days after such Agent receives written notice or has actual knowledge
of such administrative error or omission and has provided notice of such failure
to the Borrower;

 

(d)                                 the Borrower or the pool of Collateral
becomes an investment company required to be registered under the Investment
Company Act;

 

(e)                                  the occurrence of any one or more of the
following:

 

(i)                                     failure of any representation or
warranty in Section 4.9 or 4.12 to be correct in all material respects when
made, or default in the performance, or breach, of any covenant contained in
Section 5.1(e)(i), 5.9 (excluding, on two occasions, in the case of clauses
5.9(a) and (c), a default or breach resulting from a good faith error so long as
such default or breach is cured within three Business Days), 5.10, 5.11, 5.12,
5.13, 5.14, 5.15, 5.16, 5.18(a)(v), 5.19(a)(1)(i) or 5.19(a)(1)(iii) (provided
that a default or breach under clauses 5.19(a)(1)(i) or (iii) will not be an
Event of Default if, treating the applicable Collateral Loan as a Defaulted
Loan, the Borrower would be in compliance with the Collateral Quality Tests and
the Coverage Tests);

 

(ii)                                  a default in the performance, or breach,
of any covenant contained in Section 5.1(e)(ii), 5.1(e)(iii), 5.18(a)(i),
(ii) or (iii) or 5.19(a)(1)(ii) (provided that a default or breach under clause
5.19(a)(1)(ii) will not be an Event of Default if, treating the applicable
Collateral Loan as a Defaulted Loan, the Borrower would be in compliance with
the Collateral Quality Tests and the Coverage Tests) and such default continues
for a period of five Business Days after the earlier to occur of (x) the date on
which written notice of such default requiring the same to be remedied shall
have been given to the Borrower and (y) a Senior Authorized Officer of the
Borrower has actual knowledge of such default;

 

(iii)                               a default in the performance, or breach, of
any covenant contained in Section 5.18(c) and the Administrative Agent
determines based on the advice of counsel that such default would impair the
ability of a nationally recognized firm to provide a non-consolidation opinion
with respect thereto;

 

98

--------------------------------------------------------------------------------


 

(iv)                              failure of the representation or warranty in
Section 4.4 to be correct in all material respects when made with respect to the
Borrower’s obligations under one or more Collateral Loans or other items of
Collateral and there has occurred or there would reasonably be expected to occur
a material adverse effect on the rights, interests or remedies of the Agents or
the Lenders under any of the Loan Documents; or

 

(v)                                 (x) a default in the performance, or breach,
of any other covenant, warranty or other agreement of the Borrower or the
Services Provider under this Agreement or any other Loan Document in any
material respect or (y) the failure of any representation or warranty of the
Borrower or the Services Provider made in this Agreement, any other Loan
Document or in any related certificate or other writing delivered pursuant
hereto or thereto or in connection herewith or therewith to be correct when made
and such failure would reasonably be expected to have a Material Adverse Effect
(other than a covenant, representation, warranty or other agreement or a portion
thereof a default in the performance or breach or failure of which is otherwise
specifically dealt with in this Section 6.1, it being understood, without
limiting the generality of the foregoing, that any failure to meet any
Concentration Limitation, Collateral Quality Test or Coverage Test (except as
provided in clause (h) below) is not an Event of Default), and such default,
breach or failure either (A) is not susceptible of cure or (B) continues for a
period of 30 days following the notice to the Borrower or the date on which a
Senior Authorized Officer of the Borrower obtains actual knowledge of such
default;

 

(f)                                   the entry of a decree or order by a court
of competent jurisdiction (i) adjudging the Borrower as bankrupt or insolvent,
(ii) approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Borrower under the Bankruptcy
Code or any other applicable law, (iii) appointing a receiver, liquidator,
assignee, or sequestrator (or other similar official) of the Borrower or of any
substantial part of its respective properties or (iv) ordering the winding up or
liquidation of the affairs of the Borrower, respectively, and the continuance of
any such decree or order is unstayed and in effect for a period of 60
consecutive days;

 

(g)                                  the institution by the Borrower of
proceedings for the Borrower to be adjudicated as bankrupt or insolvent, or the
consent by the Borrower to the institution of bankruptcy or insolvency
proceedings against it, or the filing by the Borrower of a petition or answer or
consent seeking reorganization or relief under the Bankruptcy Laws or any other
similar applicable law, or the consent by the Borrower to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Borrower of any substantial part
of its property, or the making by it of an assignment for the benefit of
creditors, or the admission by it in writing of its inability to pay its debts
generally as they become due, or the taking of any action by the Borrower in
furtherance of any such action;

 

(h)                                 the Overcollateralization Ratio is less than
(i) 125% as of any two consecutive Calculation Dates and remains so for five
Business Days after the Quarterly

 

99

--------------------------------------------------------------------------------


 

Payment Date immediately following the second such Calculation Date or (ii) 115%
as of any Calculation Date, and in each case, remains so for five Business Days
after the  Quarterly Payment Date immediately following such Calculation Date;

 

(i)                                     any Lien on any portion (other than a de
minimis portion) of the Collateral created pursuant to the Loan Documents shall,
at any time after delivery of the respective Loan Documents, cease to be fully
valid and perfected as a first priority Lien subject only to Permitted Liens;

 

(j)                                    any of the Loan Documents ceases to be in
full force and effect, other than in accordance with its terms;

 

(k)                                 one or more judgments or decrees shall be
entered against the Borrower involving in the aggregate a liability of
$1,000,000 or more, in excess of the amounts paid or fully covered by insurance
and the same shall not have been vacated, satisfied, undischarged, stayed or
bonded pending appeal within 30 days from the entry thereof;

 

(l)                                     the occurrence of an act by the Services
Provider or a senior officer of the Services Provider having responsibility for
the performance by the Borrower of its obligations under the Loan Documents or
the performance by the Services Provider of its obligations under the Corporate
Services Agreement that constitutes fraud in the performance of its investment
management obligations under this Agreement or the Corporate Services Agreement
or that results in a felony criminal indictment; or

 

(m)                             the occurrence of a Change in Control.

 

Upon the occurrence of an Event of Default, the Borrower shall promptly notify
the Agents, the Services Provider, the Lenders and S&P in writing (which notice
shall refer to this Agreement and state that such notice is a notice of an Event
of Default).

 

Section 6.2                                    Remedies. If an Event of Default
shall have occurred and be continuing, the Majority Lenders or the
Administrative Agent (acting at the direction of the Majority Lenders) may
exercise (or direct the Collateral Agent in the exercise of) the rights,
privileges and remedies set forth in this Section 6.2.

 

(a)                                 Upon the occurrence and during the
continuance of any Event of Default, each of the following actions shall require
the prior written approval by the Majority Lenders, whether or not approved by
the Borrower’s board of directors or other persons performing similar
functions:  (i) issuance of any commitment to make, and the acquisition or
origination (other than pursuant to commitments then in effect) of, any
Collateral Loan or other loan or security constituting any Collateral or any
interest therein, (ii) any amendment, modification, or waiver of, or any consent
to departure from, any term or provision of any Collateral Loan or other loan or
security constituting any Collateral, (iii) any release of any collateral for,
or guarantor of or other credit support provider for, any Collateral Loan or
other loan or security constituting any Collateral, except upon payment in full
of such Collateral Loan or other loan or security or any subordination or
limitation of recourse with respect thereto and except as otherwise required
pursuant to the terms of the Related Contracts, (iv) any sale, purchase,
assignment or participation in respect of any Collateral Loan or other loan or
security

 

100

--------------------------------------------------------------------------------


 

constituting any Collateral (other than pursuant to commitments then in effect
or in the case of a sale or assignment upon payment in full of such Collateral
Loan or other loan or security), (v) any determination to exercise, or not to
exercise, remedies in respect of a Collateral Loan or other loan or security
constituting any Collateral following a default or event of default thereunder
and (vi) any other action or decision not to act which impairs or could be
reasonably likely to impair the value of any Collateral Loan or other loan or
security constituting any Collateral, or to extend or increase the Borrower’s
obligations with respect thereto or to interfere with the exercise of rights or
remedies with respect to any Collateral Loan or other loan or security
constituting any Collateral.

 

(b)                                 Upon the occurrence and during the
continuance of any Event of Default, in addition to all rights and remedies
specified in this Agreement and the other Loan Documents, including Section 6.3,
and the rights and remedies of a secured party under applicable law, including
the UCC, the Administrative Agent or the Majority Lenders, by notice to the
Borrower, may (i) declare the Commitments to be terminated forthwith, whereupon
the Commitments shall forthwith terminate or (ii) declare the principal of and
the accrued interest on the Loans and all other amounts whatsoever payable by
the Borrower hereunder (including any amounts payable under Section 2.8) to be
forthwith due and payable, whereupon such amounts shall be immediately due and
payable without presentment, demand, protest or other formalities of any kind,
all of which are hereby waived by the Borrower (an “Enforcement Event”);
provided that (x) upon the occurrence of any Event of Default described in
clause (f) or (g) of Section 6.1, the Loans and all such other amounts shall
automatically become due and payable, without any further action by any party
and (y) upon the occurrence of any Event of Default described in clause (l) or
(m) of Section 6.1, the consent of all Lenders shall be required for an
Enforcement Event.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, the Majority Lenders or the Collateral Agent
(acting at the direction of the Administrative Agent or the Majority Lenders)
will have the right to take any other remedies set forth in Section 6.3(b) below
or other remedies permitted by law.

 

Section 6.3                                    Additional Collateral Provisions.

 

(a)                                 Release of Security Interest. If and only if
all Obligations under the Loans have been paid in full and all Commitments have
been terminated, the Secured Parties shall, at the expense of the Borrower,
promptly execute, deliver and file or authorize for filing such instruments as
the Borrower shall reasonably request in order to reassign, release or terminate
the Secured Parties’ security interest in the Collateral. The Secured Parties
acknowledge and agree that upon the sale, substitution or disposition of any
Collateral by the Borrower in compliance with the terms and conditions of this
Agreement, on the date of any such sale, substitution or other disposition, the
Collateral Agent, on behalf of the Secured Parties, shall automatically and
without further action be deemed to and hereby does terminate and release the
Secured Parties’ security interest in such Collateral and the Secured Parties
shall, at the expense of the Borrower, execute, deliver and file or authorize
for filing such instrument as the Borrower shall reasonably request to reflect
or evidence such termination. Any and all actions under this Article VI in
respect of the Collateral shall be without any recourse to, or representation or
warranty by any Secured Party and shall be at the sole cost and expense of the
Borrower.

 

101

--------------------------------------------------------------------------------


 

(b)                                 Additional Rights and Remedies. The
Collateral Agent (for itself and on behalf of the other Secured Parties), acting
at the direction of the Majority Lenders, shall have all of the rights and
remedies of a secured party under the UCC and other applicable law. Upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent or its designees shall, at the direction of the Majority Lenders, to the
extent permitted by applicable law (including the UCC) and notwithstanding
anything in the Loan Documents to the contrary, (i) instruct the Borrower to
deliver any or all of the Collateral, the Related Contracts and any other
documents relating to the Collateral to the Collateral Agent or its designees
and otherwise give all instructions for the Borrower regarding the Collateral;
(ii) if the Loans have been accelerated in accordance with this Agreement, sell
or otherwise dispose of the Collateral, all without judicial process or
proceedings; (iii) take control of the proceeds of any such Collateral;
(iv) subject to the provisions of the applicable Related Contracts, exercise any
consensual or voting rights in respect of the Collateral; (v) release, make
extensions, discharges, exchanges or substitutions for, or surrender all or any
part of the Collateral; (vi) enforce the Borrower’s rights and remedies with
respect to the Collateral; (vii) institute and prosecute legal and equitable
proceedings to enforce collection of, or realize upon, any of the Collateral;
(viii) require that the Borrower immediately take all actions necessary to cause
the liquidation of the Collateral in order to pay all amounts due and payable in
respect of the Obligations, in accordance with the terms of the Related
Contracts; (ix) redeem or withdraw or cause the Borrower to redeem or withdraw
any asset of the Borrower to pay amounts due and payable in respect of the
Obligations; (x) subject to Section 12.16, make copies of or, if necessary,
remove from the Borrower’s and its agents’ place of business all books, records
and documents relating to the Collateral; and (xi) endorse the name of the
Borrower upon any items of payment relating to the Collateral or upon any proof
of claim in bankruptcy against an account debtor.  The Collateral Agent shall
provide written notice of any liquidation of the Collateral to S&P.

 

The Collateral Agent shall not be under any duty or obligation to take any
affirmative action to exercise or enforce any power, right or remedy available
to it under this Agreement unless and until (and to the extent) at the express
direction of the Majority Lenders; provided that the Collateral Agent shall not
be required to take any such action at the direction of the Majority Lenders,
any Secured Party or otherwise if the taking of such action, in the reasonable
determination of the Collateral Agent, (x) shall be in violation of any
applicable law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Agent to liability hereunder (unless it has been provided
with an indemnity agreement (including the indemnity provisions contained herein
and in the other Loan Documents) which it reasonably deems to be satisfactory
with respect thereto).

 

The Borrower hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, at the reasonable request of the Collateral Agent
(acting at the direction of the Majority Lenders or acting directly or through
the Administrative Agent) or the Majority Lenders, it shall execute all
documents and agreements which are necessary or appropriate to have the
Collateral assigned to the Collateral Agent or its designee. For purposes of
taking the actions described in clauses (i) through (xi) of this
Section 6.3(b) the Borrower hereby irrevocably appoints the Collateral Agent as
its attorney-in-fact (which appointment being coupled with an interest and is
irrevocable while any of the Obligations remain unpaid and which can be
exercised only if such Event of Default is continuing), with power of
substitution, in the name of the Collateral Agent or in the name of the Borrower
or otherwise, for the use and benefit

 

102

--------------------------------------------------------------------------------


 

of the Collateral Agent, for the benefit of the Secured Parties, but at the cost
and expense of the Borrower and, except as permitted by applicable law, without
notice to the Borrower.

 

All documented sums paid or advanced by the Collateral Agent in connection with
the foregoing and all documented out-of-pocket costs and expenses (including
reasonable and documented attorneys’ fees and expenses) incurred in connection
therewith, together with interest thereon at the Post-Default Rate for the Loans
from the date of demand of repayment by the Collateral Agent until repaid in
full, shall be paid by the Borrower to the Collateral Agent from time to time on
demand in accordance with the Priority of Payments and shall constitute and
become a part of the Obligations secured hereby.

 

Without the prior written consent of the Majority Lenders, credit bidding by any
Lender (or any other Person) in connection with any foreclosure sale hereunder
shall not be permitted.

 

Notwithstanding any other provision of this Article VI, in connection with the
sale of the Collateral following an acceleration of the Obligations, the
Services Provider (or any of its Affiliates) shall have the right (which right,
for avoidance of doubt, shall be irrevocably forfeited if not exercised within
the specified timeframe) to bid to purchase all of the Collateral Loans in the
Collateral within five Business Days of its receipt of notice of such
acceleration. If such bid is for an amount at least equal to all unpaid
Obligations (other than unasserted Contingent Obligations) the Administrative
Agent shall accept such bid.  The Administrative Agent may, at the direction of
the Majority Lenders, accept a lower bid.  If the Administrative Agent accepts
such bid, the Services Provider (or any of its Affiliates) shall have the right
(which right, for the avoidance of doubt, shall be irrevocably forfeited if not
exercised within the specified timeframe) to purchase all or any portion of the
Collateral Loans in the Collateral by paying to the Collateral Agent in
immediately available funds an amount equal to the agreed-upon bid price (which
bid price shall not be less than the outstanding Obligations and, without
duplication, all unpaid Administrative Expenses); provided that such purchase
shall settle within 15 days of the date such notice of bid by Services Provider
is received, otherwise such purchase shall not be permitted. Notwithstanding the
foregoing purchase rights, if the Collateral Agent or the Majority Lenders
propose to sell the Collateral or any part thereof in one or more parcels at a
public or private sale, the Services Provider (or any of its Affiliates) and the
Lenders shall have the right to offer bids to acquire all or any portion of the
Collateral sold at such sale. To the extent the Administrative Agent (at the
direction of the Majority Lenders) elects to sell any or all Collateral Loans at
such public or private sale, such Collateral Loans or any parcel thereof shall
be sold to the party offering the highest bid in immediately available funds.

 

(c)                                  Remedies Cumulative. Each right, power, and
remedy of the Agents and the other Secured Parties, or any of them, as provided
for in this Agreement or in the other Loan Documents or now or hereafter
existing at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power, or remedy
provided for in this Agreement or in the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by the Agents or any other Secured Party
of any one or more of such rights, powers, or remedies shall not preclude the
simultaneous or later exercise by such Persons of any or all such other rights,
powers, or remedies.

 

103

--------------------------------------------------------------------------------


 

(d)                                 Related Contracts.

 

(i)                                     The Borrower hereby agrees that, to the
extent not expressly prohibited by the terms of the Related Contracts, after the
occurrence and during the continuance of an Event of Default, it shall (x) upon
the written request of the Administrative Agent or the Collateral Agent,
promptly forward to such Agent all information and notices which it receives
under or in connection with the Related Contracts relating to the Collateral,
subject to applicable confidentiality requirements, and (y) upon the written
request of the Administrative Agent or the Collateral Agent, act and refrain
from acting in respect of any request, act, decision or vote under or in
connection with the Related Contracts relating to the Collateral only in
accordance with the direction of such Agent; provided that if the Borrower
receives conflicting requests pursuant to this subclause (y), it shall follow
whichever request is evidenced to be derived from the direction of the Majority
Lenders.

 

(ii)                                  The Borrower agrees that, to the extent
the same shall be in the Borrower’s possession, it will hold all Related
Contracts relating to the Collateral in trust for the Collateral Agent on behalf
of the Secured Parties, and upon request of either Agent following the
occurrence and during the continuance of an Event of Default or as otherwise
provided herein, promptly deliver the same to the Collateral Agent or its
designee.

 

(e)                                  Borrower Remains Liable.

 

(i)                                     Notwithstanding anything herein to the
contrary, (x) the Borrower shall remain liable under the contracts and
agreements included in and relating to the Collateral (including the Related
Contracts) to the extent set forth therein, and shall perform all of its duties
and obligations under such contracts and agreements to the same extent as if
this Agreement had not been executed and (y) the exercise by any Secured Party
of any of its rights hereunder shall not release the Borrower from any of its
duties or obligations under any such contracts or agreements included in the
Collateral.

 

(ii)                                  No obligation or liability of the Borrower
is intended to be assumed by either Agent or any other Secured Party under or as
a result of this Agreement or the other Loan Documents, and the transactions
contemplated hereby and thereby, including under any Related Contract or any
other agreement or document that relates to Collateral and, to the maximum
extent permitted under provisions of law, the Agents and the other Secured
Parties expressly disclaim any such assumption.

 

(f)                                   Protection of Collateral. The Borrower, or
the Services Provider on behalf of and at the expense of the Borrower, shall
from time to time execute and deliver all such supplements and amendments hereto
and file or authorize the filing of all such UCC-1 financing statements,
continuation statements, instruments of further assurance and other instruments,
and

 

104

--------------------------------------------------------------------------------


 

shall take such other action as may be necessary or advisable or desirable to
secure the rights and remedies of the Lenders hereunder and to:

 

(i)                                     grant security more effectively on all
or any portion of the Collateral;

 

(ii)                                  maintain, preserve and perfect any grant
of security made or to be made by this Agreement including, without limitation,
the first priority nature (subject to Permitted Liens) of the lien or carry out
more effectively the purposes hereof;

 

(iii)                               perfect, publish notice of or protect the
validity of any grant made or to be made by this Agreement (including, without
limitation, any and all actions necessary or desirable as a result of changes in
law or regulations);

 

(iv)                              enforce any of the Collateral or other
instruments or property included in the Collateral;

 

(v)                                 preserve and defend title to the Collateral
and the rights therein of the Collateral Agent and the Secured Parties in the
Collateral against the claims of all Persons and parties; and

 

(vi)                              pay or cause to be paid any and all material
Taxes levied or assessed upon all or any part of the Collateral, except to the
extent such Taxes are being contested in good faith by appropriate proceedings
promptly instituted and diligently concluded; provided that any reserve or other
appropriate provision as shall be required in conformity with GAAP shall have
been made therefor.

 

The Borrower hereby authorizes the Collateral Agent as its agent and attorney in
fact to prepare and file any UCC-1 financing statement (which may describe the
collateral as “all assets”), continuation statement and all other instruments,
and take all other actions, required pursuant to this Section 6.3. Such
authorization shall not impose upon the Collateral Agent, or release or
diminish, the Borrower’s obligations under this Section 6.3. The Borrower
further authorizes the Administrative Agent’s United States counsel to file any
UCC-1 or UCC-3 financing statements that may be required by the Agents in
connection with this Agreement and the transactions contemplated hereby.

 

Section 6.4                                    Application of Proceeds. Unless
and until the Majority Lenders have exercised their right to direct the
liquidation of the Collateral pursuant to this Article VI, all proceeds received
in respect of the Collateral will be applied in accordance with the Priority of
Payments specified in Section 9.1(a). All proceeds received after the Majority
Lenders have exercised their right to direct the liquidation of the Collateral
will be applied to the Obligations in the following order of priority on each
date or dates fixed by the Collateral Agent (at the direction of the Majority
Lenders):

 

(a)                                 first, to the payment of taxes, registration
and filing fees then due and owing by the Borrower and by the Parent, so long as
the Borrower is treated for U.S. federal income tax purposes as an entity
disregarded as separate from a sole owner, in respect of

 

105

--------------------------------------------------------------------------------


 

Borrower or its assets; second, to the payment to the Collateral Agent for all
due and unpaid Collateral Agent Fees, all other Administrative Expenses owing to
the Collateral Agent and all amounts owing and payable hereunder, or under any
other Loan Documents, to the Collateral Administrator, the Custodian, the
Securities Intermediary and the Document Custodian (including, in each case,
without limitation, indemnity payments); and third, to the payment to the
Administrative Agent for all due and unpaid Administrative Agent Fees and all
other Administrative Expenses owing to the Administrative Agent (including,
without limitation, indemnity payments);

 

(b)                                 to the payment of Administrative Expenses
(other than those paid under clause (a) above), in the order of priority set
forth in the definition of “Administrative Expenses”;

 

(c)                                  to the payment of all other amounts due to
the Agents hereunder;

 

(d)                                 to the payment of all amounts due to the
Interest Hedge Counterparties under all Interest Hedge Agreements (exclusive of
any early termination or liquidation payment owing by the Borrower by reason of
the occurrence of an event of default or termination event thereunder with
respect to such Interest Hedge Counterparty where such Interest Hedge
Counterparty is the sole affected party or the defaulting party);

 

(e)                                  to the payment to the Services Provider of
all due and unpaid Senior Services Fees in an amount not to exceed the accrued
Senior Services Fees for one Due Period;

 

(f)                                   first, to the payment to the Lenders
hereunder on a pro rata basis of all amounts due which constitute principal and
interest (excluding the additional two percent of interest payable at the
Post-Default Rate); and second, to the payment to the Lenders hereunder on a pro
rata basis of all interest payable at the Post-Default Rate (to the extent not
paid in clause “first” above) and all amounts due which constitute Increased
Costs and all other amounts on and in respect of all Loans;

 

(g)                                  to the payment of all amounts due to any
Interest Hedge Counterparty under all Interest Hedge Agreements to the extent
not paid under clause (d) above; and

 

(h)                                 to the payment of all amounts due to the
Services Provider for any due and unpaid Subordinated Services Fees.

 

If on any date that payments are made pursuant to this Section 6.4 the amount
available to be paid pursuant to any of the foregoing clauses (a) through (h) is
insufficient to make the full amount of the disbursements required pursuant to
any such clause, such payments will be applied in the order and according to the
priority set forth in clauses (a) through (h) above and (except as provided in
subclauses “first”, “second” and “third” of clause (a) above and subclauses
“first” and “second” of clause (f) above) ratably in accordance with the
respective amounts owing under any such clause to the extent funds are available
therefor.

 

Section 6.5                                    Capital Contributions. Upon prior
written notice to the Borrower, the Administrative Agent, the Services Provider
and the Collateral Agent, any equityholders of the Borrower may, but shall have
no obligation to, at any time or from time to time make a capital contribution
in Cash or Eligible Investments or an assignment and contribution of a
Collateral

 

106

--------------------------------------------------------------------------------


 

Loan (valued at such Collateral Loan’s Principal Collateralization Amount) to
the Borrower for the purpose of (a) curing any Event of Default (but no such
contribution shall cure any Event of Default without the consent of the Majority
Lenders), (b) enabling the acquisition or sale of any Collateral Loan,
(c) satisfying any Eligibility Criteria, Coverage Test, Senior Advance Rate Test
or Collateral Quality Test, (d) paying fees and expenses incurred in connection
with the structuring, consummation and closing of the transaction contemplated
by this Agreement, and (e) prepaying the Debt. All Cash contributed to the
Borrower shall be treated as Principal Proceeds.

 

ARTICLE VII

 

THE AGENTS

 

Section 7.1                                    Appointment and Authorization.
Each Lender irrevocably appoints and authorizes the Agents to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to such Agent by the terms hereof or
thereof, together with all such powers as are reasonably incidental thereto.
Only the Agents (and not one or more of the Lenders) shall have the authority to
deal directly with the Borrower under this Agreement and each Lender
acknowledges that all notices, demands or requests from such Lender to the
Borrower must be forwarded to the applicable Agent for delivery to the Borrower.
Each Lender acknowledges that the Borrower has no obligation to act or refrain
from acting on instructions or demands of one or more Lenders absent written
instructions from an Agent in accordance with its rights and authority
hereunder.

 

Section 7.2                                    Agents and Affiliates. The Agents
shall each have the same rights and powers under this Agreement as the Lenders
and may each exercise or refrain from exercising the same as though it were not
an Agent, and such Agents and their respective affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with the
Borrower or any Affiliate of the Borrower as if it were not an Agent hereunder,
and the term “Lender” and “Lenders” may include Natixis, State Street and/or any
Affiliate of Natixis or State Street in its individual capacity. The provisions
in this Article VII with respect to the Agents shall apply only to the Agents
acting in their capacities as such hereunder and not as Lenders.

 

Section 7.3                                    Actions by Agent. The obligations
of the Agents hereunder are only those expressly set forth herein. No Agent
shall have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
any Agent shall be read into this Agreement or any other Loan Document or shall
otherwise exist against any Agent. The provisions of this Article VII are solely
for the benefit of the Agents and the Lenders (other than Sections 7.1 and 7.8,
which are also for the benefit of the Borrower). In performing its functions and
duties solely under this Agreement, each Agent shall act solely as the agent of
the Lenders (except pursuant to Section 12.6(f)) and does not assume, nor shall
be deemed to have assumed, any obligation or relationship of trust with or for
the Lenders. Without limiting the generality of the foregoing, no Agent shall be
required to take any action with respect to any Default, except as expressly
provided in Article VI.

 

107

--------------------------------------------------------------------------------


 

Section 7.4                                    Delegation of Duties;
Consultation with Experts. Each Agent may execute any of its duties under this
Agreement by or through its subsidiaries, affiliates, agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care. Each Agent may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

Section 7.5                                    Limitation of Liability of
Agents.

 

(a)                                 No Agent nor any of its respective
affiliates, directors, officers, agents or employees shall be liable for any
action taken or not taken by it in connection herewith (x) with the consent or
at the request of the Majority Lenders, or (y) in the absence of its own gross
negligence or willful misconduct. No Agent nor any of their respective
affiliates, directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify (i) any statement, warranty
or representation made in connection with this Agreement or any Borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of the Borrower; (iii) the satisfaction of any condition specified in
Article III; or (iv) the validity, effectiveness or genuineness of this
Agreement, the other Loan Documents or any other instrument or writing furnished
in connection herewith. No Agent shall incur any liability by acting in reliance
upon any notice, consent, certificate, statement, or other writing (which may be
a bank wire, telex or similar writing) believed by it to be genuine or to be
signed by the proper party or parties. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document or any other document furnished in connection herewith or
therewith in accordance with a request of the Majority Lenders (or the
Administrative Agent) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders. Under no circumstances
shall the Agents be deemed liable for any special, indirect, punitive or
consequential damages (including lost profits) even if such Agent has been
advised of the likelihood of such damages and regardless of the form of action.

 

(b)                                 The following additional provisions apply
with respect to the Collateral Agent:

 

(i)                                     the Collateral Agent shall not be deemed
to have notice or knowledge of the occurrence and continuance of an Event of
Default until an Administrative Officer of the Collateral Agent shall have
received written notice (which notice shall refer to this Agreement and state
that such notice is a notice of Default or Event of Default) thereof from the
Borrower, the Services Provider, the Administrative Agent, a Lender or any other
Person;

 

(ii)                                  no provision of this Agreement or the
other Loan Documents shall require the Collateral Agent to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder or in the exercise of any of its rights or powers
contemplated hereunder, if it shall have reasonable grounds for believing that
repayment of such funds or adequate

 

108

--------------------------------------------------------------------------------


 

indemnity against such risk or liability is not reasonably assured to it;
provided, however, that the reasonable and documented costs of performing its
ordinary services under this Agreement shall not be deemed a “financial
liability” for purposes hereof;

 

(iii)                               if, in performing its duties under this
Agreement, the Collateral Agent is required to decide between alternative
courses of action, the Collateral Agent may request written instructions from
the Administrative Agent (and the Administrative Agent shall request written
instructions from the Majority Lenders) as to the course of action desired. If
the Collateral Agent does not receive such instructions within five Business
Days after its request therefor, the Collateral Agent may, but shall be under no
duty to, take or refrain from taking any such courses of action. The Collateral
Agent shall act in accordance with instructions received after such five
Business Day period except to the extent it has already taken, or committed
itself to take, action inconsistent with such instructions;

 

(iv)                              the Collateral Agent shall be under no
liability for interest on any funds received by it hereunder except to the
extent of income or other gain on Eligible Investments which are deposits in or
certificates of deposit of State Street or any Affiliate in its commercial
capacity and income or other gain actually received (and not subsequently
reinvested, withdrawn or distributed) by the Collateral Agent in Eligible
Investments;

 

(v)                                 the Collateral Agent shall not be liable or
responsible for delays or failures in the performance of its obligations
hereunder arising out of or caused, directly or indirectly, by circumstances
beyond its control (such acts include but are not limited to acts of God,
strikes, lockouts, riots, acts of war and interruptions, losses or malfunctions
of utilities, computer (hardware or software) or communications services); it
being understood that the Collateral Agent shall use commercially reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as reasonably practicable under the circumstances;
and

 

(c)                                  without prejudice to the Collateral Agent’s
duties under Article VI or any other provision of any Loan Document, the
Collateral Agent shall be under no obligation to take any action to collect from
any Obligor any amount payable by such Obligor on the Collateral Loans or any
other Collateral under any circumstances, including if payment is refused after
due demand.

 

(d)                                 No Agent shall have any duties or
responsibilities except such duties and responsibilities as are specifically set
forth in this Agreement, and no covenants or obligations shall be implied in
this Agreement or the other Loan Documents against any such Person. No Agent
shall be responsible for delays or failures in performance resulting from acts
beyond its control. Such acts shall include but shall not be limited to acts of
god, strikes, lockouts, riots, acts of war, epidemics, governmental regulations
superimposed after the fact, fire, communication line failures, power failures,
earthquakes or other disasters.

 

109

--------------------------------------------------------------------------------


 

(e)                                  In no event shall the Collateral Agent be
liable for the selection of any investments or any losses in connection
therewith, or for any failure of the Borrower to timely provide investment
instruction to the Collateral Agent in connection with the investment of funds
in or from any account set forth herein. Except as otherwise provided in
Section 8.2(c) or Section 8.3, in the absence of a Borrower Order or, after an
Event of Default, a direction from the Administrative Agent, all funds in any
account held under this Agreement shall be held uninvested. Nothing in this
Agreement shall be deemed to release the Collateral Agent in its individual
capacity from any liability it may have as an obligor under any Eligible
Investment.

 

(f)                                   The Collateral Agent, and in the event
that the Collateral Agent is also acting in the capacity of Custodian,
Collateral Administrator, paying agent or securities intermediary hereunder or
under the other Loan Documents, then in such other capacities, as well, shall be
entitled to compensation from the Borrower in an amount separately agreed upon
by the Borrower (or the Services Provider on its behalf) and the Collateral
Agent.  The Collateral Agent and its Affiliates also shall be permitted to
receive additional compensation that could be deemed to be in the Collateral
Agent’s economic self-interest for (i) serving as investment adviser,
administrator, shareholder, servicing agent, custodian or sub-custodian with
respect to certain of the Eligible Investments, (ii) using Affiliates to effect
transactions in certain Eligible Investments and (iii) effecting transactions in
certain investments. Such compensation shall not be considered an amount that is
reimbursable or payable pursuant to this Agreement.

 

(g)                                  Without limiting the generality of any
terms of this Section 7.5, the Collateral Agent shall have no liability for any
failure, inability or unwillingness on the part of the Lenders, the
Administrative Agent, the Services Provider or the Borrower to provide accurate
and complete information on a timely basis to the Collateral Agent, or otherwise
on the part of any such party to comply with the terms of this Agreement or the
other Loan Documents, and shall have no liability for any inaccuracy or error in
the performance or observance on the Collateral Agent’s part of any of its
duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

 

(h)                                 The Collateral Agent shall not be under any
obligation to (i) confirm or verify whether the conditions to the delivery of
Collateral have been satisfied or to determine whether (A) a loan is a
Collateral Loan or meets the criteria in the definition thereof or is otherwise
eligible for purchase hereunder, (B) an investment is an Eligible Investment or
meets the criteria in the definition thereof or is otherwise eligible for
purchase hereunder or (ii) evaluate the sufficiency of the documents or
instruments delivered to it by or on behalf of the Borrower in connection with
the grant by the Borrower to the Collateral Agent of any item constituting the
Collateral or otherwise, or in that regard to examine any underlying documents,
in order to determine compliance with the applicable requirements of and
restrictions on transfer of a Collateral Loan or Eligible Investment.

 

(i)                                     In order to comply with Applicable Law,
including the laws, rules, regulations and executive orders in effect from time
to time applicable to banking institutions, including those relating to the
funding of terrorist activities and money laundering, the Collateral Agent is
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the
Collateral Agent. Accordingly, each of

 

110

--------------------------------------------------------------------------------


 

the parties agrees to provide to the Collateral Agent upon its request from time
to time such identifying information and documentation as may be available for
such party in order to enable the Collateral Agent to comply with Applicable
Law. The Collateral Agent may from time to time establish any additional
accounts deemed necessary or desirable for convenience in administering the
Collateral so long as each such account is at all times subject to a valid and
perfected first priority lien in favor of the Collateral Agent, for the benefit
of the Secured Parties.

 

(j)                                    The Collateral Agent shall not be under
any obligation to exercise any of the rights or powers vested in it by this
Agreement or any other Loan Document at the request or direction of the Majority
Lenders or the Administrative Agent unless it shall have been provided indemnity
reasonably satisfactory to it against the costs, expenses (including the
reasonable fees and expenses of its attorneys and counsel), and liabilities
which may be incurred by it in compliance with or in performing such request or
direction. No provision of this Agreement or any Loan Document shall otherwise
be construed to require the Collateral Agent to expend or risk its own funds or
to take any action that could in its judgment cause it to incur any cost,
expenses or liability unless it is provided an indemnity reasonably acceptable
to it against any such expenditure, risk, costs, expense or liability. For the
avoidance of doubt, the Collateral Agent shall not have any duty or obligation
to take any affirmative action to exercise or enforce any power, right or remedy
available to it under this Agreement or any other Loan Document unless and until
directed by the Majority Lenders (or the Administrative Agent on their behalf).

 

(k)                                 The Collateral Agent shall not be bound to
make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
entitlement order, approval or other paper or document. The Collateral Agent
shall not be liable for any error of judgment, or for any act done or step taken
or omitted by it, in good faith, or for any mistakes of fact or law, or for
anything that it may do or refrain from doing in connection herewith except in
the case of its willful misconduct, bad faith, reckless disregard or grossly
negligent performance or omission of its duties. The Collateral Agent may
consult with legal counsel (including, without limitation, counsel for the
Borrower or the Administrative Agent or any of their Affiliates) and independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts. The Collateral Agent shall
not be liable for the actions of omissions of the Administrative Agent
(including without limitation concerning the application of funds), or under any
duty to monitor or investigate compliance on the part of the Administrative
agent with the terms or requirements of this Agreement, any Loan Document or any
related document, or their duties thereunder. The Collateral Agent shall be
entitled to assume the due authority of any signatory and genuineness of any
signature appearing on any instrument or document it may receive hereunder.

 

(l)                                     The delivery of reports, and other
documents and information to the Collateral Agent hereunder or under any other
Loan Document is for informational purposes only and the Collateral Agent’s
receipt of such documents and information shall not constitute constructive
notice of any information contained therein or determinable from information
contained therein. The Collateral Agent is hereby authorized and directed to
execute and deliver the other Loan Documents to which it is a party. Whether or
not expressly stated in such Loan Documents, in performing (or refraining from
acting) thereunder, the Collateral Agent shall have all of the rights, benefits,
protections and indemnities which are afforded to it in this Agreement.

 

111

--------------------------------------------------------------------------------


 

(m)                             Except as expressly provided herein or in any
other Loan Document, nothing herein shall be construed to impose an obligation
on the part of the Collateral Agent to recalculate, evaluate or verify any
report, certificate or information received by it from the Borrower, Services
Provider, Lender or Administrative Agent or to otherwise monitor the activities
of the Borrower or Services Provider.

 

(n)                                 In the event that the Collateral Agent is
also acting in the capacity of Custodian, Collateral Agent, paying agent or
securities intermediary hereunder or under the other Loan Documents, the rights,
protections, immunities and indemnities afforded the Collateral Agent pursuant
to this Article VII shall also be afforded to the Collateral Agent, individually
acting in such other capacities.

 

(o)                                 The Collateral Agent shall not be charged
with knowledge or notice of any matter unless actually known to an
Administrative Officer of the Collateral Agent responsible for the
administration of this Agreement, or unless and to the extent written notice of
such matter is received by the Collateral Agent at its address in accordance
with Section 12.1.

 

Section 7.6                                    Indemnification. Each Lender,
ratably in accordance with its Percentage Share, shall indemnify each of the
Agents, their respective affiliates, directors, officers, agents and employees
(to the extent not reimbursed by the Borrower as may be required under this
Agreement) against any cost, expense (including fees of counsel and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ own gross negligence, fraud, reckless disregard, bad
faith, criminal conduct or willful misconduct) that such indemnitee may suffer
or incur in connection with this Agreement, the other Loan Documents or any
action taken or omitted by such indemnitee hereunder or thereunder.  The
provisions of this Section 7.6 shall survive the resignation or replacement of
the Agents.

 

Section 7.7                                    Credit Decision. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their respective affiliates, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent,
any other Lender or their respective affiliates, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement or in
connection therewith. The Agents shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, prospects, financial and other condition or
creditworthiness of the Borrower which may come into the possession of the
Agents or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates other than in connection with their acting as
Agents under this Agreement and the other Loan Documents.

 

Section 7.8                                    Successor Agent. Any Agent may
resign at any time by giving at least 30 days’ prior written notice thereof to
the Lenders, the Borrower, the Services Provider and S&P; provided that any such
resignation by any Agent shall not be effective until a successor agent shall
have been appointed and approved in accordance with this Section 7.8. Upon
receipt of any such notice, the Majority Lenders shall have the right to appoint
a successor Agent with the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed). If no

 

112

--------------------------------------------------------------------------------


 

successor Agent shall have been so appointed by the Majority Lenders, shall have
been approved by the Borrower, and shall have accepted such appointment, within
30 days after the notice of resignation or removal thereof, then the retiring
Agent may (i) petition a court of competent jurisdiction to appoint a successor
Agent or (ii) appoint a successor Agent, which such successor Agent shall be a
commercial bank or a trust company organized or licensed under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $50,000,000. Upon the acceptance of its appointment as
such Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring
Agent and the retiring Agent shall be discharged from its duties and obligations
hereunder, and the successor Agent shall provide written notice of such
appointment to the Lenders, the Services Provider and S&P. In addition, upon the
affirmative vote of the Majority Lenders exercising good faith that an Agent has
acted with gross negligence or committed an act of willful misconduct or failed
to act as required due to gross negligence or willful misconduct in its capacity
as agent for the Lenders, the Majority Lenders may immediately remove such
Person; provided that in the case of the removal of an Agent (i) a Lender
hereunder agrees to serve as Agent and (ii) the Borrower has consented to such
Lender serving as Agent (which consent shall not be unreasonably withheld or
delayed) until a successor Agent shall be appointed pursuant to the terms of
this Section 7.8. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent. With respect to any
Person (i) into which an Agent or may be merged or consolidated, (ii) that may
result from any merger or consolidation to which an Agent shall be a party or
(iii) with respect to the Agents (other than the Administrative Agent) that may
succeed to the corporate trust business and assets of any of such Agents
substantially as a whole, shall be the successor to such Agent under this
Agreement without further act of any of the parties to this Agreement. 
Notwithstanding anything in this Section 7.8 to the contrary, this Section 7.8
shall not apply to the resignation or removal of the Document Custodian, which
shall be governed by the terms of Section 14.9 of this Agreement.

 

ARTICLE VIII

 

ACCOUNTS AND COLLATERAL

 

Section 8.1                                    Collection of Money.

 

(a)                                 Except as otherwise expressly provided
herein, the Collateral Agent may demand payment or delivery of, and shall
receive and collect, directly and without intervention or assistance of any
fiscal agent or other intermediary, all Money and other property payable to or
receivable by the Collateral Agent pursuant to this Agreement (other than
amounts specifically required herein to be paid to the Administrative Agent),
including, but not limited to, all payments or any other amounts due on the
Collateral Loans and Eligible Investments, in accordance with the terms and
conditions of such Collateral Loans and Eligible Investments. The Collateral
Agent shall segregate and hold all such Money and property received by it in
trust for the Lenders and shall apply it as provided in this Agreement.

 

(b)                                 All payments on the Collateral Loans and
other Collateral shall be made directly to the Collateral Agent (at a bank in
the United States), will be held in the Collection Account, and will be divided
into Interest Proceeds (including Fee Proceeds) and Principal

 

113

--------------------------------------------------------------------------------


 

Proceeds. Such amounts shall be applied in accordance with the Priority of
Payments and the terms of this Agreement.

 

(c)                                  The Borrower (or the Services Provider on
behalf of the Borrower) will provide the Collateral Agent with a copy of each
agreement under which the Borrower sells any interest in a Collateral Loan
pursuant to Section 10.1. Upon receipt of written certification by the Borrower
or the Services Provider (which may take the form of standing instructions with
respect to a specified portion of all payments received on designated Collateral
Loans) to the effect that specified amounts received by the Collateral Agent
from an Obligor do not constitute Collections subject to this Agreement but are
required by the terms of such a participation or assignment agreement to be paid
by the Borrower to the purchaser of a participation interest sold by the
Borrower or assignee of the Borrower, as the case may be, the Collateral Agent
will disburse such amounts, as directed in such certificate. The Collateral
Agent shall make such disbursements in accordance with such directions and shall
have no obligation to monitor or verify the terms of any such arrangement.

 

(d)                                 The Custodian hereby agrees, with the
Collateral Agent that (i) each of the Covered Accounts shall be a securities
account or deposit account of the Borrower subject to the Lien of the Collateral
Agent, (ii) all property (other than cash or general intangibles) credited to
the Covered Accounts shall be treated as a “financial asset” for purposes of the
UCC and all cash that is credited to Covered Accounts shall be credited to
accounts that are deposit accounts, (iii) the Custodian shall treat the
Collateral Agent as entitled to exercise the rights that comprise each financial
asset credited to the Covered Accounts subject to the rights of the Borrower
specified herein, (iv) the Custodian shall not agree with any person or entity
other than the Collateral Agent to comply with entitlement orders originated by
any person or entity other than the Collateral Agent or the Borrower (or the
Services Provider on behalf of the Borrower) as provided herein, (v) the Covered
Accounts and all property credited to the Covered Accounts shall not be subject
to any lien, security interest, right of set-off, or encumbrance in favor of the
Custodian or any person or entity claiming through the Custodian (other than the
Collateral Agent) except for the right to debit for any item returned by reason
of non-sufficient funds and other Permitted Liens, (vi) regardless of any
provision in any other agreement, for purposes of the UCC and for purposes of
the Convention on the Law Applicable to Certain Rights in Respect of Securities
Held with an Intermediary (the “Hague Convention”), with respect to each Covered
Account, New York shall be deemed to be the Custodian’s jurisdiction (within the
meaning of Section 9-304 of the UCC) and the securities intermediary’s
jurisdiction (within the meaning of Section 8-110 of the UCC) and New York shall
govern the issues specified in Article 2(1) of the Hague Convention and
(vii) any agreement between the Custodian and the Collateral Agent with respect
to the Covered Accounts shall be governed by the laws of the State of New York.
Notwithstanding any term hereof or elsewhere to the contrary, it is hereby
expressly acknowledged that (a) interests in bank loans or participations
(collectively, “Loan Assets”) may be acquired and delivered by the Borrower to
the Securities Intermediary from time to time which are not evidenced by, or
accompanied by delivery of, a security (as that term is defined in UCC
Section 8-102) or an instrument (as that term is defined in Section 9-102(a)(47)
of the UCC), and may be evidenced solely by delivery to the Document Custodian
(with a copy to the Securities Intermediary) of a facsimile copy of an
assignment agreement (“Loan Assignment Agreement”) in favor of the Borrower as
assignee, (b) any such Loan Assignment Agreement (and the registration of the
related Loan Assets on the books and records of the applicable

 

114

--------------------------------------------------------------------------------


 

obligor or bank agent) shall be registered in the name of the Borrower and
(c) any duty on the part of the Document Custodian with respect to such Loan
Asset (including in respect of any duty it might otherwise have to maintain a
sufficient quantity of such Loan Asset for purposes of UCC Section 8-504) shall
be limited to the exercise of reasonable care by the Document Custodian in the
physical custody of any such Loan Assignment Agreement that may be delivered to
it; provided that the Document Custodian shall maintain such Loan Assignment
Agreements as required by this Agreement. It is acknowledged and agreed that
neither the Document Custodian nor the Securities Intermediary is under a duty
to examine underlying credit agreements or loan documents to determine the
validity or sufficiency of any Loan Assignment Agreement (and shall have no
responsibility for the genuineness or completeness thereof), or for the
Borrower’s title to any related Loan Asset.

 

Section 8.2                                    Collection Account.

 

(a)                                 The Collateral Agent shall, on or prior to
the Closing Date, establish a single, segregated non-interest bearing trust
account in the name “ORCC Financing II LLC Collection Account, subject to the
lien of State Street Bank and Trust Company, as Collateral Agent for the benefit
of the Secured Parties”, which shall be designated as the “Collection Account”
and which shall be governed solely by the terms of this Agreement and the
Account Control Agreement. Such account shall be held in trust for the benefit
of the Secured Parties and the Collateral Agent shall have exclusive control
over such account, subject to the Borrower’s right to give instructions
specified herein, and the sole right of withdrawal, into which the Collateral
Agent shall from time to time deposit (i) any amount received under any Interest
Hedge Agreement, (ii) all proceeds received from the disposition of any
Collateral (unless, during the Reinvestment Period, simultaneously reinvested in
Collateral Loans, subject to Article X, or in Eligible Investments or to prepay
the Loans in accordance with Section 2.6) and (iii) all Interest Proceeds
(including all Fee Proceeds) and all Principal Proceeds. All Monies deposited
from time to time in the Collection Account pursuant to this Agreement shall be
held by the Collateral Agent as part of the Collateral and shall be applied for
the purposes herein provided. The Collection Account shall remain at all times
with an Eligible Account Bank. The only permitted withdrawal from or application
of funds on deposit in, or otherwise to the credit of, the Collection Account
shall be in accordance with the provisions of Sections 6.4, 8.2 and 9.1.
Notwithstanding the foregoing, the Collateral Agent is hereby authorized to
establish one or more subaccounts of the Collection Account, one of which shall
be designated the “Interest Collection Account” and the other the “Principal
Collection Account” and which together will comprise the “Collection Account”
for all purposes of this Agreement and the Account Control Agreement.

 

(b)                                 All Distributions and any net proceeds from
the sale or disposition of Pledged Collateral or any Interest Hedge Agreement or
other collateral received by the Collateral Agent shall, subject to the
parenthetical in Section 8.2(a)(ii), be immediately deposited into the
Collection Account. Subject to Sections 8.2(d) and 8.2(e), all such property,
together with any investments in which funds included in such property are or
will be invested or reinvested during the term of this Agreement, and any income
or other gain realized from such investments, shall be held by the Collateral
Agent in the Collection Account as part of the Collateral subject to
disbursement and withdrawal as provided in this Section 8.2. (i) So long as no
Event of Default has occurred and is continuing, by Borrower Order (which may be
in the form of standing

 

115

--------------------------------------------------------------------------------


 

instructions), the Borrower (or the Services Provider on behalf of the Borrower)
shall and (ii) after the occurrence and during the continuation of an Event of
Default, the Administrative Agent (at the direction of the Majority Lenders)
shall direct the Collateral Agent to, and, upon receipt of such Borrower Order
or direction, as applicable, the Collateral Agent shall, invest all funds
received into the Collection Account during a Due Period, and amounts received
in prior Due Periods and retained in the Collection Account, as so directed in
Eligible Investments having stated maturities no later than the second Business
Day immediately preceding the next Quarterly Payment Date. The Borrower, the
Services Provider on behalf of the Borrower and the Administrative Agent each
agrees that it shall not give any instruction to invest such funds other than in
accordance with, or subject to an exemption from, the Retention Requirement
Laws. So long as no Event of Default has occurred and is continuing, the
Collateral Agent, within one Business Day after receipt of any Distribution or
other proceeds which are not Cash, shall so notify the Borrower and the Borrower
shall, within six months of receipt of such notice from the Collateral Agent,
sell such Distribution or other proceeds for Cash (at a price equal to fair
market value as reasonably determined by the Borrower, or the Services Provider
in accordance with the Servicing Standard) to any Person (including an Affiliate
of the Borrower) and deposit the proceeds thereof in the Collection Account for
investment pursuant to this Section 8.2; provided that the Borrower need not
sell such Distributions or other proceeds if it delivers a certificate of an
Authorized Officer to the Administrative Agent certifying that such
Distributions or other proceeds constitute Collateral Loans or Eligible
Investments or securities subject to transfer restrictions that do not permit
such sale.

 

(c)                                  So long as no Event of Default has occurred
and is continuing, if the Borrower shall not have given any investment
directions pursuant to Section 8.2(b), the Collateral Agent shall seek
instructions from the Borrower within one Business Day after transfer of such
funds to the Collection Account. If the Collateral Agent does not thereupon
receive written instructions from the Borrower within five Business Days after
transfer of such funds to the Collection Account, the Collateral Agent shall
again seek instructions from the Borrower. If the Collateral Agent does not
receive written instructions from the Borrower within five Business Days after
such second request, it shall invest and reinvest the funds held in the
Collection Account, as fully practicable, in Eligible Investments. The Borrower
agrees that it shall not give any instruction to invest such funds other than in
accordance with, or subject to an exemption from, the Retention Requirement
Laws. After the occurrence and during the continuation of an Event of Default,
if the Administrative Agent (at the direction of the Majority Lenders) shall not
have given investment directions to the Collateral Agent pursuant to
Section 8.2(b) for three consecutive days, the Collateral Agent shall seek
instructions from the Administrative Agent. The Administrative Agent agrees that
it shall not give any instruction to invest such funds other than in accordance
with, or subject to an exemption from, the Retention Requirement Laws. All
interest and other income from such investments shall be deposited in the
Collection Account, any gain realized from such investments shall be credited to
the Collection Account, and any loss resulting from such investments shall be
charged to the Collection Account.

 

(d)                                 The Borrower (or the Services Provider on
behalf of the Borrower) shall by Borrower Order direct the Collateral Agent to,
and upon receipt of such Borrower Order the Collateral Agent shall, transfer
Principal Proceeds to the Future Funding Reserve Account on

 

116

--------------------------------------------------------------------------------


 

any Business Day on which amounts standing to the credit of the Future Funding
Reserve Account do not equal or exceed the aggregate Unfunded Amount.

 

During the Reinvestment Period, the Borrower (or the Services Provider on behalf
of the Borrower) may by Borrower Order direct the Collateral Agent to, and upon
receipt of such Borrower Order the Collateral Agent shall, (i) withdraw funds on
deposit in the Collection Account representing Principal Proceeds and reinvest
such funds in Collateral Loans as permitted under and in accordance with the
requirements of Article X and such Borrower Order and (ii) apply Principal
Proceeds to make a prepayment of the Loans in accordance with Section 2.6.

 

After the Reinvestment Period, the Borrower (or the Services Provider on behalf
of the Borrower) may by Borrower Order direct the Collateral Agent to, and upon
receipt of such Borrower Order the Collateral Agent shall apply Principal
Proceeds received by the Borrower (before or after the end of the Reinvestment
Period) towards (A) the purchase or origination of Collateral Loans or (B) the
payment or funding of Unfunded Amounts, in each case pursuant to commitments
entered into by the Borrower prior to the end of the Reinvestment Period.

 

By Borrower Order, the Borrower (or the Services Provider on behalf of the
Borrower) may at any time direct the Collateral Agent to, and, upon receipt of
such Borrower Order, the Collateral Agent shall, pay from time to time on dates
other than Quarterly Payment Dates from Interest Proceeds on deposit in the
Collection Account, Administrative Expenses (which shall be payable in the order
specified in the definition thereof); provided that the aggregate amount of
Administrative Expenses paid in any Due Period (excluding Administrative
Expenses paid on Quarterly Payment Dates pursuant to the Priority of Payments)
shall not exceed the Retained Expense Amount determined on the immediately prior
Quarterly Payment Date plus, without duplication, the Quarterly Cap applicable
on the next Quarterly Payment Date.

 

(e)                                  The Collateral Agent shall transfer to the
Payment Account for application pursuant to Section 9.1(a), on or about the
Business Day (but in no event more than two Business Days) prior to each
Quarterly Payment Date, any amounts then held in the Collection Account other
than proceeds received after the end of the Due Period with respect to such
Quarterly Payment Date.

 

(f)                                   The Collateral Agent may from time to time
establish any additional accounts and/or subaccounts, which in each case shall
be subject to the lien of the Collateral Agent for the benefit of the Secured
Parties, deemed necessary by the Collateral Agent for convenience in
administering the Collateral.

 

(g)                                  The Collateral Agent agrees to give the
Borrower, the Services Provider, the Lenders prompt notice if an Administrative
Officer of the Collateral Agent obtains actual knowledge of or receives written
notice that the Collection Account or any funds on deposit therein, or otherwise
to the credit of the Collection Account, shall become subject to any writ,
order, judgment, warrant of attachment, execution or similar process.

 

(h)                                 At any time and from time to time the
Borrower, or the Services Provider on the Borrower’s behalf, may deposit into
the Collection Account funds not previously subject

 

117

--------------------------------------------------------------------------------


 

to the Lien of the Collateral Agent (for the benefit of the Secured Parties)
granted under this Agreement; provided that (i) the requirements of Section 6.5
are complied with, if applicable, and (ii) upon such deposit into the Collection
Account, such funds shall automatically be subject to the Lien of the Collateral
Agent (for the benefit of the Secured Parties) granted under this Agreement. Any
such deposit shall be irrevocable. The Borrower shall notify the Agents in
writing of any such deposit prior to or contemporaneously therewith.

 

Section 8.3                                    Payment Account; Future Funding
Reserve Account; Interest Reserve Account; Lender Collateral Account; Closing
Expense Account.

 

(a)                                 Payment Account. The Collateral Agent shall,
on or prior to the Closing Date, establish a single, segregated non-interest
bearing trust account in the name ORCC Financing II LLC Payment Account, subject
to the lien of State Street Bank and Trust Company, as Collateral Agent for the
benefit of the Secured Parties”, which shall be designated as the “Payment
Account” and which shall be governed solely by the terms of this Agreement and
the Account Control Agreement. Such account shall be held in trust for the
benefit of the Secured Parties and the Collateral Agent shall have exclusive
control over such account, subject to the Borrower’s right to give instructions
specified herein, and the sole right of withdrawal. Any and all funds at any
time on deposit in, or otherwise to the credit of, the Payment Account shall be
held in trust by the Collateral Agent for the benefit of the Secured Parties.
Except as provided in Sections 6.4 and 9.1, the only permitted withdrawal from
or application of funds on deposit in, or otherwise to the credit of, the
Payment Account shall be to pay the interest on and the principal of the Loans
in accordance with their terms and the provisions of this Agreement and, upon
Borrower Order or in accordance with the Payment Date Report, to pay fees,
Administrative Agent Fees, Collateral Agent Fees, Collateral Administrator Fees,
Document Custodian Fee, Administrative Expenses, Increased Costs and other
amounts specified therein, each in accordance with (and subject to the
limitations contained in) the Priority of Payments. The Collateral Agent agrees
to give the Borrower, the Services Provider and the Lenders immediate notice if
an Administrative Officer of the Collateral Agent obtains actual knowledge of or
receives written notice that the Payment Account or any funds on deposit
therein, or otherwise to the credit of the Payment Account, shall become subject
to any writ, order, judgment, warrant of attachment, execution or similar
process. The Borrower shall not have any legal, equitable or beneficial interest
in the Payment Account other than in accordance with the Priority of Payments.
The Payment Account shall remain at all times with an Eligible Account Bank, and
the amounts therein shall remain uninvested.

 

(b)                                 Future Funding Reserve Account. The
Collateral Agent shall, on or prior to the Closing Date, establish a single,
segregated non-interest bearing trust account in the name “ORCC Financing II LLC
Future Funding Reserve Account, subject to the lien of State Street Bank and
Trust Company, as Collateral Agent for the benefit of the Secured Parties”,
which shall be designated as the “Future Funding Reserve Account” and which
shall be governed solely by the terms of this Agreement and the Account Control
Agreement. Such account shall be held in trust for the benefit of the Secured
Parties. The Collateral Agent shall maintain on deposit in the Future Funding
Reserve Account an amount equal to (i) the aggregate Unfunded Amount as of such
date (as identified by the Borrower, or the Services Provider on behalf of the
Borrower) minus (ii) if such date is prior to the end of the Commitment Period,
the excess (if any) of (x) the Total Revolving Commitment on such date over
(y) the aggregate principal amount of the

 

118

--------------------------------------------------------------------------------


 

Revolving Loans outstanding on such date (the “Required Amount”), in accordance
with Articles VIII and IX. The Borrower (or the Services Provider on behalf of
the Borrower) shall by Borrower Order direct the Collateral Agent to, and upon
receipt of such Borrower Order the Collateral Agent shall, transfer Principal
Proceeds to the Future Funding Reserve Account on any Business Day on which
amounts standing to the credit of the Future Funding Reserve Account do not
equal or exceed the Required Amount. By Borrower Order (which may be in the form
of standing instructions), the Borrower (or the Services Provider on behalf of
the Borrower) may, so long as no Event of Default has occurred and is
continuing, direct the Collateral Agent to, and, upon receipt of such Borrower
Order, the Collateral Agent shall, invest all funds received into the Future
Funding Reserve Account as so directed solely in overnight funds that are
Eligible Investments. The only permitted withdrawals from or applications of
funds on deposit in, or otherwise to the credit of, the Future Funding Reserve
Account shall, at the direction of the Borrower (or the Services Provider on
behalf of the Borrower) be (i) to fund or pay Unfunded Amounts, (ii) at the
election of the Borrower during the Reinvestment Period, to be applied as
Principal Proceeds for use as is provided in this Agreement (including, without
limitation, as provided in Section 9.1(a)(ii)) and (iii) after the Reinvestment
Period, to the extent of any Excess Reserve Amount, to be applied as Principal
Proceeds in accordance with Section 9.1(a)(ii). Notwithstanding the foregoing,
the amount of all funds on deposit in the Future Funding Reserve Account on any
date that exceeds the Required Amount on such date shall be transferred, at the
direction of the Borrower (or the Services Provider on behalf of the Borrower)
to the Collection Account on such date and applied as Principal Proceeds. For
the avoidance of doubt, any amounts transferred from the Future Funding Reserve
Account for application as Principal Proceeds as provided above shall be further
invested in Collateral Loans (to the extent expressly permitted by the other
provisions in this Agreement) or applied as Principal Proceeds in accordance
with Section 9.1(a)(ii), in each case as expressly provided in this Agreement.
The Collateral Agent agrees to give the Borrower and the Services Provider
immediate notice if an Administrative Officer of the Collateral Agent obtains
actual knowledge of or receives written notice that the Future Funding Reserve
Account or any funds on deposit therein, or otherwise to the credit of the
Future Funding Reserve Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. The Future
Funding Reserve Account shall remain at all times with an Eligible Account Bank.
Any interest earned on Eligible Investments held in the Future Funding Reserve
Account shall be applied as Interest Proceeds.

 

(c)                                  Interest Reserve Account. The Collateral
Agent shall, on or prior to the Closing Date, establish a single, segregated
trust account in the name “ORCC Financing II LLC Interest Reserve Account,
subject to the lien of State Street Bank and Trust Company, as Collateral Agent
for the benefit of the Secured Parties”, which shall be designated as the
“Interest Reserve Account” and which shall be governed solely by the terms of
this Agreement and the Account Control Agreement and maintained with the
Securities Intermediary in accordance with the Account Control Agreement for the
benefit of the Secured Parties. The only permitted deposits to or withdrawals
from the Interest Reserve Account shall be in accordance with the provisions of
this Agreement. The Borrower shall not have any legal, equitable or beneficial
interest in the Interest Reserve Account other than in accordance with this
Agreement and the Priority of Payments. On or prior to the Closing Date, the
Borrower shall deposit or cause to be deposited $0.00 into the Interest Reserve
Account. Amounts on deposit in the Interest Reserve Account will be invested in
Eligible Investments selected by the Services Provider (on behalf of the
Borrower), and earnings from all such investments will be deposited in the

 

119

--------------------------------------------------------------------------------


 

Collection Account as Interest Proceeds. On the first Quarterly Payment Date,
funds in the Interest Reserve Account as of the related Determination Date will
be applied as Interest Proceeds on such Quarterly Payment Date in accordance
with the Priority of Payments, but solely to the extent that other Interest
Proceeds are not available to satisfy all amounts described in
Section 9.1(a)(i)(A) through (E). On the second Quarterly Payment Date,
remaining funds in the Interest Reserve Account as of the related Determination
Date will be applied as Interest Proceeds on such Quarterly Payment Date in
accordance with the Priority of Payments and the Interest Reserve Account will
be closed.  The Interest Reserve Account shall remain at all times with an
Eligible Account Bank.

 

(d)                                 Lender Collateral Account.

 

(i)                                     The Collateral Agent shall, on or prior
to the Closing Date, establish a single, segregated trust account in the name
“ORCC Financing II LLC Lender Collateral Account”, which shall be designated as
the “Lender Collateral Account” and which shall be governed solely by the terms
of this Agreement and the Account Control Agreement and maintained with the
Securities Intermediary in accordance with the Account Control Agreement for the
benefit of the Secured Parties.  The Collateral Agent shall have exclusive
control over such account (and each subaccount thereof) and the sole right of
withdrawal.  The Lender Collateral Account may contain any number of subaccounts
for the purposes described in this Section 8.3(d).  The only permitted deposits
to or withdrawals from the Lender Collateral Account shall be in accordance with
the provisions of this Agreement.  The Borrower shall not have any legal,
equitable or beneficial interest in the Lender Collateral Account (or any
subaccount thereof) other than in accordance with this Agreement.

 

(ii)                                  If any Revolving Lender shall at any time
be required to deposit any amount in the Lender Collateral Account in accordance
with Section 11.5(b)(i), then (x) the Collateral Agent shall create a segregated
subaccount with respect to such Revolving Lender (the “Lender Collateral
Subaccount” of such Revolving Lender) and (y) the Collateral Agent shall deposit
all funds received from such Revolving Lender into such Lender Collateral
Subaccount.  The only permitted withdrawal from or application of funds credited
to a Lender Collateral Subaccount shall be as specified in this Section 8.3(d). 
Amounts on deposit in Lender Collateral Subaccount will be invested in Eligible
Investments selected by the Services Provider, and earnings from all such
investments will be remitted to the applicable Lender to the extent such Lender
has fully funded such Lender Collateral Subaccount.

 

(iii)                               With respect to any Revolving Lender, the
deposit of any funds in the applicable Lender Collateral Subaccount by such
Revolving Lender shall not constitute a Borrowing by the Borrower and shall not
constitute a utilization of the Revolving Commitment of such Revolving Lender,
and the funds so deposited shall not constitute principal outstanding under the
Revolving Loans.  However, from and after the establishment of a Lender
Collateral Subaccount, the obligation of such Revolving Lender to make Revolving
Loans as part of any Borrowing

 

120

--------------------------------------------------------------------------------


 

under this Agreement shall be satisfied by the Collateral Agent withdrawing
funds from such Lender Collateral Subaccount in the amount of such Revolving
Lender’s Percentage Share of such Borrowing.  All payments of principal from the
Borrower with respect to Revolving Loans made by such Revolving Lender (whether
or not originally funded from such Lender Collateral Subaccount) shall be made
by depositing the related funds into such Lender Collateral Subaccount and all
other payments from the Borrower (including without limitation all interest and
Commitment Fees) shall be made to such Revolving Lender in accordance with the
order specified in the Priority of Payments.  The Collateral Agent shall have
full power and authority to withdraw funds from each such Lender Collateral
Subaccount at the time of, and in connection with, the making of any such
Borrowing and to deposit funds into each such Lender Collateral Subaccount, all
in accordance with the terms of and for the purposes set forth in this
Agreement.

 

(iv)                              Notwithstanding anything to the contrary
herein, if on any Quarterly Payment Date (or on any other Business Day upon one
Business Day’s prior written request from such Revolving Lender) the sum of the
amount of funds on deposit in the Lender Collateral Subaccount exceeds such
Revolving Lender’s Undrawn Commitment at such time (whether due to a reduction
in the aggregate amount of the Revolving Commitments or otherwise), then the
Collateral Agent shall remit to such Revolving Lender a portion of the funds
then held in the related Lender Collateral Subaccount in an aggregate amount
equal to such excess.  Upon the termination of the Revolving Commitments
(including following the occurrence of an Event of Default), the Collateral
Agent shall promptly (and no later than one Business Day after such termination)
remit to such Revolving Lender all of the funds then held in its related Lender
Collateral Subaccount and shall terminate such account.

 

(v)                                 Except as otherwise provided in this
Agreement, for so long as any amounts are on deposit in any Lender Collateral
Subaccount, the Collateral Agent shall invest and reinvest such funds in
Eligible Investments of the type described in clause (iv) of the definition
thereof.  Interest received on such Eligible Investments shall be retained in
such Lender Collateral Subaccount and invested and reinvested as aforesaid.  Any
gain realized from such investments shall be credited to such Lender Collateral
Subaccount and any loss resulting from such investments shall be charged to such
Lender Collateral Subaccount.  Neither the Borrower nor the Collateral Agent
shall in any way be held liable by reason of any insufficiency of such Lender
Collateral Subaccount resulting from any loss relating to any such investment. 
The Lender Collateral Account shall remain at all times with an Eligible Account
Bank.

 

(e)                                  Closing Expense Account. The Collateral
Agent shall, on or prior to the Closing Date, establish a single, segregated
non-interest bearing trust account in the name “ORCC Financing II LLC Closing
Expense Account, subject to the lien of the Collateral Agent for the benefit of
the Secured Parties”, which shall be designated as the “Closing Expense Account”
and which shall be governed solely by the terms of this Agreement and the
Account

 

121

--------------------------------------------------------------------------------


 

Control Agreement. The Collateral Agent shall have exclusive control over such
account, subject to the Borrower’s right to give instructions specified herein,
and the sole right of withdrawal. Any and all funds at any time on deposit in,
or otherwise to the credit of, the Closing Expense Account shall be held in
trust by the Collateral Agent for the benefit of the Secured Parties. On or
prior to the Closing Date, the Borrower shall deposit or cause to be deposited
approximately $2,910,000.00 into the Closing Expense Account. On any Business
Day during the period that the Closing Expense Account is open, the Collateral
Agent shall apply funds from the Closing Expense Account, as directed by the
Borrower (or the Services Provider on behalf of the Borrower), to pay fees and
expenses of the Borrower incurred in connection with the structuring,
consummation, closing and post-closing of the transaction contemplated by this
Agreement. Upon the delivery, on any date that is at least 60 days after the
Closing Date, of a Borrower Order instructing the Collateral Agent to close the
Closing Expense Account, all funds in the Closing Expense Account will be
deposited in the Collection Account as Interest Proceeds and the Closing Expense
Account will be closed. By Borrower Order (which may be in the form of standing
instructions), the Borrower (or the Services Provider on behalf of the Borrower)
may, so long as no Event of Default has occurred and is continuing, direct the
Collateral Agent to, and, upon receipt of such Borrower Order, the Collateral
Agent shall, invest all funds received into the Closing Expense Account during a
Due Period as so directed by the Borrower (or the Services Provider on behalf of
the Borrower) in Eligible Investments. Any income earned on amounts deposited in
the Closing Expense Account will be deposited in the Collection Account as
Interest Proceeds as it is received. The Collateral Agent agrees to give the
Borrower and the Services Provider immediate notice if an Administrative Officer
of the Collateral Agent obtains actual knowledge of or receives written notice
that the Closing Expense Account or any funds on deposit therein, or otherwise
to the credit of the Closing Expense Account, shall become subject to any writ,
order, judgment, warrant of attachment, execution or similar process. The
Closing Expense Account shall remain at all times with an Eligible Account Bank.
The only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Closing Expense Account shall be in accordance
with the provisions of this Section 8.3(d).

 

Section 8.4                                    Custodial Account.

 

(a)                                 The Collateral Agent shall, on or prior to
the Closing Date, establish a single, segregated non-interest bearing trust
account in the name “ORCC Financing II LLC Custodial Account, subject to the
lien of the Collateral Agent for the benefit of the Secured Parties”, which
shall be designated as the “Custodial Account” and which shall be governed
solely by the terms of this Agreement and the Account Control Agreement. Such
account shall be maintained with the Securities Intermediary pursuant to the
terms of the Account Control Agreement and over which the Collateral Agent shall
have exclusive control, subject to the Borrower’s right to give instructions
specified herein, and the sole right of withdrawal. Any and all assets or
securities at any time on deposit in, or otherwise to the credit of, the
Custodial Account shall be held by the Custodian for the benefit for the
Collateral Agent for the benefit of the Secured Parties. Except in connection
with a liquidation pursuant to Article VI, the only permitted withdrawal from
the Custodial Account or in, or otherwise to the credit of, the Custodial
Account shall be as directed, upon Borrower Order, in accordance with the
provisions of Sections 8.5 and 8.6. The Collateral Agent agrees to give the
Borrower, the Services Provider and the Lenders immediate notice if an
Administrative Officer of the Collateral Agent obtains actual knowledge of or
receives written notice that the Custodial Account or any assets or

 

122

--------------------------------------------------------------------------------


 

securities on deposit therein, or otherwise to the credit of the Custodial
Account, has become subject to any writ, order, judgment, warrant of attachment,
execution or similar process. The Custodial Account shall remain at all times
with an Eligible Account Bank and shall remain uninvested.

 

The Collateral Agent shall appoint a custodian (the “Custodian”) to act as a
securities intermediary for purposes of this Agreement and the other Loan
Documents. Initially, such Custodian shall be State Street. Any successor
custodian shall be a state or national bank or trust company which (i) is not an
Affiliate of the Borrower, (ii) has a combined capital and surplus of at least
U.S.$200,000,000, (iii) has a rating of at least “BBB+” by S&P and (iv) is a
securities intermediary. If at any time the Custodian does not satisfy the
conditions set forth in the foregoing sentence, the Borrower (subject to the
consent of the Majority Lenders) shall appoint a replacement Custodian within 30
days of an Authorized Officer of the Borrower becoming aware of such
circumstance. The rights, protections, immunities and indemnities afforded to
the Collateral Agent under this Agreement shall also be afforded to the
Custodian.

 

(b)                                 Except as otherwise provided in Sections 8.5
and 8.6, all right, title and interest of the Borrower in and to the Custodial
Account, all related property, and all proceeds thereof shall be subject to the
security interest of the Collateral Agent hereunder.

 

(c)                                  With respect to securities (including
without limitation debt and equity securities, bonds, money market funds and
mutual funds) issued in the United States, the Shareholders Communications Act
of 1985 (the “Act”) requires the Custodian to disclose to the issuers of such
securities, upon their request, the name, address and securities position of its
customers who are (a) the “beneficial owners” (as defined in the Act) of such
issuer’s securities, if the beneficial owner does not object to such disclosure,
or (b) acting as a “respondent bank” (as defined in the Act) with respect to
such securities. (Under the Act, “respondent banks” do not have the option of
objecting to such disclosure upon the issuers’ request.) The Act defines a
“beneficial owner” as any person who has, or shares, the power to vote a
security (pursuant to an agreement or otherwise), or who directs the voting of a
security. The Act defines a “respondent bank” as any bank, association or other
entity that exercises fiduciary powers which holds securities on behalf of
beneficial owners and deposits such securities for safekeeping with a bank, such
as the Custodian. Under the Act, a customer is either the “beneficial owner” or
a “respondent bank”. The “customer” for purposes hereof shall mean the Borrower
and each Lender, each of which shall be deemed to be the “beneficial owner” (as
defined in the Act) of such securities to be held by the Custodian hereunder,
and each of the Borrower and the Lenders hereby waives any objection to the
disclosure of its name, address and securities position to any such issuer which
requests such information pursuant to the Act for the specific purpose of direct
communications between such issuer and the Borrower and each Lender. Each of the
Borrower and the Lenders may, by written notice to the Custodian, opt out of the
waiver referred to in the foregoing sentence and elect not to consent to the
disclosure referred to in the foregoing sentence. With respect to such
securities issued outside of the United States, information shall be released to
issuers only if required by law or regulation of the particular country in which
the securities are located.

 

(d)                                 At any time and from time to time the
Borrower, or the Services Provider on the Borrower’s behalf, may deposit into
the Custodial Account Collateral Loans and/or

 

123

--------------------------------------------------------------------------------


 

Eligible Investments not previously subject to the Lien of the Collateral Agent
(for the benefit of the Secured Parties) granted under this Agreement; provided
that (i) the requirements of Section 6.5 are complied with and (ii) upon such
deposit into the Custodial Account, such assets shall automatically be subject
to the Lien of the Collateral Agent (for the benefit of the Secured Parties)
granted under this Agreement. Any such deposit shall be irrevocable. The
Borrower shall notify the Agents in writing of any such deposit prior to or
contemporaneously therewith.

 

Section 8.5                                    Acquisition of Collateral Loans
and Eligible Investments. Each time that the Borrower acquires any Collateral
Loan, Eligible Investment or other Collateral, the Borrower shall, if such
Collateral Loan or Eligible Investment or other Collateral has not already been
transferred to the Custodial Account, transfer or cause the transfer of such
Collateral Loan or Eligible Investment and other Collateral to the Custodian to
be held for the benefit of the Collateral Agent in accordance with the terms of
this Agreement. The security interest of the Collateral Agent in the funds or
other property utilized in connection with such acquisition shall, immediately
and without further action on the part of the Collateral Agent, be released. The
security interest of the Collateral Agent shall nevertheless come into existence
and continue in the Collateral Loans and Eligible Investments and other
Collateral so acquired, including all rights of the Borrower in and to any
Related Contracts and Collections with respect to such Collateral Loans and
Eligible Investments and other Collateral.

 

Section 8.6                                    Release of Security Interest in
Sold Collateral Loans and Eligible Investments; Release of Security Interests
Upon Termination.

 

(a)                                 Upon any sale or other disposition of a
Collateral Loan or Eligible Investment or other Collateral (or portion thereof)
in accordance with the terms of this Agreement, the security interest of the
Collateral Agent in such Collateral Loan or Eligible Investment or other
Collateral (or the portion thereof which has been sold or otherwise disposed
of), and in all Collections and rights under Related Contracts with respect to
such Collateral Loan or Eligible Investment or other Collateral (but not in the
proceeds of such sale or other disposition) shall, immediately upon the sale or
other disposition of such Collateral Loan or Eligible Investment or other
Collateral (or such portion), and without any further action on the part of the
Collateral Agent, be released, except for the proceeds of such sale or other
disposition and except to the extent of the interest, if any, in such Collateral
Loan or Eligible Investment or other Collateral which is then retained by the
Borrower or which thereafter reverts to the Borrower for any reason.

 

(b)                                 Upon the payment in full of the Obligations
and termination of all Commitments hereunder, the Collateral shall be released
from the liens created hereby and under the other Loan Documents, and this
Agreement and all obligations of the Agents and each Lender hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Borrower. At the
request and sole expense of the Borrower following any such termination, the
Administrative Agent and/or the Collateral Agent, as applicable, shall promptly
deliver to the Borrower (or its designee) any Collateral held by such Agent
hereunder, and execute and deliver to the Borrower such documents as the
Borrower shall reasonably request to evidence such termination. Any such release
or termination shall be subject to the provision that the Obligations shall be
reinstated if after such release or termination any portion of any payment in
respect of the Obligations shall

 

124

--------------------------------------------------------------------------------


 

be rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payment had not been made.

 

Section 8.7                                    Method of Collateral Transfer.
Notwithstanding any other provision of this Agreement, each item of Collateral
shall be delivered to the Custodian by:

 

(a)                                 with respect to such of the Collateral as
constitutes an instrument, tangible chattel paper, a negotiable document (other
than Related Contracts), or money, causing the Custodian to take possession of
such instrument indorsed to the Custodian or in blank, or such money, negotiable
document, or tangible chattel paper, in the State of New York separate and apart
from all other property held by the Custodian;

 

(b)                                 with respect to such of the Collateral as
constitutes a certificated security in bearer form, causing the Custodian to
take possession of the related security certificate in the State of New York;

 

(c)                                  with respect to such of the Collateral as
constitutes a certificated security in registered form, causing the Custodian to
take possession of the related security certificate in the State of New York or
the Commonwealth of Massachusetts, indorsed to the Custodian or in blank by an
effective indorsement, or registered in the name of the Custodian, upon original
issue or registration of transfer by the issuer of such certificated security;

 

(d)                                 with respect to such of the Collateral as
constitutes an uncertificated security, causing the issuer of such
uncertificated security to register the Custodian or its nominee for the account
of the Custodian as the registered owner of such uncertificated security;

 

(e)                                  with respect to such of the Collateral as
constitutes a security entitlement, causing the Securities Intermediary to
indicate by book entry that the financial asset relating to such security
entitlement has been credited to the Custodial Account;

 

(f)                                   with respect to such of the Collateral as
constitutes a deposit account, causing such deposit account to be established
and maintained in the name of the Collateral Agent or the Custodian, as
applicable, by a bank the jurisdiction of which for purposes of the UCC is the
State of New York;

 

(g)                                  with respect to such of the Collateral as
constitutes cash, causing such cash to be credited to a Covered Account that is
a deposit account; and

 

(h)                                 taking such additional or alternative
procedures as may hereafter become appropriate to grant a first priority,
perfected security interest in such items of the Collateral to the Collateral
Agent, consistent with applicable law or regulations.

 

If any item of Collateral is a financial asset issued by an issuer that is not
the United States of America, an agency or instrumentality thereof, or some
other United States person or entity, and if such item cannot be delivered as
set forth above, such item may be delivered by the

 

125

--------------------------------------------------------------------------------


 

Collateral Agent holding such item in an account created and maintained in the
name of the Collateral Agent with a banking or securities institution or a
clearing agency or system located outside the United States such that the
Collateral Agent holds a first priority, perfected security interest in such
item of Collateral.

 

The Borrower agrees to record and file after the Closing Date all appropriate
UCC-1 financing statements, continuation statements, and other amendments,
meeting the requirements of applicable law in such manner and in such
jurisdictions as are necessary to perfect and protect the interests of the
Secured Parties in the Collateral under the applicable UCC against all creditors
of and purchasers from the Borrower. The Borrower promptly shall deliver
file-stamped copies of such UCC-1 financing statements, continuation statements,
and amendments to the Agents.

 

In connection with each transfer of an item of Collateral to the Collateral
Agent and/or the Custodian, the Collateral Agent or the Custodian, as
applicable, shall make appropriate notations on its records indicating that such
item of the Collateral is held for the benefit of the Secured Parties pursuant
to and as provided in this Agreement and the other Loan Documents. Effective
upon the transfer of an item of Collateral to the Collateral Agent and/or the
Custodian, the Collateral Agent or the Custodian, as applicable, shall be deemed
to acknowledge that it holds such item of Collateral as Collateral Agent or as
Custodian, as applicable, under this Agreement and the other Loan Documents for
the benefit and security of the Secured Parties.

 

Notwithstanding any other provision of this Agreement, the Collateral Agent
shall not hold any item of Collateral through an agent except as expressly
permitted by this Section 8.7.

 

Section 8.8                                    Continuing Liability of the
Borrower. Notwithstanding anything herein to the contrary, the Borrower shall
remain liable under each Related Contract, interest and obligation included in
the Collateral, to observe and perform all the conditions and obligations to be
observed and performed by it thereunder (including any undertaking to maintain
insurance), all in accordance with and pursuant to the terms and provisions
thereof, and shall do nothing to impair the security interest of the Collateral
Agent in any Collateral. None of the Collateral Agent, the Document Custodian,
the Custodian or any Secured Party shall have any obligation or liability under
any such Related Contract, interest or obligation by reason of or arising out of
this Agreement or the receipt by the Collateral Agent, the Document Custodian,
the Custodian or any Secured Party of any payment relating to any such Related
Contract, interest or obligation pursuant hereto, nor shall the Collateral
Agent, the Document Custodian, the Custodian or any Secured Party be required or
obligated in any manner to perform or fulfill any of the obligations of the
Borrower thereunder or pursuant thereto, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any such Related Contract,
interest or obligation, or to present or file any claim, or to take any action
to collect or enforce any performance or the payment of any amount thereunder to
which it may be entitled at any time.

 

Section 8.9                                    Reports.

 

(a)                                 The Collateral Administrator shall deliver
or make available to the Borrower by 11:00 a.m. (New York time) on each Business
Day a report describing all Money

 

126

--------------------------------------------------------------------------------


 

(including but not limited to a breakdown of all such amounts into Interest
Proceeds and Principal Proceeds) and other property received by it pursuant to
the terms of this Agreement and the other Loan Documents on the preceding
Business Day (the “Daily Report”). If any Money or property shall be received by
the Collateral Agent on a day that is not a Business Day, the Collateral
Administrator shall deliver the Daily Report with respect thereto to the
Borrower on the next Business Day.

 

(b)                                 The Collateral Administrator shall compile
and provide, subject to the Collateral Administrator’s receipt from the Services
Provider, the Borrower or the Administrative Agent, as applicable, such
information with respect to the Collateral Loans and Eligible Investments to the
extent not maintained or in the possession of the Collateral Administrator, the
Collateral Report and the Payment Date Report in accordance with Exhibit D and
Exhibit E hereof, respectively, and prepare drafts of such Collateral Report and
Payment Date Report and provide such drafts to the Services Provider for review
and approval; provided that each such draft is to be provided no later than four
days prior to the date the Collateral Report or the Payment Date Report, as
applicable, is due. The Borrower shall cause the Services Provider to review and
confirm the calculations made by the Collateral Administrator in such Collateral
Report or Payment Date Report within one Business Day prior to the due date of
the Collateral Report or the Payment Date Report.

 

The Services Provider, the Administrative Agent, the Collateral Agent and the
Borrower shall cooperate with the Collateral Administrator in connection with
the preparation by the Collateral Administrator of Collateral Reports and
Payment Date Reports. The Services Provider shall review and verify the contents
of the aforesaid reports, instructions, statements and certificates, and upon
verification shall make such reports available to S&P. Upon receipt of approval
from the Services Provider, the Collateral Administrator shall transmit the same
to the Borrower and shall make such reports available to the Administrative
Agent and each Lender.

 

(c)                                  The Collateral Administrator may
conclusively rely on and without any investigation, information provided by the
Services Provider, Borrower and Administrative Agent in preparation of the
Collateral Report and Payment Date Report. Nothing herein shall obligate the
Collateral Administrator to review or examine such information for accuracy,
correctness or validity.

 

The Collateral Administrator will make the Collateral Report and Payment Date
Report available via its internet website. The Collateral Administrator’s
internet website shall initially be located at http://www.mystatestreet.com. The
Collateral Administrator may change the way such statements are distributed. As
a condition to access to the Collateral Administrator’s internet website, the
Collateral Administrator may require registration and the acceptance of a
disclaimer. The Collateral Administrator shall be entitled to rely on but shall
not be responsible for the content or accuracy of any information provided in
the Collateral Report and the Payment Date Report which the Collateral
Administrator disseminates in accordance with this Agreement and may affix
thereto any disclaimer it deems appropriate in its reasonable discretion.

 

(d)                                 Nothing herein shall impose or imply any
duty or obligation on the part of the Collateral Administrator to verify,
investigate or audit any such information or data, or to determine or monitor on
an independent basis whether any issuer of the Collateral Loan is in

 

127

--------------------------------------------------------------------------------


 

default or in compliance with the underlying documents governing or securing
such securities, from time to time, the role of the Collateral Administrator
hereunder being solely to perform certain mathematical computations and data
comparisons as provided herein.

 

(e)                                  The Collateral Administrator shall have no
liability for any failure, inability or unwillingness on the part of the
Services Provider or the Borrower or the Administrative Agent to provide
accurate and complete information on a timely basis to the Collateral
Administrator, or otherwise on the part of any such party to comply with the
terms of this Agreement, and shall have no liability for any inaccuracy or error
in the performance or observance on the Collateral Administrator’s part of any
of its duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

 

(f)                                   If, in performing its duties under this
Section 8.9 in connection with compiling and delivering reports, the Collateral
Administrator is required to decide between alternative courses of action, the
Collateral Administrator may request written instructions from the Services
Provider, acting on behalf of the Borrower, as to the course of action desired
by it. If the Collateral Administrator does not receive such instructions within
three Business Days after it has requested them, the Collateral Administrator
may, but shall be under no duty to, take or refrain from taking any such courses
of action. The Collateral Administrator shall act in accordance with
instructions received after such three-Business Day period except to the extent
it has already taken, or committed itself to take action inconsistent with such
instructions. The Collateral Administrator shall be entitled to rely on the
advice of legal counsel and independent accountants in performing its duties
hereunder and shall be deemed to have acted in good faith if it acts in
accordance with such advice.

 

ARTICLE IX

 

APPLICATION OF MONIES

 

Section 9.1                                    Disbursements of Funds from
Payment Account.

 

(a)                                 Notwithstanding any other provision of this
Agreement other than Section 6.4, but subject to the other subsections of this
Section 9.1 and Article II (with respect to optional repayment of Loans), on
each Quarterly Payment Date, the Collateral Agent shall disburse amounts
transferred to the Payment Account from the Collection Account pursuant to
Section 8.2(e) as follows and for application in accordance with the following
priorities (the “Priority of Payments”):

 

(i)                                     On each Quarterly Payment Date, prior to
the distribution of any Principal Proceeds, Interest Proceeds shall be applied
as follows:

 

(A)                               to the payment of the following amounts in the
following priority (without duplication): (1) Taxes (but not including any
accrued and unpaid Increased Costs), registration and filing fees then due and
owing by the Borrower and by the owner of Borrower, if Borrower is treated for
U.S. federal income tax purposes as an entity disregarded as

 

128

--------------------------------------------------------------------------------


 

separate from a sole owner, in respect of Borrower or its assets, (2) accrued
and unpaid Administrative Expenses in the order set forth in the definition
thereof and (3) on any Quarterly Payment Date other than the final Quarterly
Payment Date, to the retention in the Collection Account of an amount equal to
the Retained Expense Amount for such Quarterly Payment Date; provided that the
aggregate amount of payments under this clause (A)(2) and (3) shall not exceed
on any Quarterly Payment Date the sum of (a) the Quarterly Cap plus (b) the
Retained Expense Amount determined on the immediately prior Quarterly Payment
Date less (c) Administrative Expenses paid pursuant to Section 8.2(d) during the
Due Period relating to such Quarterly Payment Date;

 

(B)                               if the Borrower is party to any Interest Hedge
Agreements, to the payment of any amounts owing by the Borrower to the Interest
Hedge Counterparties thereunder (exclusive of any early termination or
liquidation payment owing by the Borrower by reason of the occurrence of an
event of default or termination event thereunder with respect to such Interest
Hedge Counterparty where such Interest Hedge Counterparty is the sole affected
party or the defaulting party);

 

(C)                               unless deferred by the Services Provider (or
its designee), to the payment to the Services Provider (or its designee) of all
due and unpaid Senior Services Fees that have not been deferred on prior
Quarterly Payment Dates);

 

(D)                               to the Lenders for payment (on a pro rata
basis) of accrued interest and solely to the Revolving Lenders in respect of
their Revolving Loans, Commitment Fees (ratably in proportion to their
respective Percentage Shares) on the Loans due on such Quarterly Payment Date
(excluding the additional two percent of interest payable at the Post-Default
Rate);

 

(E)                                if any of the Coverage Tests are not
satisfied as of the related Calculation Date, to the prepayment of principal of
the Loans (to be allocated to the Loans according to the Principal Allocation
Formula) until such tests satisfied;

 

(F)                                 to the payment of amounts described in
clause (A) above to the extent not paid thereunder (without regard to any cap or
limitation);

 

(G)                               first, to the payment of amounts described in
clause (D) above to the extent not paid thereunder, and second, to the payment
of any Lender’s Increased Costs;

 

(H)                              to the payment to the Services Provider (or its
designee) of any previously deferred Senior Services Fees that the Services
Provider

 

129

--------------------------------------------------------------------------------


 

elects to be paid on such Quarterly Payment Date by notice to the Collateral
Agent prior to the related Calculation Date;

 

(I)                                   unless deferred by the Services Provider
(or its designee), to the payment to the Services Provider (or its designee) of
(1) all due and unpaid Subordinated Services Fees that have not been deferred on
prior Quarterly Payment Dates and (2) any previously deferred Subordinated
Services Fees that the Services Provider elects to be paid on such Quarterly
Payment Date by notice to the Collateral Agent prior to the related Calculation
Date;

 

(J)                                   if the Borrower is party to any Interest
Hedge Agreements, to any amounts owing by the Borrower to the Interest Hedge
Counterparties under such Interest Hedge Agreements to the extent not paid under
clause (B) above (without regard to any cap or limitation);

 

(K)                               all remaining Interest Proceeds:

 

(1)                                 during the Reinvestment Period, at the sole
discretion of the Services Provider, either (i) to the Borrower for payment as
directed by the Borrower, including as to make a distribution to the Parent;
(ii) to the Collection Account to be applied as Principal Proceeds for the
purchase of additional Collateral Loans, (iii) to be applied to prepay the
principal of the Loans pursuant to Section 2.6, and/or (iv) for deposit into the
Future Funding Reserve Account; and

 

(2)                                 after the Reinvestment Period, to the
Borrower or for payment as directed by the Borrower, either to (i) make a
distribution to the Parent; or (ii)  prepay the principal of the Loans pursuant
to Section 2.6.

 

(ii)                                  On each Quarterly Payment Date, following
the distribution of all Interest Proceeds as set forth in
Section 9.1(a)(i) above, Principal Proceeds (other than Principal Proceeds
previously reinvested in Collateral Loans or otherwise designated by the
Borrower for application pursuant to the parenthetical contained in
Section 8.2(a)(ii) or otherwise to provide for any Unsettled Amount shall be
applied as follows; provided that after giving effect to any such payment no
Commitment Shortfall would exist (and, to the extent that any Commitment
Shortfall would exist, Principal Proceeds shall first be deposited in the Future
Funding Reserve Account in the amount needed to eliminate such Commitment
Shortfall):

 

(A)                               to the payment of unpaid amounts in items
(A) through (E) in Section 9.1(a)(i) above (in such order of priority stated
therein);

 

(B)                               during the Reinvestment Period, all remaining
Principal Proceeds, at the sole discretion of the Services Provider:

 

130

--------------------------------------------------------------------------------


 

(1)                                 to the Collection Account for the purchase
of additional Collateral Loans;

 

(2)                                 to be applied to prepay the principal of the
Loans pursuant to Section 2.6; and/or

 

(3)                                 to be deposited into the Future Funding
Reserve Account;

 

(C)                               after the Reinvestment Period,

 

(1)                                 first, to be applied to the payment of
principal and other obligations on the Loans until repaid in full;

 

(2)                                 second, to the payment of amounts referred
to in items (F) through (J) in Section 9.1(a)(i) above, in the priority set
forth therein but only to the extent not paid in full thereunder; and

 

(3)                                 third, to the Borrower or for payment as
directed by the Borrower, including to make a distribution to the Parent.

 

(b)                                 If on any Quarterly Payment Date the amount
available in the Payment Account from amounts received in the related Due Period
is insufficient to make the full amount of the disbursements required pursuant
to any clause in the Priority of Payments, the Collateral Agent shall make the
disbursements called for in the order and according to the priority set forth
under Section 9.1(a) and ratably or in the order provided within a clause, as
applicable, in accordance with the respective amounts owing under any such
clause, to the extent funds are available therefor.

 

(c)                                  On each Quarterly Payment Date, the
Collateral Administrator (on behalf of the Borrower) shall deliver to the
Administrative Agent, the Collateral Agent, the Services Provider and S&P (so
long as S&P is rating the Loans) a report (the “Payment Date Report”) containing
the information described in Exhibit E hereto pursuant to Section 8.9 specifying
the amount of Interest Proceeds (and, of such amount, the amount of Fee
Proceeds) and Principal Proceeds received during the preceding Due Period and
the amounts to be applied to each purpose set forth in Section 9.1(a). The
information in each Payment Date Report shall be determined as of the
Calculation Date immediately preceding the applicable Quarterly Payment Date.
For the avoidance of doubt, in any month in which a Quarterly Payment Date
occurs, the Collateral Report and the Payment Date Report may be combined into a
single report.

 

(d)                                 In the event that the Services Provider
obtains actual knowledge of or receives written notice that any Interest Hedge
Counterparty defaults in the payment of its obligations to the Borrower under
any Interest Hedge Agreement on the payment date therefor, the Services Provider
shall notify the Borrower which shall (or the Services Provider on behalf of the
Borrower shall) make a demand on such Interest Hedge Counterparty, or any
guarantor, if applicable, demanding payment by 12:00 noon, New York time, on the
next Business Day. The Services Provider shall give notice to the Lenders, the
Administrative Agent, S&P, the Borrower and the Collateral Agent upon the
continuing failure by such Interest Hedge Counterparty (or

 

131

--------------------------------------------------------------------------------


 

applicable guarantor) to perform its obligations for one Business Day following
a demand made by the Borrower (or the Services Provider on behalf of the
Borrower) on such Interest Hedge Counterparty.

 

ARTICLE X

 

SALE OF COLLATERAL LOANS; ELIGIBILITY CRITERIA; CONDITIONS TO SALES AND
PURCHASES

 

Section 10.1                             Sale of Collateral Loans.

 

(a)                                 Sales, Substitutions and Assignments.
Provided that no Event of Default has occurred and is continuing (except for
sales pursuant to clauses (i), (iii), (iv), (vi) or (viii) below which shall be
permitted during the continuance of an Event of Default but only so long as the
Majority Lenders have provided their written consent thereto pursuant to
Section 6.2(a)) and subject to the satisfaction of the conditions specified in
this Agreement, including without limitation Sections 5.33, 10.1(b) and 10.1(c),
the Borrower or the Services Provider (on behalf of the Borrower) may direct the
Collateral Agent in writing to sell, and the Collateral Agent shall sell or
substitute in the manner directed by the Borrower or the Services Provider (on
behalf of the Borrower) in writing, any Collateral Loan or other loan included
in the Collateral (including (x) subject to Section 10.1(b), the sale by
participation of all or a portion of the Borrower’s interest in any Collateral
Loan or other loan and (y) without limitation, the sale by assignment of a
portion of the Borrower’s interest in any Collateral Loan or other loan);
provided that (x) such sale meets the requirements of any one of clauses
(i) through (viii) of this Section 10.1(a) and (y) such substitution shall meet
the requirements of clause (vii) of this Section 10.1(a), each of which
requirements shall be satisfied upon receipt by the Collateral Agent of a trade
ticket or other direction to sell or substitute (which shall be deemed to be a
representation and certification from the Borrower or the Services Provider that
such conditions are satisfied):

 

(i)                                     Credit Risk Loans. The Borrower or the
Services Provider (on behalf of the Borrower) may direct the Collateral Agent in
writing to sell any Credit Risk Loan at any time during or after the
Reinvestment Period without restriction.

 

(ii)                                  Credit Improved Loans. The Borrower or the
Services Provider (on behalf of the Borrower) may direct the Collateral Agent in
writing to sell any Credit Improved Loan either:

 

(A)                               at any time if the Sale Proceeds from such
sale are at least equal to the Investment Criteria Adjusted Balance of such
Credit Improved Loan; or

 

(B)                               during the Reinvestment Period if the
Borrower, or the Services Provider in compliance with the Servicing Standard,
reasonably believes prior to such sale that it will be able to enter into
binding commitments to reinvest all or a portion of the proceeds of such sale in
one or more additional Collateral Loans with an Aggregate Principal

 

132

--------------------------------------------------------------------------------


 

Balance (together with any Collateral (which, for the avoidance of doubt, may be
Collateral Loans or Cash) contributed (which contribution shall be irrevocable)
by the Borrower or the Services Provider on the Borrower’s behalf prior to such
sale) at least equal to the Investment Criteria Adjusted Balance of such Credit
Improved Loan within 30 Business Days of such sale.

 

(iii)                               Defaulted Loans. The Borrower or the
Services Provider (on behalf of the Borrower) may direct the Collateral Agent in
writing to sell any Defaulted Loan at any time during or after the Reinvestment
Period without restriction.

 

(iv)                              Equity Securities. The Borrower or the
Services Provider (on behalf of the Borrower) shall use its commercially
reasonable efforts to effect the sale of any Equity Security within 45 days
after receipt if such Equity Security constitutes Margin Stock, unless such sale
is prohibited by applicable law, in which case such Equity Security shall be
sold as soon as such sale is permitted by applicable law.

 

(v)                                 Discretionary Sales. The Borrower or the
Services Provider on behalf of the Borrower may at any time direct the
Collateral Agent in writing to sell any Collateral Loan that is not covered by
another provision of this Section 10.1; provided that such sale shall be
permitted only so long as the Aggregate Principal Balance of all such Collateral
Loans (excluding CCC Collateral Loans that at the time of the commitment to sell
constituted CCC Excess) sold during the preceding period of twelve calendar
months (or, for the first twelve calendar months after the Closing Date, during
the period commencing on the Closing Date) is not greater than 25% of Total
Capitalization, as of the first day of such twelve calendar month period (or as
of the Closing Date, as the case may be). Any written direction given by the
Borrower or the Services Provider on behalf of the Borrower to the Collateral
Agent that pursuant to this clause (v) shall be deemed a representation and
certification by the Borrower or the Services Provider on behalf of the Borrower
to the Collateral Agent this clause (v) has been satisfied.

 

(vi)                              Mandatory Sales. The Borrower or the Services
Provider (on behalf of the Borrower) shall use its commercially reasonable
efforts to effect the sale of any Collateral Loan (other than Defaulted Loans)
that no longer meets the criteria described in clause (n) in the definition of
“Collateral Loan,” within 18 months of the failure of such Collateral Loan to
meet any such criteria (unless (1) the Rating Condition is satisfied or (2) the
Borrower or the Services Provider determines that such sale would not be in the
best interests of the Lenders).

 

(vii)                           Optional Repurchases or Substitutions by the
Seller Pursuant to the Sale and Contribution Agreement; Limitations on Sales of
Credit Risk Loans and Defaulted Loans.  The Seller may optionally repurchase (or
purchase, as applicable) and substitute Credit Risk Loans and Defaulted Loans
pursuant to and in accordance with the Sale and Contribution Agreement and the
Borrower shall sell and transfer Credit Risk Loans and Defaulted Loans to the
Seller in

 

133

--------------------------------------------------------------------------------


 

connection therewith at any time during or after the Reinvestment Period;
provided that, as certified to the Collateral Agent and the Administrative Agent
by an Authorized Officer of the Services Provider, (A) the Aggregate Principal
Balance of all Credit Risk Loans and Defaulted Loans which are optionally
repurchased or substituted by the Seller pursuant to the Sale and Contribution
Agreement may not exceed an amount equal to 20% of the Net Purchased Collateral
Loan Balance as of such date of repurchase or substitution, (B) such substituted
loan or loans meets the definition of “Collateral Loan”, (C) such purchase or
repurchase complies with the limitations set forth in Section 5.33, (D) such
optional repurchase or substitution will not cause a Default or an Event of
Default, (E) each Coverage Test shall be satisfied after giving effect to such
repurchase or substitution or if not satisfied, maintained or improved,
(F) subject to clause (G) below, each Collateral Quality Test is satisfied (or
if not satisfied, maintained or improved) after giving effect to such repurchase
or substitution, (G) after the Reinvestment Period, the Weighted Average Life of
such substituted loan is less than or equal to the Weighted Average Life of the
replaced Collateral Loan, (H) such substituted loan either exceeds or maintains
the lien priority of the replaced Credit Risk Loan or Defaulted Loan, (I) the
Scenario Default Rate of the Proposed Portfolio (after the substituted loans are
added and replaced loans are removed) shall be the same or better than the
Current Portfolio, (J) the Principal Balance of such substituted loan is not
less than the Principal Balance of the replaced Collateral Loan; provided that
this clause (J) shall not apply during the Reinvestment Period so long as before
and immediately after giving effect to such substitution the
Overcollateralization Ratio is not less than 176.76%  and (K) the Eligibility
Criteria are made no worse after giving effect to such substitution.  The
limitations set forth in subclauses (A) through (K) above are referred to herein
as the “Repurchase and Substitution Limits”.  For the avoidance of doubt,
notwithstanding anything to the contrary set forth herein or in any other Loan
Document, the Services Provider shall have no obligation to repurchase or
purchase any Credit Risk Loan or Defaulted Loan.

 

For the avoidance of doubt, after the Reinvestment Period, if the sale proceeds
from Collateral Loans are not sufficient to purchase Collateral Loans, such
purchases may only be made if the Borrower receives cash equity contributions in
an amount sufficient to permit such purchase.

 

(viii)                        Sales in Connection with Payment in Full and
Termination of the Facility. The Borrower, or the Services Provider on behalf of
the Borrower, may direct the Collateral Agent in writing to sell, assign or
transfer all or any portion of the Collateral in connection with the payment in
full of all of the Obligations (other than any unasserted Contingent
Obligations) and the payment of any other amounts required to be paid pursuant
to the Priority of Payments; provided that the proceeds from any such sale,
assignment or transfer directed pursuant to this Section 10.1(a)(viii) are
sufficient to pay in full all of the Obligations (other than any unasserted
Contingent Obligations) and any other amounts required to be paid pursuant to
the pursuant to the Priority of Payments (as certified to the Collateral Agent
by the Borrower).  For the avoidance of doubt, the Borrower, or the

 

134

--------------------------------------------------------------------------------


 

Services Provider on behalf of the Borrower, may only direct such sales,
assignments or transfers contemplated by this Section 10.1(a)(viii) if no
Enforcement Event (as defined in Section 6.2(b)) has occurred and is continuing
at such time.

 

(b)                                 Participations. The Borrower may not sell a
participation interest in a Revolving Collateral Loan or a Delayed Funding Loan.

 

(c)                                  Sales for Cash of Collateral Loans.  All
sales of Collateral Loans or any portion thereof pursuant to this Section 10.1
shall be for Cash on a non-recourse basis, which shall be deemed Principal
Proceeds for all purposes hereunder.

 

Section 10.2                             Eligibility Criteria. Unless otherwise
specified herein, on and after the Closing Date but solely during the
Reinvestment Period, a debt obligation will be eligible for purchase or
origination (including in connection with a substitution pursuant to
Section 10.1(a)(vii)) by the Borrower and inclusion in the Collateral only if as
evidenced by an officer’s certificate of an Authorized Officer of the Borrower
(or the Services Provider on behalf of the Borrower) delivered to the Collateral
Agent, the Eligibility Criteria are satisfied at the time such debt obligation
is purchased or originated (on a trade date basis), after giving effect to the
inclusion of such debt obligation.

 

Section 10.3                             Conditions Applicable to all Sale and
Purchase Transactions. Any transaction effected under this Article X or in
connection with the acquisition, disposition or substitution of any asset shall
be conducted on an arm’s length basis and, if effected with a Person Affiliated
with the Services Provider (or with an account or portfolio for which the
Services Provider or any of its Affiliates serves as investment adviser), shall
be effected in accordance with Section 5.33.

 

ARTICLE XI

 

CHANGE IN CIRCUMSTANCES

 

Section 11.1                             Basis for Determining Interest Rate
Inadequate or Unfair. In the case of Eurodollar Rate Loans, if on or prior to
the first day of any Interest Period:

 

(a)                                 the Administrative Agent is unable to obtain
a quotation for the London Interbank Offered Rate as contemplated by
Section 2.5, or

 

(b)                                 the Majority Lenders advise the
Administrative Agent that as a result of changes arising after the date of this
Agreement the London Interbank Offered Rate they have determined, in their
commercially reasonable judgment, that a material disruption to LIBOR or a
change in the methodology of calculating LIBOR has occurred or the Majority
Lenders advise the Administrative Agent that as a result of changes arising
after the date of this Agreement the London Interbank Offered Rate as determined
by the Administrative Agent will not adequately and fairly reflect the cost to
such Lenders of funding or maintaining their Eurodollar Rate Loans for such
Interest Period, in each case the Administrative Agent shall forthwith give
notice thereof (by telephone confirmed in writing) to the Borrower, the Lenders
and the Collateral Agent, whereupon until the Administrative Agent notifies the
Borrower and the Collateral Agent that

 

135

--------------------------------------------------------------------------------


 

the circumstances giving rise to such suspension no longer exist, the
obligations (if any) of the Lenders to make Eurodollar Rate Loans shall be
suspended, except in the case of Eurodollar Rate Loans required to fund Exposure
Amounts; provided that such Lenders shall instead fund Base Rate Loans (or in
the case of outstanding Loans, such Loans will be converted to Base Rate Loans
at the end of such Interest Period), which Base Rate Loans shall convert to
Eurodollar Rate Loans immediately upon the cessation of such circumstances.

 

If at any time the Administrative Agent or the Borrower reasonably determines
that (A) (i) the circumstances set forth in clause (b) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (b) have not arisen but the supervisor for the administrator (of any)
of LIBOR or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
shall no longer be used for determining interest rates for loans (either such
date, a “LIBOR Termination Date”), or (b) a rate other than LIBOR has become a
widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. market, then the Administrative Agent may (in consultation with the
Borrower) choose a replacement index for LIBOR and make adjustments to
applicable margins and related amendments to this Agreement as referred to below
such that, to the extent practicable, the all-in interest rate based on the
replacement index will be substantially equivalent to the all-in LIBOR-based
interest rate in effect prior to its replacement.

 

The Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate.  Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation,
Section 12.5), such amendment shall become effective without any further action
or consent of any other party to this Agreement at 5:00 p.m. New York City time
on the 10th Business Day after the date a draft of the amendment is provided to
the Lenders, unless the Administrative Agent receives, on or before such
10th Business Day, a written notice from the Required Lenders stating that such
Lenders object to such amendment.

 

Selection of the replacement index, adjustments to the applicable margins, and
amendments to this Agreement (i) will be determined with due consideration to
the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States, loans converted from a
LIBOR-based rate to a replacement index-based rate and consistent with market
practices in the market for collateralized loan obligations, and (ii) may also
reflect adjustments, to the extent consistent with market practices in the
collateralized loan obligations market, to account for (x) the effects of the
transition from LIBOR to the replacement index and (y) yield- or risk-based
differences between LIBOR and the replacement index.  Any selection of the
replacement index, adjustments to the applicable margins, and amendments to this
Agreement will be after consultation and agreement of the Borrower, which
agreement will not be unreasonably withheld or delayed.

 

Until an amendment reflecting a new replacement index in accordance with this
Section 11.1 is effective, each advance, conversion and renewal of a Loan will
continue to bear interest with reference to LIBOR; provided however, that if the
Administrative Agent determines (which

 

136

--------------------------------------------------------------------------------


 

determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
Loans shall accrue interest at the Alternative Base Rate plus the Applicable
Margin until such time as an amendment reflecting a replacement index and
related matters as described above is implemented.

 

Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, at such times, such index shall be deemed
to be zero for purposes of this Agreement.

 

Section 11.2                             Illegality. If, on or after the date of
this Agreement, the adoption of any applicable law, rule or regulation, or any
change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender in good faith with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Lender to make,
maintain or fund its Eurodollar Rate Loans (if any) and such Lender shall so
notify the Administrative Agent, the Administrative Agent shall forthwith give
notice thereof (by telephone confirmed in writing) to the Lenders, the
Collateral Agent and the Borrower, whereupon until such Lender notifies the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make Eurodollar Rate Loans (if
any) shall be suspended (provided that such Lender shall instead fund Base Rate
Loans (or in the case of outstanding Loans, such Loans will be converted to Base
Rate Loans at the end of such Interest Period, or sooner if required by law).
Before giving any notice to the Administrative Agent pursuant to this
Section 11.2, such Lender shall designate a different Applicable Lending Office
if such designation would avoid the need for giving such notice and would not be
otherwise disadvantageous to such Lender. If circumstances subsequently change
so that it is no longer unlawful for an affected Lender to make or maintain
Eurodollar Rate Loans as contemplated hereunder, such Lender will, as soon as
reasonably practicable after such Lender becomes aware of such change in
circumstances, notify the Borrower, the Collateral Agent and the Administrative
Agent and upon receipt of such notice, the obligations of such Lender to make or
continue Eurodollar Rate Loans shall be reinstated.

 

Section 11.3                             Increased Cost and Reduced Return.

 

(a)                                 If, on or after the date hereof, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall impose, modify or deem applicable any reserve
(including, without limitation, any such requirement imposed by the Federal
Reserve Board, special deposit, insurance assessment or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Applicable Lending Office) or shall impose on any Lender (or
its Applicable Lending Office) or on the London interbank market any other
condition affecting its Eurodollar Rate Loans, its Notes evidencing Eurodollar
Rate Loans, or its obligation to make Eurodollar Rate Loans, and the result of
any of the foregoing is to increase the cost to such Lender (or its Applicable
Lending Office) of making or maintaining any Loan, or to reduce the amount of
any

 

137

--------------------------------------------------------------------------------


 

sum received or receivable by such Lender (or its Applicable Lending Office)
under this Agreement or under its Notes with respect thereto (other than any
increased costs on account of (x) Taxes imposed on or with respect to a payment
hereunder, (y) Taxes described in clauses (ii) through (iv) of the definition of
“Excluded Taxes” and (z) Connection Income Taxes), such additional amount or
amounts as will compensate such Lender for such increased cost or reduction
shall constitute “Increased Costs” payable by the Borrower pursuant to Sections
9.1(a) and 6.4; provided that such amounts shall be no greater than that which
such Lender is generally charging other borrowers similarly situated to
Borrower.

 

(b)           If any Lender shall have determined that, after the date hereof,
the adoption of any applicable law, rule or regulation regarding liquidity or
capital adequacy, or any change in any such law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Lender as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender could have achieved but for
such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then, upon demand (which demand shall set forth in reasonable
detail the basis for such demand for compensation) by such Lender (with a copy
to the Administrative Agent, the Collateral Agent and S&P), such additional
amount or amounts as will compensate such Lender for such reduction (to the
extent funds are available therefor in accordance with the Priority of Payments)
shall constitute “Increased Costs” payable by the Borrower pursuant to Sections
9.1(a) and 6.4.

 

(c)           Each Lender will promptly notify the Borrower, the Collateral
Agent and the Administrative Agent of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Lender to compensation
pursuant to this Section 11.3 and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not be otherwise disadvantageous to such Lender. A
certificate of any Lender claiming compensation under this Section 11.3 and
setting forth in reasonable detail a calculation of the additional amount or
amounts to be paid to it hereunder shall be delivered in connection with any
request for compensation and shall be conclusive in the absence of manifest
error. In determining such amount, such Lender may use any reasonable averaging
and attribution methods. Failure or delay on the part of any Lender to demand
compensation under this Section 11.3 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 11.3 for any
increased costs or reductions incurred more than six months prior to the date on
which the applicable Lender notifies the Borrower; provided that if the event
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(d)           Notwithstanding anything to the contrary contained herein, all
requests, rules, guidelines, requirements and directives promulgated (i) by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar

 

138

--------------------------------------------------------------------------------


 

authority), the Committee of European Banking Supervisors or the United States
or foreign regulatory authorities, in each case, pursuant to Basel III or
similar capital requirements directive existing on the Closing Date impacting
European banks and other regulated financial institutions, (ii) pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (iii) in
connection with the Retention Requirement Laws shall, in each case, be deemed to
be a change or adoption of any law, rule or regulation for purposes of this
Section 11.3, regardless of the date enacted, adopted, issued or implemented;
provided, however, that the Borrower shall not be responsible for any increased
costs relating to the Retention Requirement Laws so long as the Retention
Provider is in compliance with the requirements set forth in the Retention
Letter.

 

(e)           Notwithstanding anything to the contrary in this Section 11.3, the
Borrower shall not be required to pay amounts to any Lender under this
Section 11.3 to the extent such amounts would be duplicative of amounts payable
by the Borrower under Section 11.4. To the extent the Borrower is required to
pay any Lender additional amounts or indemnify any Lender in respect of Taxes or
Other Taxes pursuant to Section 11.4, the provisions of Section 11.4 shall
control.

 

(f)            For the avoidance of doubt, the Borrower shall not be obligated
to pay additional amounts to a Lender pursuant to clauses (a) or (b) of this
Section 11.3 to the extent any such additional amounts are attributable to a
failure by a Lender to comply with its obligations under the Retention
Requirement Laws that are within its control.

 

Section 11.4          Taxes.

 

(a)           Except as required by Applicable Law, any and all payments by or
on behalf of the Borrower to or for the account of any Lender or any Agent under
any Loan Document shall be made without deduction or withholding for any Taxes.
If any Applicable Law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment, then the applicable withholding agent shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 11.4(a)) the applicable Lender or
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deduction or withholding been made. The Borrower shall
furnish to the Collateral Agent and the Administrative Agent at their respective
addresses set forth on the signature pages hereof, the original or a certified
copy of a receipt evidencing payment thereof or, if a receipt is not available,
such other evidence of payment as may be reasonably acceptable to such Lender,
the Administrative Agent or the Collateral Agent.

 

(b)           The Borrower agrees to pay to the relevant Government Authority in
accordance with Applicable Law, or at the option of the applicable Agent
reimburse it for payment of, any Other Taxes.

 

(c)           (i)            The Borrower agrees to indemnify each Lender for
the full amount of any Indemnified Taxes (including Indemnified Taxes, imposed
or asserted on or attributable

 

139

--------------------------------------------------------------------------------


 

to amounts payable under this Section 11.4) paid or payable by such Lender (as
the case may be). This indemnification shall be made within ten days from the
date such Lender (as the case may be) makes demand therefor accompanied by
evidence reasonably satisfactory to the Borrower establishing liability for such
Taxes.

 

(ii)           Each Lender shall severally indemnify the Borrower, the
Collateral Agent and the Administrative Agent for (i) any Indemnified Taxes
attributable to such Lender, (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 12.6(b) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Borrower, the
Collateral Agent or the Administrative Agent (as the case may be) in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  This indemnification shall be
made within ten days from the date the Borrower, the Collateral Agent or the
Administrative Agent (as the case may be) makes demand therefor accompanied by
evidence reasonably satisfactory to the relevant Lender establishing liability
for such Taxes.

 

(d)           (i)            Each Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and any Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or any Agent, shall deliver such other documentation prescribed by Applicable
Law or reasonably requested by the Borrower or the Agent as will enable the
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Borrower,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
any Agent on or about the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and any Agent (in such number of copies as shall
be requested by the recipient) on or about the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

 

140

--------------------------------------------------------------------------------


 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)           executed copies of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-4 on behalf of each such direct and indirect partner.

 

(iii)          In addition to the foregoing requirements of this
Section 11.4(d), each Foreign Lender shall, to the extent it is legally entitled
to do so and as would not materially prejudice its commercial position, on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
any Agent), deliver to the Borrower and such Agent (in such number of copies as
shall be requested by the recipient) executed originals of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with any
required supplementary information as

 

141

--------------------------------------------------------------------------------


 

may be prescribed by Applicable Law to permit the Borrower or the Agent to
determine the withholding or deduction required to be made.

 

(iv)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and any Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender hereby agrees that if any form or certification such Lender
previously delivered pursuant to this Section 11.4(d) expires or becomes
obsolete or inaccurate in any respect, such Lender shall update such form or
certification or notify the Borrower and the Agents in writing of its legal
inability to do so, in each case promptly after such form or certification so
expires or becomes obsolete.

 

(e)           If the Borrower is required to pay additional amounts to or for
the account of any Lender pursuant to this Section 11.4, then such Lender will
change the jurisdiction of its Applicable Lending Office so as to eliminate or
reduce any such additional payment which may thereafter accrue if such change,
in the sole judgment of such Lender, does not otherwise cause such Lender to
incur additional costs or legal or regulatory burdens that the Lender considers
in its good faith reasonable judgment to be material. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

 

(f)            If a Lender determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified under this Section 11.4, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 11.4 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such Lender and without interest
(other than any interest paid by the relevant governmental authority with
respect to such refund). The Borrower, upon the request of such Lender, shall
repay to such Lender the amount paid over pursuant to this clause (f) (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) in the event that such Lender is required to repay such refund to
such governmental authority. Notwithstanding anything to the contrary in this
clause (f), in no event will a Lender be required to pay an amount to the
Borrower pursuant to this clause (f) the payment of which would place the Lender
in a less favorable net after-Tax position than the

 

142

--------------------------------------------------------------------------------


 

Lender would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This clause (f) shall not be construed to require any Lender to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the Borrower or any other Person.

 

(g)           Notwithstanding anything to contrary contained in this
Section 11.4, all payments made to a Lender pursuant to this Section 11.4 shall
only be made to the extent funds are available in accordance with the Priority
of Payments.

 

(h)           Each party’s obligations under this Section 11.4 shall survive the
resignation or replacement of the Collateral Agent or the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

Section 11.5          Replacement of Lenders.

 

(a)           (x) If and for so long as any Lender is (1) a Downgraded Lender
(subject to clauses (b) and (c) below), (2) a Defaulting Lender, (3) requesting
compensation under Section 11.3 or (4) unable to make Loans under Section 11.2,
(y) if the Borrower is required to pay any additional amount to such Lender or
any authority for the account of such Lender pursuant to Section 11.4 or (z) if
and for so long as the obligations of any Lender under this Agreement are the
subject of a Bail-In Action, then the Borrower may, at its sole expense and
effort, upon notice to such Lender, the Agents and S&P, direct such Lender to
assign and delegate (and such Lender shall comply with such direction but shall
have no obligation to search for, seek, designate or otherwise try to find, an
assignee), without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.6), all of its interests,
rights and obligations under this Agreement and the Notes to a financial
institution that is (I) eligible to purchase the replaced Lender’s Loans under
the terms hereof, (II) not prohibited by any applicable law from making such
purchase and (III) not the subject of a Bail-In Action with respect to its
obligations hereunder (such purchaser, an “Approved Purchaser”), which shall
assume such obligations (and which may be another Lender, if such other Lender
accepts such assignment); provided that:

 

(i)            such assigning Lender shall have received payment of an amount
equal to the aggregate outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
its Note (including any amounts under Section 2.8) from such Approved Purchaser
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);

 

(ii)           in the case of any such assignment or delegation resulting from a
claim for compensation under Section 11.3 or payments required to be made
pursuant to Section 11.4, such assignment or delegation will result in a
reduction in such compensation or payments thereafter;

 

143

--------------------------------------------------------------------------------


 

(iii)          such assignment or delegation does not conflict with any
applicable law; and

 

(iv)          such Approved Purchaser shall deliver to the Borrower a notice of
whether such Lender will be a CP Lender and, if so, the basis of the interest
payable to such Approved Purchaser.

 

(b)           If and for so long as any Lender is a Downgraded Lender or a
Defaulting Lender hereunder:

 

(i)            in the case of a Downgraded Lender, it holds any portion of the
Revolving Commitments that remain in effect, then, as soon as practicable and in
any event within 30 days after becoming a Downgraded Lender, (x) it shall
deposit an amount equal to its Undrawn Commitments at such time into the Lender
Collateral Account and (y) all principal payments in respect of the Loans which
would otherwise be made to such Downgraded Lender shall be diverted to the
Lender Collateral Subaccount of such Downgraded Lender in accordance with
Section 8.3(d), and any amounts in such Lender Collateral Subaccount shall be
applied to any future funding obligations of such Downgraded Lender; and

 

(ii)           in the case of a Defaulting Lender, (x) the Commitment and Loans
of any such Defaulting Lender shall not be included in determining whether the
Required Lenders or Required Revolving Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 12.5); provided that (i) a Defaulting Lender’s vote shall be
included with respect to any action hereunder relating to any change that would
require the consent of each Lender or each affected Lender under Section 12.5
(to the extent such Defaulting Lender is such an affected Lender) and (ii) a
Defaulting Lender shall retain its voting rights if such Defaulting Lender is
the only Lender, which vote shall not be unreasonably withheld, conditioned or
delayed, and (y) no Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which time that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender
during such time).

 

(c)           Notwithstanding anything in Section 11.5(a) to the contrary, (i) a
Lender shall not be required to make any assignment or delegation referred to in
Section 11.5(a) if, prior thereto, as a result of a waiver by such Lender or the
Borrower or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply and such Lender gives notice thereof to
the Borrower and (ii) the Borrower may not require a Downgraded Lender to make
any such assignment or delegation during the 30-day period referred to in clause
(b)(i) above or at any time that a Downgraded Lender is in compliance with
clause (b)(i)(x) above.

 

(d)           Each of the Administrative Agent and any replaced Lender will
agree to cooperate with all reasonable requests of the Borrower for the purpose
of effecting a transfer in compliance with this Section 11.5.

 

144

--------------------------------------------------------------------------------


 

(e)           Nothing in this Section 11.5 shall be deemed to release a
Defaulting Lender or Downgraded Lender from any liability arising from its
failure to fund any Loans it is required to make hereunder.

 

(f)            Notwithstanding anything to the contrary contained herein but
subject to the Write-Down and Conversion Powers of any EEA Resolution Authority,
the provisions of this Agreement relating to Downgraded Lenders solely due to
any such Revolving Lender failing to be an Approved Lender (including Sections
8.3(d) and 11.5) shall continue to apply after the occurrence of a Bail-In
Action, including that any amounts previously deposited in any Lender Collateral
Subaccount will remain available in such Lender Collateral Subaccount following
the occurrence of a Bail-In Action for the purposes set forth in this Agreement.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.1          Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, facsimile,
facsimile transmission, email or similar writing) and shall be given to such
party: (i) in the case of the Borrower, the Services Provider, the
Administrative Agent, the Collateral Agent, the Collateral Administrator, the
Custodian or the Document Custodian, at its address, facsimile number and/or
email address set forth on the signature pages hereof, (ii)(A) in the case of
the initial Lender, at its address, facsimile number and/or email address set
forth on the signature pages hereof and (B) in the case of any other Lender, at
its address, facsimile number and/or email address set forth in its
Administrative Questionnaire (which notices shall be solely by facsimile or
email if so indicated therein), (iii) in the case of S&P, by email to
cdo_surveillance@spglobal.com or (iv) in the case of any party, such other
address, facsimile number and/or email address as such party may hereafter
specify for such purpose by notice to the Administrative Agent, the Collateral
Agent and the Borrower. Each such notice, request or other communication shall
be effective (w) if given by facsimile, when such facsimile is transmitted to
the facsimile number specified in this Section 12.1 and the appropriate
answerback is received, (x) if given by certified or registered mail, upon
delivery, (y) if given by recognized courier guaranteeing overnight delivery,
one Business Day after such communication is delivered to such courier or (z) if
given by any other means, when delivered at the address or email address
specified in this Section 12.1; provided that notices to the Administrative
Agent under Article XI or to the Collateral Agent under Article VIII shall not
be effective until received.

 

The Collateral Agent agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured email, facsimile transmission or
other similar unsecured electronic methods; provided that any person providing
such instructions or directions shall provide to the Collateral Agent an
incumbency certificate listing persons designated to provide such instructions
or directions, which incumbency certificate shall be amended whenever a person
is added or deleted from the listing. If such person elects to give the
Collateral Agent email or facsimile instructions (or instructions by a similar
electronic method) and the Collateral Agent in its discretion elects to act upon
such instructions, the Collateral Agent’s reasonable understanding of such
instructions shall be deemed controlling. The Collateral Agent shall not be
liable for any losses, costs or expenses arising directly or indirectly from the
Collateral Agent’s

 

145

--------------------------------------------------------------------------------


 

reliance upon and compliance with such instructions notwithstanding such
instructions conflicting with or being inconsistent with a subsequent written
instruction. Any person providing such instructions acknowledges and agrees that
there may be more secure methods of transmitting such instructions than the
method(s) selected by it and agrees that the security procedures (if any) to be
followed in connection with its transmission of such instructions provide to it
a commercially reasonable degree of protection in light of its particular needs
and circumstances.

 

Section 12.2          No Waivers. No failure or delay by either Agent, any
Lender or the Borrower in exercising any right, power or privilege hereunder or
under any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 12.3          Expenses; Indemnification.

 

(a)           The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses of the Agents, the Custodian, the Document Custodian and
the Securities Intermediary, including, without limitation, reasonable and
documented fees and disbursements of counsel in connection with the preparation,
syndications and administration of this Agreement, the Loan Documents and any
documents and instruments referred to therein, and further modifications or
syndications of the Loans in connection therewith, the administration of the
Loans, any waiver or consent hereunder or any amendment or modification hereof
or any Default; and (ii) all reasonable and documented out-of-pocket expenses
incurred by any Agent, including reasonable and documented fees and
disbursements of counsel for each Agent, in connection with the enforcement of
the Loan Documents and the instruments referred to therein and such collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom.
For the sake of clarity, this Section 12.3(a) shall not impose any payment
obligation on the Borrower with respect to Taxes, which obligation shall be
addressed solely by Section 11.4.

 

(b)           The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Collateral Administrator, the Custodian, the Document
Custodian, the Securities Intermediary and each Lender, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each, an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, losses, damages, costs and expenses of any
kind, including, without limitation, the reasonable and documented fees and
disbursements of counsel for each Agent, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
that may at any time (including, without limitation, at any time following the
payment of the Obligations) be imposed on, asserted against or incurred by any
Indemnitee as a result of, or arising out of, or in any way related to or by
reason of, (i) any of the transactions contemplated by the Loan Documents or the
execution, delivery or performance of any Loan Document, (ii) the grant to the
Collateral Agent, the Lenders of any Lien, on the Collateral, (iii) the exercise
by the Administrative Agent, the Collateral Agent, the Lenders or of their
rights and remedies (including, without limitation, foreclosure) under any
agreements creating any such Lien, (iv) the failure of the Collateral Agent to
have a valid and perfected Lien on any Collateral, (v) a breach by the Borrower
of any

 

146

--------------------------------------------------------------------------------


 

representation, warranty or covenant contained in any Loan Document or any
document relating to any Collateral or (vi) any loss arising from any action or
inaction of the Borrower or any of its Affiliates regarding the administration
of any Collateral or otherwise relating to such Collateral (other than an
Obligor’s financial inability to make payments with respect to any such
Collateral) but excluding, in each case, as to any Indemnitee, any such losses,
liabilities, damages, expenses or costs incurred by reason of the bad faith,
gross negligence or willful misconduct by such Indemnitee with respect to its
obligations under this Agreement as finally determined by a court of competent
jurisdiction. The Borrower’s obligations under this Section 12.3 shall survive
the termination of this Agreement and the payment of the Obligations and the
resignation or removal of an Agent. For the sake of clarity, this
Section 12.3(b) shall not impose any indemnification or similar obligation on
the Borrower with respect to Taxes, which obligation shall be addressed solely
by Section 11.4.

 

Section 12.4          Sharing of Set-Offs. In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Lender is hereby authorized at any time or from time
to time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) and any other Indebtedness at any
time held or owing by such Lender (including, without limitation, by branches
and agencies of such Lender wherever located) to or for the credit or the
account of the Borrower against and on account of the Obligations of the
Borrower then due and payable to such Lender under this Agreement or under any
of the other Loan Documents, including, without limitation, all interests in
Obligations purchased by such Lender.

 

Each Lender agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal, interest, fees and other amounts due with respect to any
Loan held by it which is greater than the proportion received by any other
Lender in respect of the aggregate amount of principal, interest, fees and other
amounts due with respect to the Loans held by such other Lender, the Lender
receiving such proportionately greater payment shall purchase such
participations in the Loans held by the other Lenders, and such other
adjustments shall be made, as may be required so that all such payments of
principal, interest, fees and other amounts with respect to the Loans held by
the Lenders shall be shared by the Lenders pro rata; provided that nothing in
this Section 12.4 shall impair the right of any Lender to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of Indebtedness of the Borrower other than its
Indebtedness under the Loans. The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Loan, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation. Notwithstanding
anything to the contrary contained herein, any Lender may, by separate agreement
with the Borrower, waive its right to set off contained herein or granted by law
and any such written waiver shall be effective against such Lender under this
Section 12.4. For the avoidance of doubt, for purposes of this Section 12.4, a
pro rata allocation will mean an

 

147

--------------------------------------------------------------------------------


 

allocation of the amount received by such set-off or counterclaim and other
rights as if such amount had been applied as a prepayment of the Loans under
Section 2.6.

 

Section 12.5          Amendments and Waivers.

 

(a)           Any provision of this Agreement, the Notes or any other Loan
Document may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Borrower and the Majority Lenders (and, if the
rights, protections, indemnities or duties of the Administrative Agent and/or
the Collateral Agent are affected thereby, by the Administrative Agent and/or
the Collateral Agent, as the case may be); provided that:

 

(i)            no such amendment or waiver shall, unless signed by all the
(1) Lenders, extend the Stated Maturity; (2) Revolving Lenders, increase or
decrease the Revolving Commitment of any Revolving Lender or subject any
Revolving Lender to any additional obligation; (3) Revolving Lenders, change the
Percentage Share of the Revolving Commitments allocable to any Revolving Lender;
(4) Lenders, change the Percentage Share of the aggregate unpaid principal
amount of the Loans, or the number of Lenders, which shall be required for the
Lenders or any of them to take any action under this Section 12.5 or any other
provision of this Agreement; (4) release any Collateral except as provided in
this Agreement or the other Loan Documents; or (5) alter the terms of
Section 2.6, Section 2.7, Section 2.10, Section 6.4, Section 9.1,
Section 10.1(c)(ii) or this Section 12.5 (or any defined term as it is used
therein) in a manner adverse to the interests of any Lender;

 

(ii)           no such amendment or waiver shall, unless signed by all Lenders
affected thereby, postpone the date fixed for any payment of principal of or
interest on any Loan or any fees or other amounts hereunder or for any reduction
or termination of any Commitment;

 

(iii)          no such amendment or waiver shall, unless signed by the
applicable Lender, reduce the principal of or rate of interest on any Loan held
by such Lender or any fees or indemnities payable for the account of such
Lender; provided that the foregoing shall not apply to the rescission of
interest accruing at the Post-Default Rate, which may be rescinded by the
Majority Lenders;

 

(iv)          no amendment or waiver of any provision under this Agreement or
any other Loan Document that governs the rights and obligations of CP Lenders or
their Conduit Support Providers (including this Section 12.5(a)(iv)) (other than
amendments and waivers that apply generally to Lenders) or that specifically
relates to CP Conduits shall be effective without the written consent of each CP
Lender; and

 

(v)           to the extent an amendment or waiver of any provision of this
Agreement directly affects only the Revolving Lenders, then such amendment,
modification or waiver shall be effective with the written consent of the
Majority Revolving Lenders.

 

148

--------------------------------------------------------------------------------


 

(b)           In connection with any proposed amendment or waiver of this
Agreement or any other Loan Document pursuant to this Section 12.5, either
(1) such proposed amendment or waiver will be effective only upon satisfaction
of the Rating Condition or the consent of the Majority Lenders or (2) if, in the
Borrower’s reasonable determination, such proposed amendment or waiver does not
have a reasonable likelihood of being adverse to the interests of any Lender,
then the Borrower shall, not later than ten Business Days prior to the execution
of such proposed amendment or waiver, deliver to each of the Lenders a copy of
such proposed amendment or waiver; provided, in the case of the foregoing clause
(2), if any Lender notifies the Borrower prior to the execution of such proposed
amendment or waiver that, based on its reasonable determination such proposed
amendment or waiver could adversely affect the interests of any Lender, such
proposed amendment or waiver will be effective only upon satisfaction of the
Rating Condition or the consent of the Majority Lenders.

 

(c)           The Borrower shall, promptly following the execution of any
amendment, waiver or supplement to any Loan Document, provide copies thereof to
each Lender, the Administrative Agent, the Collateral Agent and S&P.

 

Section 12.6          Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights or obligations under this Agreement or the other Loan Documents
without the prior written consent of each of the Lenders except as permitted by
this Agreement.

 

(b)           (i)            Any Lender may at any time grant to one or more
banks, commercial paper conduits or other institutions (each, a “Participant”)
participating interests in any or all of its Loans; provided that each such
Participant represents in writing to such Lender that it (and each account for
which it is acquiring such participating interest) is a “qualified purchaser”
for purposes of Section 3(c)(7) of the Investment Company Act. In the event of
any such grant by a Lender of a participating interest to a Participant, whether
or not upon notice to the Borrower and the Administrative Agent, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).

 

(ii)           In the event any Lender sells a participation in any or all of
its Loans hereunder, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 11.3 and 11.4 (subject to the requirements and
limitations therein, including the requirements under Section 11.4(d) (it being
understood that the documentation required under Section 11.4(d) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 11.3(c) and 11.4(e) as if it were an assignee under
paragraph (c) of this Section; and (B) shall

 

149

--------------------------------------------------------------------------------


 

not be entitled to receive any greater payment under Sections 11.3 or 11.4, with
respect to any participation, than its participating Lender would have been
entitled to receive.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 11.5 with respect to any
Participant.

 

(iii)          In the event that any Lender sells participations in any or all
of its Loans hereunder, such Lender shall, acting solely for this purposes as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of all Participants in the Loans held by it and the principal
amount (and stated interest thereon) of the portion of the Loans which is the
subject of the participation (the “Participant Register”). A Loan may be
participated in whole or in part only by registration of such participation on
the Participant Register. Any participation of such Loan may be effected only by
the registration of such participation on the Participant Register. No Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(c)           (i)            With the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld) and the
Borrower (provided that such consent will not be required for an assignment to
any existing Lender or Affiliate of a Lender or any assignment during the
existence of an Event of Default or with respect to any assignment from a CP
Lender to any other CP Lender that is an affiliate or under common program
management with the assigning CP Lender), any Lender may at any time assign to
one or more banks, CP Conduits or other financial institutions (each, an
“Assignee”) all or any portion of its rights and obligations under this
Agreement, the Notes and the other Loan Documents, and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
executed by such Assignee and such transferor Lender; provided that such
assignment is in an amount which is at least $10,000,000 or a multiple of
$1,000,000 in excess thereof (or the remainder of such Lender’s Loans).

 

(ii)           Upon execution and delivery of such instrument and payment by
such Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee (and if
the Assignee is a Conduit Assignee, any Related CP Issuer, if such Conduit
Assignee does not itself issue commercial paper) shall be a party to this
Agreement and shall have all the rights, protections and obligations of a Lender
with Commitments as set forth in such instrument of assumption, and the

 

150

--------------------------------------------------------------------------------


 

transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that, if required, a new Note is issued to the
Assignee. In connection with any such assignment, the transferor Lender shall
pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $2,500 (unless such fee is waived by the
Administrative Agent). Each Assignee shall deliver to the Borrower and the
Administrative Agent the relevant form or certification in accordance with
Section 11.4(d).

 

(d)           Any Lender may at any time assign all or any portion of its rights
under this Agreement and its Note to a Federal Reserve Bank. No such assignment
shall release the transferor Lender from its obligations hereunder. Promptly
upon being notified in writing of such transfer, the Administrative Agent shall
notify the Borrower thereof.

 

(e)           No Assignee or Participant of any Lender’s rights shall be
entitled to receive any greater payment under Section 11.3 or 11.4 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made by reason of the provisions of
Section 11.2, 11.3(e) or 11.4 requiring such Lender to designate a different
Applicable Lending Office under certain circumstances or the circumstances
giving rise to such greater payment did not exist at the time of the transfer or
except to the extent such entitlement to receive a greater payment results from
a change in law that occurs after such Assignee or Participant acquired the
applicable interest.

 

(f)            The Administrative Agent, acting as non-fiduciary agent (solely
for this purpose) of the Borrower, shall maintain at one of its offices in New
York City, New York a copy of each Assignment and Assumption delivered to it and
a register (the “Register”) for the recordation of the names and addresses of
the Lenders, and the Commitments of,  and the principal amount (and stated
interest thereon) of the Loans owing to each Lender from time to time. The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of a Loan or Note hereunder as the owner
thereof for all purposes of this Agreement, notwithstanding any notice to the
contrary. Any assignment of any Loan or Note hereunder shall be effective only
upon appropriate entries with respect thereto being made in the Register. If any
assignment or transfer of all or any part of a Loan that is then evidenced by a
Note is made, such assignment or transfer shall be registered on the Register
only upon surrender for registration of assignment or transfer of the related
Note, duly endorsed by (or accompanied by a written instrument of assignment or
transfer duly executed by) the holder thereof, and thereupon one or more new
Note(s) in the same aggregate principal amount shall be issued to the designated
Assignee(s) (and, if applicable, assignor) and the old Note shall be returned to
the Borrower marked “cancelled”. The Register shall be available for inspection
by the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. The Administrative Agent shall provide to the
Collateral Agent from time to time at the request of the Collateral Agent
information related to the Lenders (including, without limitation, all wire
instructions and other information necessary for distributions to the Lenders
hereunder).

 

151

--------------------------------------------------------------------------------


 

Section 12.7          Collateral; QP Status. Each of the Lenders represents to
the Administrative Agent, the Collateral Agent, each of the other Lenders, and
the Borrower that (i) it (and each account for which it is acquiring a Loan) is
a “qualified purchaser” for purposes of Section 3(c)(7) of the Investment
Company Act and (ii) it in good faith (and in reliance on the accuracy as to
factual matters of the representations contained in the first two sentences of
Section 4.10) is not relying upon any Margin Stock as collateral in the
extension or maintenance of the credit provided for in this Agreement. For the
avoidance of doubt, the parties hereunder intend that the advances made pursuant
to this Agreement constitute loans and not securities.

 

Section 12.8          Governing Law; Submission to Jurisdiction.

 

(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(b)           Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of New York sitting in
the Borough of Manhattan or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Agreement, each
party hereto hereby accepts for itself and in respect of its property, generally
and unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Each party hereto irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the hand delivery, or mailing of copies thereof by registered or
certified mail, postage prepaid, to each party hereto at its respective address
on the signature pages hereto. Each party hereto hereby irrevocably waives, to
the extent permitted by applicable law, any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waives, to the extent permitted by applicable law, and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of either Agent, any Lender, any holder of a Note to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Borrower in any other jurisdiction.

 

Section 12.9          Marshalling; Recapture. Neither the Administrative Agent,
the Collateral Agent nor any Lender shall be under any obligation to marshal any
assets in favor of the Borrower or any other party or against or in payment of
any or all of the Obligations. To the extent any Lender receives any payment by
or on behalf of the Borrower, which payment or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to the Borrower or its estate, trustee, receiver, custodian or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such payment or repayment, the Obligation
or part thereof which has been paid, reduced or satisfied by the amount so
repaid shall be reinstated by the amount so repaid and shall be included within
the liabilities of the Borrower to such Lender, as of the date such initial
payment, reduction or satisfaction occurred.

 

152

--------------------------------------------------------------------------------


 

Section 12.10       Counterparts; Integration; Effectiveness. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (which counterparts may
be delivered by facsimile or email transmission).

 

Section 12.11       Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 12.12       Survival. All indemnities set forth herein shall survive the
execution and delivery of this Agreement and the other Loan Documents, any
assignment pursuant to Section 12.6 and the making and repayment of the Loans
hereunder.

 

Section 12.13       Domicile of Loans. Each Lender may transfer and carry its
Loans at, to or for the account of any domestic or foreign branch office,
subsidiary or affiliate of such Lender.

 

Section 12.14       Limitation of Liability. No claim may be made by the
Borrower, the Services Provider or any other Person against the Administrative
Agent, the Collateral Agent or any Lender or the affiliates, directors,
officers, employees, attorneys or agents of any of them for any consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and each of the Borrower and the Services
Provider hereby waives, releases and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

 

Section 12.15       Recourse; Non-Petition.

 

(a)           All obligations, covenants and agreements of Borrower contained in
or evidenced by this Agreement, the Notes and any Loan Document shall be fully
recourse to the Borrower and each and every asset of Borrower. Notwithstanding
the foregoing, no recourse under or upon any obligation, covenant, or agreement
contained in this Agreement, the Notes or any Loan Document shall be had against
any officer, director, limited liability company manager, limited partner,
member, agent or employee (solely by virtue of such capacity) of the Borrower (a
“Non-Recourse Party”) and no such Non-Recourse Party shall be personally liable
for payment of the Loans or other amounts due in respect thereof (all such
liability being expressly waived and released by each Lender and the Agents).

 

(b)           Each Lender and each Agent hereby agrees that it will not
institute against the Borrower any proceeding seeking a judgment of insolvency
or bankruptcy or any other relief

 

153

--------------------------------------------------------------------------------


 

under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, present a petition for the winding-up or liquidation of the Borrower or
seek the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official for the Borrower or for
all or substantially all of the assets of the Borrower prior to the date that is
one year and one day (or, if longer, the applicable preference period then in
effect) after the payment in full of all Obligations and any securities issued
by the Borrower that refinance any of the Obligations. Additionally, none of the
Borrower shall be entitled to petition or take any other steps for the winding
up or bankruptcy of the other of the Borrower. In the event that,
notwithstanding the provisions of this Agreement and the other Loan Documents
relating to “non-petition” of the Borrower, the Borrower becomes a debtor in a
bankruptcy case by the involuntary petition of any other Person, of the Borrower
hereby covenants to contest any such petition to the fullest extent permitted by
law. The obligations under this Section 12.15(b) shall survive the termination
of this Agreement and the payment of the Obligations.

 

Section 12.16       Confidentiality.

 

(a)           Each of the Lenders and the Agents agrees that it shall maintain
confidentiality with regard to nonpublic information concerning the Borrower,
the Collateral Loans, any Obligor, the Retention Provider or the Services
Provider obtained pursuant to or in connection with this Agreement or any other
Loan Document; provided that the Lenders and the Agents shall not be precluded
from making disclosure regarding such information: (i) to the Lenders’ and
Agents’ counsel, accountants and other professional advisors (it being
understood that the Persons to which such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential); (ii) to officers, directors, employees, examiners,
agents and partners of each Lender and the Agents and their Affiliates who need
to know such information in accordance with customary practices for Lenders of
such type (it being understood that the Persons to which such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential); (iii) in response to a subpoena or order
of a court or governmental agency or regulatory authority (including bank
examiners); (iv) to any entity participating or considering participating in any
credit made under this Agreement, (provided that the Lenders and Agents shall
require that any such entity agree in writing to be subject to this
Section 12.16, however, the Lenders and Agents shall have no duty to monitor any
participating entity and shall have no liability in the event that any
participating entity violates this Section 12.16); (v) as required by law or
legal process, GAAP or applicable regulation; (vi) as reasonably necessary in
connection with the exercise of any remedy hereunder or under any other Loan
Document to the extent the Person that receives such information agrees in
writing to be subject to this Section 12.16; (vii) to any Rating Agency then
rating the Loans or any Conduit Rating Agency; or (viii) to any Program Manager,
Conduit Support Provider or administrator of a CP Lender or Affiliate thereof
who needs to know such information (provided that each such Person referred to
in this clause (viii) agrees to be bound by the terms of this confidentiality
agreement). In connection with enforcing its rights pursuant to this
Section 12.16, the Borrower shall be entitled to the equitable remedies of
specific performance and injunctive relief against the Agents, any Lender or any
subsequent party that agrees to be bound hereto which shall breach the
confidentiality provisions of this Section 12.16.

 

(b)           Notwithstanding any contrary agreement or understanding, the
Services Provider, the Borrower, the Agents and the Lenders (and each of their
respective employees,

 

154

--------------------------------------------------------------------------------


 

representatives or other agents) may disclose to any and all Persons the tax
treatment and tax structure of the transactions contemplated by this Agreement
(and, for the avoidance of doubt, only those transactions contemplated by this
Agreement) and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such tax treatment and tax
structure. The foregoing provision shall apply from the beginning of discussions
between the parties hereto. For this purpose, the tax treatment of a transaction
is the purported or claimed U.S. tax treatment of the transaction under
applicable U.S. federal, state or local law, and the tax structure of a
transaction is any fact that may be relevant to understanding the purported or
claimed U.S. tax treatment of the transaction under applicable U.S. federal,
state or local law.

 

Section 12.17       Special Provisions Applicable to CP Lenders.

 

(a)           Each of the parties hereto (each, a “Restricted Person”) hereby
covenants and agrees that it will not institute against any CP Lender, or
encourage, cooperate with or join any other Person in instituting against any
CP Lender, any proceeding seeking a judgment of insolvency or bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, present a petition for the winding up or
liquidation of any CP Lender or seek the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for any CP Lender or for all or substantially all of its assets
prior to the date that is two years and a day (or, if longer, the applicable
preference period then in effect) after the last day on which any Commercial
Paper Notes shall have been outstanding. The provisions of this
Section 12.17(a) shall survive the termination of this Agreement and the payment
of the Obligations.

 

(b)           Provided that a Restricted Person has complied with
Section 12.17(a), nothing in clause (a) above shall limit the right of such
Restricted Person to file any claim in or otherwise take any action with respect
to any proceeding of the type described in clause (a) above that was instituted
against any CP Lender by any person other than such Restricted Person.

 

(c)           Notwithstanding anything to the contrary contained herein, the
obligations of any CP Lender under this Agreement are solely the corporate
obligations of such CP Lender and, in the case of obligations of any CP Lender
other than Commercial Paper Notes, shall be payable at such time as funds are
received by or are available to such CP Lender in excess of funds necessary to
pay in full all outstanding Commercial Paper Notes or other short-term funding
backing its Commercial Paper Notes and, to the extent funds are not available to
pay such obligations, the claims relating thereto shall not constitute a claim
against such CP Lender but shall continue to accrue. Each party hereto agrees
that the payment of any claim (as defined in Section 101 of the Bankruptcy Code)
of any such party shall be subordinated to the payment in full of all Commercial
Paper Notes and other short-term funding backing its Commercial Paper Notes. The
provisions of this Section 12.17(c) shall survive the termination of this
Agreement and the payment of the Obligations.

 

(d)           No recourse under any obligation, covenant or agreement of any
CP Lender contained in this Agreement shall be had against any incorporator,
stockholder, officer, director, employee or agent of such CP Lender or any agent
of such CP Lender or any of their Affiliates (solely by virtue of such capacity)
by the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed

 

155

--------------------------------------------------------------------------------


 

and understood that this Agreement is solely a corporate obligation of any such
CP Lender individually, and that no personal liability whatever shall attach to
or be incurred by any incorporator, stockholder, officer, director, employee or
agent of such CP Lender or any agent thereof or any of their Affiliates (solely
by virtue of such capacity) or any of them under or by reason of any of the
obligations, covenants or agreements of such CP Lender contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by any CP Lender of any of such obligations, covenants or agreements,
either at common law or at equity, or by statute, rule or regulation, of every
such incorporator, stockholder, officer, director, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement; provided that the foregoing shall not relieve any such Person
from any liability it might otherwise have as a result of fraudulent actions
taken or omissions made by them. The provisions of this Section 12.17(d) shall
survive termination of this Agreement and the payment of the Obligations.

 

(e)           Each CP Lender may act hereunder by and through its Program
Manager, its administrator or its funding agent, as applicable.

 

(f)            Each of the parties hereto waives any right to set-off and to
appropriate and apply any and all deposits and any other indebtedness at any
time held or owing thereby to or for the credit or the account of any CP Lender
against and on account of the obligations and liabilities of such CP Lender to
such party under this Agreement. The provisions of this Section 12.17(f) shall
survive the termination of this Agreement and the payment of the Obligations.

 

(g)           Notwithstanding anything to the contrary herein, each CP Lender
may disclose to its respective Conduit Support Providers, any Affiliates of any
such party and governmental authorities having jurisdiction over such CP Lender,
Conduit Support Provider, any Affiliate of such party and any Conduit Rating
Agency (including its professional advisors), the identities of (and other
material information regarding) the Borrower, any other obligor on, or in
respect of, a Loan made by such CP Lender, Collateral for such Loan and any of
the terms and provisions of the Loan Documents that it may deem necessary or
advisable.

 

(h)           No pledge and/or collateral assignment by any CP Lender to a
Conduit Support Provider of an interest in the rights of such CP Lender in any
Loan made by such CP Lender and the Obligations shall constitute an assignment
and/or assumption of such CP Lender’s obligations under this Agreement, such
obligations in all cases remaining with such CP Lender. Moreover, any such
pledge and/or collateral assignment of the rights of such CP Lender shall be
permitted hereunder without further action or consent and any such pledgee may
foreclose on any such pledge and perfect an assignment of such interest and
enforce such CP Lender’s right hereunder notwithstanding anything to the
contrary in this Agreement.

 

Section 12.18       Direction of Collateral Agent. By executing this Agreement,
each Lender hereby consents to the terms of this Agreement and to the Collateral
Agent’s execution and delivery of this Agreement and the other Loan Documents to
which it is a party, and acknowledges and agrees that the Collateral Agent shall
be fully protected in relying upon the foregoing consent and direction and
hereby releases the Collateral Agent and its respective officers, directors,
agents, employees and shareholders, as applicable, from any liability for

 

156

--------------------------------------------------------------------------------


 

complying with such direction, except as a result of the bad faith, gross
negligence or willful misconduct of the Collateral Agent.

 

Section 12.19       Borrowings/Loans Made in the Ordinary Course of Business.
The Borrower and each Lender, each as to itself only, represents, warrants and
covenants that each payment by the Borrower to such Lender under this Agreement
will have been made (i) in payment of a debt incurred by the Borrower or a loan
made by such Lender, respectively, and (ii) in the ordinary course of business
or financial affairs of the Borrower and each Lender.

 

Section 12.20       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any parties to any
Loan Document, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, other than an Excluded
Liability, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability including, without limitation, a reduction in any accrued or unpaid
interest in respect of such liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of any Loan Document to give effect to
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 12.21       PATRIOT Act.  Each Lender that is subject to the
requirements of the PATRIOT Act notifies the Borrower that, pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the PATRIOT Act.

 

157

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

ASSIGNMENT OF CORPORATE SERVICES AGREEMENT AND SALE AND CONTRIBUTION AGREEMENT

 

Section 13.1          Assignment of Corporate Services Agreement and Sale and
Contribution Agreement.

 

(a)           The Borrower hereby acknowledges that its Grant pursuant to the
Granting Clause hereof includes all of the Borrower’s estate, right, title and
interest in, to and under the Corporate Services Agreement and the Sale and
Contribution Agreement including (i) the right to give all notices, consents and
releases thereunder, (ii) the right to take any legal action upon the breach of
an obligation of the Services Provider under the Sale and Contribution Agreement
or the Seller under the Sale and Contribution Agreement, including the
commencement, conduct and consummation of proceedings at law or in equity,
(iii) the right to receive all notices, accountings, consents, releases and
statements thereunder and (iv) the right to do any and all other things
whatsoever that the Borrower is or may be entitled to do thereunder; provided
that notwithstanding anything herein to the contrary, the Agents shall not have
the authority to exercise any of the rights set forth in (i) through (iv) above
or that may otherwise arise as a result of the Grant until the occurrence of an
Event of Default hereunder and such authority shall terminate at such time, if
any, as such Event of Default is cured or waived (so long as the exercise of
remedies has not commenced or such Event of Default has been waived following
the commencement of the exercise of remedies).

 

(b)           The assignment made hereby is executed as collateral security, and
the execution and delivery hereby shall not in any way impair or diminish the
obligations of the Borrower under the provisions of the Corporate Services
Agreement, Sale and Contribution Agreement or the other documents referred to in
clause (a) above, nor shall any of the obligations contained in Corporate
Services Agreement, or such other documents be imposed on the Agents.

 

(c)           Upon the occurrence of the Stated Maturity (or, if earlier, the
payment in full of all of the Obligations), the payment of all amounts required
to be paid pursuant to the Priority of Payments and the release of the
Collateral from the lien of this Agreement, this assignment and all rights
herein assigned to the Collateral Agent for the benefit of the Lenders shall
cease and terminate and all the estate, right, title and interest of the
Collateral Agent in, to and under the Corporate Services Agreement, the Sale and
Contribution Agreement and the other documents referred to in this Section 13.1
shall revert to the Borrower and no further instrument or act shall be necessary
to evidence such termination and reversion.

 

(d)           The Borrower represents that it has not executed any other
assignment of the Corporate Services Agreement or the Sale and Contribution
Agreement.

 

(e)           The Borrower agrees that this assignment is irrevocable until the
Obligations have been repaid in full, and that it will not take any action which
is inconsistent with this assignment or make any other assignment inconsistent
herewith. The Borrower will, from time to time, execute all instruments of
further assurance and all such supplemental instruments with respect to this
assignment as may be necessary to continue and maintain the effectiveness of
such assignment.

 

158

--------------------------------------------------------------------------------


 

(f)            The Borrower hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Services Provider in the Corporate Services
Agreement and, as applicable, the Seller in the Sale and Contribution Agreement,
to the following:

 

(i)            The Services Provider shall consent to the provisions of this
assignment and agree to perform any provisions of this Agreement applicable to
the Services Provider subject to the terms of the Corporate Services Agreement,
and the Seller shall consent to the provisions of this assignment and agree to
perform any provisions of this Agreement applicable to the Seller subject to the
terms of the Sale and Contribution Agreement.

 

(ii)           The Services Provider shall acknowledge that the Borrower is
collaterally assigning all of its right, title and interest in, to and under the
Corporate Services Agreement to the Collateral Agent for the benefit of the
Secured Parties, and the Seller shall acknowledge that the Borrower is
collaterally assigning all of its right, title and interest in, to and under the
Sale and Contribution Agreement to the Collateral Agent for the benefit of the
Secured Parties, in each case subject to the proviso in Section 13.1(a).

 

(iii)          The Services Provider shall deliver to the Agents copies of all
notices, statements, communications and instruments delivered or required to be
delivered by the Services Provider to the Borrower pursuant to the Corporate
Services Agreement, and the Seller shall deliver to the Agents copies of all
notices, statements communications and instruments delivered or required to be
delivered by the Seller to the Borrower pursuant to the Sale and Contribution
Agreement.

 

(iv)          Neither the Borrower nor the Services Provider will enter into any
agreement amending, modifying or terminating the Corporate Services Agreement
without complying with the applicable terms thereof, and neither the Borrower
nor the Seller will enter into any agreement amending, modifying or terminating
the Sale and Contribution Agreement without complying with the applicable terms
thereof.

 

(v)           Both the Services Provider and the Seller agree not to cause the
filing of a petition in bankruptcy against the Borrower for the nonpayment of
the fees or other amounts payable by the Borrower to the Services Provider under
the Corporate Services Agreement or to the Seller under the Sale and
Contribution Agreement, as applicable, until the payment in full of all of the
Obligations and the expiration of a period equal to one year and a day, or, if
longer, the applicable preference period, following such payment. Nothing in
this Section 13.1 shall preclude, or be deemed to stop, the Services Provider or
the Seller (i) from taking any action prior to the expiration of the
aforementioned period in (A) any case or Proceeding voluntarily filed or
commenced by the Borrower or (B) any involuntary insolvency Proceeding filed or
commenced by a Person other than the Services Provider, the Seller or any of
their respective Affiliates or (ii) from commencing against the Borrower or any
of its properties any legal action which

 

159

--------------------------------------------------------------------------------


 

is not a bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceeding.

 

(vi)          In exercising its discretion under the Loan Documents, the
Services Provider shall, and shall ensure that the Parent’s investment advisor
will, act in accordance with their generally applicable policies regarding
conflicts of interest.

 

ARTICLE XIV

 

THE DOCUMENT CUSTODIAN

 

Section 14.1          The Document Custodian.

 

(a)           Appointment. Cortland Capital Market Services LLC is hereby
appointed as Document Custodian in accordance for the terms herein. The Document
Custodian hereby accepts such appointment and agrees to perform the duties and
obligations with respect thereto set forth herein for the benefit of the Secured
Parties until its removal or resignation as Document Custodian pursuant to the
terms hereof. The Administrative Agent hereby designates and appoints the
Document Custodian to act as its agent and hereby authorizes the Document
Custodian to take such actions on its behalf and to exercise such powers and
perform such duties as are expressly granted to the Document Custodian by this
Agreement.  The rights, protections, immunities and indemnities afforded to the
Collateral Agent under this Agreement shall also be afforded to the Document
Custodian.

 

(b)           Delivery of Related Contracts. In connection with each Collateral
Loan included in the Collateral as of the Closing Date, and promptly following
the acquisition of a Collateral Loan after the date hereof, the Borrower shall
deliver, or cause to be delivered, to the Document Custodian the Related
Contracts in respect of each Collateral Loan in physical or electronic form, as
applicable; provided that for the avoidance of doubt, any Related Contracts
which constitute securities required to be delivered by the Borrower under
Section 8.7(b) or (c) shall be delivered to the Custodian in accordance with
such Section. In connection with delivery of any Related Contracts to the
Document Custodian for any Collateral Loan, the Borrower (or the Services
Provider on behalf of the Borrower) shall deliver a Document Checklist (or, if
applicable, an updated Document Checklist) for such Collateral Loan. All Related
Contracts that are delivered to the Document Custodian shall be delivered to the
Document Custodian at its document custody office located Cortland Capital
Market Services LLC, 225 W. Washington St., 9th Floor, Chicago, IL 60606,
Attention: Doc Custody and Legal Department, or at such other office as shall be
specified to the Borrower, the Services Provider, the Collateral Agent and the
Administrative Agent by the Document Custodian in a written notice prior to such
change (such office, the “Document Custodian Office”). The Document Custodian
shall have no obligation to review or monitor any Related Contracts but shall
only be required to hold those Related Contracts received by it in safekeeping.

 

(c)           Duties. From the Closing Date until its resignation or removal
pursuant to Section 14.9, the Document Custodian shall perform the following
duties and obligations:

 

160

--------------------------------------------------------------------------------


 

(i)            The Document Custodian shall accept delivery and retain custody
of the Related Contracts listed on the related Document Checklist delivered by
the Borrower pursuant to clause (b) above in accordance with the terms and
conditions of this Agreement, all for the benefit of the Secured Parties. All
Related Contracts shall be kept in fire resistant vaults, rooms or cabinets at
the Document Custodian Office. All Related Contracts shall be placed together
with an appropriate identifying label and maintained in such a manner so as to
permit retrieval and access. The Document Custodian shall segregate the Related
Contracts on its inventory system and will not commingle the physical Related
Contracts with any other files of the Document Custodian other than those, if
any, relating to the Borrower and its subsidiaries.

 

(ii)           In taking and retaining custody of the Related Contracts, the
Document Custodian shall be deemed to be acting as the agent of the Secured
Parties; provided that, the Document Custodian makes no representations as to
the existence, perfection, enforceability or priority of any Lien on the Related
Contracts or the instruments therein or as to the adequacy or sufficiency of
such Related Contracts; provided further that the Document Custodian’s duties
shall be limited to those expressly contemplated herein.

 

(iii)          On or promptly following the last calendar day of each month, the
Document Custodian shall provide the Collateral Agent, the Administrative Agent,
the Borrower and the Services Provider access to an electronic database
maintained by the Document Custodian, which such database shall identify the
Related Contracts delivered to the Document Custodian per the Document
Checklist.

 

(iv)          Notwithstanding any provision to the contrary elsewhere in the
Loan Documents, the Document Custodian shall not have or be deemed to have any
fiduciary relationship with any party hereto or any Secured Party in its
capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Loan Documents or
otherwise exist against the Document Custodian.  Without limiting the generality
of the foregoing, it is hereby expressly agreed and stipulated by the other
parties hereto that the Document Custodian shall not be required to exercise any
discretion hereunder and shall have no investment or management responsibility.
The Document Custodian shall not be deemed to assume any obligations or
liabilities of the Borrower, the Administrative Agent or Collateral Agent
hereunder or under any other Loan Document.

 

(v)           After the occurrence and during the continuance of an Event of
Default, the Document Custodian agrees to cooperate with the Collateral Agent
(acting at the direction of the Majority Lenders) and promptly deliver any
Related Contracts to the Collateral Agent as requested in order to take any
action that the Majority Lenders deem necessary or desirable in order for the
Collateral Agent to perfect, protect or more fully evidence the security
interests granted by the Borrower hereunder, or to enable any of them to
exercise or enforce any of their

 

161

--------------------------------------------------------------------------------


 

respective rights hereunder. In the event the Document Custodian receives
instructions from the Services Provider or the Borrower which conflict with any
instructions received from the Collateral Agent (acting at the direction of the
Majority Lenders) at any time other than following the occurrence and during the
continuance of an Event of Default, the Document Custodian shall rely on and
follow the instructions given by the Collateral Agent. After the occurrence and
during the continuance of an Event of Default, the Document Custodian shall rely
on and follow only the instructions given by the Collateral Agent and shall not
follow any instructions given by the Borrower or the Services Provider.

 

(vi)          The Collateral Agent or the Administrative Agent (each acting at
the direction of the Majority Lenders) may direct the Document Custodian in
writing to take any action incidental to its duties hereunder. With respect to
other actions which are incidental to the actions specifically delegated to the
Document Custodian hereunder, the Document Custodian shall not be required to
take any such incidental action hereunder, but shall be required to act or to
refrain from acting (and shall be fully protected in acting or refraining from
acting) upon the direction of the Collateral Agent or Administrative Agent, as
applicable; provided that the Document Custodian shall not be required to take
any such action at the direction of the Administrative Agent, the Collateral
Agent, any Secured Party or otherwise if the taking of such action, in the
reasonable determination of the Document Custodian, (x) shall be in violation of
any applicable law or contrary to any provisions of this Agreement or (y) shall
expose the Document Custodian to liability hereunder (unless it has been
provided with an indemnity agreement (including the indemnity provisions
contained herein and in the other Loan Documents) which it reasonably deems to
be satisfactory with respect thereto). In the event the Document Custodian
requests the consent of the Administrative Agent or Collateral Agent, as
applicable, and the Document Custodian does not receive a consent (either
positive or negative) from the Administrative Agent or the Collateral Agent, as
applicable, within 10 Business Days of its receipt of such request, then the
Administrative Agent or the Collateral Agent, as applicable, shall be deemed to
have declined to consent to the relevant action.

 

(vi)          The Document Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Document Custodian or the Administrative Agent or
Collateral Agent. The Document Custodian shall not be deemed to have notice or
knowledge of any matter hereunder, including an Event of Default, unless an
Administrative Officer of the Document Custodian has . received written notice
from a Lender or the Borrower referring to this Agreement, describing such Event
of Default, and stating that such notice is a “Notice of Event of Default.”  In
the absence of receipt of such notice, the Collateral Custodian may conclusively
assume that there is no Event of Default.

 

Section 14.2          Document Custodian Compensation. As compensation for its
custodial activities hereunder, the Document Custodian shall be entitled to
compensation from the

 

162

--------------------------------------------------------------------------------


 

Borrower as set forth in the Document Custodian Fee Letter. The Document
Custodian’s entitlement to receive such compensation shall cease on the earlier
to occur of (i) its removal as Document Custodian pursuant to Section 14.9 of
this Agreement, (b) its resignation as Document Custodian pursuant to
Section 14.9 of this Agreement or (c) the termination of this Agreement;
provided that, for the avoidance of doubt, the Document Custodian shall remain
entitled to receive, as and when such amounts are payable under the terms of
this Agreement, any unpaid fees prior to the release of all Related Contracts
from the custody of the Document Custodian.

 

Section 14.3          Limitation on Liability.

 

(a)           The Document Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice,
instruction, statement, request, waiver, consent, report, letter or other
document delivered to it and that in good faith it reasonably believes to be
genuine and that has been signed by the proper party or parties.  The Document
Custodian shall not be bound to make any independent investigation into the
facts or matters stated in any such notice, instruction, statement certificate,
request, waiver, consent, opinion, report, receipt or other paper or document.
The Document Custodian may rely conclusively on and shall be fully protected in
acting upon the written instructions of the Administrative Agent or the
Collateral Agent, as applicable, and no party shall have any right of action
whatsoever against the Document Custodian as a result of the Document Custodian
acting or (where so instructed) refraining from acting hereunder in accordance
with the instructions of the Administrative Agent or the Collateral Agent. The
Document Custodian may consult counsel satisfactory to it and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in accordance with the advice or opinion of such counsel.

 

(b)           Neither the Document Custodian nor any of its directors, officers,
agents, or employees shall be liable for any error of judgment, or for any
action taken or omitted to be taken by it or them as Document Custodian under or
in connection with this Agreement, except for its or their own gross negligence
or willful misconduct (each as determined in a final, non-appealable judgment by
a court of competent jurisdiction).

 

(c)           The Document Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Related Contracts, the
Collateral Loans or any other Collateral, and will not be required to and will
not make any representations as to the validity or value of any of the
Collateral.

 

(d)           It is expressly agreed and acknowledged that the Document
Custodian is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any other Loan Document. In case any
reasonable question arises as to its duties hereunder, the Document Custodian
may, prior to the occurrence of an Event of Default, request instructions from
the Borrower or the Services Provider and may, after the occurrence of an Event
of Default, request instructions from the Administrative Agent or the Collateral
Agent (each on behalf of the Majority Lenders), and shall be entitled at all
times to refrain from taking any action unless it has received instructions from
such Persons, as applicable. The Document

 

163

--------------------------------------------------------------------------------


 

Custodian shall in all events have no liability, risk or cost for any action
taken pursuant to and in compliance with the instruction of the Administrative
Agent or the Collateral Agent.  In no event shall the Document Custodian be
liable for punitive, special, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the
Document Custodian has been advised of the likelihood of such loss or damage and
regardless of the form of action.

 

(e)           The Document Custodian shall have no responsibilities or duties
with respect to any Related Contract while such Related Contract is not in its
possession.

 

Section 14.4          Document Custodian Resignation. Upon the effective date of
the Document Custodian’s resignation pursuant to Section 14.9, or if the
Document Custodian is given written notice of an earlier termination hereof
pursuant to Section 14.9, the Document Custodian shall (i) deliver all of the
Related Contracts in the possession of Document Custodian to the successor
Document Custodian, and (ii) be reimbursed for any costs and expenses Document
Custodian shall incur in connection with the termination of its duties under
this Agreement.

 

Section 14.5          Release of Documents.

 

(a)           Release for Servicing. From time to time and as appropriate for
the enforcement or servicing of any of the Related Contracts or the related
Collateral, so long as no Event of Default then exists, the Document Custodian
is hereby authorized (unless and until such authorization is revoked by the
Administrative Agent), upon written receipt from the Services Provider of a
request for release of documents and receipt in the form annexed hereto as
Exhibit H, to release to the Services Provider within five Business Days of
receipt of such request, the relevant Related Contracts set forth in such
request. All documents so released to the Services Provider shall be held by the
Services Provider in trust for the benefit of the Collateral Agent, on behalf of
the Secured Parties in accordance with the terms of this Agreement. The Services
Provider shall return to the Document Custodian the Related Contracts when the
Services Provider’s need therefor in connection with such enforcement or
servicing no longer exists, unless the relevant Collateral shall be liquidated,
in which case, the Services Provider shall deliver an additional request for
release of documents to the Document Custodian and receipt certifying such
liquidation from the Services Provider to the Collateral Agent and the Document
Custodian, all in the form annexed hereto as Exhibit H.

 

(b)           Limitation on Release. During the occurrence and continuance of an
Event of Default, the foregoing clause (a) with respect to the release to the
Services Provider of the Related Contracts by the Document Custodian upon
request by the Services Provider shall be operative only to the extent that the
Administrative Agent (acting at the direction of the Majority Lenders) has
consented to such release. Promptly after delivery to the Document Custodian of
any request for release of documents, the Services Provider shall provide notice
of the same to the Administrative Agent.

 

(c)           Release for Payment. Upon receipt by the Document Custodian of the
Services Provider’s request for release of documents and receipt in the form
annexed hereto as Exhibit H (which certification shall include a statement to
the effect that all amounts received in

 

164

--------------------------------------------------------------------------------


 

connection with any liquidation have been credited to the Collection Account),
the Document Custodian shall promptly release the relevant Related Contracts to
the Services Provider.

 

(d)           Shipment of Related Contracts. Written instructions as to the
method of shipment and shipper(s) the Document Custodian is requesting to
utilize in connection with the transmission of Related Contracts in the
performance of the Document Custodian’s duties hereunder shall be delivered by
the Borrower, the Services Provider or the Majority Lenders to the Document
Custodian prior to any shipment of any Related Contracts hereunder. The Services
Provider shall arrange for the provision of such services at the cost and
expense of the Borrower (or, at the Document Custodian’s option, the Borrower
shall reimburse the Document Custodian for all reasonable and documented costs
and expenses of the Document Custodian consistent with such instructions) and
shall maintain such insurance against loss or damage to the Related Contracts as
the Services Provider deems appropriate.

 

Section 14.6          Return of Related Contracts. The Services Provider may
request that the Document Custodian return each Related Contract that is
(a) delivered to the Document Custodian in error or (b) released from the Lien
of the Collateral Agent hereunder pursuant to the terms of this Agreement, in
each case by submitting to the Document Custodian and the Collateral Agent a
written request in the form of Exhibit H hereto (signed by both the Borrower and
the Administrative Agent) specifying the Related Contracts to be so returned and
reciting that the conditions to such release have been met (and specifying the
Section or Sections of this Agreement being relied upon for such release). The
Document Custodian shall upon its receipt of each such request in the form of
Exhibit H promptly, but in any event within five Business Days, return the
Related Contracts so requested to the Services Provider.

 

Section 14.7          Access to Certain Documentation and Information Regarding
the Related Contracts. The Document Custodian shall provide to the Majority
Lenders, the Administrative Agent and the Collateral Agent access to the Related
Contracts including in such cases where the Collateral Agent is required in
connection with the enforcement of the rights or interests of the Secured
Parties, or by applicable statutes or regulations, to review such documentation,
such access being afforded at the expense of the Borrower pursuant to the this
Agreement and only (a) upon two Business Days prior written request, (b) during
normal business hours and (c) subject to the Document Custodian’s normal
security and confidentiality procedures. Without limiting the foregoing
provisions of this Section 14.7, from time to time on request of the
Administrative Agent, the Document Custodian shall permit certified public
accountants or other auditors acceptable to the Administrative Agent (acting at
the direction of the Majority Lenders) to conduct, at the expense of the
Borrower, a review of the Related Contracts; provided that prior to the
occurrence of an Event of Default, such review shall be conducted no more than
once in any calendar year.

 

Section 14.8          Custodian Agent. The Document Custodian agrees that, with
respect to any Related Contracts at any time or times in its possession, the
Document Custodian shall be the agent of the Collateral Agent, for the benefit
of the Secured Parties, for purposes of perfecting (to the extent not otherwise
perfected) the Collateral Agent’s security interest in the Collateral and for
the purpose of ensuring that such security interest is entitled to first
priority status under the UCC.

 

165

--------------------------------------------------------------------------------


 

Section 14.9          Removal and Resignation.  (a)  Document Custodian may be
removed, with or without cause, by the Administrative Agent by notice given in
writing to the Document Custodian (the “Document Custodian Termination Notice”);
provided that, notwithstanding its receipt of a Document Custodian Termination
Notice, the Document Custodian shall continue to act in such capacity (and, for
the avoidance of doubt, so long as it continues to act in such capacity, shall
continue to receive any fees and any other amounts to which it is entitled to
receive in such capacity under the terms of this Agreement and the Document
Custodian Fee Letter) until a successor Document Custodian has been appointed
and has agreed to act as Document Custodian hereunder.

 

(b)       Document Custodian may resign and be discharged from its duties or
obligations hereunder, not earlier than thirty (30) days after delivery to the
Administrative Agent of written notice of such resignation specifying a date
when such resignation shall take effect.  If no successor collateral custodian
has accepted appointment as the Document Custodian by the date thirty (30) days
following a resigning Document Custodian’s notice of resignation, the resigning
Document Custodian’s resignation shall nevertheless thereupon become effective,
and the Collateral Agent (or its designee) shall perform the duties of the
Document Custodian hereunder until such time, if any, as the Collateral Agent
appoints a successor Document Custodian  Upon the effective date of such
resignation, or if the Administrative Agent gives Document Custodian written
notice of an earlier termination hereof, Document Custodian shall (i) be
reimbursed for any costs and expenses Document Custodian shall incur in
connection with the termination of its duties under this Agreement and
(ii) deliver all of the Required Loan Documents in the possession of Document
Custodian to the Administrative Agent or to such Person as the Administrative
Agent may designate to Document Custodian in writing upon the receipt of a
request in the form of Exhibit H.

 

For the avoidance of doubt, the Document Custodian shall be entitled to receive,
as and when such amounts are payable in accordance with this Agreement, any fees
accrued through the effective date of its resignation pursuant to and in
accordance with this Section 14.9.

 

[Remainder intentionally left blank]

 

166

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

ORCC FINANCING II LLC,

 

as Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

245 Park Avenue, 41st Floor

 

New York, New York 10167

 

Attention: Bryan Cole

 

Email: bryan@owlock.com

 

Phone: (212) 419-3035

 

--------------------------------------------------------------------------------


 

 

Agents:

 

 

 

NATIXIS, NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

Natixis, New York Branch

 

1251 Avenue of the Americas

 

New York, New York 10020

 

Attention: Evelyn Clarke

 

Telephone No.: (212) 891-5879

 

Email: scsgnotices@us.natixis.com

 

2

--------------------------------------------------------------------------------


 

 

STATE STREET BANK AND TRUST COMPANY,

 

as Collateral Agent, Collateral Administrator and Custodian

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address for notices to Collateral Agent, Collateral Administrator and Custodian:

 

 

 

State Street Bank and Trust Company

 

1 Iron Street

 

Boston, Massachusetts 02210

 

Attention: Structured Trust & Analytics

 

Tel.: (617) 662-9839

 

Facsimile No.: (617) 937-4358

 

Email: brian.peterson@statestreet.com

 

3

--------------------------------------------------------------------------------


 

 

CORTLAND CAPITAL MARKET SERVICES LLC,

 

as Document Custodian

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address for notices to Document Custodian:

 

 

 

225 W. Washington St., 9th Floor

 

Chicago, IL 60606

 

Attention: Doc Custody and Legal Department

 

Facsimile No.: 312-378-0751

 

Email: legal@cortlandglobal.com

 

 

 

with a copy to:

 

 

 

Holland & Knight LLP

 

131 South Dearborn Street, 30th Floor

 

Chicago, IL 60603

 

Attention: Josh Spencer

 

Email: joshua.spencer@hklaw.com

 

4

--------------------------------------------------------------------------------


 

 

VERSAILLES ASSETS LLC,

 

as the initial Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

Versailles Assets LLC

 

c/o Global Securitization Services, LLC

 

68 South Service Road, Suite 120

 

Melville, New York 11747

 

Attention: Bernard J. Angelo

 

Email: VersaillesOps@gssnyc.com

 

 

 

With a copy to:

 

 

 

Versailles Assets LLC

 

c/o Natixis, New York Branch

 

1251 Avenue of the Americas, 4th Floor

 

New York, NY 10020

 

Attention: Patrick Freelin

 

Email: versaillestransactions@natixis.com

 

 

 

COMMITMENT AMOUNT: $250,000,000

 

 

 

PERCENTAGE SHARE: 100%

 

5

--------------------------------------------------------------------------------